Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 1 of 280




               Exhibit A
    Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 2 of 280



                              PCA CASE NO. 2015-32

                    IN THE MATTER OF AN ARBITRATION

UNDER THE LAW OF THE KYRGYZ REPUBLIC ON INVESTMENTS IN THE KYRGYZ
                   REPUBLIC OF 27 MARCH 2003 AND

IN ACCORDANCE WITH THE UNITED NATIONS COMMISSION ON INTERNATIONAL
              TRADE LAW RULES OF ARBITRATION OF 1976



                                     -between-



             STANS ENERGY CORP. AND KUTISAY MINING LLC


                                   (“Claimants”)


                                        -and-


                            THE KYRGYZ REPUBLIC


           (“Respondent”, and together with the Claimants, the “Parties”)




         __________________________________________________________

                                   AWARD
                               20 August 2019
         __________________________________________________________




                                 Arbitral Tribunal
                     Professor Karl-Heinz Böckstiegel (President)
                       The Honourable Colin L. Campbell, Q.C.
                              Mr. Stephen Jagusch, Q.C.

                                     Registry
                           Permanent Court of Arbitration

                                     Secretary
                                 Dr. Dirk Pulkowski
        Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 3 of 280
                                                                                                              PCA Case No. 2015-32
                                                                                                                            Award



                                                    TABLE OF CONTENTS




      INTRODUCTION........................................................................................................................1
   A. THE PARTIES .............................................................................................................................1
   B. THE TRIBUNAL’S TERMINOLOGY AND REASONING...................................................1
   C. THE ESSENCE OF THE CLAIMANTS’ CASE ......................................................................2
   D. THE ESSENCE OF THE RESPONDENT’S CASE.................................................................5
   E. THE SCOPE OF THE PRESENT AWARD .............................................................................7
      PROCEDURAL HISTORY ........................................................................................................8
   A. COMMENCEMENT OF THE ARBITRATION......................................................................8
   B. CONSTITUTION OF THE ARBITRAL TRIBUNAL.............................................................9
   C. WRITTEN AND ORAL PLEADINGS ON JURISDICTION .................................................9
   D. AWARD ON JURISDICTION .................................................................................................14
   E. WRITTEN PLEADINGS ON THE MERITS AND ANY REMAINING OBJECTIONS
      TO JURISDICTION ..................................................................................................................15
   F. HEARING ON THE MERITS AND ANY REMAINING OBJECTIONS TO
      JURISDICTION.........................................................................................................................24
      THE PARTIES’ REQUESTS ...................................................................................................29
   A. THE CLAIMANTS’ REQUESTS ............................................................................................29
   B. THE RESPONDENT’S REQUESTS .......................................................................................33
      SUMMARY OF RELEVANT FACTS.....................................................................................34
   A. RARE EARTH ELEMENTS MARKETS ...............................................................................34
   B. THE KYRGYZ REPUBLIC .....................................................................................................37
   C. STANS ENERGY’S INVESTMENTS IN THE KYRGYZ REES SECTOR .......................38
      1. Stans Energy’s Investments in the Kyrgyz Uranium Sector.............................................38
      2. Acquisition of the Licenses for Kutessay II and Kalesay ..................................................40
      3. Operation Under the License Agreements..........................................................................55
         a. License Agreements No. 1 .................................................................................................55
         b. License Agreements No. 2 .................................................................................................62
      4. Conclusion of the Kutessay II License Agreement No. 3...................................................70
   D. THE RESPONDENT’S MEASURES IN RESPECT OF THE LICENSES .........................77
      1. 26 June 2012 Resolution .......................................................................................................77
      2. Thirty-days’ Work Suspension Order of the Kutessay II License Agreement No. 3......81
   E. ASIARUD REPORTS AND STANS ENERGY’S DISCLOSURE........................................87
   F. JUDICIAL PROCEEDINGS REGARDING THE VALIDITY OF THE GRANTING OF
      THE LICENSES ........................................................................................................................89
      1. Proceedings Brought by the Prosecutor General Before the Inter-District Court of
         Bishkek Asking to Invalidate the 21 December Minutes (No 736-N-09)..........................89
      2. Proceedings Brought by Baotou Before the Bishkek City Court Asking to Invalidate the
         SAGMR’s 2009 Decisions .....................................................................................................92
   G. THE CLAIMANTS’ ARBITRATION BEFORE THE MCCI ..............................................92
   H. FORMAL TERMINATION OF THE LICENSES BY THE SAGMR .................................94

                                                                      ii
PCA 278376
         Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 4 of 280
                                                                                                                PCA Case No. 2015-32
                                                                                                                              Award



        JURISDICTION AND ADMISSIBILITY ...............................................................................96
   A.   MATERIAL SCOPE OF JURISDICTION UNDER THE 2003 INVESTMENT LAW .....96
        1. Whether Article 3(1) of the 2003 Investment Law Limits the Tribunal’s Jurisdiction to
           Claims Under the Substantive Provisions of the 2003 Investment Law ..........................98
           a. The Claimants’ Position.....................................................................................................99
           b. The Respondent’s Position ..............................................................................................100
           c. The Tribunal’s Analysis...................................................................................................102
        2. Whether International Treaties and General International Law Form Part of the
           Applicable Law Pursuant to Article 2(1) of the 2003 Investment Law ..........................104
           a. The Claimants’ Position...................................................................................................105
           b. The Respondent’s Position ..............................................................................................108
           c. The Tribunal’s Analysis...................................................................................................111
   B.   WHETHER STANS ENERGY QUALIFIES AS “INVESTOR” HOLDING AN
        “INVESTMENT” UNDER THE 2003 INVESTMENT LAW .............................................112
        1. Whether the 2003 Investment Law Protects Only “Direct Investments” ......................114
           a. The Respondent’s Position ..............................................................................................115
           b. The Claimants’ Position...................................................................................................116
        2. Whether Stans Energy’s Participation in Kutisay Mining LLC Qualifies as a “Direct
           Investment” .........................................................................................................................117
           a. The Respondent’s Position ..............................................................................................117
           b. The Claimants’ Position...................................................................................................118
        3. Whether Stans Energy’s Participation in Stans KG Qualifies As a “Direct
           Investment” .........................................................................................................................119
           a. The Respondent’s Position ..............................................................................................119
           b. The Claimants’ Position...................................................................................................120
        4. The Tribunal’s Analysis .....................................................................................................121
   C.   WHETHER KUTISAY MINING LLC QUALIFIES AS AN “INVESTOR” HOLDING
        AN “INVESTMENT” UNDER THE 2003 INVESTMENT LAW ......................................122
        1. Whether Kutisay Mining LLC Qualifies as an “Investor” .............................................122
           a. The Respondent’s Position ..............................................................................................122
           b. The Claimants’ Position...................................................................................................123
           c. The Tribunal’s Analysis...................................................................................................125
        2. Whether Kutisay Mining LLC Qualifies as a “Foreign Investor” .................................125
           a. The Respondent’s Position ..............................................................................................125
           b. The Claimants’ Position...................................................................................................127
           c. The Tribunal’s Analysis...................................................................................................128
   D.   WHETHER THE CLAIMS SHOULD BE DISMISSED BECAUSE THE CLAIMANTS
        ACQUIRED THEIR INVESTMENTS THROUGH CORRUPTION ................................129
        1. The Respondent’s Position .................................................................................................130
        2. The Claimants’ Position .....................................................................................................134
        3. The Tribunal’s Analysis .....................................................................................................137
   E.   WHETHER THE CLAIMS SHOULD BE DISMISSED BECAUSE THE CLAIMANTS
        ACQUIRED THEIR INVESTMENTS IN BREACH OF KYRGYZ LAW .......................139



                                                                       iii
PCA 278376
        Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 5 of 280
                                                                                                                  PCA Case No. 2015-32
                                                                                                                                Award



      1. Whether and to What Extent the 2003 Investment Law Contains a Legality
         Requirement ........................................................................................................................140
         a. The Respondent’s Position ..............................................................................................140
         b. The Claimants’ Position...................................................................................................142
      2. Whether the Claims Should Be Barred Because the Licenses Were Obtained in Breach
         of the Prohibition of Money Laundering under the Kyrgyz Criminal Code.................145
         a. The Respondent’s Position ..............................................................................................145
         b. The Claimants’ Position...................................................................................................147
      3. Whether the Claims Should Be Barred Because the Licenses Were Obtained in Breach
         of the Tender Requirement Under the Subsoil Law ........................................................149
         a. The Respondent’s Position ..............................................................................................149
         b. The Claimants’ Position...................................................................................................151
      4. Whether the Claims Should Be Barred Because the Licenses Were Not Obtained in a
         Genuine Auction, Contrary to Requirements of the Kyrgyz Civil Code .......................153
         a. The Respondent’s Position ..............................................................................................153
         b. The Claimants’ Position...................................................................................................155
      5. The Tribunal’s Analysis .....................................................................................................157
   F. WHETHER THE CLAIMS SHOULD BE DISMISSED BECAUSE THE CLAIMANTS
      BROUGHT THEM IN BAD FAITH .....................................................................................158
      1. The Respondent’s Position .................................................................................................158
      2. The Claimants’ Position .....................................................................................................159
      3. The Tribunal’s Analysis .....................................................................................................160
      MERITS ....................................................................................................................................160
   A. WHETHER THE RESPONDENT UNLAWFULLY EXPROPRIATED THE
      CLAIMANTS’ INVESTMENTS ............................................................................................160
      1. Whether the Respondent’s Termination of the Licenses Constituted an
         Expropriation ......................................................................................................................161
         a. The Claimants’ Position...................................................................................................161
         b. The Respondent’s Position ..............................................................................................164
         c. The Tribunal’s Analysis...................................................................................................169
      2. Whether the Respondent’s Expropriation of the Claimants’ Investments was
         Lawful ..................................................................................................................................170
         a. The Claimants’ Position...................................................................................................170
         b. The Respondent’s Position ..............................................................................................173
         c. The Tribunal’s Analysis...................................................................................................175
   B. WHETHER THE RESPONDENT FAILED TO ACCORD TREATMENT AS
      REQUIRED BY ARTICLE 4 OF THE 2003 INVESTMENT LAW ..................................180
      1. Whether the Respondent Was Required to Accord Fair and Equitable Treatment to the
         Claimants .............................................................................................................................180
         a. The Claimants’ Position...................................................................................................180
         b. The Respondent’s Position ..............................................................................................181
         c. The Tribunal’s Analysis...................................................................................................184
      2. Whether the Respondent Failed to Accord Treatment in Accordance with Article 4.4 of
         the 2003 Investment Law to the Claimants ......................................................................185
         a. Whether the Respondent Breached the Claimants’ Legitimate Expectations..................185

                                                                        iv
PCA 278376
         Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 6 of 280
                                                                                                                    PCA Case No. 2015-32
                                                                                                                                  Award



           b. Whether the Respondent Acted Arbitrarily .....................................................................189
        QUANTUM ..............................................................................................................................191
   A.   LEGAL STANDARD ..............................................................................................................192
        1. The Claimants’ Position .....................................................................................................192
        2. The Respondent’s Position .................................................................................................193
        3. The Tribunal’s Analysis .....................................................................................................195
   B.   VALUATION DATE ...............................................................................................................196
        1. The Claimants’ Position .....................................................................................................196
        2. The Respondent’s Position .................................................................................................197
        3. The Tribunal’s Analysis .....................................................................................................199
   C.   VALUATION METHODOLOGY AND QUANTIFICATION ...........................................200
        1. The Claimants’ Position .....................................................................................................200
           a. The Claimants’ Valuation in Accordance with a Market Capitalisation Approach.........200
           b. The Claimants’ Responses to the Tribunal’s Questions Annexed to Procedural Order
              No. 9 ................................................................................................................................204
        2. The Respondent’s Position .................................................................................................209
           a. The Respondent’s Valuation in Accordance with an Income Approach .........................209
           b. The Respondent’s Responses to the Tribunal’s Questions Annexed to Procedural Order
              No. 9 ................................................................................................................................216
        3. The Tribunal’s Analysis .....................................................................................................222
           a. Methodology ....................................................................................................................222
           b. Quantification of Sunk Costs ...........................................................................................231
        REDUCTION OF DAMAGES ...............................................................................................245
   A.   THE RESPONDENT’S POSITION .......................................................................................245
   B.   THE CLAIMANTS’ POSITION ............................................................................................247
   C.   THE TRIBUNAL’S ANALYSIS ............................................................................................248
        INTEREST ...............................................................................................................................248
   A.   THE CLAIMANTS’ POSITION ............................................................................................249
   B.   THE RESPONDENT’S POSITION .......................................................................................250
   C.   THE TRIBUNAL’S ANALYSIS ............................................................................................251
        COSTS ......................................................................................................................................253
   A.   ALLOCATION OF COSTS ....................................................................................................253
        1. Applicable Legal Principles ...............................................................................................253
           a. The Claimants’ Position...................................................................................................253
           b. The Respondent’s Position ..............................................................................................254
        2. The Parties’ Application of the Legal Principles to their Cost Allocation Claims........255
           a. The Claimants’ Position...................................................................................................255
           b. The Respondent’s Position ..............................................................................................258
        3. The Tribunal’s Analysis .....................................................................................................261
   B.   AMOUNT OF COSTS OF ARBITRATION.........................................................................262
        1. The Claimants’ Position .....................................................................................................262
        2. The Respondent’s Position .................................................................................................263
        3. The Tribunal’s Analysis .....................................................................................................264


                                                                         v
PCA 278376
       Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 7 of 280
                                                                                                               PCA Case No. 2015-32
                                                                                                                             Award



      DISPOSITIF .............................................................................................................................268




                                                                     vi
PCA 278376
       Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 8 of 280
                                                                           PCA Case No. 2015-32
                                                                                         Award



                                LIST OF DEFINED TERMS

 Ak-Tilek                 Ak-Tilek Investment LLC.
 Alternative Composite    Alternative index of Stans Energy’s main traded comparable
 Index                    companies prepared by Mr. Ziff taking into account the companies
                          proposed by Mr. Dellepiane for the purpose of his analysis in his
                          third expert report.
 Applications to Order    The Parties’ respective applications to the Tribunal with the
 Production               document production requests that they maintained despite the
                          other side’s objections, submitted on 17 August 2017.
 AsiaRud                  Asiarudproject Mining Planning-Production Company CJSC.
 AsiaRud 2011 Report      AsiaRud’s report issued in July 2011 regarding a technical
                          economic assessment for Kutessay II.
 AsiaRud 2013 Report      AsiaRud’s report issued in July 2013.
 AUB                      AsiaUniversalBank, a Kyrgyz bank incorporated in August 1997.
 Award on Jurisdiction    Award Regarding Bifurcated Objections to Jurisdiction issued by
                          the present Tribunal on 25 January 2017.
 Baotou                   Baotou Hongbo Technology LLC, a Chinese REEs company.
 CAMG                     Central Asia Metals Group LLC.
 CASE                     Central Asian Stock Exchange.
 CIMVal                   Civil Standard Guidelines for Valuation of Mineral Properties –
                          Special Committee of the Canadian Institute of Mining, Metallurgy
                          and Petroleum on Valuation of Mineral Properties.
 Claimants                Stans Energy Corp and Kutisay Mining LLC.
 Claimants’ Rejoinder     Rejoinder on Jurisdiction in Bifurcated Proceedings submitted by
 on Jurisdiction in       the Claimants on 29 July 2016.
 Bifurcated Proceedings
 Claimants’ Response      Response submitted by the Claimants to the Kyrgyz Republic’s
                          Request for Bifurcation dated 28 February 2016.
 Claimants’ Submission    Submission on Jurisdiction by the Claimants on 10 June 2016.
 on Jurisdiction
 DCF                      Discounted Cash Flow.
 December 2014            Consolidated financial Statements of Stans Energy for the period
 Statements               ending in December 2014.
 Decree No 93             Resolution No 93 to repeal Kyrgyz Republic Government
                          Resolution No 374 issued on 13 June 2009 “On changing the
                          Boundaries of Chon Kemin State National Park”.
 Development Fund         Kyrgyz Republic’s Development Fund.
 Draft Timetable          Draft Timetable for the Proceedings on the Merits and Any
                          Remaining Objections to Jurisdiction circulated by the Tribunal on
                          25 January 2017.
 FET                      Fair and equitable treatment.
 Financial Statements     Consolidated Financial Statements of Stans Energy submitted into
                          the record of this arbitration.
 Funding Agreement        Litigation Funding Agreement between the Claimants and
                          Calunius Capital LLP.
 GPO                      Kyrgyz Republic’s General Prosecutor’s Office.
 GPO Claim                Claim filed by the GPO against the SAGMR (defendant) and
                          Kutisay Mining OJSC (third party) before the Inter-District Court
                          of Bishkek, requesting that the court invalidate the 21 December
                          2009 minutes (No 736-N-09).
 Gremar                   Gremar Assets SA, a Panama-registered company.

                                              vii
PCA 278376
       Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 9 of 280
                                                                         PCA Case No. 2015-32
                                                                                       Award



 Hearing                Hearing on the Merits and Any Remaining Objections to
                        Jurisdiction held in Paris on 9-13 April 2018.
 HREEs                  Heavy rare-earth elements.
 Information Reports    Together, the 2010 Information Report and the 2012 Information
                        Report (Exhibits C-214 and C-234)
 Joint Proposal for a   Agreement reached by the Parties concerning the Draft Timetable
 Procedural Timetable   on 10 February 2017.
 Kalesay                Kalesay beryllium deposit.
 Kalesay License        License No 2489 ME issued to Kutisay Mining OJSC for Kalesay
                        dated 21 December 2009.
 Kalesay License        License Agreement No 1 entered into by the State Agency of
 Agreement No. 1        Geology and Mineral Resources and Kutisay Mining OJSC for
                        Kalesay dated 21 December 2009.
 Kalesay License        License Agreement No 2 entered into by the Ministry of Natural
 Agreement No. 2        Resources and Kutisay Mining LLC for Kalesay dated 20
                        September 2010.
 KCMP                   Kyrgyz Chemical and Metallurgical Plant.
 KRP                    Kasha REE Plant, new name given by Stans Energy to the KCMP
                        processing plant.
 Kutessay II            Kutessay II rare earth deposit.
 Kutessay II License    License No 2488 ME issued to Kutisay Mining OJSC for Kutessay
                        II dated 21 December 2009.
 Kutessay II License    License Agreement No 1 entered into by the State Agency of
 Agreement No. 1        Geology and Mineral Resources and Kutisay Mining OJSC for
                        Kutessay II dated 21 December 2009.
 Kutessay II License    License Agreement No 2 entered into by the Ministry of Natural
 Agreement No. 2        Resources and Kutisay Mining LLC for Kutessay II dated 20
                        September 2010.
 Kutessay II License    License Agreement No 3 entered into by the State Agency of
 Agreement No. 3        Geology and Mineral Resources and Kutisay Mining LLC for
                        Kutessay II dated 15 June 2012.
 Kutisay Mining LLC     Kutisay Mining Limited Liability Company, a company
                        incorporated in the Kyrgyz Republic and, together with Stans
                        Energy, one of the Claimants in the present arbitration.
 Kutisay Mining OJSC    Kutisay Mining Open Joint Stock Company. This company was
                        later re-organized as a limited liability company and became
                        Kutisay Mining LLC, one of the Claimants.
 Law on Normative       Law of the Kyrgyz Republic No 241 “On Normative Legal Acts of
 Legal Acts             the Kyrgyz Republic” dated 20 July 2009.
 License Agreements     Kutessay II License Agreement No. 1 and Kalesay License
 No. 1                  Agreement No. 1.
 License Agreements     Kutessay II License Agreement No. 2 and Kalesay License
 No. 2                  Agreement No. 2.
 Licenses               Kutessay II License and Kalesay License.
 LREEs                  Light rare-earth elements.
 Main Composite Index   Index of Stans Energy’s main traded comparable companies
                        prepared by Mr. Ziff for the purpose of his analysis in his third
                        expert report
 MCCI                   Moscow Chamber of Commerce and Industry.
 MCCI Arbitration       International arbitration initiated on 30 October 2013 by Stans
                        Energy and Kutisay Mining LLC before the Moscow Chamber of


                                            viii
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 10 of 280
                                                                             PCA Case No. 2015-32
                                                                                           Award



                           Commerce and Industry against the Kyrgyz Republic pursuant to
                           the Moscow Convention.
 Merida Convention         2003 United Nations Convention against Corruption.
 Minister of Economy       Minister of Economy and Antimonopoly Police.
 Order
 Moscow Convention         Convention for the Protection of the Rights of Investors, signed in
                           Moscow on 28 March 1997.
 National Park             Chon Kemin State Natural National Park.
 NI 43-101                 National Instrument 43-101: Standards of Disclosure for
                           Mineral Projects (24 June 2011) (2011) 34 OSCB 7043.
 Notice of Arbitration     Notice of Arbitration submitted by the Claimants on 13 May 2015.
 OECD Convention           OECD Convention on Combating Bribery of Foreign Public
                           Officials in International Business Transactions.
 Parties                   The Claimants and the Respondent.
 Procedural Timetable      Procedural Timetable as reproduced in the attachment to the
                           Tribunal’s letter dated 1 June 2017.
 REEs                      Rare earth elements.
 Rejoinder on              Rejoinder on Jurisdiction submitted by the Claimants on 26
 Jurisdiction              February 2018.
 Rejoinder on the          Rejoinder on the Merits and Reply on Jurisdiction submitted by the
 Merits and Reply on       Respondent on 29 January 2018.
 Jurisdiction
 Reply to the Statement    Reply to the Statement of Defence on the Merits and Counter-
 of Defence on the         Memorial on Jurisdiction submitted by the Claimants on 9
 Merits and Counter-       November 2017.
 Memorial on
 Jurisdiction
 Republic/Kyrgyzstan       Kyrgyz Republic.
 Request to Produce        The Parties’ respective requests for document production.
 Resolution No 725         Resolution No 725 of 1 December 2009 on the Development of
                           Competitive Procedures for Granting Subsoil Use Rights.
 Resolution No 736         Resolution No 736 of 30 December 2008 on Measures for
                           Implementing Requirements of the Tax Code of the Kyrgyz
                           Republic, as amended by Resolution 410 of 25 June 2009.
 Respondent                Kyrgyz Republic.
 Respondent’s              Application for Security for Costs and Disclosure of the Claimants’
 Application for           Litigation Funding Agreement submitted by the Respondent on 25
 Security                  April 2016.
 Respondent’s              Respondent’s Application for Stay of the present arbitral
 Application for Stay of   proceedings pending the outcome of the Set-Aside Claim
 Arbitral Proceedings      submitted on 9 March 2017.
 Respondent’s Reply on     Reply on Jurisdiction in Bifurcated Proceedings submitted by the
 Jurisdiction              Respondent on 5 July 2016.
 Respondent’s Request      Request for Bifurcation of Jurisdiction and Merits submitted by the
 for Bifurcation           Respondent on 13 February 2016.
 Respondent’s              Statement of Defence on Jurisdiction in Bifurcated Proceedings
 Submission on             submitted by the Respondent on 13 May 2016.
 Jurisdiction
 Response                  Response to the Respondent’s Application for Security for Costs
                           and Disclosure of the Litigation Funding Agreement submitted by
                           the Claimants on 20 May 2016.


                                                ix
PCA 278376
       Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 11 of 280
                                                                           PCA Case No. 2015-32
                                                                                         Award



 Response to the Notice   Response to the Notice of Arbitration submitted by the Respondent
 of Arbitration           on 11 June 2015.
 SAGMR                    Kyrgyz State Agency of Geology and Mineral Resources.
 Set-Aside Claim          Respondent’s application to the High Court in London submitted
                          on 22 February 2017 pursuant to Section 67 of the Arbitration Act
                          1996, requesting that paragraphs 75-80 and 217-236 and Section
                          VI of the Award on Jurisdiction be set aside and/or varied.
 Stans or Stans Energy    Stans Energy Corp, a publicly-traded company incorporated under
                          the laws of Ontario, Canada. It is one of the Claimants in the
                          present arbitration, together with Kutisay Mining LLC.
 Stans KG                 Stans Energy KG LLC, a company incorporated in the Kyrgyz
                          Republic.
 Statement of Claim       Statement of Claim submitted by the Claimants on 29 January
                          2016.
 Statement of Defence     Statement of Defence on the Merits and Memorial on Jurisdiction
 on the Merits and        submitted by the Respondent on 14 June 2017.
 Memorial on
 Jurisdiction
 Subsoil Law              Depending on the context, Subsoil Law No. 42 of 24 June 1997, as
                          amended on 4 February 2002; as amended on 17 October 2008; or
                          as amended on 15 July 2011; Law on Subsoil No. 160 of 9 August
                          2012, as amended on by Law No. 77 dated 24 May 2014.
 TEA                      Technical and economic assessment.
 TSX                      Toronto Stock Exchange. Stans Energy is listed on its venture
                          division, Toronto Stock Venture Exchanges.
 TSX Rules                Toronto Stock Exchange Rules.
 UNCITRAL Rules           The Arbitration Rules of the United Nations Commission on
                          International Trade Law, adopted in 1976.
 USSR                     The Union of Soviet Socialist Republics.
 Vesatel (NZ)             Vesatel United Limited, a company incorporated in New Zealand.
 VNIIHT                   Russian Research Institute of Chemical Technology.
 WACC                     Weighted Average Cost of Capital.
 2003 Investment Law      Kyrgyz Republic’s Law No 66 of 27 March 2003 “On Investments
                          in the Kyrgyz Republic”, as amended on 22 October 2009.
 2010 Information         Information Report on Works Performed in 2010 and Programme
 Report                   of Work for 2011 at the Kutessay II Field (Exhibit C-214)
 2010 Investment          Decree No 23 of 26 April 2010 of the Provisional Government of
 Protection Decree        the Kyrgyz Republic on the Protection of Investments.
 2012 Information         Information Report on Works Performed in 2012 and Program of
 Report                   work for 2013 at the Kutessay II Field (Exhibit C-234)
 21 December 2009         Minutes No 1736-N-09 of negotiations between the State Agency
 Minutes                  of Geology and Mineral Resources (SAGMR) and Kutisay Mining
                          OSJC.
 26 June 2012             Resolution issued by a Parliamentary Committee for Development
 Resolution               of Industries of the Economy on 26 June 2012.
 17 October 2014          Minutes No 320-N-14 of the meeting of the Subsoil Use Licensing
 Minutes                  Commission on 17 October 2014.




                                               x
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 12 of 280
                                                                                PCA Case No. 2015-32
                                                                                              Award




     INTRODUCTION

A.    THE PARTIES

      1.          The Claimants are Stans Energy Corp (“Stans Energy” or “Stans”), and Kutisay
      Mining Limited Liability Company (“Kutisay Mining LLC”, together with Stans Energy,
      “Claimants”). Stans Energy is a publicly-traded company incorporated under the laws of Ontario,
      Canada. It directly and wholly owns Stans Energy KG LLC (“Stans KG”), a limited liability
      company registered under the laws of the Kyrgyz Republic. Kutisay Mining LLC is a limited
      liability company registered under the laws of the Kyrgyz Republic and owned by Stans KG.1

      2.          The Claimants are represented in this arbitration by Mr. Nigel Blackaby, Mr. Noah
      Rubins, Ms. Mariia Puchyna, Mr. Simon Consedine, Dr. Daniel Müller and Ms. Shirin Chua of
      Freshfields Bruckhaus Deringer.

      3.          The Respondent is the Kyrgyz Republic (“Respondent” or “Republic” or
      “Kyrgyzstan”).

      4.          The Respondent is represented in this arbitration by Dr. Andrei Yakovlev, Mr. Wilson
      Antoon, Ms. Dorothy Murray, Mr. Alexis Namdar, Ms. Dina Suliman and Mr. Marco Toracca of
      King & Wood Mallesons; Mr. Anvar Askarov and Mr. Ulan Satarov of Satarov, Askarov &
      Partners; and Mr. Aiaz Baetov and Mr. Mirlan Dordoev of the Center for Court Representation
      of the Government of the Kyrgyz Republic;

      5.          The Claimants and the Respondent together are referred to as the “Parties”.


B.    THE TRIBUNAL’S TERMINOLOGY AND REASONING

      6.          The Tribunal has carefully examined all the arguments and evidence presented by the
      Parties throughout these proceedings. The Tribunal does not consider it necessary to reiterate in
      this Award all such arguments or evidence, which are well-known to the Parties. Further, insofar
      as any matter has not been specifically identified or recorded in the body of this Award, this does
      not mean that it has not been taken into full consideration. The Tribunal discusses only those
      submissions which it considers most relevant for its decisions. The Tribunal’s reasons, without

1     Claimants’ Notice of Arbitration, at paras 11-14.


                                                          1
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 13 of 280
                                                                                  PCA Case No. 2015-32
                                                                                                Award




      repeating all the arguments advanced by the Parties, address what the Tribunal considers to be the
      determinative factors required to decide on the Requests of the Parties.

      7.          The Tribunal’s use of one Party’s terminology is without prejudice to, and in no way
      reflects, the Tribunal’s understanding of a particular issue. Rather, effort has been made to use
      consistent terminology throughout this Award to facilitate understanding. Likewise, the order in
      which references are presented is not a reflection of a particular source’s value in the eyes of the
      Tribunal. Instead, effort has been made to format the footnotes consistently and so as to cite all
      significant documents referenced by the Parties.

      8.          The Parties dispute what is the correct English translation of certain provisions of the
      Subsoil Laws No. 42 and No. 160 and have submitted different versions of those laws. Similarly,
      as regards the Kyrgyz Law On Investments in the Kyrgyz Republic, the Parties have submitted
      slightly different English translations. Without prejudice, for convenience, the Tribunal in its own
      reasoning will generally use and refer to the translations provided by the Claimants. In respect of
      the Kyrgyz Law On Investments in the Kyrgyz Republic, the Claimants’ translation (CLA-98) is
      in relevant parts consistent with the text published by the Kyrgyz Investment Promotion Agency
      on its website (CLA-203). In any event, the Tribunal has found that the points in respect of which
      the Parties have disputed each other’s translation are not relevant for the application of a certain
      provision to the present case.


C.    THE ESSENCE OF THE CLAIMANTS’ CASE

      9.          The Claimants bring their claims pursuant to the Law of the Kyrgyz Republic No 66
      On Investments in the Kyrgyz Republic, dated 27 march 2003 (“2003 Investment Law”).

      10.         The Claimants assert the Tribunal’s jurisdiction on the basis of Article 18 of the 2003
      Investment Law. 2 According to the Claimants, they qualify as foreign investors under the 2003
      Investment Law, and the Parties have consented to arbitration of the dispute. 3 Stans Energy’s
      participation in Kutisay Mining LLC meets the definition of Article 1(2) of the 2003 Investment
      Law for a “direct investment”. 4 Moreover, even disregarding its ownership in Kutisay Mining
      LLC, Stans Energy is entitled under the 2003 Investment Law to claim compensation for damage


2     Statement of Claim, at para. 156.
3     Statement of Claim, at para. 156.
4     Statement of Claim, at para. 167.


                                                     2
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 14 of 280
                                                                                            PCA Case No. 2015-32
                                                                                                          Award




      to its shareholding in Stans KG and its indirectly-owned investments. 5 Kutisay Mining LLC
      qualifies as a foreign investor under Article 1(3)(2), second alternative, of the 2003 Investment
      Law. 6

      11.        According to the Claimants, the material scope of a tribunal’s jurisdiction under the
      2003 Investment Law is broad. The Claimants argue that Article 18 contains the Respondent’s
      consent to submit to international arbitration all “investment disputes” with foreign investors.
      According to the Claimants, the provision is not limited to disputes based on the substantive
      provisions of the 2003 Investment Law; 7 as a result, the scope of the Tribunal’s jurisdiction
      encompasses claims for breaches of the Moscow Convention on the Protection of the Rights of
      Investors, signed in Moscow on 28 March 1997 (“Moscow Convention”) and general
      international law. 8 The Claimants argue that the law to be applied by the Tribunal comprises the
      2003 Investment Law and other relevant rules of Kyrgyz law and international law, including the
      Moscow Convention. 9 International law should at least be relevant to determine the content of the
      obligations assumed by the Respondent. 10

      12.        The Claimants reject each of the jurisdictional objections put forward by the
      Respondent. The Claimants argue that the Respondent has failed to establish that they obtained
      the Kutessay II and Kalesay licenses (respectively, “Kutessay II License” and “Kalesay
      License”, and collectively, “Licenses”) through corruption. 11 The Claimants deny that the 2003
      Investment Law contains a “legality requirement”. 12 In any event, even if it provided for such
      requirement, it would not amount to an absolute bar to jurisdiction. 13 Finally, the Claimants argue
      that the Respondent has failed to establish any breaches of Kyrgyz law by the Claimants that
      would bar the Tribunal’s jurisdiction. 14

      13.        In substance, the Claimants assert that the Respondent took a series of cumulative and
      interconnected measures, starting with a 26 June 2012 Resolution that deprived the Claimants of
      the effective use and control of their investments, amounting to an indirect de facto


5     Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at paras 145-146.
6     Statement of Claim, at para. 160.
7     Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 239.
8     Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 245.
9     Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 236.
10    Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 247.
11    Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at paras 205-221.
12    Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 162.
13    Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 168.
14    Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at paras 173-174.


                                                          3
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 15 of 280
                                                                                   PCA Case No. 2015-32
                                                                                                 Award




      expropriation. 15 This de facto expropriation was later judicially endorsed, and implemented
      through the formal revocation of the Licenses on 17 October 2014, amounting to a direct
      expropriation of their investments. 16 According to the Claimants, the expropriation of their
      Licenses occurred arbitrarily, not in the public interest, and without compensation. It was
      accordingly in breach of Article 6 of the 2003 Investment Law and international law. 17
      Furthermore, the Claimants aver that the Respondent was required to accord them fair and
      equitable treatment. 18 The Respondent has breached that obligation by frustrating the Claimants’
      legitimate expectations and by acting arbitrarily. 19

      14.         The Claimants assert that Article 6(2) of the 2003 Investment Law does not set out any
      express compensation standard for unlawful acts and omissions, including unlawful
      expropriations. 20 In the absence of a lex specialis, the Claimants aver that compensation must be
      determined in accordance with general international law, which requires “full reparation”. 21 To
      ensure full reparation, the Claimants argue that the valuation date must be 25 June 2012, the day
      before the 26 June 2012 Resolution. 22 They contend that the appropriate valuation method is the
      market capitalisation approach. Accordingly, the value of Stans Energy is to be established
      through its share price, 23 to which it is necessary to add a control premium to reflect the full value
      of the company. 24 This results in a fair market value of US$ 128.23 million as at 25 June 2012. 25
      The Claimants allege that the principle of full reparation also applies to the calculation of
      interest. 26 The Claimants claim pre-award and post-award interest at a commercial rate of 15.5%
      on the basis of the Weighed Average Cost of Capital (“WACC”) of Stans Energy, 27 which should
      accrue semi-annually on a compounded basis. 28




15    Statement of Claim, at paras 188, 202.
16    Statement of Claim, at para. 201.
17    Statement of Claim, at para. 230.
18    Statement of Claim, at para. 236.
19    Statement of Claim, at para. 244.
20    Statement of Claim, at para. 268.
21    Statement of Claim, at paras 274-275.
22    Statement of the Claim, at para. 286.
23    Statement of Claim, at para. 291.
24    Statement of Claim, at para. 293.
25    Statement of Claim, at para. 297.
26    Statement of Claim, at para. 301.
27    Statement of Claim, at paras 308, 311.
28    Statement of Claim, at paras 312, 314.


                                                     4
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 16 of 280
                                                                                            PCA Case No. 2015-32
                                                                                                          Award




D.    THE ESSENCE OF THE RESPONDENT’S CASE

      15.        The Respondent asserts that, in order to rely on the protections of the 2003 Investment
      Law, an entity must be an “investor” which has made a “direct investment”. Stans Energy’s
      indirect shareholding in Kutisay Mining LLC does not qualify as a “direct investment”. 29
      Likewise, Kutisay Mining LLC is not entitled to protection under such law, as it is neither a
      “foreign investor” nor an “investor” with a qualifying “direct investment”. 30

      16.        Additionally, the Respondent argues that the Claimants’ claims must be dismissed due
      to illegality, as the Claimants procured the Licenses through corruption and in breach of
      fundamental provisions of Kyrgyz law. 31 In this regard, the Respondent refers in particular to (1)
      Article 183 of the Kyrgyz Criminal Code, which prohibits money laundering; (2) Article 16 of
      the Subsoil Law, which sets out requirements for public tenders; and (3) Articles 408 and 409 of
      the Kyrgyz Civil Code, which lay out requirements for auctions. 32

      17.        The Respondent argues that the material scope of jurisdiction of tribunals under the
      2003 Investment Law is limited to breaches of the substantive provisions of the 2003 Investment
      Law. 33 Thus, the claims that an investor may bring are strictly limited to breaches of the
      provisions of the 2003 Investment Law and, in determining its content, the Tribunal shall refer to
      Kyrgyz law principles of statutory interpretation. 34 In this regard, the Respondent denies that
      Article 2(1) of the 2003 Investment Law is an applicable law clause, 35 with the effect that
      international treaties and general international law become applicable to the present arbitration. 36

      18.        The Respondent denies that the termination of the Licenses amounted to indirect
      expropriation. Rather, it was merely the consequence of enforcement of Kyrgyz law in accordance
      with a proper legal procedure. 37 Pursuant to a national court decision which found that the
      Licenses had been invalidly granted, the Licensing Commission of the State Agency of Geology
      and Mineral Resources (“SAGMR”) terminated them under Article 27(5) of the Subsoil Law. 38


29    Statement of Defence on the Merits and Memorial on Jurisdiction, at paras 428, 431.
30    Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 465.
31    Rejoinder on the Merits and Reply on Jurisdiction, at para. 358.3.
32    Statement of Defence on the Merits and Memorial on Jurisdiction, at paras 559-560.
33    Statement of Defence on the Merits and Memorial on Jurisdiction, at paras 578, 585-589.
34    Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 578.
35    Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 589.
36    Statement of Defence on the Merits and Memorial on Jurisdiction, at paras 590-591.
37    Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 635.
38    Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 636.


                                                          5
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 17 of 280
                                                                                           PCA Case No. 2015-32
                                                                                                         Award




      Kutisay took part in the invalidation procedure and exercised its right to appeal the termination
      before national courts. 39 Even if the termination measures could be characterised as an
      expropriation (which the Respondent denies), the requirements for a lawful expropriation in
      Article 6 of the 2003 Investment Law were fulfilled, insofar as the expropriation was (1) provided
      for by Kyrgyz law; (2) in the public interest; (3) carried out on a non-discriminatory basis; and
      (4) carried out pursuant to a proper legal procedure. 40 According to the Respondent, under the
      2003 Investment Law, it is not incumbent upon the Republic to offer compensation to an investor
      for an expropriation. Rather, it must only make a procedure available to investors through which
      they may seek compensation. 41

      19.        The Respondent argues that there is no normative source for the Claimants’ fair and
      equitable treatment claim, since no such standard is amongst the substantive protections of the
      2003 Investment Law. 42 In any event, the Respondent asserts that the Claimants could not have
      had any legitimate expectation that the State would not seek to enforce the provisions of the
      Subsoil Law; 43 nor was it reasonable for the Claimants to rely on any of the representations
      allegedly made by the head of the Respondent’s Development Fund, Mr. Eliseev, given the factual
      circumstances and the presence of numerous “red flags”. 44 Likewise, the Respondent denies that
      it acted arbitrarily and considers that the Claimants’ complaints are without merit. 45

      20.        The Respondent further asserts that, should the Tribunal find that there has been an
      expropriation, any damages should be calculated in accordance with Article 6(2) of the 2003
      Investment Law, 46 which does not differentiate between lawful and unlawful expropriations. 47
      According to the Respondent, the Claimants did not suffer any damages because (1) the Licenses
      were worthless; (2) the Claimants would not have been able to raise the necessary funds to pursue
      mining; and (3) the Licenses were liable to termination due to the Claimants’ persistent breaches
      of the License agreements’ terms. 48 The value of the investment is to be assessed as at the date of




39    Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 636.
40    Statement of Defence on the Merits and Memorial on Jurisdiction, at paras 669-670.
41    Statement of Defence on the Merits and Memorial on Jurisdiction, at paras 688-689.
42    Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 704.
43    Statement of Defence on the Merits and Memorial on Jurisdiction, at paras 720-724.
44    Statement of Defence on the Merits and Memorial on Jurisdiction, at paras 725-726.
45    Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 733.
46    Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 752.
47    Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 755.
48    Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 767.


                                                          6
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 18 of 280
                                                                                           PCA Case No. 2015-32
                                                                                                         Award




      the alleged expropriation decision, 16 October 2014 (the day before the SAGMR terminated the
      Licenses). 49

      21.        In contrast, the Respondent considers that the share price of Stans Energy bore no
      relationship to the value of the Licenses, so the only reliable way to value the Licenses is to
      develop a discounted cash flow (“DCF”) analysis. 50 Should the Tribunal reject that methodology,
      the Respondent requests that the Claimants be awarded no damages or, in the alternative, be
      awarded only the amounts actually spent on developing the Licenses. 51 Pursuant to Article 6(3)
      of the 2003 Investment Law, the appropriate interest rate would be a twelve-month LIBOR, 52 and
      would accrue on a simple basis. 53

      22.        Finally, the Respondent contends that any award on damages should be reduced because
      (1) the Licenses were liable to be terminated; and (2) the Claimants engaged in wilful or negligent
      acts or omissions amounting to contributory fault. 54 This calls for a reduction of any damages
      awarded by 75%. 55


E.    THE SCOPE OF THE PRESENT AWARD

      23.        By its Request for Bifurcation of Jurisdiction and Merits, the Respondent requested
      bifurcation of the proceedings and raised four objections to the Tribunal’s jurisdiction: (1)
      objection regarding the alleged absence of consent; (2) objection regarding the alleged absence
      of a protected investor and investment; (3) objection regarding Kutisay Mining LLC’s alleged
      non-compliance with the consultation period imposed under the 2003 Investment Law; and (4)
      objection regarding the alleged unlawfulness of the acquisition of the Claimants’ investment.

      24.        In Procedural Order No. 2, the Tribunal bifurcated the proceedings such that it would
      hear the first and third objections (above (1) and (3)) in a preliminary phase and that the other two
      objections would be heard in conjunction with the merits.




49    Rejoinder on the Merits and Reply on Jurisdiction, at paras 596, 607-608.
50    Statement of Defence on the Merits and Memorial on Jurisdiction, at paras 750-751.
51    Rejoinder on the Merits and Reply on Jurisdiction, at para. 681.
52    Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 816.
53    Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 825.
54    Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 813.
55    Respondent’s Post-Hearing Brief, at para. 175.


                                                          7
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 19 of 280
                                                                                                  PCA Case No. 2015-32
                                                                                                                Award




      25.         In the jurisdictional phase, the Parties discussed a number of further jurisdictional
      objections identified only after the adoption of Procedural Order No. 2. As a result, in its Award
      Regarding Bifurcated Objections to Jurisdiction (“Award on Jurisdiction”), the Tribunal
      addressed five of these new objections 56 in conjunction with the two objections identified in
      Procedural No. 2, and deferred the remaining jurisdictional issues until the merits phase. 57 The
      Tribunal also decided to defer its decision on the costs of the jurisdictional phase to a later stage. 58

      26.         In Procedural Order No. 6, the Tribunal accepted a joint proposal by the Parties for a
      procedural timetable, pursuant to which the Respondent would be entitled to “raise any remaining
      objections to the jurisdiction of the Tribunal” in its first written pleading on the merits phase. The
      Respondent accordingly submitted several new jurisdictional objections in its Statement of
      Defence on the Merits and Memorial on Jurisdiction. 59

      27.         In the present award, therefore, the Tribunal addresses not only the merits of the Parties’
      dispute, but also such jurisdictional issues that were not addressed in the Award on Jurisdiction
      as well as the costs of arbitration.


     PROCEDURAL HISTORY

A.    COMMENCEMENT OF THE ARBITRATION

      28.         On 13 May 2015, pursuant to Article 11 of the Moscow Convention, Article 18 of the
      2003 Investment Law, and Article 3 of the Arbitration Rules of the United Nations Commission




56    Award on Jurisdiction, at p. 53. Specifically, the Tribunal decided the following jurisdictional questions: (1) whether
      the 2003 Investment Law contains the Respondent’s consent to arbitrate; (2) whether that legislation must be interpreted
      in such a way that one of the Claimants, Kutisay Mining LLC, would not have satisfied the consultation requirement
      of that legislation; (3) whether that legislation contains a so-called “fork-in-the-road” clause and, if so, whether it has
      been triggered; (4) whether the Kyrgyz Republic (as opposed to one of its “authorised government bodies”) is the right
      respondent in arbitration proceedings; and (5) whether “investment disputes” pursuant to that legislation are limited to
      disagreements “arising in the course of the sale” of an investment.
57    Award on Jurisdiction, at p. 53. The Tribunal dismissed the jurisdictional objections raised by the Respondent subject
      to the exception that “[t]he question whether the Claimants qualify as “investors” holding “investments” under the
      relevant Kyrgyz legislation will be considered in conjunction with the merits of the case”.
58    Award on Jurisdiction, at p. 53. The Tribunal decided that “[a]ny decision regarding the costs of the procedure on
      jurisdiction is deferred to a later stage of the proceedings”.
59    Statement of Defence on the Merits and Memorial on Jurisdiction, at Sections X, XI and XII(B). The Respondent raised
      the following issues: (1) whether the claims should be dismissed because the Claimants acquired their investments
      through corruption; (2) whether the claims should be dismissed because the Claimants acquired their investments in
      breach of Kyrgyz law; (3) whether the claims should be dismissed because the Claimants pursued them in bad faith;
      and (4) whether Article 3(1) of the 2003 Investment Law limits the Tribunal’s jurisdiction to claims brought on the
      basis of the substantive provisions of the 2003 Investment Law.


                                                              8
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 20 of 280
                                                                                   PCA Case No. 2015-32
                                                                                                 Award




      on International Trade Law, adopted in 1976 ( “UNCITRAL Rules”), the Claimants served a
      Notice of Arbitration on the Respondent (“Notice of Arbitration”).

      29.        On 11 June 2015, the Respondent served on the Claimants its Response to the Notice
      of Arbitration, in which it indicated that it objected to the jurisdiction of the Tribunal and declared
      its intention to apply for bifurcation of the proceedings (“Response to the Notice of
      Arbitration”). 60


B.    CONSTITUTION OF THE ARBITRAL TRIBUNAL

      30.        In the Notice of Arbitration, the Claimants appointed the Honourable Colin L.
      Campbell, Q.C., as co-arbitrator.

      31.        In the Response to the Notice of Arbitration, the Respondent appointed Mr. Stephen
      Jagusch, Q.C., as co-arbitrator.

      32.        On 12 October 2015, the Parties jointly informed the co-arbitrators that they
      recommended that Professor Böckstiegel be selected as presiding arbitrator. On 23 October 2015,
      the co-arbitrators advised the Parties that they endorsed the appointment of Professor Böckstiegel.


C.    WRITTEN AND ORAL PLEADINGS ON JURISDICTION

      33.        Following the constitution of the Tribunal, by letter dated 11 November 2015, the
      Tribunal invited the Parties to comment on a draft Agenda for a first procedural meeting.

      34.        On 17 December 2015, both sides submitted proposals for a procedural timetable and
      explained their respective positions in respect of the issue of bifurcation. The Respondent
      requested that the proceedings be bifurcated without any written exchanges between the Parties
      on the issue. 61 The Claimants submitted that the Tribunal should consider the question of whether
      bifurcation would be in the interest of procedural economy only after the Claimants had filed their
      Statement of Claim. 62




60    Respondent’s Response to the Notice of Arbitration, at para. 14.
61    Respondent’s Comments on the Tribunal’s Draft Agenda, at para. 8.
62    Claimants’ Comments on the Tribunal’s Draft Agenda, at p. 2.


                                                         9
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 21 of 280
                                                                                 PCA Case No. 2015-32
                                                                                               Award




      35.        By letter of the same date, the Respondent indicated that “the Parties have agreed to the
      removal of a pre-prescribed production of documents phase for jurisdictional arguments, in the
      event of bifurcation, with a view to expediting the first stage of the bifurcated proceedings”.

      36.        Following exchanges between the Tribunal and the Parties, by letter dated
      11 January 2016, the Tribunal informed the Parties that in light of the extent of the agreement
      reached between the Parties it had decided not to hold a first procedural meeting. Instead, the
      Tribunal issued Procedural Order No. 1, which included the procedural timetable for the initial
      phase of the proceedings.

      37.        On 29 January 2016 the Claimants submitted their Statement of Claim (“Statement of
      Claim”).

      38.        In accordance with the timetable set out in Procedural Order No. 1, on 13 February 2016
      the Respondent filed its Request for Bifurcation of Jurisdiction and Merits (“Respondent’s
      Request for Bifurcation”) and on 28 February 2016 the Claimants submitted their Response to
      the Kyrgyz Republic’s Request for Bifurcation (“Claimants’ Response”).

      39.        By e-mail of 2 March 2016, the Respondent expressed disagreement with the substance
      of the Claimants’ Response, and conveyed its wish to provide a reply within the framework of
      the procedural schedule if invited to do so by the Tribunal. By e-mail of 3 March 2016, the
      Claimants objected to the Respondent’s request, submitting that Procedural Order No. 1 only
      provided for a single exchange on the question of bifurcation, and that any additional round would
      cause delay. On the same date, the Respondent responded by e-mail to clarify its position.

      40.        By e-mail dated 7 March 2016, the Tribunal informed the Parties that, having reviewed
      the Parties’ correspondence and submissions, it did not regard further briefing on the question of
      bifurcation as necessary.

      41.        On 14 March 2016, the Tribunal issued Procedural Order No. 2, in which the Tribunal
      decided, inter alia, that the proceedings would be bifurcated and identified the jurisdictional
      objections that would be heard in a preliminary phase.

      42.        By letter dated 1 April 2016, the Respondent, having become aware that the Claimants
      relied on third party funding in the context of the present arbitration, invited the Claimants to
      provide either “adequate security for costs” or evidence of “available assets that [would] enable


                                                   10
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 22 of 280
                                                                                 PCA Case No. 2015-32
                                                                                               Award




      the Respondent to pursue a costs award” and, in any event, to disclose the Litigation Funding
      Agreement between the Claimants and Calunius Capital LLP relating to their claim in this
      arbitration (“Funding Agreement”). The Respondent noted that it would make an application to
      the Tribunal without further notice should its invitation be rejected or no satisfactory response be
      provided by 6 April 2016.

      43.       On 5 April 2016, the Tribunal issued Procedural Order No. 3, in which it fixed the
      procedural timetable for the jurisdictional phase.

      44.       By letter dated 6 April 2016, the Claimants informed the Respondent that they were not
      prepared to provide security for costs or evidence of available assets, nor to disclose the Funding
      Agreement.

      45.       On 25 April 2016, the Respondent submitted its Application for Security for Costs and
      Disclosure of the Claimants’ Litigation Funding Agreement (“Respondent’s Application for
      Security”), seeking “an order from the Tribunal directing that the proceedings continue subject
      to the Claimants furnishing suitable security for the Respondent’s costs, and disclosing the
      Funding Agreement”.

      46.       On 13 May 2016, the Respondent filed its Statement of Defence on Jurisdiction in
      Bifurcated Proceedings (“Respondent’s Submission on Jurisdiction”).

      47.       On 20 May 2016, the Claimants submitted their Response to the Respondent’s
      Application for Security for Costs and Disclosure of the Litigation Funding Agreement
      (“Response”).

      48.       By letter dated 3 June 2016, the Claimants requested a two-day extension for their
      submission on jurisdiction. By letter of the same date, the Respondent requested the Tribunal, if
      it were to grant the requested extension, to revise the procedural timetable so that it reflected an
      appropriate extension of the due date for the Respondent’s reply.

      49.       By letter dated 6 June 2016, after considering the Parties’ requests, the Tribunal
      modified the procedural schedule, granting the extension requested by the Claimants and
      extending the due date for the Respondent’s reply accordingly.




                                                   11
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 23 of 280
                                                                                  PCA Case No. 2015-32
                                                                                                Award




      50.         In accordance with the modified timetable, on 10 June 2016, the Claimants submitted
      their Submission on Jurisdiction (“Claimants’ Submission on Jurisdiction”).

      51.         On 3 July 2016, the Tribunal issued Procedural Order No. 4, in which it denied the
      Respondent’s Application for Security, and deferred the decision regarding the costs related to
      this Application to a later stage of the proceedings.

      52.         On 5 July 2016, the Respondent submitted its Reply on Jurisdiction in Bifurcated
      Proceedings (“Respondent’s Reply on Jurisdiction”).

      53.         On 29 July 2016, the Claimants submitted their Rejoinder on Jurisdiction in Bifurcated
      Proceedings (“Claimants’ Rejoinder on Jurisdiction in Bifurcated Proceedings”).

      54.         On 2 August 2016, the Tribunal issued Procedural Order No. 5 regarding the Hearing
      on Jurisdiction on 23 September 2016, determining certain particulars in preparation of the
      hearing.

      55.         By letter to the Tribunal dated 2 September 2016, the Respondent contended that it had
      not had an opportunity to respond to an issue that was pleaded for the first time by the Claimants
      in their Rejoinder on Jurisdiction in Bifurcated Proceedings. Accordingly, the Respondent
      requested the Tribunal to strike specific paragraphs of the Claimants’ Rejoinder on Jurisdiction
      in Bifurcated Proceedings from the record or, in the alternative, to grant the Respondent leave,
      pursuant to paragraph 3.1 of Procedural Order No. 5, to submit certain additional documents into
      evidence.

      56.         By letter to the Tribunal dated 5 September 2016, the Claimants argued that the relevant
      paragraphs of their Rejoinder on Jurisdiction were in fact responsive to arguments developed by
      the Kyrgyz Republic in its Reply on Jurisdiction. The Claimants noted that, in any event, they did
      not object to the submission of limited new exhibits, subject to the Claimants’ right to introduce
      rebuttal evidence.

      57.         On 7 September 2016, the Tribunal advised the Parties that the Respondent’s request
      that the Tribunal strike certain paragraphs of the Claimants’ Rejoinder on Jurisdiction in
      Bifurcated Proceedings was denied. However, the Respondent was granted leave to introduce
      certain new exhibits into the record, and the Claimants were invited to submit pertinent rebuttal
      evidence, if they so wished, by 14 September 2016.


                                                    12
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 24 of 280
                                                                                 PCA Case No. 2015-32
                                                                                               Award




      58.       By letter dated 16 September 2016, the Respondent sought the Tribunal’s leave to
      introduce a certain number of new exhibits into the record. By letter to the Tribunal dated 20
      September 2016, the Claimants stated that they did not object to the submission of the
      Respondent’s new exhibits. At the same time, the Claimants also requested the Tribunal’s leave
      to introduce a number of new exhibits into the record. By letter to the Tribunal dated 21 September
      2016, the Respondent objected to the submission of all but one of the Claimants’ new exhibits.

      59.       On 22 September 2016, the Tribunal admitted all of the Respondent’s new exhibits into
      the record. It also admitted certain new exhibits submitted by the Claimants into the record while
      rejecting the remaining exhibits.

      60.       On 23 September 2016, a Hearing on Jurisdiction was held in Paris.

      61.       By letter dated 2 October 2016, and further to the Tribunal’s request during the Hearing,
      the Respondent made certain clarifications in respect of its argument related to Article 6(3) of the
      Law of the Kyrgyz Republic No. 241 On Normative Legal Acts of the Kyrgyz Republic, dated
      20 July 2009 (“Law On Normative Legal Acts”), accompanied by additional legal authorities.

      62.       By letter dated 6 October 2016, the Claimants submitted comments on parts of the
      Respondent’s letter dated 2 October 2016. At the same time, the Claimants requested the Tribunal
      to disregard other paragraphs in the said letter and not to admit some of the accompanying exhibits
      (Exhibits RLA-124 to RLA-126). Alternatively, the Claimants requested, in the event that the
      Tribunal decided otherwise, to be granted an additional opportunity to respond more fully to the
      Respondent’s letter.

      63.       On 10 October 2016, the Tribunal advised the Parties that it had decided to admit in full
      the Respondent’s letter of 2 October 2016. Similarly, the accompanying legal authorities, RLA-
      124 to RLA-128, were admitted into the record. The Claimants were accordingly invited to
      respond to the remaining paragraphs of the Respondent’s letter of 2 October 2016 (as well as
      Exhibits RLA-124 to RLA-126) by 13 October 2016.

      64.       By letter dated 13 October 2016, the Claimants provided their comments on the
      Respondent’s letter of 2 October 2016, and submitted additional exhibits and legal authorities.

      65.       By letter dated 14 October 2016, the Respondent responded to the Claimants’ letter of
      13 October 2016.


                                                   13
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 25 of 280
                                                                                         PCA Case No. 2015-32
                                                                                                       Award




      66.         By letter dated 16 October 2016, the Tribunal invited the Claimants to submit any final
      comments they might have in reply to the Respondent’s letter of 14 October 2016.

      67.         By letter dated 17 October 2016, the Claimants reiterated their disagreement with the
      Respondent’s position, and referred to their prior submissions.


D.    AWARD ON JURISDICTION

      68.         On 25 January 2017, the Tribunal issued the Award on Jurisdiction, the dispositive part
      of which provides:

             In light of the foregoing discussion, the Tribunal unanimously decides:
             a.      The objections raised by the Respondent against the jurisdiction of the present
                     Tribunal are dismissed subject to the following exception.
             b.      The question whether the Claimants qualify as “investors” holding “investments”
                     under the relevant Kyrgyz legislation will be considered in conjunction with the merits
                     of the case.
             c.      Any decision regarding the costs of the procedure on jurisdiction is deferred to a later
                     stage of the proceedings. 63
      69.         On 22 February 2017, the Respondent applied to the High Court in London pursuant to
      Section 67 of the Arbitration Act 1996, requesting that paragraphs 75-80 and 217-236 and Section
      VI of the Award on Jurisdiction be set aside and/or varied such that the variation takes effect as
      part of the Award so as to provide that the Tribunal has no substantive jurisdiction (“Set-Aside
      Claim”). The Respondent informed the Tribunal about the Set-Aside Claim by letter of
      23 February 2017.

      70.         By letter dated 9 March 2017, the Respondent applied for a stay of the present arbitral
      proceedings pending the outcome of the Set-Aside Claim (“Respondent’s Application for Stay
      of Arbitral Proceedings”), arguing, among others, that significant costs of the arbitral
      proceedings could be wasted if the Tribunal continued the proceedings. 64

      71.         By letter dated 10 March 2017, the Claimants requested that the Tribunal refuse to order
      a stay of the proceedings and accept the Joint Proposal for a Procedural Timetable, arguing,




63    Award on Jurisdiction, at p. 53.
64    Respondent’s letter of 9 March 2017, at para. 7(a).


                                                            14
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 26 of 280
                                                                                 PCA Case No. 2015-32
                                                                                               Award




      among others, that the High Court would issue a judgment at the end of 2017 at the earliest and
      that a further delay of the arbitral proceedings caused by a stay was unjustifiable.65

      72.         By letter dated 15 March 2017, the Respondent maintained that a stay was appropriate
      pending the outcome of the Set-Aside Claim, stating, among others, that the English High Court
      was likely to issue a judgment in September 2017, rather than at the end of 2017. 66

      73.         On 15 March 2017, the Tribunal issued Procedural Order No. 6, whereby the Tribunal
      denied the Respondent’s Application to Stay the Proceedings.

      74.         By letter dated 9 November 2017, the Claimants informed the Tribunal that the
      Respondent’s Set-Aside Claim had been dismissed by the High Court of England and Wales on
      13 October 2017, enclosing a copy of the decision.


E.    WRITTEN PLEADINGS ON THE MERITS AND ANY REMAINING OBJECTIONS TO JURISDICTION

      75.         By letter dated 25 January 2017, the Tribunal invited the Parties to confer with each
      other with a view to reaching agreement on a joint proposal for a procedural timetable up to, and
      including, the Hearing on the Merits and Any Remaining Objections to Jurisdiction (“Hearing”),
      and circulated the Draft Timetable for the Proceedings on the Merits and Any Remaining
      Objections to Jurisdiction (“Draft Timetable”) in order to facilitate such discussion between the
      Parties.

      76.         By e-mail dated 10 February 2017, the Respondent informed the Tribunal that the
      Parties had reached agreement on the Draft Timetable up to the Hearing, which could be held in
      March 2018 (“Joint Proposal for a Procedural Timetable”). The Claimants confirmed their
      agreement by e-mail of the same date.

      77.         By letter dated 22 February 2017, the Tribunal informed the Parties that the Joint
      Proposal for a Procedural Timetable was accepted but suggested that the Hearing be set for the
      period from 9 to 13 April 2018 in either London, Paris or Sydney; invited the Parties (1) to confirm
      their availability for the suggested period and (2) to indicate their preference regarding the venue
      of the Hearing.



65    Claimants’ letter of 10 March 2017, at p. 2.
66    Respondent’s letter of 15 March 2017, at p. 2.


                                                       15
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 27 of 280
                                                                                PCA Case No. 2015-32
                                                                                              Award




      78.         By letter dated 10 March 2017, in response to the Tribunal’s letter dated 22 February
      2017, the Claimants confirmed their availability for the Hearing during the proposed period from
      9 to 13 April 2018 in either Paris or London, and suggested that the Hearing be held in Paris. 67

      79.         By letter dated 15 March 2017, the Respondent confirmed its availability for the
      Hearing during the period from 9 to 13 April 2018 in Paris, London or Sydney. 68

      80.         On 15 March 2017, the Tribunal issued Procedural Order No. 6, whereby the Tribunal
      established a procedural timetable on the basis of the Parties’ Joint Proposal for a Procedural
      Timetable and decided that the Hearing was to be held from 9 to 13 April 2018 in Paris.

      81.         By letter dated 24 May 2017, the Respondent requested a two-week extension of the
      deadlines set out in the procedural timetable, and the Claimants confirmed their agreement to this
      extension by e-mail of the same date.

      82.         By letter dated 31 May 2017, the Tribunal granted the requested extension and
      reproduced the revised procedural timetable in the attachment to its letter dated 1 June 2017
      (“Procedural Timetable”).

      83.         On 14 June 2017, the Respondent filed its Statement of Defence on the Merits and
      Memorial on Jurisdiction (“Statement of Defence on the Merits and Memorial on
      Jurisdiction”).

      84.         Pursuant to the Procedural Timetable, each side submitted to the other side a reasoned
      request for disclosure of documents (“Request to Produce”); and each side produced part of the
      requested documents while making reasoned objections with regard to the remainder of
      documents.

      85.         On 17 August 2017, pursuant to the Procedural Timetable, the Parties submitted their
      applications to the Tribunal in the form of two separate Redfern Schedules, setting out any
      requests for the production of the documents that they maintained despite the other side’s
      objections (“Applications to Order Production”).




67    Claimants’ letter of 10 March 2017, at p. 2.
68    Respondent’s letter of 15 March 2017, at p. 1.


                                                       16
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 28 of 280
                                                                                PCA Case No. 2015-32
                                                                                              Award




      86.       On 31 August 2017, pursuant to the Procedural Timetable, the Parties submitted to the
      Tribunal their responses to the Applications to Order Production.

      87.       By letter dated 6 September 2017, the Respondent submitted additional comments on
      the Claimants’ Application to Order Production, alleging that the Claimants had submitted a new
      objection in relation to Nos 1, 2, 4, 7, 8, 9, 10, 11, 13, 16 and 34 of the Respondent’s Request to
      Produce, and that the Claimants had apparently withdrawn their agreement to produce documents
      Nos 28(a) and (b) of the Respondent’s Request to Produce.

      88.       By e-mail dated 8 September 2017, the Tribunal invited the Claimants to provide any
      comments that they might have on the Respondent’s letter of 6 September 2017. By letter of the
      same date, the Claimants provided their comments on the Respondent’s letter, stating that the
      Claimants had previously raised the same objection in relation to Nos 1, 2, 4, 7, 8, 9, 10, 11, 13,
      16 and 34 of the Respondent’s Request to Produce, and that the Claimants’ request to limit the
      scope of production regarding Nos 28(a) and (b) of the Respondent’s Request to Produce was
      intended to avoid an unreasonable and disproportionate search.

      89.       On 18 September 2017, the Tribunal issued Procedural Order No. 7 regarding the
      Parties’ Applications for the Production of Documents.

      90.       On 19 September 2017, the Claimants noted that the Tribunal did not indicate its
      decision on Request to Produce No 31 and requested the supplement of Annex B to Procedural
      Order No. 7 in this regard.

      91.       On 22 September 2017, the Tribunal issued a revised version of Annex B to Procedural
      Order No. 7 including the Tribunal’s decision in respect of Request to Produce No 31.

      92.       On 10 October 2017, the Parties informed the Tribunal that they had agreed on a one-
      week extension of the deadline for the filing of Claimants’ Reply to the Respondent’s Statement
      of Defence on the Merits and Counter-Memorial on Jurisdiction to 9 November 2017, and on a
      corresponding extension of the filing of Respondent’s Rejoinder on the Merits and Reply on
      Jurisdiction to 22 January 2018; as well as on the adjustment of the deadlines for the Claimants’
      Rejoinder on Jurisdiction and the submission of the notifications of witnesses and experts. On the
      same date, the Tribunal confirmed its agreement with the new Procedural Timetable.




                                                  17
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 29 of 280
                                                                               PCA Case No. 2015-32
                                                                                             Award




      93.       On 9 November 2017, the Claimants filed their Reply to the Respondent’s Statement of
      Defence on the Merits and Counter-Memorial on Jurisdiction (“Reply to the Statement of
      Defence on the Merits and Counter-Memorial on Jurisdiction”).

      94.       On 18 January 2018, the Parties informed the Tribunal that they had agreed to a one-
      week extension of the due date for the filing of the Respondent’s Rejoinder on the Merits and
      Reply on Jurisdiction, to 29 January 2018, with corresponding adjustments to subsequent
      deadlines. On the same date, the PCA acknowledged receipt of the Parties’ communications.

      95.       On 24 January 2018, the Tribunal approved the Procedural Calendar as adjusted.

      96.       On 29 January 2018, the Respondent filed its Rejoinder on the Merits and Reply on
      Jurisdiction (“Rejoinder on the Merits and Reply on Jurisdiction”).

      97.       By letter dated 31 January 2018, the Claimants requested that the Tribunal exclude from
      the record of the arbitration the Expert Witness Statement of Mr. Evgenii Shilov, submitted
      together with the Rejoinder on the Merits and Reply on Jurisdiction.

      98.       On 1 February 2018, the Tribunal acknowledged receipt of the Claimants’ letter of 31
      January 2018, and invited the Respondent to provide any comments that it might have by
      6 February 2018.

      99.       By letter dated 6 February 2018, the Respondent requested that the Tribunal dismiss the
      Claimants’ application to exclude the Expert Witness Statement of Mr. Evgenii Shilov from the
      record.

      100.      By letter dated 9 February 2018, the Tribunal informed the Parties that the Expert
      Witness Statement of Mr. Shilov was admissible and invited the Claimants to submit any
      comments and rebuttal evidence by 5 March 2018.

      101.      On 26 February 2018, the Claimants filed their Rejoinder on Jurisdiction (“Rejoinder
      on Jurisdiction”).

      102.      By letter dated 26 February 2018, the Respondent enclosed the Witness Statement of
      Mr. Dmitry Antonenko and requested the Tribunal to admit it into evidence. The Respondent
      acknowledged that the Witness Statement was submitted after the deadline for production of



                                                  18
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 30 of 280
                                                                                PCA Case No. 2015-32
                                                                                              Award




      evidence in these proceedings but asserted that Mr. Antonenko’s testimony had only been
      available to the Respondent since the previous week.

      103.      On the same date, the Claimants requested the Tribunal to disregard the Respondent’s
      new evidence and its accompanying letter.

      104.      By letter dated 27 February 2018, in view of the nature of the alleged new evidence and
      the Respondent’s contention that it became aware of this evidence only the previous week, the
      Tribunal (1) provisionally admitted into the record the Witness Statement of Mr. Antonenko,
      subject to a later decision by the Tribunal; (2) invited the Claimants to submit any comments and
      rebuttal evidence which they might have by 5 March 2018; and (3) indicated that it would take a
      final decision as soon as practicable thereafter.

      105.      On 5 March 2018, each side submitted notifications of the witnesses and experts whom
      they wished to examine at the Hearing and a chronological list of all exhibits with indications
      where the respective documents could be found in the file.

      106.      On the same date, the Claimants submitted a letter with six enclosures pursuant to the
      Tribunal’s invitation to the Claimants, by letter dated 9 February 2018, to provide comments on
      and rebuttal evidence to the Expert Witness Statement of Mr. Evgenii Shilov; and a second letter
      submitted pursuant to the Tribunal’s invitation to the Claimants, by letter dated 27 February 2018,
      to provide comments on and rebuttal evidence to the Witness Statement of Mr. Dmitry
      Antonenko.

      107.      By letter dated 6 March 2018, the Tribunal conveyed certain decisions to the Parties
      concerning matters raised in the Claimants’ letters of 5 March 2018. Regarding the Claimants’
      letter providing comments on and rebuttal evidence to Mr. Shilov’s Expert Witness Statement,
      the Tribunal (1) invited the Claimants to explain, in no more than two pages, in support of which
      facts they had submitted the six documents enclosed to such letter (C-318 to C-323) and/or the
      relevance of these documents to their case; and (2) invited the Respondent to provide any
      comments it might have on the Claimants’ request of an order for the production of two
      documents by the Respondent and/or to provide the requested documents. Regarding the
      Claimants’ letter providing comments on and rebuttal evidence to Mr. Antonenko’s Witness
      Statement, the Tribunal (1) admitted such Witness Statement into the record, taking note of the
      Claimants’ confirmation that they “do not object to the submission of the evidence”; (2) directed


                                                   19
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 31 of 280
                                                                                  PCA Case No. 2015-32
                                                                                                Award




      the Respondent to provide an unredacted version of Mr. Antonenko’s Witness Statement to
      Claimants’ counsel, on the conditions that access to the unredacted document would be restricted
      to Claimants’ counsel at Freshfields Bruckhaus Deringer and any such information would not be
      disclosed to anybody beyond Claimants’ counsel; and (3) invited the Respondent to provide any
      comments it might have on the Claimants’ statement that they did not intend to call Mr.
      Antonenko for cross-examination if the Respondent provided that certain information identified
      in their letter be provided.

      108.      By letter dated 9 March 2018, the Claimants explained the relevance of Exhibits C-318
      to C-323 to their case.

      109.      By letter of the same date, the Respondent objected to the Claimants’ request of an order
      for production of the “USSR norms” applied by Mr. Shilov, of Mr. Shilov’s “Labour Journal”,
      and of Mr. Shilov’s curriculum vitae, inter alia contending that the Claimants should have made
      a prompt reasoned document request before their comments and rebuttal evidence were due on 5
      March 2018. Nevertheless, the Respondent indicated it would produce certain relevant USSR
      norms which, in any event, were publicly available. Regarding the Claimants’ Exhibits submitted
      on 5 March 2018 (C-318 to C-323), the Respondent indicated that it would object to the Claimants
      making new arguments at the final hearing that had not been made in the various submissions that
      they had been ordered to file in this arbitration. Regarding the Claimants’ request for the provision
      of certain information concerning Mr. Antonenko as a condition not to call him for cross-
      examination, the Respondent averred that there was no basis for the Claimants to issue
      interrogatories to the Respondent.

      110.      By the same letter, the Respondent also requested that the Tribunal exclude from record
      Exhibits C-316 and C-317, submitted by the Claimants with their Rejoinder on Jurisdiction, on
      the basis that these documents did not concern any jurisdictional issue.

      111.      On 12 March 2018, the Claimants submitted a letter in response to the Respondent’s
      letter dated 9 March 2018. The Claimants asserted that their request for the production of the
      USSR norms and Mr. Shilov’s Labour Journal were timely, noted that the documents provided
      by the Respondent were irrelevant and untranslated. The Claimants argued that their requests for
      information in relation to Mr. Antonenko were entirely reasonable questions and would alleviate
      the need to call him from cross-examination. Finally, the Claimants contended that Exhibits C-



                                                   20
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 32 of 280
                                                                                 PCA Case No. 2015-32
                                                                                               Award




      316 and C-317 formed part of an email chain already submitted as evidence by the Respondent
      as Exhibits R-408 to R-414.

      112.      By letter dated 12 March 2018, the Respondent noted the Parties’ inability to reach an
      agreement in connection with certain differences in translations submitted by the Parties. The
      Respondent requested that the Tribunal confirm its entitlement to challenge and make
      submissions in respect of the Claimants’ translations at the final hearing. The Respondent also
      requested leave to admit into the record Exhibit R-498, consisting in a Russian-English dictionary
      entry for the term of “проект” (“project”).

      113.      On 12 March 2018, the Tribunal provided the Parties with a draft of Procedural Order
      No. 8 regarding details of the Hearing, inviting comments from the Parties by 19 March 2018.

      114.      By letter dated 13 March 2018, the Respondent requested that the Tribunal exclude
      Exhibits C-318 to C-323 from the record, arguing that the Claimants had failed, in their letter
      dated 9 March 2018, properly to explain the relevance of these new Exhibits to the Claimants’
      allegations, and on what basis they would constitute a rebuttal of the Shilov Report.

      115.      By letter dated 15 March 2018, the Claimants requested that all outstanding procedural
      issues be resolved by the Tribunal at the outset of the Hearing on 9 April or at a short pre-hearing
      conference, if necessary. As regards to the contested translations, the Claimants pointed out that
      this issue only became disputed after the Respondent’s Rejoinder on the Merits and Reply on
      Jurisdiction was submitted, and that they had never disputed the Respondent’s right to challenge
      the accuracy of the translations in accordance with Article 16.4 of Procedural Order No. 1. The
      Claimants objected to the Respondent’s attempt to introduce Exhibit R-498 into the record. In the
      event that the Tribunal were to admit this Exhibit, the Claimants announced that they would
      request permission to submit new evidence in response. With regard to Exhibits C-318 to C-323,
      the Claimants averred that all of these Exhibits were relevant to the Shilov Report, as well as to
      the points that the Respondent would likely develop at the Hearing based on that Report. The
      Claimants also noted that one of the witnesses called for cross-examination by the Respondent,
      Mr. Rodney Irwin, had recently undergone neurosurgery and would be seeking on 23 March 2018
      an specialist’s opinion as to whether we was fit to travel and/or to be cross-examined. Finally, the
      Claimants sought the Tribunal’s leave to submit as evidence a letter from Mr. Savchenko
      explaining his reasons for declining to participate in these proceedings as a witness.



                                                    21
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 33 of 280
                                                                                   PCA Case No. 2015-32
                                                                                                 Award




      116.      On 16 March 2018, the Claimants submitted a letter from clinical neuropsychologist
      Dr. Rees assessing Mr. Rodney Irwin’s cognitive ability to testify as a witness during the Hearing.

      117.      By letter dated 16 March 2018, the Respondent objected to the Claimants’ application
      for leave to introduce a letter by Mr. Savchenko into the record. In the event that the Tribunal
      were to admit the letter, the Respondent requested permission to submit evidence in response.

      118.      By letter dated 19 March 2018, the Tribunal conveyed to the Parties its decisions
      regarding the outstanding procedural issues. The Tribunal decided as follows: (1) Exhibits C-316
      and C-317 were admitted into the record; (2) Exhibits C-318 to C-323 could be used at the Hearing
      only in relation to issues touched upon by the Shilov Report; (3) the Claimants’ request of an
      order for the production of the USSR norms and Mr. Shilov’s Labour Journal was denied; (4) the
      Tribunal decided not to formally order the Respondent to disclose the information requested by
      the Claimants in relation to Mr. Antonenko’s Witness Statement, and invited the Claimants to
      indicate whether they still wished to call Mr. Antonenko for cross-examination by 21 March 2018;
      (5) the Tribunal confirmed that it remained open to the Parties to comment on the appropriateness
      of different translations at the Hearing as foreseen in Procedural Order No. 1, decided to admit
      Exhibit R-498 into the record, and, while it did not order the preparation of a certified translation,
      it reserved the right to do so, including if it would find at or after the Hearing that the differences
      in translation should be further clarified; (6) the Tribunal invited the Respondent to provide any
      comments on the Claimants’ information concerning the availability of Mr. Irwin for cross-
      examination at the Hearing; and (7) the Tribunal noted the Parties’ positions regarding the
      Claimants’ request of leave to introduce into the record a letter from Mr. Savchenko, and
      announced that it would shortly revert to the Parties with a decision in this regard.

      119.      On 19 March 2018, the Parties submitted their comments with regard to draft Procedural
      Order No. 8 regarding details of the Hearing. Taking the Parties’ comments into account, the
      Tribunal issued Procedural Order No. 8 in its final form on 20 March 2018.

      120.      By letter dated 21 March 2018, the Respondent provided its comments on the
      availability of Mr. Irwin for cross-examination at the Hearing.

      121.      On 22 March 2018, pursuant to section 5.6 of Procedural Order No. 8, the Parties
      provided an agreed scheduling proposal indicating the order of appearance of witnesses and




                                                    22
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 34 of 280
                                                                                PCA Case No. 2015-32
                                                                                              Award




      experts, the date and approximate time at which each witness or expert will be presented, and the
      approximate timing of breaks.

      122.      By letter of 26 March 2018, the Claimants provided an updated chronological index of
      the Claimants’ Factual Exhibits.

      123.      By letter dated 28 March 2018, the Claimants confirmed that Mr. Irwin was able to
      attend the Hearing.

      124.      By letter dated 28 March 2018, the Tribunal conveyed to the Parties, inter alia, that the
      Claimants’ request for leave to introduce into the record a letter from Mr. Savchenko was denied.

      125.      On 28 March 2018, the PCA invited the Parties to confirm whether, pursuant to section
      15.4 of Procedural Order No. 1, interpretation services which might be required at the Hearing
      had been arranged by the Parties. On the same date, the Respondent confirmed that the Parties
      had arranged interpretation services for the Hearing. On 29 March 2018, the Claimants confirmed
      the Parties’ arrangement in this regard.

      126.      By letter of the same date, the Claimants requested permission to introduce two new
      Exhibits (C-324 and C-325) into the record in response to the filing by the Respondent of Exhibit
      R-498.

      127.      By letter of 30 March 2018, the Claimants disclosed that they had entered into a new
      litigation funding agreement with Gillham LLC and Lucille Investments LLC, both entities within
      the Burford Capital Group.

      128.      On 2 April 2018, the Tribunal admitted Exhibits C-324 and C-325 into the record.

      129.      On 4 April 2018, the Claimants submitted copies of Exhibits C-324 and C-325, together
      with an updated Consolidated Index of the Claimants’ Factual Exhibits and an updated
      Chronological Consolidated Index of the Claimants’ Factual Exhibits.

      130.      On 7 April 2018, both sides provided updates to their respective lists of Hearing
      attendees.




                                                  23
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 35 of 280
                                                                            PCA Case No. 2015-32
                                                                                          Award




F.    HEARING ON THE MERITS AND ANY REMAINING OBJECTIONS TO JURISDICTION

      131.       The Hearing on the Merits and Any Remaining Objections to Jurisdiction took place
      between 9 and 13 April 2018 in Paris.

      132.       The Claimants were represented at the Hearing by the following representatives and
      counsel:

      Mr. Noah Rubins
      Dr. Daniel Müller
      Ms. Mariia Puchyna
      Ms. Shirin Chua
      Mr. Joshua Kelly
      Ms. Anna Lanshakova
      Ms. Francesca Lionetti
      Freshfields Bruckhaus Deringer


      Mr. Boris Aryev
      Mr. Rodney Irwin
      Stans Energy Corp

      133.       The Respondent was represented at the Hearing by the following representatives and
      counsel:

      Dr. Andrei Yakovlev
      Mr. Wilson Antoon
      Mr. Marco Toracca
      Ms. Dina Suliman
      Ms. Viktoriya Krasyuk
      King & Wood Mallesons


      Mr. Mirlan Dordoev
      Centre for Court Representation for the Government of the Kyrgyz Republic


      Mr. Eldiyar Mukanov



                                                 24
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 36 of 280
                                                                             PCA Case No. 2015-32
                                                                                           Award




      State Agency for Geology and Mineral Resources

      134.      The following witnesses and experts gave oral evidence during the Hearing:

      Mr. Boris Aryev
      Mr. Rodney Irwin
      Stans Energy Corp
      as Fact Witnesses


      Mr. Ermek Beysheyev
      as Fact Witness


      Mr. Evgenii Shilov
      as Mining Expert


      Mr. Santiago Dellepiane Avellaneda
      Compass Lexecon
      as Valuation Expert


      Mr. Simon Maxwell Ziff
      Ziff-Ivan Associates
      as Valuation Expert


      135.      On 11 April 2018, the Claimants provided electronic copies of Exhibits C-212, C-245,
      and C-250 containing a corrected Russian version of the respective documents.

      136.      On the same date, the Respondent provided an electronic copy of the updated Exhibit
      R-141.

      137.      On 17 April 2018, pursuant to section 3.4 of Procedural Order No. 8, the Respondent
      dispatched to the Tribunal members, the PCA, and Claimants’ counsel, an electronic copy of the
      Respondent’s Hearing Binder, witness and expert bundles, and demonstrative exhibits and
      presentations.




                                                25
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 37 of 280
                                                                                       PCA Case No. 2015-32
                                                                                                     Award




      138.      On the same date, the Respondent also provided updated versions of the Respondent’s
      Consolidated Index of Factual Exhibits and Chronological List of Factual Exhibits.

      139.      On the same date, the Claimants, pursuant to section 3.4 of Procedural Order No. 8,
      submitted an electronic copy of the Claimants’ Hearing Binder, and all witness and expert
      bundles, as well as electronic copies of updated Exhibits C-212, C-245, and C-250.

      140.      On 19 April 2018, the Tribunal issued Procedural Order No. 9, Regarding Post-Hearing
      Procedures. Among other things, the Tribunal put the following questions to the Parties, which
      they might address in their post-hearing briefs:

             Jurisdiction
             1. Assuming that the Tribunal accepts the scheme described by Mr. Beysheyev in his
             witness testimony as true, what is the evidence on the record that the Claimants (i) were
             aware or (ii) could have been expected to be aware of it? Based on that evidence, what are
             the legal consequences for the Claimants’ claims in these proceedings?
             2. Assuming that the Tribunal concludes that the 29 December 2009 auction at the Central
             Asian Stock Exchange was contrary to Kyrgyz law, what is the evidence on the record that
             the Claimants (i) were aware or (ii) could have been expected to be aware of such
             unlawfulness? What would be the legal consequence if the auction was contrary to Kyrgyz
             law but the Claimants were unaware of it?
             Merits
             3. Was the Government legally entitled to revoke License No. 3, as a result of Kutisay
             Mining LLC’s failure to comply with the terms of the Kutessay II License Agreement No.
             3? Assuming that the Government was legally entitled to revoke the License, does there
             remain scope for compensation claims under the 2003 Investment Law in view of the work
             completed by the Claimants since 2009?
             4. Assuming that the Tribunal adopts a market capitalization approach on damages
             (consistently with the Claimants’ submission), what would be the amount of damages on the
             following hypothetical valuation dates: (i) 25 June 2012; (ii) 14 April 2013; (iii) 16 October
             2014.
             5. Assuming that the Tribunal adopts an income approach on damages based on DCF
             analysis (consistently with the Respondent’s primary submission), what would be the amount
             of damages on the following hypothetical valuation dates: (i) 25 June 2012; (ii) 14 April
             2013; (iii) 16 October 2014. To demonstrate the sensitivity of their models to particular
             parameters, the Parties are requested to indicate a value range for each valuation date,
             explaining how the results would change if the following inputs are used:
              Parameter                                            <= Range =>
              Extraction rate                62.56%                      72% (accounting for new
                                                                         processes that might have
                                                                         been introduced following
                                                                         VNIIHT studies)
              Operating expenditures         As in AsiaRud reports       25% lower (accounting for
                                                                         new processes that might
                                                                         have been introduced
                                                                         following VNIIHT studies)

                                                      26
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 38 of 280
                                                                                          PCA Case No. 2015-32
                                                                                                        Award




              Capital expenditures            As in AsiaRud reports         25% higher (accounting for
                                                                            investments made to
                                                                            improve efficiency)
              WACC                            15.5%                         20%
              Forecast REE prices             Visor Capital           VisionGain          Byron Capital
             Should additional inputs be required, the Parties are requested to base their assessment on the
             information described in the AsiaRud reports.
             6. Assuming that the Tribunal adopts a sunk costs approach on damages (consistently with
             the Respondent’s submission in the alternative), what are the amounts expended by the
             Claimants by (i) 14 April 2013 and (ii) 16 October 2014? What is the evidence on the record
             that such expenditures were incurred?
             7. The Parties’ experts have conceded that each of them had less then optimal information
             for valuation purposes, which seems to have been a main reason for rejecting the
             methodology of the opposing side’s expert (namely that the opposing methodology was
             inappropriate given the lack of information). If the Tribunal were to consider that in this case
             there is insufficient information for conventional valuation methodologies, what principles,
             if any, exist in international law to award damages for the loss of the investment and the
             chance to achieve its objective that a claimant has suffered as a result of a taking? If there are
             any such principles, how are they to be applied, and is there a difference in measurement of
             damages between lawful expropriation and unlawful expropriation?


      141.       By letter dated 18 May 2018, pursuant to section 2.3 of Procedural Order No. 9, the
      Claimants requested leave to submit new documents into the record.

      142.       On 21 May 2018, the Respondent informed the Tribunal that, in order to properly
      consider the Claimants’ application, the Respondent had requested copies of the new documents,
      following the receipt of which, the Respondent requested to be afforded an opportunity to consider
      and, if necessary, comment on the Claimants’ application.

      143.       On 22 May 2018, in order to provide the Respondent with a meaningful opportunity to
      comment on the Claimants’ request for leave to introduce new documents into the record, the
      Tribunal invited the Claimants to share the documents in question with the Respondent, and
      requested the Respondent to submit any comments it may have within three days after the receipt
      of the documents. In case a decision from the Tribunal were to be required, the Claimants were
      requested to share the documents in question with the Tribunal to enable the latter to appreciate
      the Respondent’s comments.

      144.       On the same date, the Claimants informed the Tribunal that they had shared copies of
      the documents referred to in the Claimants’ request for leave and which were already in their
      possession with the Respondent, and had also informed the Respondent that they were in the
      process of collating documents which they would share as soon as they were received.


                                                        27
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 39 of 280
                                                                                PCA Case No. 2015-32
                                                                                              Award




      145.      By letter dated 25 May 2018, the Respondent provided comments in response to the
      Claimants’ request, enclosing copies of the new documents and other documents.

      146.      By letter dated 28 May 2018, the Tribunal decided that: “1) All documents mentioned
      in the Claimants’ application are admitted into the record; 2) The Respondent is given leave to
      submit, with its Post-Hearing Brief, any new documents it considers relevant in rebuttal to the
      Claimants’ new documents or to the questions of the Tribunal in the Annex to Procedural Order
      No. 9; 3) The Parties may comment on the new documents submitted by the other side in their
      second-round Post-Hearing Briefs, due by 13 July 2018.”

      147.      On 7 June 2018, the Parties informed the Tribunal that they had reached agreement on
      the extension of the deadlines set out in Procedural Order No. 9. On the same date, the Tribunal
      confirmed that the requested extensions were approved.

      148.      On 29 June 2018, both sides simultaneously submitted their Post-Hearing Briefs with
      enclosures.

      149.      On 17 August 2018, both sides simultaneously submitted their Reply Post-Hearing
      Briefs with enclosures.

      150.      By letter dated 21 August 2018, the Respondent objected to portions of the Claimants’
      Reply Post-Hearing Brief, notably in respect of a new argument on estoppel presented by the
      Claimants therein, and certain new evidence and requested that these be struck from the record.

      151.      On 29 August 2018, the Tribunal indicated that it took the Respondent’s objection to
      portions of the Claimants’ Reply Post-Hearing Brief and certain evidence relied upon by the
      Claimants under advisement. The Tribunal would consider and take a decision on the
      admissibility of these materials in the context of its deliberations in respect of the Award in the
      present proceedings.

      152.      On 26 September 2018, the Parties conveyed their agreement to extend the deadlines
      for the Submissions on Costs and the Comments on opposing side’s Submissions on Costs. On
      27 September 2018, the Tribunal approved the extension requested by the Parties.

      153.      On 5 October 2018, both sides simultaneously filed their Submissions on Costs.




                                                  28
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 40 of 280
                                                                                              PCA Case No. 2015-32
                                                                                                            Award




      154.         On 2 November 2018, both sides simultaneously submitted their comments on the
      opposing side’s Submission on Costs.


     THE PARTIES’ REQUESTS

A.    THE CLAIMANTS’ REQUESTS

      155.         The Claimants, in their Statement of Claim, requested that the Tribunal:

             (a)      DECLARE that:
                     (i)    The Kyrgyz Republic has breached its obligations toward Claimants under the
                            Kyrgyz Investment Law, the Moscow Convention, the Investment Protection
                            Decree and international law by expropriating the Claimants’ investments in the
                            Kyrgyz Republic; and
                     (ii)   The Kyrgyz Republic has breached its obligations toward Claimants under the
                            Kyrgyz Investment Law, the Moscow Convention, the Investment Protection
                            Decree and international law by failing to accord the Claimants’ investments
                            fair and equitable treatment, and full protection and security;[69]
             (b)     ORDER the Kyrgyz Republic to pay the Claimants compensation for the injury
                     caused by its breaches of the Kyrgyz Investment Law, the Moscow Convention, the
                     Investment Protection Decree and international law in the amount of US$128.23
                     million;
             (c)     ORDER the Kyrgyz Republic to pay pre-award interest on (b) above, calculated from
                     25 June 2012 at the rate of 15.5%, accruing on a compounded basis until the date of
                     the Tribunal’s Award or at such other rate and compounding period as the Tribunal
                     determines will ensure full reparation;
             (d)     ORDER the Kyrgyz Republic to pay post-award interest on (b) and (c) above, at a rate
                     of 15.5% per annum from the date of the Tribunal’s Award, compounded semi-
                     annually, or at such other rate and compounding period as the Tribunal determines
                     will ensure full reparation;
             (e)     DECLARE that:
                     (i)    The award of damages and interest in (b), (c) and (d) is made net of applicable
                            Kyrgyz taxes; and
                     (ii)   The Kyrgyz Republic may not deduct taxes in respect of the payment of the
                            award of damages and interest in (b), (c) or (d);
             (f)     ORDER the Kyrgyz Republic to compensate the Claimants in respect of any double
                     taxation liability that would arise in Canada or elsewhere that would not have arisen
                     but for the Kyrgyz Republic’s adverse measures;
             (g)     AWARD such other relief as the Tribunal considers appropriate; and

69    See Statement of Defence on the Merits and Memorial on Jurisdiction, at paras 744-745: “In their prayers for relief,
      the Claimants seek a declaration that the full protection and security standard has been breached. Nowhere in the
      Statement of Claim do the Claimants even attempt to explain: 774.1 the legal basis on which they would be entitled to
      bring such a claim; or 744.2 how this standard was breached. 745. The Claimants bear the burden of proof in
      establishing their claims, which burden the Claimants have clearly not met. Such a claim should therefore be
      dismissed”. [footnotes omitted]


                                                           29
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 41 of 280
                                                                                                 PCA Case No. 2015-32
                                                                                                               Award




              (h)     ORDER the Kyrgyz Republic to pay all of the costs and expenses of this arbitration,
                      including the Claimants’ legal and expert fees, the fees and expenses of any experts
                      appointed by the Tribunal, the fees and expenses of the Tribunal, and the
                      administrative costs of the PCA. 70
      156.          In their Reply to the Statement of Defence on the Merits and Counter-Memorial on
      Jurisdiction, the Claimants requested that the Tribunal:

              (a)      REJECT the objections to jurisdiction and admissibility made by the Kyrgyz
                       Republic;
              (b)      DECLARE that:
                       (i)    The Kyrgyz Republic has breached its obligations toward Claimants under the
                              2003 Investment Law and international law by expropriating the Claimants’
                              investments in the Kyrgyz Republic; and
                       (ii)   The Kyrgyz Republic has breached its obligations toward Claimants under the
                              2003 Investment Law and international law by failing to accord the Claimants’
                              investments fair and equitable treatment;[71]
              (c)     ORDER the Kyrgyz Republic to pay the Claimants compensation for the injury caused
                      by its breaches of the 2003 Investment Law and international law in the amount of
                      US$128.23 million;
              (d)     ORDER the Kyrgyz Republic to pay pre-award interest on (c) above, calculated from
                      25 June 2012 at the rate of 15.5% per annum, accruing on a compounded basis until
                      the date of the Tribunal’s Award or at such other rate and compounding period as the
                      Tribunal determines will ensure full reparation;
              (e)     ORDER the Kyrgyz Republic to pay post-award interest on (c) and (d) above, at a rate
                      of 15.5% per annum from the date of the Tribunal’s Award, compounded semi-
                      annually, or at such other rate and compounding period as the Tribunal determines
                      will ensure full reparation;
              (f)      DECLARE that:
                       (i)    The award of damages and interest in (c), (d) and (e) is made net of applicable
                              Kyrgyz taxes; and
                       (ii)   The Kyrgyz Republic may not deduct taxes in respect of the payment of the
                              award of damages and interest in (c), (d) or (e);
              (g)     ORDER the Kyrgyz Republic to compensate the Claimants in respect of any double
                      taxation liability that would arise in Canada or elsewhere that would not have arisen
                      but for the Kyrgyz Republic’s adverse measures;
              (h)      AWARD such other relief as the Tribunal considers appropriate; and
              (i)     ORDER the Kyrgyz Republic to pay all of the costs and expenses of this arbitration,
                      including the Claimants’ legal and expert fees, the fees and expenses of any experts
                      appointed by the Tribunal, the fees and expenses of the Tribunal, and the
                      administrative costs of the PCA. 72
      157.          In their Rejoinder on Jurisdiction, the Claimants requested that the Tribunal:


70    Statement of Claim, at para. 316.
71    The Claimants did not explicitly include their prior request for a declaration regarding full protection and security.
72    Reply to the Respondent’s Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 363.


                                                            30
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 42 of 280
                                                                                          PCA Case No. 2015-32
                                                                                                        Award




              (a)      REJECT the objections to jurisdiction and admissibility made by the Kyrgyz
                       Republic;
              (b)      DECLARE that:
                       (i)    The Kyrgyz Republic has breached its obligations toward Claimants under the
                              2003 Investment Law and international law by expropriating the Claimants’
                              investments in the Kyrgyz Republic; and
                       (ii)   The Kyrgyz Republic has breached its obligations toward Claimants under the
                              2003 Investment Law and international law by failing to accord the Claimants’
                              investments fair and equitable treatment;
              (c)      ORDER the Kyrgyz Republic to pay the Claimants compensation for the injury
                       caused by its breaches of the 2003 Investment Law and international law in the amount
                       of US$128.23 million;
              (d)      ORDER the Kyrgyz Republic to pay pre-award interest on (c) above, calculated from
                       25 June 2012 at the rate of 15.5% per annum, accruing on a compounded basis until
                       the date of the Tribunal’s Award or at such other rate and compounding period as the
                       Tribunal determines will ensure full reparation;
              (e)      ORDER the Kyrgyz Republic to pay post-award interest on (c) and (d) above, at a rate
                       of 15.5% per annum from the date of the Tribunal’s Award, compounded semi-
                       annually, or at such other rate and compounding period as the Tribunal determines
                       will ensure full reparation;
              (f)      DECLARE that:
                       (i)    The award of damages and interest in (c), (d) and (e) is made net of applicable
                              Kyrgyz taxes; and
                       (ii)   The Kyrgyz Republic may not deduct taxes in respect of the payment of the
                              award of damages and interest in (c), (d) or (e);
              (g)      ORDER the Kyrgyz Republic to compensate the Claimants in respect of any double
                       taxation liability that would arise in Canada or elsewhere that would not have arisen
                       but for the Kyrgyz Republic’s adverse measures;
              (h)      AWARD such other relief as the Tribunal considers appropriate; and
              (i)      ORDER the Kyrgyz Republic to pay all of the costs and expenses of this arbitration,
                       including the Claimants’ legal and expert fees, the fees and expenses of any experts
                       appointed by the Tribunal, the fees and expenses of the Tribunal, and the
                       administrative costs of the PCA. 73
      158.          In their Post-Hearing Brief, the Claimants requested that the Tribunal:

              (a)      REJECT the objections to jurisdiction and admissibility made by the Kyrgyz
                       Republic;
              (b)      DECLARE that:
                       (i)    The Kyrgyz Republic breached its obligations toward the Claimants under the
                              2003 Investment Law and international law by expropriating the Claimants’
                              investments in the Kyrgyz Republic; and




73    Rejoinder on Jurisdiction, at para. 90.


                                                          31
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 43 of 280
                                                                                        PCA Case No. 2015-32
                                                                                                      Award




                     (ii)   The Kyrgyz Republic breached its obligations toward the Claimants under the
                            2003 Investment Law and international law by failing to accord the Claimants’
                            investments fair and equitable treatment;
             (c)     ORDER the Kyrgyz Republic to pay the Claimants compensation for the injury
                     caused by its breaches of the 2003 Investment Law and international law in the amount
                     of US$128.23 million;
             (d)     ORDER the Kyrgyz Republic to pay pre-award interest on (c) above, calculated from
                     25 June 2012 at the rate of 15.5% per annum, accruing on a compounded basis until
                     the date of the Tribunal’s Award or at such other rate and compounding period as the
                     Tribunal determines will ensure full reparation;
             (e)     ORDER the Kyrgyz Republic to pay post-award interest on (c) and (d) above, at a rate
                     of 15.5% per annum from the date of the Tribunal’s Award, compounded semi-
                     annually, or at such other rate and compounding period as the Tribunal determines
                     will ensure full reparation;
             (f)     DECLARE that:
                     (i)    The award of damages and interest in (c), (d) and (e) is made net of applicable
                            Kyrgyz taxes; and
                     (ii)   The Kyrgyz Republic may not deduct taxes in respect of the payment of the
                            award of damages and interest in (c), (d) or (e);
             (g)     ORDER the Kyrgyz Republic to indemnify the Claimants in respect of any tax
                     imposed on the Tribunal’s award;
             (h)     AWARD such other relief as the Tribunal considers appropriate; and
             (i)     ORDER the Kyrgyz Republic to pay all of the costs and expenses of this arbitration,
                     including the Claimants’ legal and expert fees, the fees and expenses of any experts
                     appointed by the Tribunal, the fees and expenses of the Tribunal, and the
                     administrative costs of the PCA. 74


      159.         In their Reply Post-Hearing Brief, the Claimants requested that the Tribunal:

             (a)     REJECT the objections to jurisdiction and admissibility made by the Kyrgyz
                     Republic;
             (b)     DECLARE that:
                     (i) The Kyrgyz Republic breached its obligations toward the Claimants under the 2003
                     Investment Law and international law by expropriating the Claimants’ investments in
                     the Kyrgyz Republic; and
                     (ii) The Kyrgyz Republic breached its obligations toward the Claimants under the
                     2003 Investment Law and international law by failing to accord the Claimants’
                     investments fair and equitable treatment;
             (c)     ORDER the Kyrgyz Republic to pay the Claimants compensation for the injury
                     caused by its breaches of the 2003 Investment Law and international law in the amount
                     of US$128.23 million;
             (d)     ORDER the Kyrgyz Republic to pay pre-award interest on (c) above, calculated from
                     25 June 2012 at the rate of 15.5% per annum, accruing on a compounded basis until


74    Claimants’ Post-Hearing Brief, at para. 101.


                                                        32
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 44 of 280
                                                                                           PCA Case No. 2015-32
                                                                                                         Award




                     the date of the Tribunal’s Award or at such other rate and compounding period as the
                     Tribunal determines will ensure full reparation;
             (e)     ORDER the Kyrgyz Republic to pay post-award interest on (c) and (d) above, at a rate
                     of 15.5% per annum from the date of the Tribunal’s Award, compounded semi-
                     annually, or at such other rate and compounding period as the Tribunal determines
                     will ensure full reparation;
             (f)     DECLARE that:
                     (i)    The award of damages and interest in (c), (d) and (e) is made net of applicable
                            Kyrgyz taxes; and
                     (ii)   The Kyrgyz Republic may not deduct taxes in respect of the payment of the
                            award of damages and interest in (c), (d) or (e);
             (g)     ORDER the Kyrgyz Republic to indemnify the Claimants in respect of any tax
                     imposed on the Tribunal’s award;
             (h)     AWARD such other relief as the Tribunal considers appropriate; and
             (i)     ORDER the Kyrgyz Republic to pay all of the costs and expenses of this arbitration,
                     including the Claimants’ legal and expert fees, the fees and expenses of any experts
                     appointed by the Tribunal, the fees and expenses of the Tribunal, and the
                     administrative costs of the PCA 75.


B.    THE RESPONDENT’S REQUESTS

      160.         In its Statement of Defence on the Merits and Memorial on Jurisdiction, the Respondent
      requested the following relief:

             830.1          a declaration and order that the Tribunal lacks jurisdiction over the Claimants’
                            claims;
             830.2          further or in the alternative, a declaration and order that the Claimants’ claims
                            are inadmissible;
             830.3          further or in the alternative, an order that the Claimants’ claims be dismissed on
                            the merits;
             830.4          an order awarding the Respondent the costs associated with this arbitration,
                            including, but not limited to, fees and expenses of the arbitral tribunal, costs of
                            expert advice, costs of legal representation, fees and expenses of the appointing
                            authority and expenses of the Secretary General of the Permanent Court of
                            Arbitration, and all other professional fees, disbursements and expenses, plus
                            interest thereon;
             830.5          an order apportioning any remaining costs of arbitration in a manner such that
                            one hundred per cent of such costs are borne by the Claimants; and
             830.6          such further and other relief as the Tribunal sees fit. 76




75    Claimants’ Reply Post-Hearing Brief, at para. 58.
76    Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 830.


                                                          33
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 45 of 280
                                                                                          PCA Case No. 2015-32
                                                                                                        Award




      161.       In its Rejoinder on the Merits and Reply on Jurisdiction, the Respondent requested the
      following relief:

             702.1        a declaration and order that the Tribunal lacks jurisdiction over the Claimants’
                          claims;
             702.2        further or in the alternative, a declaration and order that the Claimants’ claims
                          are inadmissible;
             702.3        further or in the alternative, an order that the Claimants’ claims be dismissed on
                          the merits;
             702.4        an order awarding the Respondent the costs associated with this arbitration,
                          including, but not limited to, fees and expenses of the arbitral tribunal, costs of
                          expert advice, costs of legal representation, fees and expenses of the appointing
                          authority and expenses of the Secretary General of the Permanent Court of
                          Arbitration, and all other professional fees, disbursements and expenses, plus
                          interest thereon;
             702.5        an order apportioning any remaining costs of arbitration in a manner such that
                          one hundred per cent of such costs are borne by the Claimants; and
             702.6         such further and other relief as the Tribunal sees fit. 77


      162.       In its Post-Hearing Brief, the Respondent “respectfully request[ed] the relief stated in
      paragraph 702 of R[espondent]’s Rejoinder dated 29 January 2018.” 78


     SUMMARY OF RELEVANT FACTS

      163.       The Parties’ dispute arises from efforts by Stans Energy to invest in two mines for the
      extraction of so-called rare earth elements in the Kyrgyz Republic. Both sides have described the
      factual background in great detail. In the following, the Tribunal shall summarize these facts only
      insofar as the Tribunal regards it as necessary for its decision.


A.    RARE EARTH ELEMENTS MARKETS

      164.       Rare earth elements (“REEs”) are comprised of chemical elements, which are useful in
      a wide variety of applications including batteries, catalysts, magnets, and phosphors.79 There are
      two categories of REEs: (1) light rare-earth elements (“LREEs”) and (2) heavy rare-earth




77    Rejoinder on the Merits and Reply on Jurisdiction, at para. 702.
78    Respondent’s Post-Hearing Brief, at para. 176.
79    Statement of Claim, at para. 18, referring to J Gambogi, United States Department of the Interior, United States
      Geological Survey, “2012 Minerals Yearbook – Rare Earths”, February 2015, at p. 60.1. (Exhibit C-153).


                                                         34
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 46 of 280
                                                                                               PCA Case No. 2015-32
                                                                                                             Award




      elements (“HREEs”). 80 As the word “rare” indicates, it is difficult to find ore deposits containing
      sufficient amounts of REEs for commercial exploitation. 81

      165.        The global production of REEs started increasing in the 1950s and 1960s. 82 According
      to the US Geological Survey Factsheet 087-02, 83 at that time, countries other than the United
      States and China dominantly supplied REEs produced from Monazite-placers. 84 In the mid-
      1960s, Mountain Pass, mine in California, the United States, began REEs production and
      remained as the largest REEs mine until the mid-1980s, when China began increasing its REEs
      production. 85 China became the largest REEs supplier in the early 1990s, and established its
      dominant position in the early 2000s. 86




80    Statement of Claim, at para. 18, referring to J Gambogi, United States Department of the Interior, United States
      Geological Survey, “2012 Minerals Yearbook – Rare Earths”, February 2015, at p. 60.1. (Exhibit C-153): “The LREEs
      are lanthanum, cerium, praseodymium, neodymium, promethium, samarium, europium, and gadolinium. The HREEs
      include terbium, dysprosium, holmium, erbium, thulium, ytterbium, and lutetium. The properties of scandium do not
      allow it to be classified as either a LREE or a HREE”.
81    Statement of Claim, para. 20; Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 23.
82    Statement of Claim, para. 21; United States Department of Interior, “Rare Earth Elements – Critical Resources for High
      Technology”, US Geological Survey Factsheet 087-02, 2002, Figure 1 (Exhibit C-160).
83    United States Department of Interior, “Rare Earth Elements – Critical Resources for High Technology”, US Geological
      Survey Factsheet 087-02, 2002, Figure 1 (Exhibit C-160).
84    See United States Department of Interior, “Rare Earth Elements – Critical Resources for High Technology”, US
      Geological Survey Factsheet 087-02, 2002, Figure 1 (Exhibit C-160).
85    Statement of Claim, at paras 21-22; United States Department of Interior, “Rare Earth Elements – Critical Resources
      for High Technology”, US Geological Survey Factsheet 087-02, 2002, Figure 1 (Exhibit C-160).
86    Statement of Claim, at para. 22; United States Department of Interior, “Rare Earth Elements – Critical Resources for
      High Technology”, US Geological Survey Factsheet 087-02, 2002, Figure 1 (Exhibit C-160).


                                                           35
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 47 of 280
                                                                                               PCA Case No. 2015-32
                                                                                                             Award




                                         Source: Statement of Claim, after para. 22.
      166.        REEs prices remained low until 2009, when China introduced an export quota on its
      REEs exports. 87 REEs prices rose significantly from 2010, and peaked in April 2011. 88 Since
      then, however, REEs prices have dropped significantly, once Chinese export restrictions were
      eased. 89




87    Statement of Claim, at paras 23-24; Kaiser Bottom-Fish table included in “Digging In”, The Economist, 2 September
      2010, at p. 1 (Exhibit C-74).
88    Statement of Defence on the Merits and Memorial on Jurisdiction, at paras 24-25, referring to “The poster child for
      what was once a ‘can’t lose’ investment is filing for bankruptcy”, Business Insider UK, dated 25 June 2015 (Exhibit
      R-162).
89    Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 26, referring to “Analysis: Rare earth prices
      to erode on fresh supply, China”, dated 19 September 2012, Reuters (Exhibit R-136).


                                                           36
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 48 of 280
                                                                                             PCA Case No. 2015-32
                                                                                                           Award




             Source: Statement of Defence on the Merits and Memorial on Jurisdiction, after para. 26.


      167.       The Parties have different views regarding the prospect of REEs business of today. The
      Claimants allege that, because China dominates the worldwide REEs supply, “there continues to
      be significant strategic value in non-Chinese deposits capable of commercial production of
      REEs”. 90 The Respondent, on the contrary, alleges that the REEs business is no longer profitable
      as the global REEs market is expected to continue to decline until at least 2018. 91


B.    THE KYRGYZ REPUBLIC

      168.       The Kyrgyz Republic is a country in Central Asia. It formed part of the Union of Soviet
      Socialist Republics (“USSR”) together with other 14 republics until 1991. 92 On 25 December
      1991, following the disestablishment of the USSR, the Kyrgyz Republic declared independence. 93



90    Statement of Claim, at para. 28, referring to Stormcrow, “Industry Coverage: Rare Earths – Update Note – Chinese
      Export Quotas on Rare Earths are abolished”, 6 January 2015, at p. 4 (Exhibit C-151).
91    Statement of Defence on the Merits and Memorial on Jurisdiction, at paras 27-31, referring to, inter alia, “The Rare
      Earths Market 2012-2022”, VisionGain, dated 25 June 2012, at p. 37 (Exhibit R-131).
92    Statement of Defence on the Merits and Memorial on Jurisdiction, at paras 46-47.
93    Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 48.


                                                          37
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 49 of 280
                                                                                            PCA Case No. 2015-32
                                                                                                          Award




      169.       The first president of the Kyrgyz Republic was Askar Akayev, whose presidency
      continued until the Tulip Revolution of 2005. 94 The successor of Mr. Akayev was Kurmanbek
      Bakiev. 95 Mr. Bakiev was in office until April 2010, when protests against his presidency spread
      throughout the country and opposition leaders established an interim government. 96 On 15 April
      2010, Mr. Bakiev resigned and fled to Belarus. 97

      170.       In June 2010, a new Constitution was approved in a national referendum. Pursuant to
      this new Constitution, parliamentary elections were held in October 2010 and a new government
      was formed in December 2010. 98

      171.       The Respondent alleges that the Bakiev regime was corrupt. 99 According to the
      Respondent, bribes were laundered through AsiaUniversalBank (“AUB”), 100 a Kyrgyz bank
      incorporated in August 1997, and the Claimants obtained their mining licenses through this
      money laundering scheme. 101 The Claimants, however, deny any involvement in corruption. 102


C.    STANS ENERGY’S INVESTMENTS IN THE KYRGYZ REES SECTOR

      172.       Beginning in 2005, the Claimants made various investments in the Kyrgyz Republic.
      Following initial investments by the Claimants in the uranium sector, they proceeded to acquire
      investments in the REEs sector. It is the alleged expropriation of these latter investments that
      forms the basis of the present dispute.


      1.     Stans Energy’s Investments in the Kyrgyz Uranium Sector

      173.       Stans Energy’s activities in the Kyrgyz Republic began with its investments in the
      uranium sector. 103 In 2005, Mr. Boris Aryev, founder and COO of Stans Energy, and his business




94    Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 50.
95    Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 50.
96    Statement of Defence on the Merits and Memorial on Jurisdiction, at paras 97-101.
97    Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 102.
98    Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 104.
99    Statement of Defence on the Merits and Memorial on Jurisdiction, at paras 50-67.
100   Statement of Defence on the Merits and Memorial on Jurisdiction, at paras 91-93; Witness Statement of E. Beysheyev,
      14 June 2017, at paras 95-97.
101   Statement of Defence on the Merits and Memorial on Jurisdiction, at paras 68-108.
102   Reply to Statement of Defence and Counter-Memorial on Jurisdiction, at Section II C.
103   Statement of Claim, at para. 34.


                                                          38
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 50 of 280
                                                                                                 PCA Case No. 2015-32
                                                                                                               Award




      partner, Mr. Albert Grenke, decided to invest in the Kyrgyz uranium sector. 104 In July 2005, they
      identified three potential uranium properties: (1) Shaltin, (2) Kyzyluraan; and (3) Kapkatash. 105
      According to the First Witness Statement of Mr. Aryev, in the fall of 2005, they obtained
      prospecting licenses for the three uranium properties from the SAGMR through Viol Grand Ltd,
      a Kyrgyz company that Mr. Aryev and Mr. Grenke had acquired. 106

      174.        On 26 September 2005, Stans Energy was incorporated under the laws of Ontario,
      Canada, for the purpose of investing the Kyrgyz uranium sector. 107 According to the First Witness
      Statement of Mr. Aryev, the founding directors were Mr. Aryev and Mr. Robert Mackay, a
      Toronto-based financier. 108

      175.        In March 2006, Stans Energy incorporated its local subsidiary in the Kyrgyz Republic,
      Stans KG, to hold its assets, including the licenses which had been previously acquired by Viol
      Grand Ltd. 109 According to the First Witness Statement of Mr. Aryev, under Kyrgyz law only
      Kyrgyz companies may hold licenses and assets, and conduct business in the Kyrgyz Republic. 110

      176.        In 2006 and 2007, Stans Energy added four further licenses for uranium properties at
      Alamudun, Alabuga, 111 Baetov and Koshdube. 112 In late 2007, Stans Energy participated in the
      tender for the Kara-Balty uranium processing facility held by the Kyrgyz State Property
      Management Fund but its US$ 5 million bid was unsuccessful. 113 In December 2008, Stans
      Energy listed on the Toronto Stock Venture Exchange (“TSXV”) through a reverse takeover,
      merging with JM Capital Corp. 114 The Claimants indicate that, by the end of 2008, Stans Energy
      had invested approximately C$ 5 million in the Kyrgyz uranium sector. 115




104   Statement of Claim, at para. 35, referring to First Witness Statement of B. Aryev, 29 January 2016, at para. 16.
105   Statement of Claim, at para. 35, referring to First Witness Statement of B. Aryev, 29 January 2016, at para. 16.
106   First Witness Statement of B. Aryev, 29 January 2016, at para. 16.
107   Statement of Claim, at para. 36; First Witness Statement of B. Aryev, 29 January 2016, at para. 18.
108   First Witness Statement of B. Aryev, 29 January 2016, at paras 17-19.
109   Statement of Claim, at para. 37, referring to “Stans Energy Corp, Decision on establishment of legal entity in the Kyrgyz
      Republic”, 10 February 2006 (Exhibit C-36). See also, First Witness Statement of B. Aryev, 29 January 2016, at para.
      24; Stans Energy Corp, “Annual Information Form for the year ended 31 December 2011”, 30 April 2012, at p. 11
      (Exhibit C-111).
110   First Witness Statement of B. Aryev, 29 January 2016, at para. 20.
111   The Tribunal notes that in some documents the alternative spelling “Alabugin” is used.
112   Statement of Claim, at para. 39, referring to Stans Energy Corp, “Annual Information Form for the year ended 31
      December 2011”, 30 April 2012, at p. 12 (Exhibit C-111).
113   Statement of Claim, at para. 39, referring to First Witness Statement of B. Aryev, 29 January 2016, at para. 21.
114   Statement of Claim, at para. 41, referring to First Witness Statement of B. Aryev, 29 January 2016, at para. 22.
115   Statement of Claim, at para. 40, referring to Stans Energy Corp, “Annual Information Form for the year ended 31
      December 2011”, 30 April 2012, at p. 15 (Exhibit C-111).


                                                            39
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 51 of 280
                                                                                          PCA Case No. 2015-32
                                                                                                        Award




      177.       In June 2009, Stans Energy returned the Kapkatash and Shaltin properties to the Kyrgyz
      State Geological Agency. 116 In 2011, Stans Energy relinquished its rights to the Alabuga, Baetov
      and Koshdube properties. 117 Since then, Stans Energy has held only one uranium licence in the
      Kyrgyz Republic, known as Kargysh, which was part of the original Kyzyluraan license and is
      currently in the process of being relinquished. 118

      178.       The Parties hold different views of Stans Energy’s investments in the uranium sector.
      The Claimants state that their investments were initially promising but “a combination of falling
      uranium prices and the 2008 global financial crisis impeded Stans’ prospects of raising the
      financing needed to advance development.” 119 The Respondent, on the other hand, observes that
      the uranium properties were “loss-making” from the beginning, considering that “at the time the
      Claimants decided to invest between 2006 and 2007, uranium mining in the Kyrgyz Republic was
      not the most promising area of investment”. 120


      2.     Acquisition of the Licenses for Kutessay II and Kalesay

      179.       Retreating from the uranium sector, Stans Energy was looking for another investment
      target in the Kyrgyz Republic. 121 The Claimants aver that, being aware that the REEs prices were
      increasing, and following advice from Dr. Savchenko, Former Deputy Director of the Geology
      and Investment Department of the Kyrgyz State Agency for Geology and Mineral Reserves, Stans
      began to review the potential for rare earth exploration of the Aktyuz Ore Field, where Kutessay
      II rare earth deposit (“Kutessay II”) and Kalesay beryllium deposit (“Kalesay”) were located. 122
      In contrast, the Respondent defines the Claimants’ activity as “speculative license grabbing” 123
      and asserts that Stans Energy:

             never constructed, developed or operated a mine in the Kyrgyz Republic or anywhere else in
             the world. It has also received no revenue to date from exploration or development […] if the
             Claimants are awarded even a small fraction of this sum [of their damages request], this
             arbitration will represent the only successful business venture in Stans Energy’s corporate



116   Statement of Claim, at para. 41, referring to Stans Energy Corp, “Annual Information Form for the year ended 31
      December 2011”, 30 April 2012, at pp. 14-15 (Exhibit C-111).
117   Statement of Claim, at para. 41, referring to Stans Energy Corp, “Annual Information Form for the year ended 31
      December 2011”, 30 April 2012, at pp. 14-15 (Exhibit C-111).
118   Statement of Claim, at para. 41, referring to First Witness Statement of B. Aryev, 29 January 2016, at para. 25.
119   Statement of Claim, para. 41.
120   Statement of Defence on the Merits and Memorial on Jurisdiction, at paras 42-43.
121   Statement of Claim, para. 42 cf. Rejoinder on the Merits and Reply on Jurisdiction, at paras 16-17.
122   Statement of Claim, para. 44, referring to First Witness Statement of B. Aryev, 29 January 2016, at para. 31.
123   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 5.


                                                        40
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 52 of 280
                                                                                             PCA Case No. 2015-32
                                                                                                           Award




             history. 124


      180.       Kutessay II was discovered in 1953 and put into operation in 1958. 125 Since then, the
      mine had produced 80% of the USSR’s REEs until 1992. 126

      181.       After the dissolution of the USSR, Kutessay II was abandoned for approximately 15
      years. 127 In 2006, the Kyrgyz Republic opened a public bidding process for the Kutessay II and
      Kalesay deposits, and Central Asia Metals Group LLC (“CAMG”) won the tender with a bid of
      approximately US$ 50,000. 128 On 15 November 2006, the Kyrgyz Republic issued its licence to
      CAMG. 129

      182.       On 30 December 2008, the Kyrgyz government issued Resolution No 736 On Measures
      for Implementing Requirements of the Tax Code of the Kyrgyz Republic (amended by Resolution
      No 410 of 25 June 2009; “Resolution No 736”), which stipulated a list of (1) known mineral
      deposits for tender in the Kyrgyz Republic and (2) tariffs for each deposit. 130 This Resolution
      listed tariff rates for Kutessay II and Kalesay as US$ 392,220 and US$ 35,103, respectively. 131

      183.       Stans Energy learned about an investment opportunity in Kutessay II in June 2009,
      when Mr. Aryev met with the then Minister of Natural Resources of the Kyrgyz Republic, Mr.
      Kapar Kurmanaliev. 132 During the meeting, Mr. Aryev expressed his interest in the REEs sector,
      and Mr. Kurmanaliev explained that CAMG had not fulfilled its license obligations regarding
      Kutessay II and Kalesay and that the Kyrgyz Republic was seeking a new investor for these




124   Rejoinder on the Merits and Reply on Jurisdiction, at paras 16-17, 19, 23.
125   Statement of Claim, at para. 31, referring to Asiarudproject Mining Planning-Production Company CJSC, “Technical
      and economic assessment of Kutessay-II rare earth deposit development”, July 2011, at p. 13 (Exhibit C-86).
126   Statement of Claim, at para. 31, referring to Stans Energy Corp, “Annual Information Form for the year ended 31
      December 2011”, 30 April 2012, at p. 18 (Exhibit C-111).
127   Statement of Claim, at para. 31, referring to Asiarudproject Mining Planning-Production Company CJSC, “Technical
      and economic assessment of Kutessay-II rare earth deposit development”, July 2011, at p. 13 (Exhibit C-86).
128   Statement of Claim, at para. 32, referring to Note from the Office of the Prime Minister of the Kyrgyz Republic (Mr.
      Zubkov) confirming payment by Central Asia Metals Group LLC of Kalesay and Kutessay II bonuses, 11 December
      2006 (Exhibit C-39).
129   Statement of Claim, at para. 32, referring to License No 823 ME issued to Central Asia Metals Group LLC for Kutessay
      II, 15 November 2006 (Exhibit C-1).
130   Statement of Claim, at para. 33, referring to Resolution No 736 of 30 December 2008 on Measures for Implementing
      Requirements of the Tax Code of the Kyrgyz Republic, as amended by Resolution No 410 of 25 June 2009 (Authority
      CLA-99).
131   Statement of Claim, at footnote 26, referring to Resolution No 736 of 30 December 2008 on Measures for Implementing
      Requirements of the Tax Code of the Kyrgyz Republic, as amended by Resolution No 410 of 25 June 2009, Nos. 21
      and 23 on the list (Authority CLA-99).
132   Statement of Claim, at para. 45, referring to First Witness Statement of B. Aryev, 29 January 2016, at para. 32.


                                                          41
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 53 of 280
                                                                                            PCA Case No. 2015-32
                                                                                                          Award




      deposits. 133 According to the meeting minutes of the Board of Directors of Stans Energy, Stans
      Energy was “offered to acquire Kutessay II for US$432,000 as per Kyrgyz Law.” 134

      184.       According to the meeting minutes of the Board of Directors of Stans Energy on 9
      October 2009, the Board of Directors of Stans Energy resolved that it “desires to acquire Kutessay
      II and approve raising of US$ 600,000”. 135 According to the exhibits submitted by the Claimants,
      on 15 October 2009, Stans Energy’s Chairman of the Board of Directors, Ambassador Rodney
      Irwin, sent a letter to Minister Kurmanaliev stating that “we would like to ask you to consider
      issuance to our subsidiary «Stans Energy Kg» licenses to develop Kutessay II and Kalesay
      deposits without tender with the bonus payment in the abovementioned amount [of US$ 427,323
      (392,220+35,103)].” 136 This amount of US$ 427,323 corresponded to the sum of the tariff rates
      for Kutessay II (US$ 392,220) and Kalesay (US$ 35,103) stipulated in Resolution No. 736. 137
      Stans Energy eventually paid double this amount, as described below. 138

      185.       In November 2009, Stans Energy’s management travelled to the Kyrgyz Republic to
      finalize the license deal. 139 They met with Minister Kurmanaliev and Dr. Alexei Eliseev, the head
      of Kyrgyz Republic Development Fund (“Development Fund”). 140 The Development Fund is a
      State-owned closed joint-stock company established in August 2008 by Resolution No. 469 for
      the purposes of developing and stimulating the priority and strategic sectors of the Kyrgyz
      Republic. 141

      186.       The Parties are in disagreement as to the relationship of Mr. Eliseev with the Kyrgyz
      Government. The Respondent argues that Mr. Eliseev did not hold any post with the
      Respondent. 142 On the other hand, the Claimants deem the Respondent’s denial at the Hearing of
      Mr. Eliseev’s status as a State official as “an attempt to downplay the assurances provided” by


133   Statement of Claim, at para. 45, referring to First Witness Statement of B. Aryev, 29 January 2016, at paras 32-33.
134   Minutes of Meeting of the Board of Directors of Stans Energy Corp, 9 October 2009, at p. 2 (Exhibit C-11).
135   Minutes of Meeting of the Board of Directors of Stans Energy Corp, 9 October 2009, at p. 2 (Exhibit C-11).
136   Statement of Claim, at para. 46, referring to Letter from Stans Energy Corp (Mr. Irwin) and Stans Energy KG (Mr.
      Savchenko) to the head of the State Geology and Mineral Resources Agency (Mr. Kurmanaliev), 15 October 2009, at
      p. 2 (Exhibit C-47) [emphasis added].
137   See Resolution No 736 of 30 December 2008 on Measures for Implementing Requirements of the Tax Code of the
      Kyrgyz Republic, as amended by Resolution No 410 of 25 June 2009, Nos. 21 and 23 on the list (Authority CLA-99).
138   Statement of Claim, at para. 50, referring to First Witness Statement of B. Aryev, 29 January 2016, at para. 37.
139   Statement of Claim, at para. 47, referring to First Witness Statement of B. Aryev, 29 January 2016, at para. 34.
140   Statement of Claim, at para. 47, referring to First Witness Statement of B. Aryev, 29 January 2016, at paras 34-36.
141   Statement of Claim, at para. 47, referring to Resolution No 469 of 25 August 2008 of the Government of the Kyrgyz
      Republic on the Creation of Closed Joint Stock Company “Kyrgyz Republic Development Fund”, as amended on 20
      March 2009, at p. 1 (Exhibit C-15).
142   Respondent’s Post-Hearing Brief, at para. 118.


                                                          42
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 54 of 280
                                                                                                PCA Case No. 2015-32
                                                                                                              Award




      him. 143 The Claimants also note that the Respondent’s position throughout these proceedings had
      been that Mr. Eliseev was a “public official” in connection with bribery allegations. 144 According
      to the Claimants, the acts of the Development Fund as well as the statements made by Mr. Eliseev
      are attributable to the Respondent. 145

      187.        The Claimants aver that Mr. Eliseev assured Mr. Aryev “that the procedure for issuing
      the licenses was lawful and that Stans’ licenses would be secure”. 146 According to Mr. Aryev’s
      First Witness Statement, Mr. Eliseev told them that the licenses would be issued through a “bullet-
      proof” process and that no one would be able to challenge Stans Energy’s rights in the future. 147
      According to Mr. Aryev’s First Witness Statement, at another meeting, Mr. Eliseev informed him
      that his team had figured out how to set up such a “bullet-proof” procedure for Stans Energy to
      obtain the Licenses. 148 According to the Respondent, on the other hand, “Stans Energy and several
      corrupt members of the Bakiev regime concocted an ad-hoc, convoluted and illegal scheme which
      they (quite remarkably) referred to as ‘bullet-proof’ scheme which was designed to ensure that
      the Claimants obtained the Licenses without the required competitive tender”. 149

      188.        According to the Claimants, after the final meeting, Minister Kurmanaliev telephoned
      Mr. Aryev, and demanded double the tariff rates stipulated in Resolution No. 736. 150 The Minister
      purportedly described that the additional payment would be used for the activities of the
      Development Fund. 151 According to Mr. Aryev’s First Witness Statement, he replied to the
      Minister that Stans Energy would discuss this matter at the Board and inform the Minister of the
      result in due course. 152 After Mr. Aryev’s return to Canada, Stans Energy discussed this matter
      internally, and consulted with Novadan Capital, a Toronto-based investment fund providing




143   Claimants’ Post-Hearing Brief, at para. 24, referring to Hearing Transcript, Day 1, p. 159:6-7. See also, Hearing
      Transcript, Day 1, p. 139:15-17.
144   Claimants’ Post-Hearing Brief, at para. 24, referring to Respondent’s Rejoinder, at para. 433.2 cf. Respondent’s Reply
      Post-Hearing Brief, at para. 63 and footnote 91.
145
      Claimants’ Post-Hearing Brief, at para. 25, referring to International Law Commission, “Draft articles on Responsibility
      of States for Internationally Wrongful Acts, with commentaries” [2001-II(2)] Yearbook of the International Law
      Commission 26, Articles 5 and 8 (Authority CLA-5).
146   Statement of Claim, at para. 49.
147   First Witness Statement of B. Aryev, 29 January 2016, at para. 35.
148   First Witness Statement of B. Aryev, 29 January 2016, at para. 36.
149   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 126.
150   Statement of Claim, at para. 50, referring to First Witness Statement of B. Aryev, 29 January 2016, at para. 37.
151   Statement of Claim, at para. 50, referring to First Witness Statement of B. Aryev, 29 January 2016, at para. 37.
152   First Witness Statement of B. Aryev, 29 January 2016, at paras 37-38.


                                                            43
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 55 of 280
                                                                                            PCA Case No. 2015-32
                                                                                                          Award




      financial support for Stans Energy. 153 According to Mr. Aryev’s First Witness Statement, Stans
      Energy then decided to accept Minister Kurmanaliev’s invitation to pay double the tariff rates.154

      189.       The Subsoil Law of the Kyrgyz Republic of 24 June 1997, as in effect in December
      2009 (“Subsoil Law”), established two possible procedures for granting subsoil licenses:
      (1) tenders; and (2) direct negotiations. 155 Article 16 of the Subsoil Law provided:


               [Claimants’ translation]                             [Respondent’s translation]
               Article 16. Procedure for Granting                   Article 16. Procedure for Granting
               Subsoil Use Rights                                   Subsoil Use Rights
                        Subsoil use rights shall be                         Subsoil use rights shall be
               granted by holding tenders and direct                granted by holding tenders and direct
               negotiations.                                        negotiations.
                        Tenders shall be announced                           Tenders shall be announced
               and held for gold ore, oil, gas and other            and held for gold ore, oil, gas and other
               sites of national significance by                    sites of national significance by
               decision of the Government of the                    decision of the Government of the
               Kyrgyz Republic. The terms and                       Kyrgyz Republic. The terms and
               conditions of the tender and the winning             conditions of the tender and the winning
               bidder shall be determined by the tender             bidder shall be determined by the tender
               committee of the Government of the                   committee of the Government of the
               Kyrgyz Republic to be appointed for                  Kyrgyz Republic to be appointed for
               each particular site.                                each particular site.
                         Subsoil use rights by way of                         Subsoil use rights by way of
               direct negotiations shall be granted on              direct negotiations shall be granted on
               application by natural persons and legal             application by natural persons and legal
               entities by the state subsoil use authority          entities by the state subsoil use authority
               to be determined by the Government of                to be determined by the Government of
               the Kyrgyz Republic. The application                 the Kyrgyz Republic. The application
               must contain information about the                   must contain information about the
               applicant, and the location and type of              applicant, and the location and type of
               subsoil use. The following documents                 subsoil use. The following documents
               shall be annexed to the application:                 shall be annexed to the application:
               - copies of the constitutive documents               - copies of the constitutive documents
               and charter for legal entities, or                   and charter for legal entities, or
               registration documents for natural                   registration documents for natural
               persons;                                             persons;
               - geological survey or development                   - geological survey or development
               program or program of construction and               project or project of construction and
               operation of underground structures not              operation of underground structures not
               connected with the extraction of                     connected with the extraction of
               minerals at the site in question, with               minerals at the site in question, with
               consolidated technical and economic                  consolidated technical and economic

153   Statement of Claim, at para. 51, referring to First Witness Statement of B. Aryev, 29 January 2016, at paras 38-39.
154   Statement of Claim, at para. 51, referring to First Witness Statement of B. Aryev, 29 January 2016, at paras 38-39;
      Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 152.
155   See Law on Subsoil of 24 June 1997, as amended on 17 October 2008, Article 16 (Authority CLA-97B).


                                                          44
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 56 of 280
                                                                                      PCA Case No. 2015-32
                                                                                                    Award




             assessment of capital investments,                assessment of capital investments,
             operating expenses, revenues and                  operating expenses, revenues and
             project profitability;                            project profitability;
             - statement of availability of financing          - statement of availability of financing
             for the works envisaged at the subsoil            for the works envisaged at the subsoil
             site in question pursuant to the                  site in question pursuant to the
             submitted development program.                    submitted development project.
                       The application for the right to                  The application for the right to
             use the subsoil site and materials                use the subsoil site and materials
             annexed thereto shall be considered by            annexed thereto shall be considered by
             the state subsoil use authority within a          the state subsoil use authority within a
             period of up to one month.                        period of up to one month.
                      The right to use the subsoil or                   The right to use the subsoil or
             the right to participate in a tender may          the right to participate in a tender may
             be denied if the applicant:                       be denied if the applicant:
             - provides false information about itself;        - provides false information about itself;
             - does not have the required financial            - does not have the required financial
             resources for the efficient and                   resources for the efficient and
             technically and environmentally safe              technically and environmentally safe
             development of the subsoil site.                  development of the subsoil site.
                      Licensing of subsoil use and                      Licensing of subsoil use and
             preparation of license agreements for             preparation of license agreements for
             work design between licensor and                  work design between licensor and
             licensee shall be performed by the state          licensee shall be performed by the state
             subsoil use authority on the basis of a           subsoil use authority on the basis of a
             decision taken by the tender committee            decision taken by the tender committee
             of the Government of the Kyrgyz                   of the Government of the Kyrgyz
             Republic with respect to the sites                Republic with respect to the sites
             subject to tender and approved by the             subject to tender and approved by the
             Government of the Kyrgyz Republic, or             Government of the Kyrgyz Republic, or
             on the basis of the minutes issued by the         on the basis of the minutes issued by the
             state subsoil use authority.                      state subsoil use authority.
                       Within the time limits                           Within the time limits
             stipulated by the license agreement, the          stipulated by the license agreement, the
             licensee shall submit to the state subsoil        licensee shall submit to the state subsoil
             use authority an engineering design for           use authority a technical project for the
             the works together with expert opinions           works together with expert opinions on
             on the technical and environmental                the technical and environmental safety,
             safety,     subsoil     protection,   and         subsoil protection, and certificate(s) for
             certificate(s) for the right of temporary         the right of temporary use of the land
             use of the land plot during development           plot during development of the mineral
             of the mineral deposits or a written              deposits or a written consent to
             consent to geological survey from the             geological survey from the owner of the
             owner of the land rights.                         land rights.
                      Conducting works that entail                      Conducting works that entail
             breaching the subsoil integrity before            breaching the subsoil integrity before
             the engineering design is approved shall          the a technical project is approved shall
             be prohibited.                                    be prohibited.
                       Regulations on the procedure                      Regulations on the procedure
             for licensing of subsoil use and the lists        for licensing of subsoil use and the lists


                                                          45
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 57 of 280
                                                                                                  PCA Case No. 2015-32
                                                                                                                Award




               of common mineral deposits and                            of common mineral deposits and
               deposits of local significance shall be                   deposits of local significance shall be
               approved by the Government of the                         approved by the Government of the
               Kyrgyz Republic. 156                                      Kyrgyz Republic. 157


      190.        Paragraph 2 of Article 16 of the Subsoil Law provided that tender procedures must be
      held for granting subsoil rights regarding “gold ore, oil, gas and other sites of national
      significance”. 158 According to the Respondent, such “other sites of national significance” were
      specified by Resolution No. 736, which provided a list of mineral deposits to be allocated by
      tender, including Kutessay II and Kalesay. 159 Paragraph 3 of Article 16 required, with regard to
      direct negotiations, that an applicant submit certain documentations upon its application. 160

      191.        On 1 December 2009, the Kyrgyz Government issued Resolution No 725 of
      1 December 2009 on the Development of Competitive Procedures for Granting Subsoil Use
      Rights (“Resolution No 725”), which permitted the Ministry of Natural Resources to issue mining
      licenses without a tender to entities wholly managed by the Development Fund, for subsequent
      sale of these entities by auction at stock exchange. 161 According to the Claimants, Stans Energy
      obtained the Kutessay II and Kalesay Licenses in accordance with this process, without a tender
      procedure, by purchasing Kutisay Mining JSC. 162

      192.        As regards the first step of the process, on 9 December 2009, Kutisay Mining Open
      Joint Stock Company (“Kutisay Mining OJSC”) was incorporated by Vesatel United Limited
      (“Vesatel (NZ)”), a New Zealand company. 163 Kutisay Mining OJSC issued 19 million shares at
      incorporation, the value of which was KGS 1 per share. 164 On the same day, an individual named


156   Translation as provided by the Claimants in Law on Subsoil of 24 June 1997, as amended on 17 October 2008 (with
      English translation of extracts) (Authority CLA-97B).
157   Translation as provided by the Respondent in Subsoil Law of 24 June 1997, as amended on 17 October 2008 (including
      comparison to Claimants’ translation of CLA-97B) (Authority RLA-296).
158   Law on Subsoil of 24 June 1997, as amended on 17 October 2008, Article 16 (Authority CLA-97B).
159   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 111 cf. Reply to the Statement of Defence
      on the Merits and Counter-Memorial on Jurisdiction, at paras 191-193; Rejoinder on Jurisdiction, at para. 69. See also,
      Resolution No 736 of 30 December 2008 on Measures for Implementing Requirements of the Tax Code of the Kyrgyz
      Republic, as amended by Resolution No 410 of 25 June 2009, Nos. 21 and 23 on the list (Authority CLA-99).
160   Law on Subsoil of 24 June 1997, as amended on 17 October 2008, Article 16 (Authority CLA-97B).
161   Statement of Claim, at para. 53, referring to Resolution No 725 of 1 December 2009 on the Development of Competitive
      Procedures for Granting Subsoil Use Rights, section 2 (Authority CLA-100); Statement of Defence on the Merits and
      Memorial on Jurisdiction, at paras 133-135.
162   Statement of Claim, at para. 57.
163   Statement of Claim, at para. 55, referring to, inter alia, Certificate of legal entity State registration of Kutisay Mining
      OJSC, issued by the Ministry of Justice, 9 December 2009 (Exhibit C-48); and Decision No 1 of the sole participant
      of the Kutisay Mining OJSC, 9 December 2009 (Exhibit C-49).
164   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 139. See also, Decision No 1 of the sole
      participant of the Kutisay Mining OJSC, 9 December 2009 (Exhibit C-49).


                                                             46
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 58 of 280
                                                                                            PCA Case No. 2015-32
                                                                                                          Award




      Mr. Khalil Akylbekov deposited KGS 19 million in cash to Kutisay Mining OJSC’s bank account
      at AUB to satisfy the mandatory capital requirement under Kyrgyz corporate law. 165 On 16
      December 2009, Vesatel (NZ) transferred all of its 19 million common shares in Kutisay Mining
      OJSC to the Development Fund to be held in trust. 166

      193.        According to the exhibits submitted by the Claimants, Kutisay Mining OJSC filed
      applications requesting the issuance of subsoil licenses for Kutessay II and Kalesay (File No 1349
      and 1350 dated 21 December 2009). 167 After discussion, on 21 December 2009, the SAGMR and
      Kutisay Mining OJSC agreed that the SAGMR would issue the Kutessay II License and the
      Kalesay License to Kutisay Mining OJSC for a period of 20 years (until 21 December 2029) in
      return for payment of statutory tariffs amounting to US$392,220 for Kutessay II and US$35,103
      for Kalesay, and subject to certain conditions which would have to be fulfilled by Kutisay Mining
      OJSC. 168 This agreement is recorded in the Minutes No 1736-N-09 (“21 December 2009
      Minutes”). 169 On the same day, the SAGMR and Kutisay Mining OJSC entered into license
      agreements with regard to Kutessay II and Kalesay (respectively, “Kutessay II License
      Agreement No. 1” and “Kalesay License Agreement No. 1”; and collectively “License
      Agreements No. 1”), which set out the conditions for the mining activities under the Licences. 170

      194.        As regards the second step of the process, on 29 December 2009, the Central Asian
      Stock Exchange (“CASE”) held an auction for all of the 19 million shares of Kutisay Mining
      OJSC. 171




165   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 140, referring to “AUB Account Statements
      for JSC Kutisay Mining” (Exhibit R-54).
166   Statement of Claim, at para. 55, referring to Extract from Trust Management Agreement No 2/09-DU between Vesatel
      United Limited and Kyrgyz Republic Development Fund CJSC, 16 December 2009 (Exhibit C-51); and Instrument of
      share transfer between Vesatel United Limited and Kyrgyz Republic Development Fund CJSC, 16 December 2009
      (Exhibit C-52). See also, Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 142.
167   See Minutes No 1736-N-09 of negotiations between the State Agency of Geology and Mineral Resources and Kutisay
      Mining OJSC, 21 December 2009, at p. 1 (Exhibit C-12).
168   See Minutes No 1736-N-09 of negotiations between the State Agency of Geology and Mineral Resources and Kutisay
      Mining OJSC, 21 December 2009, at p. 2 (Exhibit C-12). See also, Statement of Claim, at para. 55.
169   See Minutes No 1736-N-09 of negotiations between the State Agency of Geology and Mineral Resources and Kutisay
      Mining OJSC, 21 December 2009 (Exhibit C-12).
170   Statement of Claim, at para 55, referring to License No 2488 ME issued to Kutisay Mining OJSC for Kutessay II, 21
      December 2009 (Exhibit C-3); License Agreement No 1 entered into by the State Agency of Geology and Mineral
      Resources and Kutisay Mining OJSC for Kutessay II, 21 December 2009 (Exhibit C-5); License No 2489 ME issued
      to Kutisay Mining OJSC for Kalesay, 21 December 2009, (Exhibit C-2); and License Agreement No 1 entered into by
      the State Agency of Geology and Mineral Resources and Kutisay Mining OJSC for Kalesay, 21 December 2009
      (Exhibit C-4).
171   Statement of Claim, at para. 56.


                                                          47
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 59 of 280
                                                                                               PCA Case No. 2015-32
                                                                                                             Award




      195.        While the Claimants allege that “the Development Fund and other State agencies
      organised the process,” 172 the Respondent argues that CASE is “a commercial entity unrelated to
      the State,” and the seller was Vesatel, “a company incorporated in New Zealand and not owned
      by the State.” 173 The Respondent contends that the Claimants knew that the seller was Vesatel
      before the auction took place or, alternatively, “at the absolute latest before the transaction
      completed on 19 January 2010.” 174 According to the Respondent, Vesatel was “readily
      identifiable” in the basic transaction documents in the possession of the Claimants, 175 and “it
      defies credibility that a serious publicly-listed company would engage in this transaction without
      knowing the identity of the actual seller and registered owner of the target company[.]” 176 In any
      event, the Respondent asserts that the Claimants should have known the identity of the seller
      pursuant to their duty to conduct due diligence. 177

      196.        On the other hand, the Claimants argue that they had no opportunity to discover the
      identity of Kutisay Mining OJSC’s shareholder, Vesatel (NZ), until after the acquisition of the
      company. 178 They allege that “[t]he corporate structures used by the Development Fund were
      within its discretion, and Stans Energy sought and received an explanation from Mr Eliseev about
      the Fund’s use of a New Zealand entity[.]” 179 The Claimants also contend that their additional
      due diligence conducted after the acquisition of the Licenses did not reveal any concern over the
      legitimacy of the Licenses and its purchasing process. 180

      197.        According to the Respondent, at the auction there was another bidder, Gremar Assets
      SA (“Gremar”), a Panama-registered company, which ultimately did not bid. 181 Stans KG



172   Claimants’ Post-Hearing Brief, at para. 28.
173   Respondent’s Post-Hearing Brief, at para. 8. See also, Respondent’s Reply Post-Hearing Brief, at para. 10.
174   Respondent’s Post-Hearing Brief, at para. 9. See also, Respondent’s Post-Hearing Brief, at para. 112, referring to
      Extract No 2953 from shareholder register of Kutisay Mining OJSC, 19 January 2010 (Exhibit C-58).
175   Respondent’s Post-Hearing Brief, at para. 108, referring to Decision No 1 of the sole participant of the Kutisay Mining
      OJSC, 9 December 2009 (Exhibit C-49); Extract from Trust Management Agreement No 2/09-DU between Vesatel
      United Limited and Kyrgyz Republic Development Fund CJSC, 16 December 2009 (Exhibit C-51); Instrument of
      share transfer between Vesatel United Limited and Kyrgyz Republic Development Fund CJSC, 16 December 2009
      (Exhibit C-52).
176
      Respondent’s Post-Hearing Brief, at paras 109-115. See also, Hearing Transcript, Day 2, pp 287:23-288:2, 288:10-20,
      292:2-4, 294:6-8, 309:19-22, 451:2-24.
177   Respondent’s Post-Hearing Brief, at para. 9.
178   Claimants’ Post-Hearing Brief, at para. 10(b), referring to Hearing Transcript, Day 2, pp 287:16-22, 288:13-14, 289:5-
      10.
179   Claimants’ Post-Hearing Brief, at para. 10(b), referring to Hearing Transcript, Day 2, p. 451:17-24.
180   Reply to Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at paras 38-39.
181   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 197.2; Reply to Statement of Defence on
      the Merits and Counter-Memorial on Jurisdiction, at para. 186, referring to, inter alia, First Witness Statement of B.
      Aryev, 29 January 2016, at para. 42; and Second Witness Statement of B. Aryev, 9 November 2017, at para. 10.


                                                           48
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 60 of 280
                                                                                             PCA Case No. 2015-32
                                                                                                           Award




      successfully bid KGS 37,620,000 182 (recorded in Stans Energy’s financial statements as US$
      863,550). 183 This amount was approximately double the sum of the tariff rates for Kutessay II and
      Kalesay stipulated in Resolution No. 736. Stans KG paid this amount to the CASE on the same
      day. 184 As a result, Stans Energy, through Stans KG, became a sole owner of Kutisay Mining
      OSJC, which owned the Licenses and the License Agreements No. 1.

      198.       The Respondent alleges that Stans Energy obtained the Licenses in breach of Kyrgyz
      law through a bribe. 185

      199.       The Respondent contends that Stans Energy violated the tender requirement of Article
      16 of the Subsoil Law, by obtaining the Licenses through auction instead of tender. 186 According
      to the Respondent, Stans Energy and corrupt members of the Bakiev regime agreed to establish
      the “bullet-proof scheme” designed to ensure that Stans Energy obtained the Licenses without the
      required tender process. 187 The Respondent emphasizes that this agreement is notably apparent
      from (1) Stans Energy’s letter dated 15 October 2009 stating that “we would like to ask you to
      consider issuance to our subsidiary «Stans Energy Kg» licenses to develop Kutessay II and
      Kalesay deposits without tender with the bonus payment in the abovementioned amount”; and
      (2) Mr. Eliseev’s statement during the meeting in November 2009 that Stans Energy’s Licenses
      would be secured through a “bullet-proof scheme”. 188

      200.       On the contrary, the Claimants contend that “[t]here is no basis to read Stans Energy’s
      letter as prompting impropriety[.]” 189 Rather, the Claimants consider that through such letter “the
      Kyrgyz authorities were put on notice that they should take all necessary steps to ensure legality.
      This was in any event entirely within their control.” 190




182   Statement of Claim, at para. 56.
183   Statement of Claim, at para. 56, referring to Stans Energy Corp, “Annual Information Form for the year ended 31
      December 2011”, 30 April 2012, at p. 13 (Exhibit C-111).
184   Statement of Claim, at para. 56, referring to Payment order No 38 from Stans Energy KG LLC to Central Asian Stock
      Exchange CJSC, 29 December 2009 (payment of 35,720,000 Kyrgyz som) (Exhibit C-55).
185   Statement of Defence on the Merits and Memorial on Jurisdiction, at paras 150, 152-193.
186   Statement of Defence on the Merits and Memorial on Jurisdiction, at paras 109-125 cf. Claimants’ Post-Hearing Brief,
      at para. 20, referring to Hearing Transcript, Day 2, pp 272:15-19, 273:13-22.
187   Statement of Defence on the Merits and Memorial on Jurisdiction, at paras 126-132.
188   Statement of Defence on the Merits and Memorial on Jurisdiction, at paras 126-132 [emphasis added by the
      Respondent], referring to Letter from Stans Energy Corp (Mr. Irwin) and Stans Energy KG (Mr. Savchenko) to the
      head of the State Geology and Mineral Resources Agency (Mr. Kurmanaliev) (Exhibit C-47); and First Witness
      Statement of B. Aryev, 29 January 2016, at para. 35. See also, Respondent’s Post-Hearing Brief, at paras 116-117.
189   Claimants’ Post-Hearing Brief, at para. 21.
190   Claimants’ Post-Hearing Brief, at para. 21.


                                                          49
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 61 of 280
                                                                                             PCA Case No. 2015-32
                                                                                                           Award




      201.       The Respondent argues that Resolution No 725, through which Stans Energy obtained
      the Licenses, was invalid because it circumvented the fundamental provisions of the Subsoil law
      by replacing a tender with an auction. 191 The Respondent further contends that, even if the
      Licenses had been issued through the alternative direct negotiations procedure, Stans Energy
      would have failed to comply with the requirements of Section V.A(1)(b) of the Subsoil Law. 192
      The Claimants deny these allegations, claiming that at that time there were no tender
      regulations. 193 The Claimants contend that they followed the Resolution No 725 procedure,
      instead of the direct negotiations process. 194

      202.       The Respondent also argues that Stans Energy paid a bribe to acquire the Licenses. 195
      According to the Respondent, none of the KGS 37.62 million paid by Stans Energy at the auction
      was transferred to the State budget. 196 The Respondent contends that the Development Fund
      retained KGS 8.379 million, instead of half of the KGS 37.62 million as described by Mr. Aryev,
      and transferred 28.31 million to Vesatel (NZ). 197 In the Respondent’s view, this KGS 28.31
      million constituted a bribe, and was laundered through several AUB accounts held by Vesatel
      (NZ), Avatroniks LLP (UK), Ostencomm LLP (UK), Velcona Limited (UK), Wenden LLP (UK)
      and Sorento Resources Ltd (UK). 198 The Respondent argues that none of these companies appears
      to have any genuine economic activity. 199

      203.       The Respondent further alleges that the CASE auction was rigged. 200 According to the
      Respondent, the Kyrgyz Civil Code provided strict requirements, the breach of which invalided
      the auction results, namely: (1) 30-day advance notice; and (2) participation of more than one
      bidder. 201 However, CASE gave notice only one week in advance. 202 In addition, the Respondent
      alleges that Gremar’s participation was fictitious and that Stans Energy was de facto the one and



191   Statement of Defence on the Merits and Memorial on Jurisdiction, at paras 133-137.
192   Statement of Defence on the Merits and Memorial on Jurisdiction, at paras 144-145.
193   Claimants’ Post-Hearing Brief, at para. 20, referring to Hearing Transcript, Day 2, pp 272:15-19, 273:13-22.
194   Reply to Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at paras 20-22; Claimants’ Post-
      Hearing Brief, at para. 26, referring to Hearing Transcript, Day 2, p. 449:20-25.
195   Statement of Defence on the Merits and Memorial on Jurisdiction, at paras 151-156.
196   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 159.
197   Statement of Defence on the Merits and Memorial on Jurisdiction, at paras 157-160.
198   Statement of Defence on the Merits and Memorial on Jurisdiction, at paras 160-193. See also, Witness Statement of E.
      Beysheyev, 14 June 2017, at paras 65-66, 88-90, 92-93, Annex A.
199   Statement of Defence on the Merits and Memorial on Jurisdiction, at paras 160-193.
200   Statement of Defence on the Merits and Memorial on Jurisdiction, at paras 194-198; Rejoinder on the Merits and Reply
      on Jurisdiction, at paras 86-90.
201   Statement of Defence on the Merits and Memorial on Jurisdiction, at paras 194-196.
202   Statement of Defence on the Merits and Memorial on Jurisdiction, at paras 199-203.


                                                          50
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 62 of 280
                                                                                             PCA Case No. 2015-32
                                                                                                           Award




      only bidder. 203 In this regard, the Respondent argues that Gremar’s auction bond payment of KGS
      1.9 million (approximately US$ 50,000) on 28 December 2009 was a fiction. 204 In support of this
      contention, inter alia, the Respondent submitted a Witness Statement of Mr. Dmitry Antonenko,
      purported attorney in fact, ultimate beneficial owner and bank account signatory of Gremar, in
      which Mr. Antonenko avers that he had no knowledge whatsoever of Gremar or AUB and that
      his signatures on AUB’s bank account documents for Gremar are not his and had apparently been
      forged. 205

      204.          The Respondent also contends that the KGS 19 million, deposited in Kutisay OJSC’s
      account on 9 December 2009, was the product of financial fraud and money laundering through
      a series of suspicious transactions among offshore companies using their AUB accounts. 206 In the
      Respondent’s view, this is supported by the fact that the amount was deposited in cash by
      Mr. Khalil Akylbekov, instead of being paid either by Vesatel (NZ), Kutisay Mining OJSC’s
      shareholder, or by the Development Fund, which was intended to control Kutisay Mining
      OJSC. 207

      205.          Furthermore, according to the Respondent, the Claimants knew or should have known
      that they acquired the Licenses in breach of Kyrgyz law through corruption. 208 The Respondent
      argues that the Kyrgyz Republic was recognized as one of the most corrupt countries. 209 The
      Respondent also claims that it was publicly known that the Subsoil Law laid out a tender
      requirement and that the Licenses were indeed first issued to CAMG through a tender
      procedure. 210 According to the Respondent, the Claimants’ participation in corruption is
      corroborated by the fact that Stans Energy knowingly paid double the sum of the tariff rates for
      Kutessay II and Kalesay stipulated in Resolution No. 736; and the Claimants were aware of the


203   Statement of Defence on the Merits and Memorial on Jurisdiction, at paras 204-211.
204   Statement of Defence on the Merits and Memorial on Jurisdiction, at paras 209-221. According to the Respondent,
      while AUB’s internal accounting system shows that on 28 December 2009 Gremar received US$ 1 million to pay the
      auction deposit, SWIFT archive records indicate that this US$ 1 million had already exited from AUB weeks or months
      earlier than that date (see ibid, at paras 214, 217-218). See also, Summary of late payments prepared by Ermek
      Beysheyev of the National Bank (Exhibit R-214); Witness Statement of E. Beysheyev, 14 June 2017, at para. 80.
205   See Witness Statement of D. Antonenko, 24 February 2018, at para. 11.
206   Statement of Defence on the Merits and Memorial on Jurisdiction, at paras 230-256.
207   Statement of Defence on the Merits and Memorial on Jurisdiction, at paras 230-233. According to the Respondent, this
      KGS 19 million cash was part of KGS 20 million cash withdrawn on the same date from AUS accounts of three offshore
      companies: UK-registered Benestoy LLP, Panama-registered Alberay S.A. and Belize-registered Willitower Ltd, and
      was the product of a money laundering scheme within AUB. See Statement of Defence on the Merits and Memorial on
      Jurisdiction, at paras 234-250. See also, Rejoinder on the Merits and Reply on Jurisdiction, at paras 117-118.
208   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 257.
209   Statement of Defence on the Merits and Memorial on Jurisdiction, at paras 258-259.
210   Statement of Defence on the Merits and Memorial on Jurisdiction, at paras 260-265.


                                                          51
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 63 of 280
                                                                                               PCA Case No. 2015-32
                                                                                                             Award




      involvement of Vesatel (NZ), an offshore company. 211 The Respondent further contends that the
      Claimants knew that the CASE auction was rigged, because Stans KG participated in the auction
      despite the late notice and the lack of another bidder, and paid double the starting price even if it
      was de facto the only one bidder. 212

      206.        The Claimants strongly oppose to these allegations contending that Stans Energy
      obtained the Licenses in accordance with Kyrgyz law, including that Resolution 725 validly
      established the licensing procedure. 213

      207.        The Claimants also deny any involvement in the alleged corruption. 214 The Claimants
      argue that the Respondent’s allegations of illegality are “a post hoc construct”. 215 They maintain
      that the Respondent has failed to demonstrate that corruption was reasonably discoverable, 216 and
      criticize the Respondent’s suggestion that the Claimants “should have known of the State’s
      “buried” wrongdoing, although the State itself apparently had no suspicions for years”. 217
      According to the Claimants, the Respondent has not shown that investors could be aware of the
      specific risk of corruption prior to 2010. 218 The Claimants contend that the Kyrgyz government
      hid the wrongdoing of AUB and the Development Fund from investors by controlling the outflow
      of information. 219

      208.        The Claimants also aver that they conducted sufficient due diligence prior to their
      acquisition of Kutisay Mining OJSC and its Licenses, 220 which is contested by the Respondent. 221
      As regards the auction price paid, the Claimants contend that it was reasonable to trust Minister



211   Statement of Defence on the Merits and Memorial on Jurisdiction, at paras 266-272.
212   Statement of Defence on the Merits and Memorial on Jurisdiction, at paras 273-282; Respondent’s Post-Hearing Brief,
      at paras 120-125.
213   Reply to Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at paras 20-22.
214   Reply to Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at paras 23-26; Rejoinder on
      Jurisdiction, at paras 9-15.
215   Rejoinder on Jurisdiction, at paras 3, 8, 24-29; Claimants’ Post-Hearing Brief, at para. 14.
216   Reply to Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 32.
217   Reply to Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 26 cf. Rejoinder on the
      Merits and Reply on Jurisdiction, at paras 34, 43-46.
218   Reply to Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at paras 27-29; Claimants’ Post-
      Hearing Brief, at paras 8-9.
219   Reply to Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at paras 30-32; Claimants’ Post-
      Hearing Brief, at paras 10(d), 12, referring to, inter alia, Hearing Transcript, Day 2, pp 290:22-24, 291:6-15.
220   Reply to Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 33, referring to Witness
      Statement of R. Irwin, 29 January 2016, at para. 19; First Witness Statement of B. Aryev, 29 January 2016, at para. 33;
      Second Witness Statement of B. Aryev, 9 November 2017, at para. 5. See also, Rejoinder on Jurisdiction, at paras 17-
      19; Claimants’ Post-Hearing Brief, at paras 11-12; Legal Due Diligence Summary Report of the “Kutisay Mining”
      Limited Liability Company, “Kaiberen” LLC, 16 February 2011 (Exhibit R-122).
221   Rejoinder on the Merits and Reply on Jurisdiction, at paras 106-121.


                                                           52
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 64 of 280
                                                                                      PCA Case No. 2015-32
                                                                                                    Award




      Kurmanaliev’s explanation that an additional payment was necessary for the Development Fund
      to finance its projects, because the recipient was an official agency and the stated purposes were
      “almost universal in natural resources projects in less-developed countries”. 222 Accordingly, they
      claim that there was no reason to expect that State officials would misappropriate the
      consideration paid at the auction. 223

      209.       Likewise, the Claimants assert that there was no reason to believe that the amount of
      KGS 19 million in Kutisay Mining OJSC’s account was the product of money laundering. 224 The
      Claimants aver that this sum corresponded to the fee necessary to obtain the Licenses and that it
      was indeed spent in March and April 2010 to pay the statutory fees for the Licenses to the State
      treasury. 225

      210.       The Claimants further contend that the Kyrgyz Republic ratified the transaction. 226 The
      Claimants argue that when Kutisay Mining OJSC was reorganized as Kutisay Mining LLC, the
      Kyrgyz government re-issued the Licenses in accordance with Kyrgyz law. 227 In the Claimants’
      view, although this process was an opportunity for the Respondent to re-consider the legality of
      the Licenses and the transaction underlying them, the Government failed to point out any concern
      over the Licenses and re-issued them. The Claimants further aver that the Respondent did not
      raise any suggestion of corruption until it was notified of the Claimants’ intent to pursue
      international arbitration. 228

      211.       This contention is strongly opposed by the Respondent, 229 noting that the Claimants
      have not submitted any authority to support “their bizarre assertion that an illegal act can be
      legitimised in this manner”. 230 The Respondent also contests that the legal authorities submitted
      by the Claimants in their Post-Hearing Brief are apposite. 231 According to the Respondent, the
      September 2010 re-issuance was an automatic administrative process which applies when a



222   Reply to Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at paras 34-37.
223   Reply to Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 38.
224   Reply to Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at paras 40-41, 43.
225   Reply to Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at paras 42-43.
226   Reply to Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 44; Rejoinder on
      Jurisdiction, at paras 20-23; Claimants’ Post-Hearing Brief, at para. 33.
227   Reply to Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at paras 45-46.
228   Reply to Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 44; Rejoinder on
      Jurisdiction, at para. 24.
229   Rejoinder on the Merits and Reply on Jurisdiction, at paras 122-128.
230   Rejoinder on the Merits and Reply on Jurisdiction, at para. 123.
231   Respondent’s Reply Post-Hearing Brief, at paras 43-44.


                                                      53
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 65 of 280
                                                                                               PCA Case No. 2015-32
                                                                                                             Award




      license holder changes its corporate form. 232 The SAGMR did not have the legal power to
      investigate the legality of the Licenses or cancel them; such power resided within the GPO and
      the courts, respectively, and was exercised in due course. 233 The Respondent also rejects the
      Claimants’ assertion that it did not raise the illegality of the Licenses until after a notice of
      arbitration was filed with the MCCI on 23 March 2013, noting that investigations concerning this
      issue had been started by the GPO already in August 2011 and continued during the following
      years. 234 However, the Claimants note that the Respondent has not submitted any official
      investigative report on corruption or bribery, and deny the relevance of the documents put forward
      to purportedly support the existence of investigations prior to March 2013. 235

      212.        The Claimants contend that the Respondent’s position that it re-issued the Licenses as
      a gesture of generosity “begs credulity”. 236 On the other hand, the Respondent contends that the
      granting of such extensions in circumstances in which the Licenses were subject to automatic
      termination pursuant to Article 18 of the Subsoil Law was contrary to Kyrgyz law and resulted in
      the criminal conviction of the SAGMR employees that granted them. 237 Article 18 of the Subsoil
      Law provided as follows:


               [Claimants’ translation]                               [Respondent’s translation]

               Article   18.    Suspension     and                    Article   18.    Suspension     and
               Termination of Subsoil Use Rights                      Termination of Subsoil Use Rights
               Subsoil use right may be suspended for                 Subsoil use right may be suspended for
               a period of up to three months in the                  a period of up to three months in the
               following cases:                                       following cases:
               1) use of the subsoil for a purpose other              1) use of the subsoil for a purpose other
               than that for which it is granted;                     than that for which it is granted;
               2) breach of the terms and conditions of               2) breach of the terms and conditions of
               the license agreement;                                 the license agreement;
               3) occurrence of force-majeure.                        3) occurrence of force-majeure.
               Subsoil use right shall terminate by                   Subsoil use right shall terminate by
               withdrawal/cancellation of the relevant                withdrawal/cancellation of the relevant


232   Rejoinder on the Merits and Reply on Jurisdiction, at para. 124 cf. Rejoinder on Jurisdiction, at para. 22. See also,
      Respondent’s Reply Post-Hearing Brief, at para. 45.
233   Rejoinder on the Merits and Reply on Jurisdiction, at para. 125.
234   Rejoinder on the Merits and Reply on Jurisdiction, at paras 32-42, 126-128. See also, Respondent’s Post-Hearing Brief,
      at para. 145, referring to, inter alia, Statement of Defence on the Merits and Memorial on Jurisdiction, at paras 389-
      391; Hearing Transcript, Day 2, p. 402:18-21.
235   Rejoinder on Jurisdiction, at paras 25-29.
236   Reply to Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 47, referring to Statement
      of Defence on the Merits and Counter-Memorial on Jurisdiction, at paras 296, 806.
237   Rejoinder on the Merits and Reply on Jurisdiction, at para. 132.


                                                           54
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 66 of 280
                                                                                            PCA Case No. 2015-32
                                                                                                          Award




               license in the following cases:                      license in the following cases:
               1) completion of geological exploration,             1) completion of geological exploration,
               depletion of mineral reserves and/or                 depletion of mineral reserves and/or
               liquidation of the relevant enterprise;              liquidation of the relevant enterprise;
               2) use of technologies in development                2) use of technologies in development
               of the subsoil create a threat to the                of the subsoil create a threat to the
               health and safety of employees and the               health and safety of employees and the
               population, as well as a threat of                   population, as well as a threat of
               irreparable harm to the natural                      irreparable harm to the natural
               environment and of loss of mineral                   environment and of loss of mineral
               reserves;                                            reserves;
               3) where during the term agreed in the               3) where during the term agreed in the
               license agreement no technical plan for              license agreement no technical plan for
               carrying out the works, approved by the              carrying out the works, approved by the
               state authorities responsible for subsoil            state authorities responsible for subsoil
               protection, the natural environment and              protection, the natural environment and
               technical safety and by the owners of                technical safety and by the owners of
               land rights, has been provided;                      land rights, has been provided;
               4) where during a period of more than                4) where during a period of more than
               one year after obtaining the license the             one year after obtaining the license the
               user fails to start development of the               user fails to start development of the
               subsoil to the extent stipulated by the              subsoil to the extent stipulated by the
               terms and conditions of such license;                terms and conditions of such license;
               5) voluntary refusal to use the subsoil or           5) voluntary refusal to use the subsoil or
               expiry of the term of the relevant                   expiry of the term of the relevant
               license. 238                                         license. 239


      3.     Operation Under the License Agreements

             a.      License Agreements No. 1

      213.               While Kutisay Mining OJSC held the Licenses, its activities had to be conducted
      in accordance with the conditions set out in the License Agreements No. 1.

      214.               Kutessay II License Agreement No.1, signed on 21 December 2009 and valid
      until 31 December 2010, set out four key requirements for activities under the Kutessay II License
      providing, in relevant part:


               [Claimants’ translation]                             [Respondent’s translation]
               1.     Kutisay Mining shall pay a                    1.   Kutisay Mining shall pay a
               bonus in the amount of US$392,220 to                 bonus in the amount of US$392,220 to

238   Translation as provided by the Claimants in Law on Subsoil of 24 June 1997, as amended on
      17 October 2008 (with English translation of extracts) (Authority CLA-97B).
239   Translation as provided by the Respondent in Subsoil Law of 24 June 1997, as amended on 17 October 2008 (including
      comparison to Claimants’ translation of CLA-97B) (Authority RLA-296).


                                                            55
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 67 of 280
                                                                                              PCA Case No. 2015-32
                                                                                                            Award




               the tax authorities at its place of                   the tax authorities at its place of
               registration before 21 January 2010.                  registration before 21 January 2010.
               2.    Before the expiration of this                   2.   Before the expiration of this
               License Agreement the Licensee shall                  License Agreement the Licensee shall
               submit the following:                                 submit the following:
                     2.1. The Kutessay II mine                             2.1. Project  for    the
               development plan                                      development of the Kutessay II
                                                                     deposit
                      2.2. Expert opinions with
               respect to the following aspects of the                     2.2. Expert opinions with
               project:                                              respect to the following aspects of the
                                                                     project:
                       a)     Environmental safety
                                                                           a)      Environmental safety
                       b)     Technical safety
                                                                            b)     Technical safety
                       c)     Subsoil protection and use
                                                                            c)      Subsoil protection and use
                       2.3.    Land allotment
                                                                            2.3.    Land allotment
               […]
                                                                     […]
               4.    License Agreement validity
               period: Until 31 December 2010 240                    4.    License Agreement validity
                                                                     period: Until 31 December 2010 241


      215.        The first requirement was the payment of US$ 392,220 to the tax authority by 21
      January 2010. Kutisay Mining OJSC paid this fee two months late in three tranches on 23 March
      2010, 31 March 2010 and 1 April 2010. 242

      216.        The second requirement was the submission of a “mine development plan”/ “project”
      by 31 December 2010. 243 The Parties have different understandings as to which document was
      required as “mine development plan”/ “project”, and which is the appropriate English translation
      of this term.




240   Translation as provided by the Claimants in License Agreement No 1 entered into by the State Agency of Geology and
      Mineral Resources and Kutisay Mining OJSC for Kutessay II (with English translation), 21 December 2009 (Exhibit
      C-5). See also, Statement of Claim, at para. 58.
241   Translation as provided by the Respondent in “Licence Agreement No. 1 entered into by the State Agency of Geology
      and Mineral Resources and Kutisay Mining OJSC for Kutessay II (including comparison to Claimants’ translation of
      C-5)” (Exhibit R-446).
242   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 292, referring to Payment order No 2 from
      Kutisay Mining OJSC to the Leninskiy Regional Treasury Department dated 23 March 2010 (Exhibit C-63); Payment
      order No 3 from Kutisay Mining OJSC to the Leninskiy Regional Treasury Department dated 31 March 2010 (Exhibit
      C-64); Payment order No 4 from Kutisay Mining OJSC to the Leninskiy Regional Treasury Department dated 1 April
      2010 (Exhibit C-65).
243   Statement of Claim, at para. 58, referring to License Agreement No 1 entered into by the State Agency of Geology and
      Mineral Resources and Kutisay Mining OJSC for Kutessay II (with English translation), 21 December 2009 (Exhibit
      C-5). See also, Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 291.2.1.; Licence Agreement
      No. 1 entered into by the State Agency of Geology and Mineral Resources and Kutisay Mining OJSC for Kutessay II
      (including comparison to Claimants’ translation of C-5), 21 December 2009 (Exhibit R-446).


                                                           56
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 68 of 280
                                                                                                PCA Case No. 2015-32
                                                                                                              Award




      217.        The Respondent contends that this purported “mine development plan”, which it
      translates as “project”, was a technical plan required by the Subsoil Law, 244 and avers that the
      Claimants’ denials in their Reply to the Statement of Defence on the Merits and Counter-
      Memorial on Jurisdiction of their obligation to provide a technical plan are based on their
      inconsistent translation of the same terms used in the Subsoil Law and Kutessay II License
      Agreement No 1. 245 The Respondent avers that the Claimants’ interpretation that the Licenses
      refer to some other “mine development plan” is unsustainable, relying on the Expert Witness
      Statement of Mr. Shilov, a Kyrgyz mining expert. 246 The Respondent adds that all the license
      agreements issued by the SAGMR in 2010 and 2011, including the Licenses at issue, contained
      the requirement to submit a technical project or technical plan. 247 That requirement was accepted
      by the Claimants, as evidenced by contemporaneous statements. 248 The Respondent describes the
      Claimants’ position as an attempt to escape the conclusion that their Licenses were subject to
      termination due to their failure to provide the “technical plan” pursuant to Article 18 of the Subsoil
      Law. 249

      218.        The Claimants, on the other hand, allege in their submissions that this “mine
      development plan” was different from such a technical plan. 250 According to the Claimants, a
      failure to submit a “mine development plan” could not have resulted in termination of the Licenses
      pursuant to Article 18 of the Subsoil Law. 251 In contrast, the Respondent notes that Mr. Aryev



244   Statement of Defence on the Merits and Memorial on Jurisdiction, at paras 286.1, 291.2.1.
245   Rejoinder on the Merits and Reply on Jurisdiction, at paras 135-138.
246   Rejoinder on the Merits and Reply on Jurisdiction, at para 141, referring to Expert Witness Statement of E. Shilov, 29
      January 2018, at paras 16-17: “So far as a “mine development plan” (I can only translate it into Russian as “план
      развития рудника”) is concerned, in my 35 years’ mining sector experience, I have never come across such a term in
      my practice in the Kyrgyz mining industry or, as far as I am aware, in the Kyrgyz laws. It may be either an incorrect
      reference to a WDP (“work development plan” – “план развития работ”) or a TP (“technical plan” – “технический
      проект”).
247   Rejoinder on the Merits and Reply on Jurisdiction, at para. 142.
248   Rejoinder on the Merits and Reply on Jurisdiction, at paras 145-149, referring to, inter alia, Letter from Dr. Savchenko
      of Kutisay to the Minister of Natural Resources dated 30 June 2010 (Exhibit C-215); Letter from Kutisay to the
      SAGMR (including comparison to Claimants’ translation of C-141), dated 19 March 2013 (Exhibit R-453); Letter
      from Kutisay to the SAGMR dated 12 December 2011, at p. 2 (Exhibit C-95); Statement made in court of Dr.
      Savchenko in the Pervomaysky District Court of the City of Bishkek (including comparison to Claimants’ translation
      of C-245), dated 25 September 2013, at p. 3 (Exhibit R-456); Information Report on works performed in 2012 and
      program of work for 2013 at the Kutessay II field, dated January 2013, at. p. 10 (Exhibit C-234).
249   Rejoinder on the Merits and Reply on Jurisdiction, at paras 143-144. See also, Statement of Defence on the Merits and
      Memorial on Jurisdiction, at para. 286.1, referring to Article 18 of the Subsoil Law (as amended on 17 October 2008),
      which provided in relevant part as follows: “Subsoil use rights shall terminate by withdrawal (cancellation) of the
      relevant licence in the following cases: […] 3) where during the term provided for in the license agreement, no
      technical plan for carrying out the works […] has been provided” [emphasis added] (Authority CLA-97B).
250   Reply to Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 61.
251   Reply to Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 62, referring to Article 18
      of the Law on Subsoil of 24 June 1997, as amended on 17 October 2008 (Authority CLA-97B).


                                                            57
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 69 of 280
                                                                                               PCA Case No. 2015-32
                                                                                                             Award




      testified at the Hearing that each of Kutisay’s License Agreements required the submission of a
      TP [technical plan]. 252

      219.        The third requirement was the submission of expert reports, by 31 December 2010, on
      (1) environmental safety; (2) technical safety; and (3) subsoil protection and use.253 As of 2009,
      the Ministry of Natural Resources, the SAGMR’s predecessor, was the governmental body to
      issue these reports. 254 According to the Respondent, pursuant to Article 18 of the Subsoil Law, a
      failure to submit these expert reports would result in termination of a license. 255

      220.        The fourth requirement was the submission of a land allotment by 31 December 2010. 256
      This is a certificate issued by the local authority evidencing the licensee’s right to use a land plot,
      and a failure to comply this requirement would result in termination of a license. 257

      221.        Kalesay License Agreement No. 1, signed on 21 December 2009 and valid until 31
      December 2010, set out the same requirements as those of Kutessay II License Agreement No.1,
      except that the initial payment to the tax authority was US$ 35,103. 258




252   Respondent’s Post-Hearing Brief, at paras 131-132. referring to, inter alia, Hearing Transcript, Day 2, pp 331:12-15.
      338:16-339:1.
253   Statement of Claim, at para. 58, referring to License Agreement No 1 entered into by the State Agency of Geology and
      Mineral Resources and Kutisay Mining OJSC for Kutessay II (with English translation), 21 December 2009 (Exhibit
      C-5). See also, Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 291.2.2.; Licence Agreement
      No. 1 entered into by the State Agency of Geology and Mineral Resources and Kutisay Mining OJSC for Kutessay II
      (including comparison to Claimants’ translation of C-5), 21 December 2009 (Exhibit R-446).
254   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 286.2.
255   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 286.2, referring to Article 18 of the Subsoil
      Law (as amended on 17 October 2008), which provided in relevant part as follows: “Subsoil use rights shall terminate
      by withdrawal (cancellation) of the relevant licence in the following cases: […] 3) where during the term provided for
      in the license agreement, no [TP] for carrying out the works, approved by the state authorities responsible for subsoil
      protection, the natural environment and [industrial] safety and by the owners of land rights, has been provided”
      [emphasis added] (Authority CLA-97B). The Respondent states that “[t]he term “approval” in the article means
      approval through the issuance of the relevant Expert Reports.”
256   Statement of Claim, at para. 58, referring to License Agreement No 1 entered into by the State Agency of Geology and
      Mineral Resources and Kutisay Mining OJSC for Kutessay II (with English translation), 21 December 2009 (Exhibit
      C-5); and First Witness Statement of B. Aryev, 29 January 2016, at para. 46. See also, Statement of Defence on the
      Merits and Memorial on Jurisdiction, at para. 291.2.3; Licence Agreement No. 1 entered into by the State Agency of
      Geology and Mineral Resources and Kutisay Mining OJSC for Kutessay II (including comparison to Claimants’
      translation of C-5), 21 December 2009 (Exhibit R-446).
257   Statement of Defence on the Merits and Memorial on Jurisdiction, at paras 286.3, 288.
258   Statement of Claim, at para. 59, referring to License Agreement No 1 entered into by the State Agency of Geology and
      Mineral Resources and Kutisay Mining OJSC for Kalesay (with English translation), 21 December 2009 (Exhibit C-
      4). See also, Statement of Defence on the Merits and Memorial on Jurisdiction, at para 345; Licence Agreement No 1
      entered into by the State Agency of Geology and Mineral Resources and Kutisay Mining OJSC for Kalesay (including
      comparison to Claimants’ translation of C-4), 21 December 2009 (Exhibit R-445).


                                                           58
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 70 of 280
                                                                                                  PCA Case No. 2015-32
                                                                                                                Award




      222.           After the conclusion of the License Agreements No. 1, Stans Energy proceeded with its
      preparations for the operation of the mines which, according to the Claimants, included:

              (1).     Stans Energy added three REE experts in its advisory board: Mr. James Hedrick and
                       Mr., James Allan in January 2010; 259 and Dr. Valey Kosynkin in April 2010. 260
              (2).     In February 2010, Stans Energy raised C$ 1.5 million by a private placement. 261
              (3).     In February 2010, Stans Energy entered into an exclusive option agreement with the
                       Kyrgyz Chemical and Metallurgical Plant (“KCMP”) to purchase the processing
                       plants and the railway terminal at Kashka. 262
              (4).     From February 2010, Stans Energy engaged a number of contractors to verify the
                       existing data from the Soviet era. 263
              (5).     By the end of April 2010, Stans Energy announced its plant of the summer
                       geophysical drilling program. 264


      223.           In April 2010, President Bakiyev was replaced after a brief uprising, and personnel
      changes in the government followed. 265

      224.           In June 2010, Kutisay Mining OJSC was re-organized into a limited liability company,
      and re-registered as Kutisay Mining LLC. 266

      225.           The Parties disagree on whether Kutisay Mining complied with the requirements under
      the License Agreements No. 1. 267 The Claimants consider that the Respondent’s allegations that
      they were in breach of the License Agreements terms fails in light of “the complete absence of




259   Statement of Claim, at para. 60, referring to Stans Energy Corp, Press release “Stans Energy Corp announces the
      additions of James Hedrick and James Allan to its advisory board”, 14 January 2010 (Exhibit C-57).
260   Statement of Claim, at para. 60, referring to Stans Energy Corp, Press release “Stans Energy Corp appoints renowned
      rare earth metallurgist, Doctor Valery D Kosynkin, to its advisory board”, 27 April 2010 (Exhibit C-67); and First
      Witness Statement of B. Aryev, 29 January 2016, at para. 44.
261   Statement of Claim, at para. 61, referring to Stans Energy Corp, Press release “Stans Energy Corp announces the
      additions of James Hedrick and James Allan to its advisory board”, 14 January 2010 (Exhibit C-57).
262   Statement of Claim, at para. 62, referring to Stans Energy Corp, “Annual Information Form for the year ended 31
      December 2011”, 30 April 2012, at p. 18 (Exhibit C-111).
263   Statement of Claim, at para. 63, referring to Letter from Kutisay Mining LLC (Mr. Savchenko) to the Minister of
      Natural Resources (Mr. Esenamanov), 12 December 2011 (Exhibit C-95); First Witness Statement of B. Aryev, 29
      January 2016, at para. 50; and Stans Energy Corp, Press release “Stans Energy Corp Initiates Preparation of a JORC
      Compliant Resource Estimate for Kutessay II”, 8 March 2010 (Exhibit C-62).
264   Statement of Claim, at para. 64, referring to Stans Energy Corp, Press release “Rare Earth project updates for Kutessay
      II Mining and the Aktyuz Ore Field”, 30 April 2010 (Exhibit C-68).
265   Statement of Claim, at para. 64, referring to First Witness Statement of B. Aryev, 29 January 2016, at paras 51-52.
266   Statement of Claim, at para. 65, referring to Order No 2379 of the Ministry of Justice on State re-registration of Kutisay
      Mining OJSC into Kutisay Mining LLC, 17 June 2010 (Exhibit C-71); and Legal entity state re-registration certificate
      of Kutisay Mining LLC, 17 June 2010 (Exhibit C-70).
267   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 292; Reply to Statement of Defence on the
      Merits and Counter-Memorial on Jurisdiction, at paras 83-85.


                                                             59
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 71 of 280
                                                                                            PCA Case No. 2015-32
                                                                                                          Award




      any complaint by the regulatory authorities at the time about how the projects were being
      handled”. 268

      226.       The Claimants also argue that they never had the opportunity to challenge such
      allegations at the time nor to invoke Article 356(1) of the Kyrgyz Civil Code:

             which excuses non-compliance with a contractual obligation where the breaching party can
             show that he or she took “all necessary measures for proper performance of the obligation
             with the degree of care and prudence required by the nature of the obligation and by the
             conditions of the transaction[.]” 269
      The Respondent denies that Article 356(1) of the Civil Code could have been invoked. According
      to the Respondent, the Civil Code “does not apply to subsoil licensing, including license
      agreements granted under the Subsoil Law.” Rather, the termination of a subsoil license is
      regulated only by the Subsoil Law. 270

      227.       In any event, the Claimants argue that the alleged breaches were “ratified” when the
      Kyrgyz government granted the new License Agreements No. 2. 271 The Respondent, on the other
      hand, asserts that “it is not the function or the role of SAGMR or the Government at large to
      ‘complain’ about the licensee’s breaches. When a licensee fails to submit the required documents,
      SAGMR is entitled to terminate the license. There is no requirement to ‘complain’”. 272

      228.       First, the Respondent points out that the License fee was paid two months late in three
      tranches. 273 In response, the Claimants observe that the delay was because Stans Energy had to
      comply with a number of formal requirements to gain control over Kutisay Mining OJSC’s
      account and the National Bank of the Kyrgyz Republic did not accept their initial attempt to make
      a full payment of the license fee. 274 The Respondent considers that the reasons alleged for the
      delay are not sufficiently explained and are unsupported by evidence. 275 The Claimants continue



268   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 4; Claimants’ Post-
      Hearing Brief, at para. 37.
269   Claimants’ Post-Hearing Brief, at para. 37, referring to Civil Code of the Kyrgyz Republic of 8 May 1996 No 15 (as
      amended on 16 December 2016), Article 356(1) (Authority CLA-332). See also, Claimants’ Reply Post-Hearing Brief,
      at para. 26.
270   Respondent’s Reply Post-Hearing Brief, at para. 18.
271   Reply to Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at paras 57, 63, 65. See also,
      Claimants’ Post-Hearing Brief, at para. 38.
272   Rejoinder on the Merits and Reply on Jurisdiction, at para. 152.
273   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 292.1.
274   Reply to Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 60, referring to Second
      Witness Statement of B. Aryev, 9 November 2017, at para. 14.
275   Rejoinder on the Merits and Reply on Jurisdiction, at para. 134.


                                                         60
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 72 of 280
                                                                                              PCA Case No. 2015-32
                                                                                                            Award




      that in any event such a delay should not have invalidated the Licenses, because the Kyrgyz
      Republic had accepted the late payments. 276

      229.        Second, the Respondent points out that Kutisay Mining OJSC failed to submit the
      technical plan, expert reports, and land allotment. 277 In response, the Claimants contend, as
      described above, that the License Agreements No. 1 did not require a technical plan but a
      development plan, and that a failure to submit such a development plan could not have resulted
      in termination of the License. 278

      230.        The Claimants further contend that the Minister of Natural Resources assured them that
      the one-year timeline for the license agreement’s requirements would not be enforced as long as
      they would submit a report before the end of the year requesting more time. 279 The Respondent
      disputes the existence of such assurances, considering that it is implausible that assurances
      contrary to the express terms of the License Agreements were made and noting that, despite the
      Tribunal’s order for document production, the Claimants have failed to produce any document
      relating to them. 280 Moreover, the Respondent points out that Mr. Aryev testified at the Hearing
      that he was never assured by the Minister that the period for compliance with License Agreements
      No. 1 would be extended if the Claimants asked for more time. 281 According to the Respondent,
      he also admitted that the Claimants did not place any reliance on alleged assurances in respect of
      any extension, 282 which he recognised were given after the Claimants had acquired the
      Licenses. 283

      231.        The Claimants also allege that the uprising in April 2010 impacted their ability to
      progress work over several months. 284 The Claimants add that the deadlines for the submission,
      set in less than a year from the conclusion of the License Agreements, were “ambitious”. 285 The
      Respondent disputes that the uprising in April 2010 provided any excuses for the Claimants’ non-


276   Reply to Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 60.
277   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 292.2.
278   Reply to Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at paras 61-63.
279   Reply to Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 63, referring to First
      Witness Statement of B. Aryev, 29 January 2016, at para. 48 and footnote 21. See also, Claimants’ Post-Hearing Brief,
      at para. 38.
280   Rejoinder on the Merits and Reply on Jurisdiction, at para. 157.
281   Respondent’s Post-Hearing Brief, at para. 133, referring to Hearing Transcript, Day 2, pp 340:15-341:3 .
282   Respondent’s Post-Hearing Brief, at para. 133, referring to Hearing Transcript, Day 2, pp 340:9-341:22.
283   Respondent’s Post-Hearing Brief, at para. 133, referring to Hearing Transcript, Day 2, p. 340:2-5.
284   Statement of Claim, at para. 64; Reply to Statement of Defence on the Merits and Counter-Memorial on Jurisdiction,
      at paras 64-65.
285   Statement of Claim, at para. 65, and footnote 106.


                                                           61
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 73 of 280
                                                                                            PCA Case No. 2015-32
                                                                                                          Award




      compliance, stating that the uprising lasted only a few days, and that most work would have been
                                                286
      possible regardless of the uprising.            The Respondent also alleges that the deadlines set out in
                                                                                                            287
      the License Agreements were in line with the SAGMR’s practice at the relevant time.


             b.      License Agreements No. 2

      232.        In August 2010, Stans Energy met with the new Minister of Natural Resources. 288
      During the meeting, the Minister agreed to re-issue the Kutessay II and Kalesay Licenses to the
      newly registered entity, Kutisay Mining LLC, and to conclude new License Agreements with
      Kutisay Mining LLC. 289

      233.        On 20 September 2010, the Ministry of Natural Resources re-issued the Kutessay II and
      Kalesay Licenses to Kutisay Mining LLC, for 20 years, until 21 December 2029. 290 On the same
      day, the Ministry and Kutisay Mining LLC entered into a License Agreement for Kutessay II
      (“Kutessay II License Agreement No. 2”) 291 and Kalesay (“Kalesay License Agreement No.
      2”, 292 together with Kutessay II License Agreement No. 2, “License Agreements No. 2”).

      234.        Kutessay II License Agreement No. 2 set out the key requirements for Kutisay Mining
      LLC to exercise its Kutessay II License, providing that, in relevant part:


               [Claimants’ translation]                             [Respondent’s translation]
               1.    Before the expiration of this                  1.   Before the expiration of this
               License Agreement the Licensee shall                 License Agreement the Licensee shall
               submit the following:                                submit the following:
                       1.1.   Drafts of                                    1.1.   Projects for:
                      - The       Kutessay     II     mine                - The development            of   the
               development                                          Kutessay II deposit
                       - The Mill Plant, tailings pond                     - The Mill Plant, tailings pond

286   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 293; Rejoinder on the Merits and Reply on
      Jurisdiction, at paras 158-159.
287   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 293.2; Rejoinder on the Merits and Reply
      on Jurisdiction, at paras 153-156.
288   Statement of Claim, at para. 65, referring to First Witness Statement of B. Aryev, 29 January 2016, at para. 53.
289   Statement of Claim, at para. 65, referring to First Witness Statement of B. Aryev, 29 January 2016, at para. 53.
290   Statement of Claim, at para. 66, referring to License No 2488 ME issued by the Ministry of Natural Resources to
      Kutisay Mining LLC for Kutessay II, 20 September 2010 (Exhibit C-7); and License No 2489 ME issued by the
      Ministry of Natural Resources to Kutisay Mining LLC for Kalesay, 20 September 2010 (Exhibit C-6).
291   Statement of Claim, at para. 67, referring to License Agreement No 2 entered into by the Ministry of
      Natural Resources and Kutisay Mining LLC for Kutessay II (with English translation), 20 September 2010 (Exhibit
      C-9).
292   Statement of Claim, at para. 67, referring to License Agreement No 2 entered into by the Ministry of
      Natural Resources and Kutisay Mining LLC for Kalesay (with English translation), 20 September 2010 (Exhibit C-8).


                                                             62
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 74 of 280
                                                                                         PCA Case No. 2015-32
                                                                                                       Award




              and other infrastructure facilities                 and other infrastructure facilities
                     1.2. Expert opinions with                          1.2. Expert opinions with
              respect to the following aspects of the             respect to the following aspects of the
              project:                                            project:
                        a) Environmental safety                          a) Environmental safety
                        b) Technical safety                              b) Technical safety
                        c) Subsoil protection and use                   c) Subsoil protection and use
                      1.3.   Land allotment                              1.3.   Land allotment
              2.      Additional conditions:                      2.     Additional conditions:
              During the preparation of the feasibility           During the preparation of the technical
              study and mine development plan the                 and economic assessment and mine
              following activities are permissible:               development plan the following
              control sampling and sample collection;             activities are permissible: control
              construction of infrastructure and                  sampling and sample collection;
              communications       facilities     after           construction of infrastructure and
              approval of individual plans with                   communications       facilities    after
              respective state agencies; engineering              approval of individual plans with
              and     geological    as      well     as           respective state agencies; engineering
              hydrogeological and environmental                   and      geological   as      well    as
              surveys; geological and prospecting                 hydrogeological and environmental
              works in the licensed area on a project             surveys; geological and prospecting
              that has received necessary expert                  works in the licensed area on a project
              approvals.                                          that has received necessary expert
                                                                  approvals.
              […]
                                                                  […]
              4.    License Agreement validity
              period: Until 31 December 2011 293                  4.    License Agreement validity
                                                                  period: Until 31 December 2011 294



      235.         The Parties interpret provision 1.1 of License Agreement No. 2 differently. The
      Respondent alleges that it requires the submission of a technical plan pursuant to the Subsoil Law.
      The Respondent asserts that such a technical plan should have contained two parts: (1) technical
      plan for the mine; and (2) technical plan for the plant, tailing facility and infrastructure. 295 On the
      other hand, the Claimants contend that they were required to provide two separate documents: (1)




293   Translation as provided by the Claimants in License Agreement No 2 entered into by the Ministry of
      Natural Resources and Kutisay Mining LLC for Kutessay II (with English translation), 20 September 2010 (Exhibit
      C-9). See also, Statement of Claim, at para. 67.
294   Translation as provided by the Respondent in Licence Agreement No. 2 entered into by the Ministry of Natural
      Resources and Kutisay Mining LLC for Kutessay II (including comparison to Claimants’ translation of C-9), 20
      September 2010 (Exhibit R-448).
295   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 296, and footnote 288.


                                                        63
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 75 of 280
                                                                                               PCA Case No. 2015-32
                                                                                                             Award




      a mine development plan; and (2) a plan for a mill plant, a tailings pond and other infrastructure
      facilities. 296 In the Claimants’ view, the submission of a technical plan was unnecessary. 297

      236.        The Agreement required the submission of expert reports on environmental safety,
      technical safety and subsoil protection and use by 31 December 2011. 298

      237.        The Agreement required Kutisay Mining LLC to submit a land allotment by 31
      December 2011. 299

      238.        The key requirements set out by Kalesay License Agreement No. 2 were identical to
      those of the Kutessay II License Agreement No. 2. 300

      239.        After the conclusion of the License Agreements No. 2 on 20 September 2010, Stans
      Energy continued preparing for mining. 301 In January 2011, Stans Energy exercised its option
      under the February 2010 agreement to purchase the KCMP processing plants and the rail
      terminal. 302 While the original complex was constituted by four plants, Stans Energy only
      purchased three of them and planned to build a new plant, because the fourth plant was not in




296   Statement of Claim, at para. 67.
297   Reply to Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at paras 61-62, 68 cf. Respondent’s
      Post-Hearing Brief, at paras 131-132, referring to, inter alia, Hearing Transcript, Day 2, pp 331:12-15, 338:16-339:1.
298   Statement of Claim, at para. 67, referring to License Agreement No 2 entered into by the Ministry of Natural Resources
      and Kutisay Mining LLC for Kutessay II, 20 September 2010 (Exhibit C-9). See also, Statement of Defence on the
      Merits and Memorial on Jurisdiction, at para. 296; Licence Agreement No. 2 entered into by the Ministry of Natural
      Resources and Kutisay Mining LLC for Kutessay II (including comparison to Claimants’ translation of C-9), 20
      September 2010 (Exhibit R-448).
299   Statement of Claim, at para. 67, referring to License Agreement No 2 entered into by the Ministry of Natural Resources
      and Kutisay Mining LLC for Kutessay II, 20 September 2010 (Exhibit C-9). See also, Statement of Defence on the
      Merits and Memorial on Jurisdiction, at para. 296; Licence Agreement No. 2 entered into by the Ministry of Natural
      Resources and Kutisay Mining LLC for Kutessay II (including comparison to Claimants’ translation of C-9), 20
      September 2010(Exhibit R-448).
300   Statement of Claim, at para. 67, referring to License Agreement No 2 entered into by the Ministry of Natural Resources
      and Kutisay Mining LLC for Kalesay, 20 September 2010 (Exhibit C-8). See also, Licence Agreement No. 2 entered
      into by the Ministry of Natural Resources and Kutisay Mining LLC for Kalesay (including comparison to Claimants’
      translation of C-8), 20 September 2010 (Exhibit R-447).
301   Statement of Claim, at para. 72.
302   Statement of Claim, at para 68, referring to First Witness Statement of B. Aryev, 29 January 2016, at para. 56; and
      Stans Energy Corp, “Annual Information Form for the year ended 31 December 2011”, 30 April 2012, at p. 18 (Exhibit
      C-111).


                                                           64
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 76 of 280
                                                                                               PCA Case No. 2015-32
                                                                                                             Award




      good condition. 303 In addition, because the facilities were outdated, Stans Energy needed to make
      substantive investment for renovation. 304

      240.        On 20 January 2011, the Ministry of Natural Resources issued an order that temporarily
      suspended access to the State’s geological data for the following six months pending the
      introduction of new funding mechanisms. 305 Nevertheless, the Respondent points out that Stans
      KG successfully requested permission for transfer of library materials on 16 February 2010, and
      received them on 3 March 2010. 306 Moreover, the Respondent argues that, by letter dated 15
      October 2010, Stans KG requested a six-month extension to use the data, which was granted on
      the same day. 307

      241.        According to the Claimants, in March 2011, Stans Energy received a technical report
      from Kazakhstan Mineral Company on Kutessay II, which provided similar results to the Soviet
      data and outlined a US$ 9.3 million recommended work program. 308 In April 2011, Stans Energy
      received another report from Ms. Natalia Malyukova on the distribution of individual rare earth
      elements in Kutessay II, which confirmed the existence of critical HREEs in the Kutessay II
      deposit, including dysprosium, yttrium, terbium, neodymium and europium. 309




303   Statement of Claim, at para. 68, referring to First Witness Statement of B. Aryev, 29 January 2016, at para. 57. Four
      plants were designed to function in different steps in processing rare earth concentrate. Plant 1 ‘cracked’ and cleaned
      the raw rare earth concentrate from the mill to remove radioactivity and other impurities and to upgrade it into clean
      higher-grade concentrate, Plant 2 separated the rare earth concentrate into three groups: light, middle and heavy
      concentrate, Plant 3 separated the middle and heavy concentrate into final oxides, metals and alloys, Plant 4 separated
      concentrate of light rare earth concentrate from Plant 2 into individual oxides. Stans Energy purchased Plants 1, 2 and
      3.
304   Statement of Claim, at para. 71, referring to Witness Statement of Mr. R. Irwin, 29 January 2016, at para. 28.
305   Statement of Claim, at para. 78, referring to Order No 4 of the Ministry of Natural Resources, 20 January 2011 (Exhibit
      C-16).
306   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 303.4.2, referring to Letter from Stans KG
      to SAGMR’s Deputy Minister, Mr. Oseledko, dated 16 February 2010 requesting access to geological data, with a
      handwritten approval note by Mr. Oseledko reading “The handing over of data for a term of 6 months with a subsequent
      release to you of an electronic version [signature] 25.02.10” (Exhibit R-103); and Excerpt from 2010-2011 Geological
      Data Register with an entry dated 3 March 2010 showing OS Stans Energy KG as the recipient with the note “temporary
      up to 3 September 2010…” (Exhibit R-104).
307   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 303.4.2, referring to Letter from Stans KG
      to SAGMR’s Deputy Minister, Mr. Oseledko, dated 15 October 2010 requesting a six-month extension to access
      geological data, with a handwritten approval note by Mr. Oseledko reading “I permit until 1.05.2011 [signature]”
      (Exhibit R-118).
308   Statement of Claim, at para. 72, referring to First Witness Statement of B. Aryev, 29 January 2016, at para. 60; and VV
      Danilov, Kazakhstan Mineral Company, “Technical Report on the Kutessay II Rare Earth Property, Kemin District,
      Kyrgyzstan, with Rare Earth Resource Estimate – JORC Report”, 21 March 2011, at p. 129 (Exhibit C-76).
309   Statement of Claim, at para 72, referring to NN Malyukova, Kyrgyz-Russian Slavic University (at the instruction of
      Stans Energy KG LLC), “Distribution of Mineral Ore Types and Grades of Rare Earth Elements in the Kutessay II
      Deposit”, 2011, at pp. 58-59 (Exhibit C-99).


                                                           65
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 77 of 280
                                                                                               PCA Case No. 2015-32
                                                                                                             Award




      242.        In the same month, according to the Claimants, Stans Energy raised C$ 28 million via
      a private placement. 310 With this money, Stans Energy closed the US$ 5.5 million acquisition of
      KCMP plant and the railway terminal at Kashka. 311 Stans Energy renamed the KCMP plant as
      Kashka REE Plant (“KRP”). 312 The Claimants aver that these facilities were fundamental for their
      production plan especially because “the railroad ensured that supplies (including chemicals and
      explosives) necessary to extract rare metals and oxides could be shipped to the site”. 313

      243.        In April 2011, Stans Energy commissioned Asiarudproject Mining Planning-
      Production Company CJSC (“AsiaRud”) to complete a technical and economic assessment of
      Kutessay II. 314 In July 2011, AsiaRud completed its assessment report (“AsiaRud 2011 Report”),
      and recommended an open pit mining to restart production at the rate of one million tons of ore
      per year. 315 According to the Claimants, on the basis of this conclusion, Stans Energy decided to
      design its mining operation to process one million tons of ore per year. 316 This necessitated the
      construction of a new mill and tailings pond, and the upgrade of the processing facilities. 317

      244.        In August 2011, Stans Energy requested AsiaRud to produce a mine development plan
      “Production Complex Plan for the Kutessay II Deposit with Phase I Works at the Kalesay
      Deposit” in line with the July report recommendations. 318

      245.        The Claimants aver that in the second half of 2011, Stans Energy had negotiations with
      industry players for technical and financial partnerships. 319 In July 2011, Stans Energy entered
      into three non-disclosure agreements. 320 Stans Energy had discussions with Japanese and Korean



310   Statement of Claim, at para. 76, referring to Stans Energy Corp, Press release “Stans Energy Corp Closes $28,000,000
      Private Placement”, 28 April 2011 (Exhibit C-80).
311   Statement of Claim, at para 77, referring to First Witness Statement of B. Aryev, 29 January 2016, at para. 56.
312   Statement of Claim, at para 68, referring to First Witness Statement of B. Aryev, 29 January 2016, at para. 56.
313   Statement of Claim, at para. 70, referring to First Witness Statement of B. Aryev, 29 January 2016, at para. 58.
314   Statement of Claim, at para. 78, referring to Contract No 02/2011km between Kutisay Mining LLC and Asiarudproject
      Mining Planning-Production Company CJSC, 14 April 2011 (Exhibit C-79).
315   Statement of Claim, at para. 80, referring to Asiarudproject Mining Planning-Production Company CJSC, “Technical
      and economic assessment of Kutessay-II rare earth deposit development”, July 2011, at Sections 1.5 and 7.7 (Exhibit
      C-86).
316   Statement of Claim, at para. 81, referring to First Witness Statement of B. Aryev, 29 January 2016, at para. 67.
317   Statement of Claim, at para. 81, referring to First Witness Statement of B. Aryev, 29 January 2016, at para. 68.
318   Statement of Claim, at para. 82, referring to Contract No 09/2011km between Kutisay Mining LLC and Asiarudproject
      Mining Planning-Production Company CJSC, 10 August 2011 (Exhibit C-87).
319   Statement of Claim, at paras 83-84, referring to First Witness Statement of B. Aryev, 29 January 2016, at para. 73.
320   Statement of Claim, at para. 84, referring to Stans Energy Corp, Press release “Stans Energy Provides an Update on its
      Kutessay II Mine, Aktyuz Ore Field and Kashka Rare Earth Processing Plant”, 14 July 2011 (Exhibit C-84);
      Confidentiality Agreement between Stans Energy Corp and the European Bank for Reconstruction and Development
      (redacted), 25 July 2011 (Exhibit C-85); and Non-Disclosure Agreement between Stans Energy Corp and Osram
      GmbH and Siemens AG (redacted), 6 July 2011 (Exhibit C-83).


                                                           66
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 78 of 280
                                                                                              PCA Case No. 2015-32
                                                                                                            Award




                                                                321
      companies regarding potential partnerships,                     and also conducted site visits with the
      representatives of various potential strategic partners in April, July, August and October 2011. 322

      246.          On 27 September and 13 December 2011, the Kyrgyz Republic State Administration of
      the Kemin District granted Kutisay Mining LLC land leases for the licensed areas of Kalesay and
      Kutessay II for the entire terms of the Licenses. 323

      247.          On 12 December 2011, Kutisay Mining LLC sent letters to the Ministry of Natural
      Resources, requesting the extensions of the License Agreements No. 2 or the conclusion of new
      License Agreements No. 3 until 31 December 2012. 324 The Respondent denies that this letter was
      the start of negotiations regarding the conclusion of a third license agreement and notes that it
      was a request for another extension of the term to comply with License Agreements No. 2. 325 In
      the abovementioned letter, Kutisay Mining LLC alleged that its delay to satisfy the conditions of
      the License Agreements was due to inter alia (1) the “run-down state” of the related
      infrastructures; (2) the different ownerships of these infrastructures; (3) “the significant time lost
      in relation to the events of April 2010”; and (4) “the half-year restriction by the Kyrgyz Republic
      Ministry of Natural Resources on access to information in 2011”. 326 This letter also enclosed
      numerous documents including “Draft technological scheme for rehabilitation of the enrichment
      plant”. 327

      248.          On 30 December 2011, Kutisay Mining LLC sent another letter to the Ministry of
      Natural Resources, enclosing the “Production Complex Plan for the Kutessay II Deposit with



321   Statement of Claim, at para. 84, referring to First Witness Statement of B. Aryev, 29 January 2016, at para. 73.
322   Statement of Claim, at para. 84, referring to Stans Energy Corp, Press release “Stans Energy Announces progress
      refurbishment, formalization, exploration activities and development project”, 25 October 2011 (Exhibit C-91).
323   Statement of Claim, at para. 87, referring to Certificate No 048390 for the Right of Temporary Use of the Kutessay II
      Land Plot in the Kemin District for the period until 21 December 2029, issued to Kutisay Mining LLC by the
      Administration of Land Management and Registration of Rights for Immovable Property, 13 December 2011; and
      Decree No 436-r of the State Administration of the Kemin District on Allocation of the Land Plot from the Lands of
      Aktyuz Rural District (for use in accordance with License No 2489 ME), 27 September 2011 (Exhibit C-89); and
      Certificate No 048389 Right of Temporary Use of the Kalesay Land Plot in the Kemin District for the period until 21
      December 2029, issued to Kutisay Mining LLC by the Administration of Land Management and Registration of Rights
      for Immovable Property, 13 December 2011; and Decree No 437-r of the State Administration of the Kemin District
      on Allocation of the Land Plot from the Lands of Aktyuz Rural District (for use in accordance with License No 2489
      ME), 27 September 2011 (Exhibit C-90).
324   Statement of Claim, at para. 86, referring to Letter from Kutisay Mining LLC (Mr. Savchenko) to the Minister of
      Natural Resources (Mr. Esenamanov), 12 December 2011 (Exhibit C-95).
325   Rejoinder on the Merits and Reply on Jurisdiction, at para. 200.
326   See Letter from Kutisay Mining LLC (Mr. Savchenko) to the Minister of Natural Resources (Mr. Esenamanov), 12
      December 2011 (Exhibit C-95).
327   See Letter from Kutisay Mining LLC (Mr. Savchenko) to the Minister of Natural Resources (Mr. Esenamanov), 12
      December 2011 (Exhibit C-95).


                                                           67
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 79 of 280
                                                                                             PCA Case No. 2015-32
                                                                                                           Award




      Phase I Works at the Kalesay Deposit”. 328 In this letter, Kutisay Mining LLC described that it
      planned to carry out its design works in two stages: (1) a design of regeneration of the existing
      mill with 300,000 tons per year capacity at the first stage (end of 2011 – beginning of 2012); and
      (2) a design of a new mill with the one million tons per year capacity at the second stage (before
      the end of 2012). 329 The enclosed Plan corresponded to the first stage. 330

      249.          The Parties disagree on whether Kutisay Mining LLC complied with the requirements
      of the License Agreements No. 2. 331

      250.          The Respondent contends that Kutisay Mining failed to submit a technical plan and the
      expert reports. 332 According to the Respondent, the “draft technological scheme for rehabilitation
      of the enrichment plant” enclosed in the 12 December 2011 letter was not qualified as a technical
      plan because it “was a tiny portion of what needed to be included in the required TP”. 333 Also, the
      “Production Complex Plan for the Kutessay II Deposit with Phase I Works at the Kalesay
      Deposit” enclosed in the 30 December 2011 letter was insufficient as a technical plan, because it
      only covered the operation of 300,000 tons per year despite that Kutisay Mining LLC envisaged
      the processing capability of one million tons per year, and because it failed to cover the mine
      itself. 334

      251.          In response, the Claimants allege that the Respondent’s position that the Claimants
      breached the License Agreements is contradicted by the sworn testimony of Mr. Ryskulov. 335
      According to the Claimants, the License Agreement No. 2 did not require a technical plan but a
      mine development plan. 336 The Claimants contend that the Plan enclosed in the 30 December
      letter was sufficient as a mine development plan, alleging that nothing in the License Agreements
      No. 2 required a mine development plan for any particular processing capacity and that the Plan

328   See Letter from Kutisay Mining LLC (Mr. Savchenko) to the Ministry of Natural Resources (Mr. Esenamanov), 30
      December 2011 (Exhibit C-98).
329   See Letter from Kutisay Mining LLC (Mr. Savchenko) to the Ministry of Natural Resources (Mr. Esenamanov), 30
      December 2011 (Exhibit C-98).
330   See Letter from Kutisay Mining LLC (Mr. Savchenko) to the Ministry of Natural Resources (Mr. Esenamanov), 30
      December 2011 (Exhibit C-98).
331   Statement of Claim, at paras 5-8 cf. Statement of Defence on the Merits and Memorial on Jurisdiction, at paras 301-
      302, 306.
332   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 302; Rejoinder on the Merits and Reply on
      Jurisdiction, at paras 170-176.
333   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 305.1.
334   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 305.2.
335   Claimants’ Post-Hearing Brief, at para. 38, referring to, inter alia, Witness Statement of Mr Ryskulov, 7 May 2014
      (Exhibit C-250); Hearing Transcript, Day 1, p. 50:6-20.
336   Reply to Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 68 cf. Respondent’s Post-
      Hearing Brief, at paras 131-132, referring to, inter alia, Hearing Transcript, Day 2, pp 331:12-15, 338:16-339:1.


                                                          68
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 80 of 280
                                                                                               PCA Case No. 2015-32
                                                                                                             Award




      covered the mine itself and, inter alia, considered the geology of the deposit. 337 However, in this
      regard the Respondent maintains the same position as concerning License Agreement No. 1 and
      asserts that Claimants had to submit a technical plan and points to contemporaneous evidence
      which would confirm that Claimants were aware about this requirement. 338

      252.        The Claimants further contend that, with regard to Kutessay II, the Respondent ratified
      the Claimants’ work by entering into a third license agreement. 339 The Respondent strongly
      opposes this argument, asserting that Kutessay License Agreement’s No. 3 was granted
      unlawfully and the SAGMR’s employees involved were investigated and criminally convicted. 340

      253.        The Claimants assert that their delay to comply with the deadlines was caused by factors
      beyond their control, as described in their letter dated 12 December 2011. 341 In response, the
      Respondent alleges that none of these factors could have justified the Claimants’ failure to provide
      the required submissions, claiming that they did not substantively affect the Claimants’ work. 342

      254.        The Claimants allege that non-compliance with the license agreement conditions was
      not cited amongst the reasons for termination of the project at the relevant time and argue that
      only after these arbitral proceedings started did the Respondent contend that the Claimants were
      in “chronic breach” of the License Agreements terms. 343 The Claimants consider that these are
      allegations constructed post hoc solely to justify the Respondent’s actions in the context of this
      arbitration. 344



337   Reply to Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at paras 70-71.
338   Rejoinder on the Merits and Reply on Jurisdiction, at paras 168-169, referring to Letter from Dr. Savchenko of Kutisay
      to the Minister of Natural Resources (including comparison to Claimants’ translation of C-95), dated 12 December
      2011, at pp 1 and 3 (Exhibit R-450); Letter from Dr. Savchenko of Kutisay to the Minister for Natural Resources
      (including comparison to Claimants’ translation of C-97), dated 16 December 2011, at p. 3 (Exhibit R-451); Letter
      from Dr. Savchenko of Kutisay to the Ministry of Natural Resources (including comparison to Claimants’ translation
      of C-98), dated 30 December 2011 (Exhibit R- 452).
339   Reply to Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 74.
340   Rejoinder on the Merits and Reply on Jurisdiction, at paras 180-183, 185-186, 190-191. See also, Indictment Order in
      relation to Uchkunbek Azizbekovich Tashbayev, dated 15 March 2013, at p. 1 (Exhibit R-389): “on June 14, 2011 the
      Commission for Regulation of the Subsoil Use Rights of the State Agency presided by U.A. Tashbayev without legal
      grounds, in violation of the current legislation, decided to conclude a third license agreement to license No. 2488 […]
      Kutessay-2 […] However, the specified company [Kutisay Mining] did not comply with the terms of the first and second
      license agreements.”
341   Reply to Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at paras 72-73.
342   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 303; Rejoinder on the Merits and Reply on
      Jurisdiction, at para. 179.
343   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 49; Claimants’ Post-
      Hearing Brief, at paras 37; 45.
344   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at paras 4, 49, 88; Claimants’
      Post-Hearing Brief, at para. 14.


                                                           69
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 81 of 280
                                                                                                  PCA Case No. 2015-32
                                                                                                                Award




      255.        The Claimants also contend that Kyrgyz law would not have permitted such termination
      without first granting the Claimants the opportunity to argue that any failure to perform might be
      excused pursuant to Article 356(1) of the Civil Code. 345 As noted above, the Respondent denies
      that Article 356(1) of the Civil Code could have been invoked because, according to the
      Respondent, the Civil Code does not apply to subsoil licensing.

      256.        Moreover, the Claimants contend that the Respondent’s mining expert, Mr. Shilov,
      “testified [at the Hearing] that the Claimants had completed almost all their obligations under the
      License Agreement No 2, to a high standard.” 346

      257.        This position is contested by the Respondent, which submits that Kutisay Mining LLC
      persistently failed to comply with the License Agreements and argues that the non-compliance
      with the License Agreements requirements was documented in contemporaneous evidence.347


      4.      Conclusion of the Kutessay II License Agreement No. 3

      258.        Following presidential elections held in December 2011, Kyrgyzstan’s new president,
      Mr. Almazbek Atambayev, appointed Mr. Omurbek Babanov as the new Prime Minister and Mr.
      Uchkumbek Tashbayev as the new Minister of Natural Resources. 348

      259.        According to the Claimants, in January 2012, Stans Energy met separately with Mr.
      Babanov and Mr. Tashbayev. 349 During the meetings, they discussed the possibility of entering
      into a partnership between Stans Energy and the Kyrgyz Republic. 350 It is unclear, however,
      which side first proposed such a partnership. 351 The Claimants allege that Prime Minister
      Babanov surprised Stans Energy, by stating that Stans Energy needed to enter into a partnership

345   Claimants’ Post-Hearing Brief, at para. 49, referring to Civil Code of the Kyrgyz Republic of 8 May 1996 No 15 (as
      amended on 16 December 2016), Article 356(1) (Authority CLA-332).
346   Claimants’ Reply Post-Hearing Brief, at para. 30 cf. Respondent’s Reply Post-Hearing Brief, at para. 49.
347   Rejoinder on the Merits and Reply on Jurisdiction, at paras 129-133, 187-188, referring to Letter from the Ministry of
      Economy of the Kyrgyz Republic to the Office of the Government of the Kyrgyz Republic, dated 22 June 2013 (Exhibit
      R-403); “When money talks, are conscience and law silent?”, Kyrgyz Code, dated 7 August 2012,
      http://kgcode.akipress.org/unews/un_post:1390. (Exhibit R-377); Letter from “Aktyuz Platinum” to the Prime
      Minister of the Kyrgyz Republic, dated 14 September 2012, at p. 2 (Exhibit R-379).
348   Statement of Claim, at para. 89.
349   Statement of Claim, at para 90, referring to First Witness Statement of B. Aryev, 29 January 2016, at para. 80.
350   First Witness Statement of B. Aryev, 29 January 2016, at para. 80.
351   The Claimants allege that Prime Minister Babanov surprised Stans Energy, by stating that Stans Energy needed to enter
      into a partnership with the State if it wished to continue its Kutessay II work (see Statement of Claim, at para. 90; Reply
      to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 80). The Respondent, on the
      other hand, claims that the Stans Energy voluntary made such a proposal (see Statement of Defence on the Merits and
      Memorial on Jurisdiction, at para. 309, referring to Interrogation report of Mr. Tashbayev, former Director of SAGMR,
      dated 4 February 2013 (Exhibit R-141)).


                                                             70
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 82 of 280
                                                                                               PCA Case No. 2015-32
                                                                                                             Award




      with the State if it wished to continue its Kutessay II work. 352 The Respondent, on the other hand,
      claims that Stans Energy voluntarily made such a proposal. 353

      260.        While it had not entered into new license agreements, Stans Energy continued to prepare
      for mining operation. 354 On 9 February 2012, Stans Energy reported that it had discovered a new
      mining zone at Kutessay II. 355 On 17 February 2012, Stans Energy appointed the Russian
      Research Institute of Chemical Technology (“VNIIHT”), a division of the State Atomic Energy
      Corporation of Russia, as the lead engineering firm for the design build process at Kutessay II. 356

      261.        On 15 February 2012, the Prime Minister changed the boundaries of Chon Kemin State
      Natural National Park (“National Park”) by issuing Resolution No 93 to repeal Kyrgyz Republic
      Government Resolution No 374 issued on 13 June 2009 “On changing the Boundaries of Chon
      Kemin State National Park” (“Decree No 93”). 357 According to the Decree No 93, it adopted
      “[f]or the purposes of preserving the unique natural habitats, biological and landscape variety,
      and to preserve species of flora and fauna which are entered in the Red Book of the Kyrgyz
      Republic”. 358 According to the Claimants, the new territory of the National Park covered
      substantial portions of Stans Energy’s open-pit infrastructures for Kutessay II. 359 As a result, the
      Claimants assert that the open-pit mining plan became impossible to implement. 360

      262.        On 1 and 19 March 2012, Stans KG sent letters to the SAGMR describing the impacts
      of Decree No. 93 on the Kutessay II and Kalesay projects, and requesting to amend the Decree




352   Statement of Claim, at para. 90; Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction,
      at para. 80.
353   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 309, referring to Interrogation report of Mr.
      Tashbayev, former Director of SAGMR, dated 4 February 2013 (Exhibit R-141); Rejoinder on the Merits and Reply
      on Jurisdiction, at paras 47-49. See also, Rejoinder on the Merits and Reply on Jurisdiction, at paras 201-202.
354   Statement of Claim, at para. 92.
355   Statement of Claim, at para. 92, referring to Stans Energy Corp, Press release “Stans Energy Discovers New
      Mineralized Zone at Kutessay II”, 9 February 2012 (Exhibit C-101).
356   Statement of Claim, at para. 92, referring to Stans Energy Corp, Press release “Stans Energy Appoints VNIIHT to
      Oversee design Build Process at Kutesay II”, 17 February 2012 (Exhibit C-102).
357   Statement of Claim, at para. 93, referring to Resolution No 93 to repeal Kyrgyz Republic Government Resolution No
      374 issued on 13 June 2009 “On changing the Boundaries of Chon Kemin State National Park”, 15 February 2012
      (Exhibit C-17).
358   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 340, referring to Resolution No 93 to repeal
      Kyrgyz Republic Government Resolution No 374 issued on 13 June 2009 “On changing the Boundaries of Chon Kemin
      State National Park”, 15 February 2012, at p. 1 (Exhibit C-17).
359   Statement of Claim, at para. 93, referring to First Witness Statement of B. Aryev, 29 January 2016, at para. 83.
360   Statement of Claim, at paras 93-94. See also, Letter No 17/2012km from Kutisay Mining LLC (Mr. Savchenko) to the
      State Agency of Geology and Mineral Resources (Mr. Tashbayev), 29 March 2012 (Exhibit C-109).


                                                           71
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 83 of 280
                                                                                               PCA Case No. 2015-32
                                                                                                             Award




      No 93 so that the licensed areas would be excluded from the National Park. 361 On 24 May 2012,
      the SAGMR informed the Claimants that the Inter-District Court of Bishkek had declared the
      Decree No 93 invalid; that court decision was being examined by the Appellate Instance of the
      Bishkek City Court. 362 On 9 July 2012, SAGMR sent another letter informing that an inter-agency
      working group would be set up to resolve the issues regarding the mining deposits and the natural
      habitat protection. 363

      263.        According to the Claimants, after consulting with Kyrgyz and Canadian experts, Stans
      Energy amended its mining plan to introduce two-phase mining: (1) open-pit mining of 300,000
      tons per year outside the boundaries of the National Park at Phase I; and (2) underground mining
      of one million tons per year at Phase II. 364 This new plan, however, required Stans Energy to
      design a new mining complex. 365

      264.        The Respondent explains that the change in the National Park boundaries was declared
      invalid and reversed by the Respondent’s courts on 4 April 2012. The Respondent alleges that
      this became known to Kutisay Mining LLC on 24 May 2012 at the latest so that “the short-lived
      change in national park boundaries (during the 1.5 month period from 15 February 2012 to 4 April
      2012, when Kutisay Mining LLC did not even have a valid license agreement in place) had no
      effect on the Claimants”. 366 The Respondent further argues that even Mr. Aryev admits that the
      reasons for Kutisay Mining LLC changing its plans from open pit mining to combined open pit
      and underground mining “was completely unrelated to the temporary change in the national park
      boundaries or any other State actions”. 367

      265.        On 29 March 2012, Kutisay Mining LLC requested the SAGMR to enter into revised
      Kutessay II and Kalesay License Agreements No. 3 reflecting the change of mining plan. 368



361   Statement of Claim, at para. 97, referring to, inter alia, Letter from Stans Energy KG LLC (Mr. Savchenko) to the
      Prime Minister of the Kyrgyz Republic (Mr. Babanov), 1 March 2012 (Exhibit C-104); Letter from Stans Energy Kg
      LLC (Mr. Savchenko) to the Prime Minister of the Kyrgyz Republic (Mr. Babanov), 19 March 2012 (Exhibit C-106).
362   Statement of Claim, at para. 97, referring to Letter from the State Agency of Geology and Mineral Resources (Mr.
      Eshnazarov) to Stans Energy KG LLC, 24 May 2012 (Exhibit C-113).
363   Statement of Claim, at para. 97, referring to Letter from the Ministry of Economy and Antimonopoly Policy (Mr.
      Mukanbetov) to Stans Energy KG LLC (Mr. Savchenko), 9 July 2012 (Exhibit C-117).
364   Statement of Claim, at para. 98.
365   Statement of Claim, at para. 98, referring to First Witness Statement of B. Aryev, 29 January 2016, at para. 86.
366   Rejoinder on the Merits and Reply on Jurisdiction, at para. 205.1.
367   Rejoinder on the Merits and Reply on Jurisdiction, at para. 205.1, referring to First Witness Statement of B. Aryev, 29
      January 2016, at paras 85-86.
368   Statement of Claim, at para 99, referring to Letter No 17/2012km from Kutisay Mining LLC (Mr. Savchenko) to the
      State Agency of Geology and Mineral Resources (Mr. Tashbayev), 29 March 2012 (Exhibit C-109).


                                                           72
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 84 of 280
                                                                                             PCA Case No. 2015-32
                                                                                                           Award




      266.       On 14 April 2012, Mr. Aryev met with Mr. Tashbayev to discuss the conclusion of
      License Agreements No. 3 for Kutessay II and Kalesay. 369 According to Kutisay Mining LLC’s
      letter of 17 April 2012, Mr. Tashbayev “offered to consider creating a public-private partnership
      by way of transfer of part of the share capital of Kutisay Mining LLC to the Kyrgyz Republic and
      to submit new drafts of License Agreements No 3.” 370 On this letter, Kutisay Mining LLC
      enclosed a revised draft License Agreement No. 3 for Kutessay II. 371

      267.       On 15 June 2012, the SAGMR, Stans KG and Kutisay Mining LLC entered into License
      Agreement No. 3 for Kutessay II (“Kutessay II License Agreement No. 3”), valid until 31
      December 2014. 372 According to the Respondent, far from being a “ratification” of the Claimants’
      performance, the granting of this license agreement was illegal and the SAGMR officials involved
      were later prosecuted.373

      268.       License Agreement No. 3 set out the requirements for Stans KG and Kutisay Mining
      LLC to exercise the Kutessay II License and provides, in relevant part, as follows:


               [Claimants’ translation]                              [Respondent’s translation]
               1.     The Licensee is granted the                    1.     The Licensee is granted the
               right    to    develop    a     mining                right to prepare a project for the
               development plan for the Kutessay II                  development of the Kutessay II
               deposit located in the Kyrgyz                         deposit located in the Kyrgyz
               Republic, Chui Oblast, Kemin                          Republic, Chui Oblast, Kemin
               Region, within the boundaries of a                    Region, within the boundaries of a
               geological land allotment with the                    geological land allotment with the
               following land corner coordinates: […]                following land corner coordinates: […]
               2.    The       Licensee’s       Founder              2.    The       Licensee’s       Founder
               undertakes:                                           undertakes:
                      2.1. Before 31 July 2012 to                           2.1. Before 31 July 2012 to
               reach a preliminary agreement with the                reach a preliminary agreement with the
               Kyrgyz Republic, represented by State                 Kyrgyz Republic, represented by State
               Property Management Fund of the                       Property Management Fund of the
               Government of the Kyrgyz Republic (or                 Government of the Kyrgyz Republic (or
               authorized state body or entity)                      authorized state body or entity)
               (hereinafter – the “Fund”), for the free              (hereinafter – the “Fund”), for the free

369   Statement of Claim, at para 99, referring to First Witness Statement of B. Aryev, 29 January 2016, at para. 87.
370   See Letter from Kutisay Mining LLC (Mr. Savchenko) to the State Agency of Geology and Mineral Resources (Mr.
      Tashbayev), attaching a draft of License Agreement No 3 for Kutessay II, 17 April 2012 (Exhibit C-110) cf. Statement
      of Defence on the Merits and Memorial on Jurisdiction, at para. 309.
371   Statement of Claim, at para. 101, referring to Letter from Kutisay Mining LLC (Mr. Savchenko) to the State Agency
      of Geology and Mineral Resources (Mr. Tashbayev), attaching a draft of License Agreement No 3 for Kutessay II, 17
      April 2012 (Exhibit C-110).
372   Statement of Claim, at para. 102, referring to License Agreement No 3 entered into by the State Agency of Geology
      and Mineral Resources and Kutisay Mining LLC for Kutessay II, 15 June 2012 (Exhibit C-10).
373   Rejoinder on the Merits and Reply on Jurisdiction, at para. 192.


                                                          73
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 85 of 280
                                                                                    PCA Case No. 2015-32
                                                                                                  Award




             transfer of shares in the charter capital        transfer of shares in the charter capital
             of the Licensee, in accordance with the          of the Licensee, in accordance with the
             laws of the Kyrgyz Republic.                     laws of the Kyrgyz Republic.
                    2.2. The precise share to be              2.2. The precise share to be
             transferred to the Fund will be                  transferred to the Fund will be
             determined and agreed by the Parties             determined and agreed by the Parties
             after     economic     analysis     and          after economic analysis and calculations
             calculations with respect to the                 with respect to the Kutessay II deposit
             Kutessay II deposit during negotiations          during negotiations between the parties
             between the parties before 30                    before 30 September 2012.
             September 2012.
                                                              […]
                      […]
                                                              3.     The Licensee undertakes to:
             3.     The Licensee undertakes to:
                                                                    3.1.     Perform the following
                   3.1. Perform the following                 works within the following timeframe:
             works within the following timeframe:
                                                              […]
                      […]
                                                              3.2. Perform works complying with
             3.2. Perform works complying with                effective regulations, rules regarding
             effective regulations, rules regarding           environmental and ecological safety,
             environmental and ecological safety,             subsoil protection and technical safety.
             subsoil protection and technical safety.
                                                              3.3. Before 31 March 2013 submit the
                   3.3.      Before 31 March 2013             following to the Licensor:
             submit the following to the Licensor:
                                                              1)     A draft of the new technical and
             1)     A draft of the new feasibility            economic assessment of conditions with
             study of conditions with reserves re-            reserves reestimated for combined
             estimated for combined mining of the             mining of the deposit and with projects:
             deposit and with programs: phase I               phase I project for the development of
             program for the development of the               the deposit with an open pit mining with
             deposit with an open pit mining with a           a 300,000 ton annual production
             300,000 ton annual production capacity;          capacity; phase II project for the
             phase II program for the development of          development of the deposit with the
             the deposit with the underground                 underground mining of remaining
             mining of remaining reserves with a 1            reserves with a 1 million ton annual
             million ton annual production capacity;          production capacity;
             2) A plan of the mine site with                  2)      A project of the mine site with
             combined deposit mining: phase I                 combined deposit mining: phase I
             program for the development of the               project for the development of the
             deposit with an open pit mining with             deposit with an open pit mining with
             300,000 ton annual production capacity           300,000 ton annual production capacity
             to be processed at the existing mill             to be processed at the existing mill
             under construction; phase II program             under construction; phase II project for
             for the development of the deposit with          the development of the deposit with
             underground production with a 1                  underground production with a 1
             million ton annual production capacity           million ton annual production capacity
             to be processed at the newly built mill.         to be processed at the newly built mill.
             3) A reconstruction plan for the existing        3)      A reconstruction project for the
             mill, tailings pond, and other                   existing mill, tailings pond, and other
             infrastructure facilities (provided they         infrastructure facilities (provided they
             are purchased by the Licensee) of phase          are purchased by the Licensee) of phase
             I development of the deposit with an             I development of the deposit with an


                                                         74
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 86 of 280
                                                                                              PCA Case No. 2015-32
                                                                                                            Award




               annual production capacity of the                     annual production capacity of the
               refining mill of 300,000 tons.                        refining mill of 300,000 tons.
               4) Expert opinions with respect to the                4)       Expert opinions with respect to
               following aspects of the project:                     the following aspects of the project:
                      • Environmental safety;                                          • Environmental safety;
                      • Technical safety;                                              • Technical safety;
                      • Subsoil protection and use.                                    • Subsoil protection and
                                                                     use.
               3.4. By 1 January 2014 submit to the
               Licensor designs of a new mill plant,                          3.4. By 1 January 2014 submit
               tailings pond and infrastructure                      to the Licensor projects of a new mill
               facilities of phase II of the development             plant, tailings pond and infrastructure
               of the deposit with the annual                        facilities of phase II of the development
               production capacity of the refining mill              of the deposit with the annual
               of 1 million ton.                                     production capacity of the refining mill
                                                                     of 1 million ton.
               3.5. All deposit development works
               shall be performed in accordance with                          3.5. All deposit development
               the “Technical plan for the production                works shall be performed in accordance
               complex with combined mining of the                   with the “Technical project for the
               Kutessay II deposit”, the “Technical                  production complex with combined
               plan for reconstruction of the existing               mining of the Kutessay II deposit”, the
               refining mill”, the “Technical plan for               “Technical project for reconstruction of
               the construction of tailing pond No 5”,               the existing refining mill”, the
               and the “Designs of infrastructure                    “Technical project for the construction
               facilities”.                                          of tailing pond No 5”, and the “Designs
                                                                     of infrastructure facilities”.
               […]
                                                                     […]
               6. License Agreement validity period:
               Until 31 December 2014 374                            6.     License Agreement validity
                                                                     period: Until 31 December 2014 375




      269.        The Agreement required Stans KG to reach a preliminary agreement for the transfer of
      shares in Kutisay Mining to the State Property Management Fund by 31 July 2012. 376




374   Translation as provided by the Claimants in License Agreement No 3 entered into by the State Agency of Geology and
      Mineral Resources and Kutisay Mining LLC for Kutessay II (with English translation), 15 June 2012 (Exhibit C-10).
375   Translation as provided by the Respondent in Licence Agreement No. 3 entered into by the State Agency of Geology
      and Mineral Resources and Kutisay Mining LLC for Kutessay II (including comparison to Claimants’ translation of C-
      10), 15 June 2012 (Exhibit R-449).
376   See License Agreement No 3 entered into by the State Agency of Geology and Mineral Resources and Kutisay Mining
      LLC for Kutessay II (with English translation), 15 June 2012, at clauses 2.1. and 2.2. (Exhibit C-10); Licence
      Agreement No. 3 entered into by the State Agency of Geology and Mineral Resources and Kutisay Mining LLC for
      Kutessay II (including comparison to Claimants’ translation of C-10), 15 June 2012, at clauses 2.1. and 2.2. (Exhibit
      R-449).


                                                           75
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 87 of 280
                                                                                                  PCA Case No. 2015-32
                                                                                                                Award




      270.        Kutisay Mining LLC had to perform infrastructural works within set timeframes in
      accordance with Clause 3.1 of the Agreement. 377

      271.        Kutisay Mining LLC had to submit a series of documents by 31 March 2013; 378 and
      others by 1 January 2014. 379 The Parties disagree on the meaning and translation of such
      documents.

      272.        The Respondent alleges that the Kutisay II License Agreement No. 3 required a
      technical plan in accordance with the Subsoil Law. 380 According to the Respondent:

              [t]he original TP [Technical Plan] was split into four parts: (i) a TP for the mine with a
              capacity of 300,000 tpa; (ii) a TP for the mine with 1 million tpa capacity; (iii) a TP to
              refurbish the existing plant, tailing facility and related infrastructure, which were to be
              submitted to SAGMR by 31 March 2013; and (iv) a TP to build a new processing plant,
              tailing facility and related infrastructure, which was to be submitted by 1 January 2014. 381
      273.        The Respondent further points out that the “feasibility study” (Clause 3.3(1)) was meant
      to be a technical and economic assessment as defined by Article 3 of the Subsoil Law. 382

      274.        The Respondent asserts that the Claimants failed to comply with the conditions set forth
      in the Kutessay II License Agreement No. 3, including by failing to provide the technical plan,
      the expert reports and the technical and economic assessment (“TEA”) by the deadline. 383
      Accordingly, the License was due to automatically terminate, and Kutisay Mining LLC had no
      right to any further license agreement or extension thereof. This leads the Respondent to conclude



377   See License Agreement No 3 entered into by the State Agency of Geology and Mineral Resources and Kutisay Mining
      LLC for Kutessay II (with English translation), 15 June 2012, at clause 3.1. (Exhibit C-10); Licence Agreement No. 3
      entered into by the State Agency of Geology and Mineral Resources and Kutisay Mining LLC for Kutessay II (including
      comparison to Claimants’ translation of C-10), 15 June 2012 (Exhibit R-449).
378   License Agreement No 3 entered into by the State Agency of Geology and Mineral Resources and Kutisay Mining
      LLC for Kutessay II, 15 June 2012, at clause 3.3. (Exhibit C-10) cf. Licence Agreement No. 3 entered into by the State
      Agency of Geology and Mineral Resources and Kutisay Mining LLC for Kutessay II (including comparison to
      Claimants’ translation of C-10), 15 June 2012, at clause 3.3. (Exhibit R-449).
379   License Agreement No 3 entered into by the State Agency of Geology and Mineral Resources and Kutisay Mining
      LLC for Kutessay II, 15 June 2012, at clause 3.4. (Exhibit C-10); Licence Agreement No. 3 entered into by the State
      Agency of Geology and Mineral Resources and Kutisay Mining LLC for Kutessay II (including comparison to
      Claimants’ translation of C-10), 15 June 2012, at clause 3.4. (Exhibit R-449).
380   Statement of Defence on the Merits and Memorial on Jurisdiction, at paras 286.1; 319.1.
381   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 319.1, referring to License Agreement No
      3 entered into by the State Agency of Geology and Mineral Resources and Kutisay Mining LLC for Kutessay II, 15
      June 2012 (Exhibit C-10) [footnotes omitted]
382   Statement of Defence on the Merits and Memorial on Jurisdiction, at paras 286.1, footnote 264, 320.1. According to
      the Respondent, while the Claimants translate it as “feasibility study”, the correct translation is “technical and economic
      assessment”.
383   Statement of Defence on the Merits and Memorial on Jurisdiction, at paras 321-322; Rejoinder on the Merits and Reply
      on Jurisdiction, at paras 196, 204.


                                                             76
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 88 of 280
                                                                                              PCA Case No. 2015-32
                                                                                                            Award




      that the Claimants do not have any rights of value and the Kutessay II License was worthless. 384
      On the other hand, the Claimants argue that any failure to perform their obligations under License
      Agreement No. 3 would be the result of the Respondent’s expropriatory and arbitrary measures
      against the Claimants. 385 According to the Claimants, “[i]f the Kyrgyz Republic had not engaged
      in any wrongful conduct then it must be assumed that the Claimants would have completed their
      obligations under License Agreement No 3[.]” 386

      275.        On 20 June 2012, Kutisay Mining LLC sent the SAGMR a draft License Agreement
      No. 3 with regard to Kalesay. 387 That License Agreement was however never concluded. The
      Respondent contends that, since no further license was granted, the Kalesay License automatically
      terminated as at 1 January 2012 pursuant to Article 18(3) of the Subsoil Law and, with no further
      right to an extension, the Kalesay License was lost and worthless. 388


D.    THE RESPONDENT’S MEASURES IN RESPECT OF THE LICENSES

      276.        Beginning in March 2012, the Respondent adopted various measures in respect of the
      Licenses whose impact on the Claimants’ investments is disputed between the Parties.


      1.     26 June 2012 Resolution

      277.        On 19 March 2012, three months prior to the conclusion of the Kutisay II License
      Agreement No. 3, Stans Energy’s then President and CEO, Mr. Robert Mackay, received an
      unsolicited e-mail entitled “Kyrghyzstan Kutesay II Mining Cooperation” [sic] from Mr. Liu
      Jiangang, the President and CEO of a Chinese REEs company, Baotou Hongbo Technology LLC
      (“Baotou”). 389 In this e-mail, Mr. Jiangang expressed Baotou’s interest to cooperate with Stans
      Energy in developing Kutessay II, noting that Baotou owned CAMG, the previous holder of the
      Kutessay II and Kalesay Licenses. 390



384   Rejoinder on the Merits and Reply on Jurisdiction, at paras 208-209.
385   Claimants’ Post-Hearing Brief, at para. 51.
386   Claimants’ Post-Hearing Brief, at para. 48.
387   See Statement of Claim, at para. 130, referring to Letter from Kutisay Mining LLC (Mr. Savchenko) to the State Agency
      of Geology and Mineral Resources (Mr. Tashbayev), resubmitting the 29 March 2012 request to conclude Kalesay
      License Agreement No 3, 20 June 2012 (Exhibit C-114).
388   Rejoinder on the Merits and Reply on Jurisdiction, at paras 212-217.
389   Statement of Claim, at para. 104, referring to Email from Baotou (Mr. Liu) to Stans Energy Corp (Mr. Mackay), 19
      March 2012 (Exhibit C-105).
390   Statement of Claim, at para. 104, referring to Email from Baotou (Mr. Liu) to Stans Energy Corp (Mr. Mackay), 19
      March 2012 (Exhibit C-105).


                                                           77
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 89 of 280
                                                                                             PCA Case No. 2015-32
                                                                                                           Award




      278.       Mr. Jiangang continued that “[a]t present, we have attend versteigern about licence
      (maybe only your company and mine). If we can have cooperation before this versteigern, it can
      reduce cost and get benefit for us.” 391 [sic] In this regard, the Claimants observe that, because
      “versteigern” is a German term referring to auction, Mr. Jiangang appeared to suggest that an
      auction for Kutessay II License was expected to be held despite the fact that Kutisay Mining LLC
      held the same License valid until 2029. 392 The Respondent, however, points out that Mr. Jiangang
      did not refer to any specific mine. 393

      279.       In May 2012, Stans Energy’s Kyrgyz management and local representatives of Baotou
      had an introductory meeting in Kyrgyzstan. 394 A further meeting between the top level
      management was arranged. 395 In e-mail exchanges arranging the meeting, Mr. Jiangang stated
      that Baotou “have contacted with [KCMP (the previous owner of KRP)] many times and reached
      a cooperative frame agreement”. 396 The Claimants allege that this statement was incorrect, noting
      that Stans Energy had owned KRP since 2011. 397 The Respondent, however, points out that the
      e-mail is unclear and that Baotou could have entered into such an agreement with KCMP prior to
      Stans Energy’s acquisition of KRP. 398

      280.       On or about 18 June 2012, Mr. Aryev and Mr. Mackay of Stans Energy met with Mr.
      Jiangang and other representatives of Baotou in Bishkek. 399 According to the Claimants, Baotou
      offered US$ 6 million to purchase 60% of stake in the Kutessay project. 400 The Claimants allege
      that this offer was unworthy of consideration, claiming that the market capitalization of Stans
      Energy exceeded US$ 100 million even without a control premium. 401




391   Statement of Claim, at para. 104, referring to Email from Baotou (Mr. Liu) to Stans Energy Corp (Mr. Mackay), 19
      March 2012 (Exhibit C-105).
392   Statement of Claim, at paras 104-105.
393   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 422.1.
394   Statement of Claim, at para. 106.
395   Statement of Claim, at para. 106, referring to Email exchange between Stans Energy Corp (Mr. Mackay) and Baotou
      (Mr. Liu) between 2 and 25 May 2012 (Exhibit C-112).
396   Statement of Claim, at para. 106, referring to Email exchange between Stans Energy Corp (Mr. Mackay) and Baotou
      (Mr. Liu) between 2 and 25 May 2012 (Exhibit C-112).
397   Statement of Claim, at para. 106.
398   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 422.2.
399   Statement of Claim, at para. 107.
400   Statement of Claim, at para. 107.
401   Statement of Claim, at para. 107, referring to Bloomberg, “Market capital for Stans Energy Corp – Daily”, 27 January
      2016 (Exhibit C-40).


                                                          78
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 90 of 280
                                                                                               PCA Case No. 2015-32
                                                                                                             Award




      281.        On 21 June 2012, six days after the conclusion of Kutessay II License Agreement No. 3,
      Deputy Badykeyeva raised the issue of whether Kutessay II Agreement No. 3 had been concluded
      legally at a session of the Jogorku Kenesh (Parliament). 402

      282.        On 26 June 2012, a Parliamentary Committee for the Development of Industries of the
      Economy issued a resolution ordering the SAGMR (1) to cancel the Kutessay II License
      Agreement No. 3; (2) to announce a tender for Kutessay II in accordance with the Subsoil Law;
      and (3) to inform the Committee of the results by 10 September 2012 (“26 June 2012
      Resolution”). 403 The Resolution explained that the SAGMR had concluded the Kutessay II
      License Agreement No. 3 in breach of Article 18 of the Subsoil Law and that Kutisay Mining
      LLC had failed to comply with the terms and conditions under the Kutessay II License
      Agreements No. 1 and 2. 404

      283.        On the same day, Stans Energy received an e-mail from Mr. Liangang requesting that
      it cooperate with Baotou in developing Kutessay II. 405 In this e-mail, Mr. Liangang further noted
      that “[sic] [o]ur company have get Chinese government support, if you are not cooperate with us
      for next step, we will search National large listed enterprises to cooperate to develop this
      project.” 406

      284.        On 24 July 2012, Kutisay Mining LLC filed a Statement of Claim in the Inter-District
      Court of Bishkek requesting the Court to declare invalid the 26 June 2012 Resolution. 407




402   Statement of Claim, at para. 108, referring to Resolution of the Committee of the Kyrgyz Republic Jogorku Kenesh for
      Development of Industries of the Economy “On the Protocol Instruction of the Kyrgyz Republic Jogorku Kenesh II No
      242-V dated 21 June 2012”, 26 June 2012 (Exhibit C-18).
403   Statement of Claim, at para. 109, referring to Resolution of the Committee of the Kyrgyz Republic Jogorku Kenesh for
      Development of Industries of the Economy “On the Protocol Instruction of the Kyrgyz Republic Jogorku Kenesh II No
      242-V dated 21 June 2012”, 26 June 2012 (Exhibit C-18).
404   See Resolution of the Committee of the Kyrgyz Republic Jogorku Kenesh for Development of Industries of the
      Economy “On the Protocol Instruction of the Kyrgyz Republic Jogorku Kenesh II No 242-V dated 21 June 2012”, 26
      June 2012 (Exhibit C-18).
405   Statement of Claim, at para. 112, referring to Email from Baotou (Mr. Liu) to Stans Energy Corp (Mr. Mackay), 26
      June 2012 (Exhibit C-116).
406   Statement of Claim, at para. 112, referring to Email from Baotou (Mr. Liu) to Stans Energy Corp (Mr. Mackay), 26
      June 2012 (Exhibit C-116).
407   Statement of Claim, at para. 113, referring to Statement of Claim by Kutisay Mining LLC for a declaration of invalidity
      of the Resolution of the Committee of the Kyrgyz Republic Jogorku Kenesh for Development of Industries of the
      Economy dated 26 June 2012 “On the Protocol Instruction of the Kyrgyz Republic Jogorku Kenesh II No 242-V dated
      21 June 2012”, 24 July 2012 (Exhibit C-20).


                                                           79
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 91 of 280
                                                                                              PCA Case No. 2015-32
                                                                                                            Award




      285.        By press release of 30 July 2012, Stans Energy announced that it had initiated legal
      action. 408 According to the exhibits submitted by the Claimants, the market reacted to this release
      and Stans Energy’s market capitalization dropped from US$ 76.8 million (30 July) to 65.9 million
      (31 July). 409

      286.        The Claimants contend that Baotou appeared to have affiliates within the Kyrgyz
      government that backed up Baotou’s take-over of the Kutessay II project. 410 In this regard, the
      Claimants submit that there was a personal relationship between Deputy Badykeeva and Baotou:
      Ms. Badykeeva’s family had owned or controlled a significant share in CAMG, in which Baotou
      had purchased a stake in 2008. 411 The Respondent denies such a potential conspiracy, alleging
      that Baotou was a private foreign party unrelated to the Kyrgyz government and that Baotou’s
      approach to Stans Energy was nothing more than an offer of cooperation or joint-venture. 412 The
      Respondent also adds that the SAGMR, a governmental authority, supported Kutisay Mining LLC
      in the court proceedings in which Baotou sought invalidation of Stans Energy’s Licenses. 413

      287.        The Respondent contends that the 26 June 2012 Resolution was not implemented and
      is irrelevant to the ultimate termination of the Licenses. 414 In support of this contention, the
      Respondent argues that the Resolution was not binding, the SAGMR actually did not follow it,
      and the Resolution was ultimately invalidated by Kyrgyz courts. 415 In response, the Claimants
      contend that these facts do not undermine the importance of the Resolution, alleging that it
      significantly impacted on Stans Energy’s market capitalization. 416




408   Statement of Claim, at para. 113, referring to Stans Energy Corp, Press release “Stans Energy Disputes Jogorku Kenesh
      Committee Decision”, 30 July 2012 (Exhibit C-120).
409   Statement of Claim, at para. 113, referring to Bloomberg, “Market capital for Stans Energy Corp – Daily”, 27 January
      2016 (Exhibit C-40).
410   Statement of Claim, at para. 111; Reply to the Statement of Defence on the Merits and Counter-Memorial on
      Jurisdiction, at para. 95.
411   Statement of Claim, at para. 111.
412   Statement of Defence on the Merits and Memorial on Jurisdiction, at paras 417-418, 420-422.
413   Statement of Defence on the Merits and Memorial on Jurisdiction, at paras 423-426. The Claimants, in response, claim
      that the fact that the SAGMR supported Kutisay Mining LLC in the court proceedings does not clear the possibility of
      other agencies’ involvements. See Reply to Statement of Defence on the Merits and Counter-Memorial on Jurisdiction,
      at para. 96. See also, Respondent’s Post-Hearing Brief, at para. 155.
414   Statement of Defence on the Merits and Memorial on Jurisdiction, at paras 410, 419.
415   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 410.
416   Reply to Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at paras 91-94.


                                                           80
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 92 of 280
                                                                                               PCA Case No. 2015-32
                                                                                                             Award




      2.     Thirty-days’ Work Suspension Order of the Kutessay II License Agreement No. 3

      288.        As described above, the Kutessay II License Agreement No. 3 required Stans KG to
      enter into a preliminary and main agreements with the Kyrgyz Republic regarding the transfer of
      shares in Kutisay Mining LLC to the State Property Management Fund. 417

      289.        In this regard, on 16 July 2012, two weeks before the deadline set out in Clause 2.1 of
      Kutessay II License Agreement No. 3, Stans Energy sent the SAGMR a draft preliminary
      agreement. 418 The Claimants assert that they obtained no response, so Stans Energy wrote follow-
      up letters to SAGMR on 27 July 2012, and to the State Property Management Fund on 31 July
      2012, without receiving any response either. 419 The Respondent, on the other hand, avers that the
      SAGMR was not the appropriate counterparty to receive such letters as “SAGMR did not have
      the authority to enter into any such agreement – only the State Property Management Fund did”. 420
      The Respondent notes that the Claimants submitted their draft to the State Property Management
      Fund only on 31 July 2012, the deadline date, in order to leave the Fund with insufficient time to
      review and approve it, especially because its general practice was to provide an answer within 30
      calendar days of any request. 421

      290.        On 29 August 2012, Stans Energy wrote to the State Property Management Fund
      attaching a sealed and stamped version of the preliminary agreement, and noting that there was
      little time remaining until 30 September, the deadline for the main agreement on the share transfer
      to the Fund. 422

      291.        On 30 August 2012, the Subsoil Use Licensing Commission of the SAGMR decided on
      a suspension and subsequent stop-work order concerning the Kutessay II License Agreement
      No. 3 for thirty days until 30 September 2012. 423 According to the Commission’s minutes, these

417   See Statement of Claim, at para. 102.
418   Statement of Claim, at para. 115, referring to Letter from Kutisay Mining LLC (Mr. Savchenko) to the State Agency
      of Geology and Mineral Resources (Mr. Tashbayev), attaching a draft preliminary agreement on the terms and
      conditions of State participation in the charter capital of Kutisay Mining LLC, 16 July 2012 (Exhibit C-118).
419   Statement of Claim, at para. 115, referring to Letter from Kutisay Mining LLC (Mr. Savchenko) to the State Agency
      of Geology and Mineral Resources (Mr. Tashbayev), 27 July 2012 (Exhibit C-119); and Letter from Kutisay Mining
      LLC (Mr. Savchenko) to the State Property Management Fund (Mr. Primov), 31 July 2012 (Exhibit C-121).
420   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 331.
421   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 331, referring to Letter from Kutisay Mining
      LLC (Mr. Savchenko) to the State Property Management Fund (Mr. Primov), 31 July 2012 (Exhibit C-121).
422   Statement of Claim, at para. 116, referring to Letter from Kutisay Mining LLC (Mr. Savchenko) to the State Property
      Management Fund (Mr. Osmonaliyev), 29 August 2012 (Exhibit C-122).
423   Statement of Claim, at para 117. See also, Extract from Minutes No 77-N-12 of the meeting of the Subsoil Use
      Licensing Commission contained in the letter from the State Agency of Geology and Mineral Resources to Kutisay
      Mining LLC dated 6 September 2012, 30 August 2012 (Exhibit C-13).


                                                           81
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 93 of 280
                                                                                               PCA Case No. 2015-32
                                                                                                             Award




      measures were taken due to the failure of Stans KG (the founder of the licensee) to reach a
      preliminary agreement on the free transfer of shares in Kutisay Mining LLC to the State Property
      Management Fund by 31 July 2012. 424

      292.        On 10 September 2012, Kutisay Mining LLC filed a Statement of Claim against the
      SAGMR (the defendant) and the State Property Management Fund (a third party) before the
      Bishkek Inter-District Court, requesting a declaration that the Commission’s meeting minutes of
      30 August 2012 were invalid to the extent that the Commission suspended Kutessay II License
      Agreement No. 3. 425

      293.        On 12 September 2012, Kutisay Mining LLC sent a letter to First Deputy Prime
      Minister D. K. Otorbayev requesting to resolve this matter.426

      294.        On 24 September 2012, Stans KG wrote the State Property Management Fund,
      emphasizing that the Fund had not responded to Stans KG’s proposal for the preliminary
      agreement, and proposing to have negotiations in this regard. 427

      295.        On 28 September 2012, the SAGMR replied to Stans KG’s letter of 24 September 2012,
      noting that the Fund had not received any letter from Stans KG but Kutisay Mining LLC before
      24 September 2012, and informing that the Fund suspended its consideration of entering into the
      preliminary agreement until the Bishkek Inter-District Court delivered its decision regarding the
      validity of the suspension order. 428

      296.        After the suspension order expired on 30 September 2012, Stans Energy resumed its
      work on the Kutessay II project and announced that it had produced dysprosium, terbium and
      gadolinium metals at the KRP. 429



424   See Extract from Minutes No 77-N-12 of the meeting of the Subsoil Use Licensing Commission contained in the letter
      from the State Agency of Geology and Mineral Resources to Kutisay Mining LLC dated 6 September 2012, 30 August
      2012 (Exhibit C-13).
425   Statement of Claim, at para. 118, referring to Statement of Claim by Kutisay Mining LLC for a declaration that Minutes
      of the meeting of the Subsoil Use Licensing Commission of the State Agency of Geology and Mineral Resources No
      77-N-12 dated 30 August 2012 are invalid, 10 September 2012 (Exhibit C-21).
426   Statement of Claim, at para. 118, referring to Letter from Kutisay Mining LLC (Mr. Savchenko) to the First Deputy
      Prime Minister of the Kyrgyz Republic (Mr. Otorbayev), 12 September 2012 (Exhibit C-125).
427   See Letter from Stans Energy KG LLC (Mr. Savchenko) to the State Property Management Fund (Mr. Osmonaliyev),
      24 September 2012 (Exhibit C-126).
428   Statement of Claim, at para. 118, referring to Letter from the State Property Management Fund (Mr. Osmonaliyev) to
      Stans Energy KG, 28 September 2012 (Exhibit C-127).
429   Statement of Claim, at para. 121, referring to Stans Energy Corp, Press release “Stans Energy Produces Dysprosium,
      Terbium and Gadolinium Metals”, 4 October 2012 (Exhibit C-128).


                                                           82
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 94 of 280
                                                                                               PCA Case No. 2015-32
                                                                                                             Award




      297.        On 8 October 2012, the Inter-District Court of Bishkek ruled in favour of Kutisay
      Mining LLC, invalidating the Parliamentary Committee’s Resolution of 26 June 2012. 430 The
      Court reasoned that the power to allocate subsoil rights was vested to the Government, instead of
      the Parliament. 431

      298.        On 16 October 2012, the Inter-District Court of Bishkek ruled in Kutisay Mining LLC’s
      favour, invalidating the work suspension order. 432 According to the Court, Kutisay Mining “took
      all of the steps within its power in order to conclude the preliminary agreement with the Fund.” 433

      299.        On 16 October 2012, the State Property Management Fund wrote a letter to the
      SAGMR. 434 In this letter, the Fund advised the SAGMR that it would not decide to conclude the
      preliminary and main agreements before obtaining opinions from other governmental entities. 435

      300.        According to the Respondent, the Minister of Economy and Antimonopoly Police (the
      “Minister of Economy Order”) established an interdepartmental committee to investigate the
      issuance of Kutessay License Agreement No. 3 by order dated 20 December 2012. 436 Pursuant to
      this order, in January 2013, the General Prosecutor’s Office (“GPO”) carried out an inspection
      regarding the extensions of Kutessay II License Agreements, which led to the conviction of the
      SAGMR’s Director and the other members of the Commission who granted the Agreements. 437
      The Respondent contends that it was during this inspection that it emerged that the Licenses had
      been granted through direct negotiations, allegedly on the basis of Resolution 725, and in breach



430   Statement of Claim, at para. 122, referring to Decision of the Inter-District Court of Bishkek, Case No AD-
      1286/12mbs3, 8 October 2012 (Exhibit C-22).
431   Statement of Claim, at para. 122, referring to Decision of the Inter-District Court of Bishkek, Case No AD-
      1286/12mbs3, 8 October 2012 (Exhibit C-22).
432   Statement of Claim, at para. 123, referring to Decision of the Inter-District Court of Bishkek, Case No AD-
      1529/12mbs7, 16 October 2012 (Exhibit C-23).
433   Statement of Claim, at para. 123, referring to Decision of the Inter-District Court of Bishkek, Case No AD-
      1529/12mbs7, 16 October 2012 (Exhibit C-23).
434   Statement of Claim, at para. 119, referring to Letter from the State Property Management Fund (Mr. Osmonaliyev) to
      the Director of the State Agency of Geology and Mineral Resources (Mr. Chunuyev), 16 October 2012 (Exhibit C-
      129).
435   Statement of Claim, at para. 119, referring to Letter from the State Property Management Fund (Mr. Osmonaliyev) to
      the Director of the State Agency of Geology and Mineral Resources (Mr. Chunuyev), 16 October 2012 (Exhibit C-
      129).
436   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 385, referring to Letter from Kutisay Mining
      LLC (Mr. Savchenko) to Deputy Minister of Economy and Antimonopoly Policy (Mr. Kasymaliyev) dated 18 February
      2013 (Exhibit C-135).
437   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 386, referring to Statement of Claim by the
      Prosecutor General’s Office for a declaration of invalidity of Minutes No 1736-N-09 of direct negotiations between the
      State Agency of Geology and Mineral Resources and Kutisay Mining OJSC dated 21 December 2009, 4 April 2013
      (Exhibit C-24).


                                                           83
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 95 of 280
                                                                                           PCA Case No. 2015-32
                                                                                                         Award




      of the requirement set forth by Article 16 of the Subsoil Law that they be granted through a
      tender. 438

      301.          On 14 January 2013, Kutisay Mining LLC sent to the SAGMR an environmental report
      titled “the Environmental Safety section of ‘Open Pit – Existing Mill’ Haul Road Repair Project
      for Kutessay II” concerning its intended repairs for the road to the pit from the old Aktyuz mill. 439

      302.          On 30 January 2013, Kutisay Mining LLC sent a letter to the SAGMR enclosing an
      Information Report describing its work in 2012. 440 In the same letter, Kutisay Mining LLC also
      enclosed its 2013 Work Program, which required approval by the SAGMR. 441

      303.          The Claimants contend that, not having received a response to these letters, concerns
      about their ability to still fulfil the deadlines set forth in License Agreement No. 3 led Kutisay
      Mining LLC to request, on 12 February 2013, that the SAGMR consider an addendum to Kutessay
      II License Agreement No. 3 extending the deadlines for certain tasks. 442 In this letter, Kutisay
      Mining LLC argued that, due to the one-month suspension order:

             we and our contractors were forced to stop all preparatory and design works on Kutessay II
             […] we were forced to abandon a project that provided for the use of an old mill plant and
             tailings pond in Aktyuz, because […] long-lasting legal proceedings between previous
             owners have led to the loss of the opportunity to purchase the mill plant. 443
      304.          On 19 February 2013, the SAGMR refused to approve the 2013 Work Program,
      reasoning that Kutisay Mining LLC had not provided an expert-approved design documents
      required under the Subsoil Law. 444 On 28 February 2013, Kutisay Mining LLC requested the
      approval of the 2013 Work Program, informing that it would provide the expert opinions by




438   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 387.
439   Statement of Claim, at para. 126, referring to Letter from Kutisay Mining LLC (Mr. Savchenko) to the State Agency
      of Geology and Mineral Resources (Mr. Chunuyev) dated 14 January 2013 (Exhibit C-131).
440   Statement of Claim, at para. 126, referring to Letter from Kutisay Mining LLC (Mr. Savchenko) to the State Agency
      of Geology and Mineral Resources (Mr. Chunuyev) dated 30 January 2013 (Exhibit C-133).
441   Statement of Claim, at para. 126, referring to Letter from Kutisay Mining LLC (Mr. Savchenko) to the State Agency
      of Geology and Mineral Resources (Mr. Chunuyev) dated 30 January 2013 (Exhibit C-133).
442   Statement of Claim, at para. 127, referring to Letter from Kutisay Mining LLC (Mr. Savchenko) to the State Agency
      of Geology and Mineral Resources (Mr. Chunuyev), attaching draft license attachment No 1 to license No 2488 ME
      dated 12 February 2013 (Exhibit C-134).
443   Letter from Kutisay Mining LLC (Mr. Savchenko) to the State Agency of Geology and Mineral Resources (Mr.
      Chunuyev), attaching draft license attachment No 1 to license No 2488 ME dated 12 February 2013 (Exhibit C-134).
444   Statement of Claim, at para. 128, referring to Letter from the State Agency of Geology and Mineral Resources (Mr.
      Osmonbetov) to Kutisay Mining LLC (Mr. Savchenko), 19 February 2013 (Exhibit C-136).


                                                         84
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 96 of 280
                                                                                               PCA Case No. 2015-32
                                                                                                             Award




      September 2013. 445 On 11 March 2013, SAGMR declined to approve the Program, noting that
      the expert opinions should have been submitted by 31 March 2013, instead of September 2013. 446

      305.        On 12 March 2013, the SAGMR informed Kutisay Mining LLC that it had suspended
      the consideration of the environmental assessment report submitted on 14 January 2013 until the
      GPO completed its investigation concerning the validity of Resolution No 725. 447

      306.        On 28 March 2013, Stans Energy sent the Kyrgyz Republic a Notice of Initiating
      Proceedings pursuant to Article 18 of the 2003 Kyrgyz Investment Law concerning alleged
      breaches of its rights regarding Kutessay II and Kalesay. 448 Stans Energy requested that the
      SAGMR consider and decide within one month on its request for approval of a Kutessay II license
      addendum and that Kyrgyz authorities comply with Kyrgyz law. 449 In the absence of progress in
      that regard, Stans claimed that, pursuant to Article 18 of the Investment Law, after three months
      it was entitled to submit the dispute to international arbitration. 450

      307.        The Respondent alleges that Kutisay Mining LLC failed to comply with the
      requirements of the Kutessay II License Agreement No. 3. 451 The Respondent points out that
      Kutisay Mining LLC submitted none of the required documents under the Agreement. 452
      According to the Respondent, the Claimants’ assertion that the SAGMR refused to engage with
      the Claimants was pointless. 453 The SAGMR could not consider the 2013 work program because
      Kutisay Mining LLC had failed to submit a technical plan and expert reports. 454 The Respondent

445   Statement of Claim, at para. 128, referring to Letter from Kutisay Mining LLC (Mr. Savchenko) to the State Agency
      of Geology and Mineral Resources (Mr. Chunuyev), 28 February 2013 (Exhibit C-137).
446   Statement of Claim, at para. 128, referring to Letter from the State Agency of Geology and Mineral Resources (Mr.
      Chunuyev ) to Kutisay Mining LLC (Mr. Savchenko), 11 March 2013 (Exhibit C-138).
447   Statement of Claim, at para. 128, referring to Letter from the State Agency of Geology and Mineral Resources (Mr.
      Chunuyev) to Kutisay Mining LLC (Mr. Savchenko), 12 March 2013 (Exhibit C-139).
448   Statement of Claim, at paras 131-134, referring to Notice of Initiating Proceedings in accordance with Article 18 of
      Law No 66 of 27 March 2003 on Investments in the Kyrgyz Republic and Article 46 of Law No 135 of 30 July 2002
      on Arbitral Tribunals in the Kyrgyz Republic, 28 March 2013 (Exhibit C-142).
449   Statement of Claim, at para. 133.
450   Statement of Claim, at para. 134, referring to Notice of Initiating Proceedings in accordance with Article 18 of Law No
      66 of 27 March 2003 on Investments in the Kyrgyz Republic and Article 46 of Law No 135 of 30 July 2002 on Arbitral
      Tribunals in the Kyrgyz Republic, 28 March 2013 (Exhibit C-142).
451   Statement of Defence on the Merits and Memorial on Jurisdiction, at paras 321-322. The Respondent further argues
      that the Claimants also failed to comply with another license agreement in relation to the Ak-tuz field. The Claimants,
      however, affirm that the alleged facts regarding the Ak-tuz filed are irrelevant to the present case. See, Statement of
      Defence on the Merits and Memorial on Jurisdiction, at paras 350-351; Reply to the Statement of Defence on the Merits
      and Counter-Memorial on Jurisdiction, at paras 86-87.
452   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 321.
453   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 322; Rejoinder on the Merits and Reply on
      Jurisdiction, at paras 505-519; Respondent’s Post-Hearing Brief, at para. 156, referring to Hearing Transcript, Day 2,
      p. 389:1-17.
454   Statement of Defence on the Merits and Memorial on Jurisdiction, at paras 323-326.


                                                           85
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 97 of 280
                                                                                             PCA Case No. 2015-32
                                                                                                           Award




      argues that “[T]he Environmental Safety section of ‘Open Pit – Existing Mill’ Haul Road Repair
      Project for Kutessay II” submitted on 14 January 2013 was not an expert report but a part of
      technical plan.455 The Respondent notes that the Claimants blame the 30-day suspension imposed
      on 30 August 2012 for their delays in complying with Kutessay II License Agreement No. 3. 456
      Nevertheless, the Respondent points out that such suspension only affected the Claimants’ work
      for one month, that Claimants have failed to specify which works they were unable to complete
      due to the suspension and further contends that the suspension “did not and could not have a
      material or any impact on the project deliverables that Kutisay was required to achieve under the
      terms of Kutessay LA 3”. 457 Thus, the SAGMR did not agree to extend the deadlines of the
      Kutessay II License Agreement No. 3 because it considered that Kutisay Mining LLC had not
      shown justifiable reasons for its delay. 458

      308.       The Claimants, in response, argue that Kutisay Mining LLC’s failure to comply with
      the requirements was due to the SAGMR’s disengagement with the Claimants. 459 The Claimants
      assert that”[t]he Environmental Safety section of ‘Open Pit – Existing Mill’ Haul Road Repair
      Project for Kutessay II” submitted on 14 January 2013 was an independent expert report, and that
      in any event this report was unrelated to the deliverables under Kutessay II License Agreement
      No. 3. 460 The Claimants further allege that the SAGMR refused to agree on the extension of the
      deadlines under the Agreement despite the fact that the Kyrgyz government had created the
      obstacles for the Claimants’ work. 461 Moreover, the Claimants argue that the Respondent’s
      mining expert, Mr. Shilov, “firmly rejected the contention that the Claimants’ interactions with
      SAGMR had been unnecessary[.]” 462 Rather, his view was that such exchanges were necessary
      as the Subsoil Law only provided general concepts.463 According to the Claimants, Mr. Shilov’s
      opinion was that “the Claimants had acted precisely as he advises his own clients to do in
      circumstances where ‘something [is] forced upon [them]’ by SAGMR.” 464




455   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 327.
456   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 329.
457   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 330.
458   Statement of Defence on the Merits and Memorial on Jurisdiction, at paras 336-341.
459   Reply to Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at paras 101-110; Claimants’ Post-
      Hearing Brief, at para. 56.
460   Reply to Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at paras 106-108.
461   Reply to Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at paras 109-110; Claimants’ Post-
      Hearing Brief, at paras 43, 47-48.
462   Claimants’ Post-Hearing Brief, at para. 39, referring to Hearing Transcript, Day 3, pp 599:24-600:9.
463   Claimants’ Post-Hearing Brief, at para. 39, referring to Hearing Transcript, Day 3, p. 594:20-21.
464   Claimants’ Post-Hearing Brief, at para. 39, referring to Hearing Transcript, Day 3, p. 591:5-18.


                                                          86
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 98 of 280
                                                                                            PCA Case No. 2015-32
                                                                                                          Award




E.    ASIARUD REPORTS AND STANS ENERGY’S DISCLOSURE

      309.       On 21 December 2012, approximately three months after the expiration of the
      suspension order, AsiaRud, which Kutisay Mining had commissioned to complete a technical and
      economic assessment required under Clause 3.3(1) of the Kutessay II Licence Agreement No. 3,
      sent a letter to Kutisay Mining LLC. 465 In this letter, AsiaRud concluded that it “considers that
      there is no point at present time to work on the [TEA] of conditions and of the project of the
      underground mine”, 466 describing that “the current price of REE (as at November 2012) and the
      calculated amount of REE in the concentrate is significantly lower than the critical amount which
      points out that the development of REE deposit Kutessay II at the current price is already loss-
      making and the reserves are off-balance”. 467

      310.       On 10 January 2013, Kutisay Mining LLC instructed AsiaRud to employ the price of
      US$ 128.75/kg for the feasibility calculations in its TEA. 468

      311.       By letter of 4 April 2013, AsiaRud informed Kutisay Mining LLC that it had concluded
      that “due to no-provision of the information, required for the development of the Feasibility
      conditions […] and receipt of negative economic effectiveness arrival, based on preliminary
      calculations, at a negative economic efficiency […] for the work on the conditions for Feasibility
      should be deemed to be pointless”. 469

      312.       In its letter dated 24 April 2013, Kutisay Mining LLC notified that it had accepted the
      then-current concentrate price of US$ 18.45/kg for the feasibility calculation. 470 In the same letter,
      Kutisay Mining LLC asked AsiaRud to indicate the concentrate price at which the project would
      be profitable with an IRR of 12%. 471




465   Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at paras 354-356, referring to Letter from
      Asiarud to Kutisay dated 21 December 2012 (Exhibit R-46).
466   Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 356, referring to Letter from
      Asiarud to Kutisay dated 21 December 2012 (Exhibit R-46).
467   See Letter from Asiarud to Kutisay dated 21 December 2012 (Exhibit R-46).
468   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 358, referring to Letter from Kutisay to
      AsiaRud dated 10 January 2013 (Exhibit R-140).
469
      Letter from AsiaRud to Kutisay dated 4 April 2013 (Exhibit R-143). See also, Statement of Defence on the Merits and
      Memorial on Jurisdiction, at para. 359.
470   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 360, referring to Letter from Kutisay to
      AsiaRud dated 24 April 2013 (Exhibit R-145).
471   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 360, referring to Letter from Kutisay to
      AsiaRud dated 24 April 2013 (Exhibit R-145).


                                                          87
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 99 of 280
                                                                                             PCA Case No. 2015-32
                                                                                                           Award




      313.       In July 2013, AsiaRud issued a report (“AsiaRud 2013 Report”). 472 In this Report,
      AsiaRud described that “[a]t present time, the REE concentrate price at the processing plant and
      in the market of rare earth does not allow to implement profitable development of Kutessay II.
      Because of this, at [Kutisay’s] instructions all project solutions were developed for the version
      with the assumed price for REE concentrate of 74$/kg which provides for the floor of profitability
      of the project at 12% IRR.” 473 AsiaRud also mentioned in the Report that “[t]he calculated
      reserves in this report are referred to as ‘balance’ [reserves] conditionally because they are not in
      line with the real economics of the project due to a lower price for them at present time”. 474

      314.       In this regard, the Respondent alleges that Stans Energy failed to disclose the AsiaRud
      2013 Report in breach of Toronto Stock Exchange (“TSX”) Rules (“TSX Rules”). 475 According
      to the Respondent, this Report constituted “Material Information” which should be timely
      disclosed pursuant to the TSX Rules. 476 The Respondent continues that Stans Energy also failed
      to timely-disclose other “Material Information”. 477

      315.       The Claimants, in response, allege that Stans Energy complied with the TSX Rules. 478
      The Claimants emphasize that Stans Energy’s decisions to disclose or not to disclose information
      were fully in compliance with Ontario Securities Act and the National Instrument 43-101 on
      Standards of Disclosure for Mineral Projects (“NI 43-101”), under which the AsiaRud Reports
      were not required to be disclosed as a report prepared by a “qualified person”. 479 The Claimants
      also contend that their decisions on disclosure were made in accordance with expert legal advice,




472   Statement of Defence on the Merits and Memorial on Jurisdiction, at paras 16, 361.
473   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 361, referring to AsiaRud 2013 Report
      (Exhibit R-45).
474   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 361, referring to AsiaRud 2013 Report
      (Exhibit R-45).
475   Statement of Defence on the Merits and Memorial on Jurisdiction, at paras 363-373. See also, Respondent’s Post-
      Hearing Brief, at para. 166.
476   Statement of Defence on the Merits and Memorial on Jurisdiction, at paras 363-367.
477   Respondent lists: breaches of the License Agreements, the AsiaRud 2011 Report, the boundary change of Chon Kemin
      National Park, the 26 June 2012 Resolution, the Kyrgyz court decision voiding the cancelation of CAMG’s licenses,
      and Kyrgyz court decisions concerning SAGMR’s minutes terminating Kutisay Mining LLC’s Licenses. See,
      Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 374.
478   Reply to Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at paras 118-119.
479
      Reply to Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at paras 120-123, referring to,
      inter alia, National Instrument 43-101: Standards of Disclosure for Mineral Projects (24 June 2011) (2011) 34 OSCB
      7043, at Section 2.1. (Authority CLA-304). See also, Claimants’ Post-Hearing Brief, at para. 81, referring to, inter
      alia, Letter from Ontario Securities Commission to Stans Energy Corp (Mr Irwin), 21 January 2014 (Exhibit C-247);
      Letter from Stans Energy Corp (Mr Irwin) to Ontario Securities Commission, 24 January 2014 (Exhibit C-248); Letter
      from Ontario Securities Commission to Stans Energy Corp (Mr Irwin), 27 January 2014 (Exhibit C-249).


                                                          88
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 100 of 280
                                                                                               PCA Case No. 2015-32
                                                                                                             Award




      and that in any event most of the information listed by the Respondent was in the public domain
      accessible to the market. 480


F.    JUDICIAL PROCEEDINGS REGARDING THE VALIDITY OF THE GRANTING OF THE LICENSES

      316.        After the measures described above, several judicial proceedings took place before the
      Respondent’s national courts concerning the validity of the process through which the Licenses
      had been granted to the Claimants. These judicial proceedings, the relevance of which is disputed
      between the Parties, are described in the following paragraphs.


      1.     Proceedings Brought by the Prosecutor General Before the Inter-District Court of
             Bishkek Asking to Invalidate the 21 December Minutes (No 736-N-09)

      317.        After concluding that the issuance of the Licenses without tender had been illegal
      through its January 2013 inspection, on 4 April 2013, the GPO filed its Statement of Claim against
      the SAGMR (defendant) and Kutisay Mining OJSC (third party) before the Inter-District Court
      of Bishkek, requesting that the Court invalidate the 21 December 2009 Minutes (the “GPO
      Claim”). 481 The GPO claimed that the 21 December 2009 Minutes should be declared invalid
      because, inter alia, (1) Resolution No 725 contradicted Article 16 of the Subsoil Law, and Article
      32 of the Law on Normative Acts provides that in case of conflict between normative legal acts,
      entities shall be guided by the normative act with the highest rank in the hierarchy of norms; and
      (2) Resolution No 725 was not in force when the Licenses were granted to Kutisay because it had
      not yet been officially published. 482

      318.        On 9 April 2013, the Council of the Coalition of the Parliamentary Majority
      recommended that the Kyrgyz Republic cancel the Licenses and that the GPO “take measures to




480   Reply to Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at paras 124-125.
481   Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 389, referring to Statement of Claim
      by the Prosecutor General’s Office for a declaration of invalidity of Minutes No 1736-N-09 of direct negotiations
      between the State Agency of Geology and Mineral Resources and Kutisay Mining OJSC dated 21 December 2009
      (Exhibit C-24). See also, Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at
      para. 111.
482   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 389, referring to Statement of Claim by the
      Prosecutor General’s Office for a declaration of invalidity of Minutes No 1736-N-09 of direct negotiations between the
      State Agency of Geology and Mineral Resources and Kutisay Mining OJSC dated 21 December 2009 (Exhibit C-24).


                                                           89
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 101 of 280
                                                                                               PCA Case No. 2015-32
                                                                                                             Award




      prevent the disposal by Kutisay Mining LLC of the licenses for the development of the Kutessay
      II Deposit and the Kalesay Deposit.” 483

      319.        On 15 April 2013, the Inter-District Court of Bishkek granted the GPO’s request for an
      injunction prohibiting anyone, including Kutisay Mining LLC and the SAGMR, from taking any
      action with respect to the Licenses. 484

      320.        In response, Kutisay Mining, along with the Aktyuz town council appealed the Court’s
      order of 15 April 2013. 485 On 29 May 2013, the Court declined the appeal arguing that revoking
      the interim measures may complicate the execution of the Court’s decision on the merits. 486 The
      Claimants contend that, since then, they have not conducted any work at Kutessay II and
      Kalesay. 487

      321.        The Inter-District Court of Bishkek held the hearing on 13 February 2014. 488 On 19
      March 2014, the Court rendered its decision sustaining the GPO’s claim and invalidating the 21
      December 2009 Minutes. 489

      322.        This decision was upheld by the Bishkek City Court on 30 July 2014 490 and by the
      Supreme Court of Kyrgyzstan on 24 March 2015. 491 Following a detailed exposition of relevant
      provisions of Kyrgyz law, the Supreme Court explained, inter alia:




483   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 393, referring to Decision of the Council of
      the Coalition of the Parliamentary Majority Yrys Aldy in Jogorku Kenesh of the Kyrgyz Republic “On Specific
      Breaches of the Law of the Kyrgyz Republic when the State Agency of Geology and Mineral Resources of the
      Government of the Kyrgyz Republic Issued Licenses for the Development of the Kutessay II Deposit and the Kalesay
      Deposit” dated 9 April 2013, at p. 2. (Exhibit C-19).
484   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 392, referring to Decision of the Inter-
      District Court of Bishkek, Case No AD-659/13mbs4 dated 15 April 2013 (Exhibit C-25). See also, Reply to the
      Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 111.
485   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 397.
486   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 397, referring to Decision of the Inter-
      District Court of Bishkek, Case No AD-659/13mbs4 dated 29 May 2013, at p. 2 (Exhibit C-26).
487   Statement of Claim, at para. 138.
488   Statement of Claim, at para. 145, referring to Decision of the Inter-District Court of Bishkek, Case No AD-149/14mbs4,
      22 January 2014, postponing the hearing to 13 February 2014 at 4pm (Exhibit C-29).
489   Statement of Claim, at para. 145, referring to Decision of the Inter-District Court of Bishkek, Case No AD-149/14mbs4,
      19 March 2014 (Exhibit C-30). See also, Statement of Defence on the Merits and Counter-Memorial on Jurisdiction,
      at para. 401; and Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 113.
490   Statement of Claim, at para. 147, referring to Decision of the Appellate Instance of the Bishkek City Court, Case No
      AB-311/14-AD, 30 July 2014, at p. 9 (Exhibit C-31). See also, Statement of Defence on the Merits and Counter-
      Memorial on Jurisdiction, at para. 402; and Reply to the Statement of Defence on the Merits and Counter-Memorial on
      Jurisdiction, at para. 113.
491   Statement of Claim, at para. 148, referring to Decision of the Kyrgyz Republic Supreme Court, Case No AD-
      149/14mbs4, 24 March 2015 (Exhibit C-34). See also, Statement of Defence on the Merits and Counter-Memorial on


                                                           90
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 102 of 280
                                                                                              PCA Case No. 2015-32
                                                                                                            Award




             […] the judicial panel has reached a conclusion that the decisions of the trial court and the
             appellate court invalidating Minutes No 1736-N-09 of direct negotiations between the State
             Agency of Geology and Mineral Resources of the Government of the Kyrgyz Republic and
             Kutisay Mining OJSC dated 21 December 2009 were well founded.
             […]
             The judicial panel agrees with court findings that the Kyrgyz Republic Government
             Resolution [No. 725] was not in force as of the date of license issue as it was officially
             published in Erkin-Too newspaper only on 25 December 2009. Pursuant to Article 30 of the
             Law of the Kyrgyz Republic “On Regulatory Legal Acts of the Kyrgyz Republic”, the official
             publication of regulatory legal acts is a mandatory condition for acts to come into force.
             Pursuant to Part 3 Article 30 of the Law of the Kyrgyz Republic “On Regulatory Legal Acts
             of the Kyrgyz Republic”, regulatory legal acts shall come into force 15 days after the official
             publication, unless otherwise provided by the relevant act itself. Kyrgyz Republic
             Government Resolution No 725 dated 1 December 2009 does not provide for specific
             effective date and, therefore, pursuant to the above-mentioned Law, the Resolution came into
             force on 9 January 2010, i.e. the license was issued 19 days before the effective date of
             Kyrgyz Republic Government Resolution No 725 dated 1 December 2009.
             […]
             Based on above, the judicial panel of the supervisory instance is of opinion that courts
             reasonably reached a conclusion that the State Agency of Geology and Mineral Resources of
             the Government of the Kyrgyz Republic had violated the law in force in the Kyrgyz Republic
             by issuing licenses Nos. 2488ME and 2489ME for Kutessay and Kalesay, respectively,
             through direct negotiations, as indicated in the Minutes No. 1736-H-09 dated 21 December
             2009 […] 492
      323.        While the Claimants argue that the Respondent’s courts considered “the SAGMR’s
      acceptance of the claim dispositive as a matter of Kyrgyz civil procedure and effectively ignored
      Kutisay Mining’s rights in a clear breach of due process”; 493 the Respondent contends that its
      courts “did not merely dismiss the claims by treating SAGMR’s acceptance of the claim as
      dispositive [but] considered the merits of the claims in detail”. 494




      Jurisdiction, at para. 403; and Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction,
      at para. 113.
492   Statement of Claim, at para. 148, referring to Decision of the Kyrgyz Republic Supreme Court, Case No AD-
      149/14mbs4, 24 March 2015 (Exhibit C-34). See also, Statement of Defence on the Merits and Counter-Memorial on
      Jurisdiction, at para. 403; and Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction,
      at para. 113.
493   Statement of Claim, at paras 146-148; Reply to the Statement of Defence on the Merits and Counter-Memorial on
      Jurisdiction, at para. 115.
494   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 400.


                                                           91
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 103 of 280
                                                                                               PCA Case No. 2015-32
                                                                                                             Award




      2.    Proceedings Brought by Baotou Before the Bishkek City Court Asking to Invalidate
      the SAGMR’s 2009 Decisions

      324.          In January 2013, Baotou purchased the remaining shares in, and became the sole owner
      of, CAMG. 495

      325.          Baotou then filed its claim against the SAGMR before the Inter-District Court of
      Bishkek, requesting the Court to invalidate SAGMR’s 2009 decisions (1) to terminate CAMG’s
      licenses to Kutessay II and Kalesay; and (2) to award these Licenses to Kutisay Mining OJSC. 496

      326.          On 11 June 2013, the Inter-District Court of Bishkek decided in favour of Baotou,
      invalidating the 2009 decisions, and ordering the SAGMR to reinstate Baotou’s supposed
      rights. 497

      327.          On 29 August 2013, however, the Bishkek City Court overturned the Inter-District
      Court’s decision, holding that (1) Baotou did not have standing because the license holder was
      CAMG instead of Baotou; (2) the claim was time-barred; and (3) CAMG had failed to comply
      with its license agreements. 498


G.    THE CLAIMANTS’ ARBITRATION BEFORE THE MCCI

      328.          On 30 October 2013, Stans Energy and Kutisay Mining LLC filed their Statement of
      Claim in an international arbitration before the Moscow Chamber of Commerce and Industry
      (“MCCI”) against the Kyrgyz Republic (“MCCI Arbitration”), pursuant to the Moscow
      Convention. 499

      329.          The Respondent considers that the Claimants initiated international arbitration before
      the Moscow Chamber of Industry and Commerce because they acknowledged that the Kutessay



495   Statement of Claim, at para. 140, referring to the summary of facts in the Decision of the judicial panel for
      administrative and economic cases of the Bishkek City Court, Case No AB-277/13-AD, 29 August 2013 (Exhibit C-
      28).
496   Statement of Claim, at para. 140, referring to the summary of facts in the Decision of the judicial panel for
      administrative and economic cases of the Bishkek City Court, Case No AB-277/13-AD, 29 August 2013 (Exhibit C-
      28).
497   Statement of Claim, at para. 141, referring to Decision of the Inter-District Court of Bishkek, Case No AD 756/13mbs3,
      11 June 2013 (Exhibit C-27).
498   Statement of Claim, at para. 142, referring to Decision of the judicial panel for administrative and economic cases of
      the Bishkek City Court, Case No AB-277/13-AD, 29 August 2013 (Exhibit C-28).
499   Statement of Claim, at para. 144, referring to First Witness Statement of B. Aryev, 29 January 2016, at para. 127.


                                                           92
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 104 of 280
                                                                                               PCA Case No. 2015-32
                                                                                                             Award




      II project would not be profitable. 500 In contrast, the Claimants assert that the Respondent’s
      version of their motivations is “distorted and unsupported by the evidence […] makes no attempt
      to prove the irrelevant allegation that the Claimants were reckless and interested only in a quick
      exit”. 501

      330.         In April 2014, the tribunal in the MCCI Arbitration issued an award ordering the Kyrgyz
      Republic to pay in excess of US$ 118 million. 502

      331.         The Respondent criticizes the Claimants’ choice of MCCI Arbitration, asserting that
      such system “has long been heavily criticised: the practice of setting up arbitral institutions to
      serve the interests of Russian industrial groups (known as ‘pocket arbitrations’) was endemic”. 503
      The Respondent points out that Ms. Kuranova, former CFO of Stans Energy, explains “that the
      valuation report filed in the MCCI Arbitration […] materially overstated prices for REEs and thus
      materially overstated the value of the Kutessay II project”. 504 The Respondent also notes with
      concern that the daughter of one of the arbitrators in the MCCI Arbitration was a partner in the
      law firm of one of the Claimants’ representatives. 505

      332.         The Claimants argue that the allegations put forward by Ms. Kuranova in an unrelated
      litigation were never established in a court of law (as the parties reached a confidential
      settlement), are an impermissible attempt to adduce facts through untested argument from an
      unrelated case and are, in any event, untrue. 506

      333.         On 25 May 2015, the Moscow Arbitrazh Court set aside the MCCI award, accepting
      the Kyrgyz Republic’s argument that the tribunal in the MCCI Arbitration had no jurisdiction




500   Statement of Defence on the Merits and Memorial on Jurisdiction, at paras 375-383.
501   Reply to the Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 10.
502   Statement of Claim, at para. 152.
503   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 376, referring to Vasily Kuznetsov, Russia,
      Global Arbitration Review (2015, Law Business Research), at p. 4 (Exhibit R-155).
504   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 381, referring to Statement of Claim in the
      case of Anna Kuranova v. Stans Energy Corporation and Boris Aryev (Superior Court of Justice, Ontario), 28 February
      2014, at para. 34 (Exhibit R-152).
505   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 383, referring to Printout from the Interlex
      branch 29 webpage containing Ms. Smirnova’s and Mr. Zenkin’s profiles (Exhibit R-181).
506   Reply to the Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 126, referring to Anna
      Kuranova’s Statement of Claim in Anna Kuranova v. Stans Energy Corporation and Boris Aryev (Exhibit R-152);
      Statement of Defence by Stans Energy Corp in Anna Kuranova v. Stans Energy Corp & Boris Aryev, filed 27 August
      2015 (Exhibit C-255); Email from David Vinokurov to Anna Kuranova and its attachment, 3 January 2013 (Exhibit
      C-235); Email from Anna Kuranova to Robert Mackay and Boris Aryev and its attachment, 4 June 2013 (Exhibit C-
      243); and Email from Anna Kuranova to Boris Aryev and its attachment, 13 September 2013 (Exhibit C-244).


                                                           93
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 105 of 280
                                                                                           PCA Case No. 2015-32
                                                                                                         Award




      under the Moscow Convention. 507 On 11 January 2016, the Russian Supreme Court (the last
      instance of review) rejected Stans Energy’s application for review. 508


H.    FORMAL TERMINATION OF THE LICENSES BY THE SAGMR

      334.       On 17 October 2014, the SAGMR’s Subsoil Use Licensing Commission decided to
      terminate Kutisay Mining LLC’s Licenses, referring to the decisions of the Kyrgyz courts in
      favour of the GPO. 509 According to the extract of the minutes provided by the Claimants (“17
      October 2014 Minutes”), the SAGMR decided as follows:

             Having exchanged opinions, the Committee DECIDES:
                To take note of the decision of the Inter-District Court of Bishkek dated 14 March
             2014 that has entered into force and been upheld by the decision of the Bishkek City
             Court dated 30 July 2014 and to deem the subsoil use rights under Licenses Nos 2488
             ME and 2489 ME terminated pursuant to Article 27, Part 5, of the Kyrgyz Republic
             Law “On Subsoil”, and to deliver to Kutisay Mining LLC a relevant notice of
             termination of subsoil use rights under:
                 - Subsoil License No 2488 ME issued to Kutisay Mining LLC on 20 September 2010 for
             a term until 21 December 2029 for the right of subsoil use at the Kutessay II deposit for the
             purpose of development of rare earth elements, bismuth, molybdenum and silver. Decision
             is carried unanimously. U.D. Ryskulov and K.K. Zhumabekov were absent.
                - Subsoil License No 2489 ME issued on 20 September 2010 for a term until 21
             December 2029 for the right of subsoil use at the Kalesay deposit for the purpose of
             development of beryllium and lead. Decision is carried unanimously. U.D. Ryskulov and
             K.K. Zhumabekov were absent. 510
      335.       Kutisay Mining LLC filed a claim with the Inter-District Court of Bishkek seeking
      invalidation of the 17 October 2014 Minutes. 511 On 8 December 2014, the Inter-District Court of
      Bishkek dismissed this claim, referring to the court decisions of 19 March 2014 and 30 July 2014
      which invalidated the 21 December 2009 Minutes. 512




507   Statement of Claim, at para. 152.
508   Statement of Claim, at para. 152.
509   Statement of Claim, at para. 149, referring to Extract from Minutes No 320-N-14 of the meeting of the Subsoil Use
      Licensing Commission contained in the letter from the State Agency of Geology and Mineral Resources to Kutisay
      Mining LLC dated 31 October 2014, 17 October 2014 (Exhibit C-14). See also, Reply to the Statement of Defence on
      the Merits and Counter-Memorial on Jurisdiction, at para. 116.
510   Extract from Minutes No 320-N-14 of the meeting of the Subsoil Use Licensing Commission contained in the letter
      from the State Agency of Geology and Mineral Resources to Kutisay Mining LLC dated 31 October 2014 (Exhibit C-
      14).
511   Statement of Claim, at para. 150.
512   Statement of Claim, at para. 150, referring to Decision of the Inter-District Court of Bishkek, Case No AD-
      2290/14mbs7, 8 December 2014 (Exhibit C-32).


                                                         94
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 106 of 280
                                                                                               PCA Case No. 2015-32
                                                                                                             Award




      336.        The Bishkek City Court and the Supreme Court of Kyrgyzstan averred this decision on
      27 January 2015 and 15 October 2015, respectively. 513

      337.        On 22 January 2016, the Kyrgyz Government announced a tender for the Kutessay II
      and Kalesay deposits. 514 A repetition of the bidding process was announced in September 2017. 515
      The tender conditions provided for a minimum bidding price of US$ 10 million. 516 According to
      the Claimants, such amount comprises a statutory fee and a bonus, as was the case with the
      purchase by Kutisay Mining OJSC in December 2009. 517 Furthermore, the Claimants contend
      that the minimum bid was determined “on the basis of a valuation commissioned by the
      government that reflected a project value of more than US$ 110 million – in stark contrast to the
      Respondent’s assertion in these proceedings that the licenses were worth nothing.” 518 As evidence
      of the above-mentioned valuation, the Claimants submitted a spreadsheet which, they consider,
      reflects a post-tax valuation by the Respondent of the Kutessay II deposit in an amount of over
      US$ 110 million. 519 In contrast, the Respondent argues that the said spreadsheet merely contains
      two models with hypothetical assumptions, which do not amount to a valuation and which, in any
      case, show a range of mostly negative NPVs. 520 The above-referenced tenders were unsuccessful.
      The Respondent points out that the mining rights over the Kutessay II and Kalesay deposits
      remain unallocated until the date of this arbitration. 521




513   Statement of Claim, at para. 150, referring to Decision of the Appellate Instance of the Bishkek City Court, Case No
      AB-79/15-AD, 27 January 2015 (Exhibit C-33); Decision of the Kyrgyz Republic Supreme Court, Case No AD-
      2290/14 mbs7, 15 October 2015 (Exhibit C-35).
514   Statement of Claim, at para. 155, referring to Announcement on conducting a tender for the right to use subsoil for the
      purpose of development of Kutissay II rare earth elements deposit and Kalesay beryllium deposit, Erkin-Too, 22
      January 2016 (Exhibit C-38).
515   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 117, referring to State
      Committee of Industry, Energy and Subsoil Use of the Kyrgyz Republic, Press Release, “According to the Law of the
      Kyrgyz Republic ‘On Subsoil’ the Government of the Kyrgyz Republic announces a repeated bidding for the right to
      use subsoil for the development of the deposit of the rare elements Kutessay II and the beryllium deposit Kalesay”
      (Exhibit C-259).
516   Statement of Claim, at para. 155, referring to Conditions of and procedure for conducting a tender for the right to use
      subsoil for the purpose of development of Kutessay II rare earth elements deposit and Kalesay beryllium deposit and
      criteria for determining the winner, published in January 2016, at Article V(22)(1) (Exhibit C-156). See also, Tender
      document for the Kutessay II and Kalesay licenses, 25 December 2015 (Exhibit R-166).
517   Statement of Claim, at para. 155; Reply to the Statement of Defence on the Merits and Counter-Memorial on
      Jurisdiction, at para. 117.
518   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at paras 117, 309. See also,
      Economic Model of Development of REE deposit Kutessay II, 2016 (Exhibit C-256).
519   See Economic Model of Development of REE deposit Kutessay II, 2016 (Exhibit C-256).
520   Respondent’s Reply Post-Hearing Brief, at para. 37.
521   Respondent’s Reply Post-Hearing Brief, footnote 48: “[…] The mining rights remain unallocated to this day.”


                                                           95
PCA 278376
       Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 107 of 280
                                                                                             PCA Case No. 2015-32
                                                                                                           Award




      JURISDICTION AND ADMISSIBILITY

       338.       The Claimants assert that the Tribunal has jurisdiction on the basis of Article 18 of the
       2003 Investment Law. 522 They further argue that they qualify as foreign investors, that their
       investments are protected pursuant to the 2003 Investment Law, and that the Parties have validly
       consented to arbitration of the dispute. 523

       339.       The Respondent contends that, in order to rely on the protections of the 2003 Investment
       Law, an entity must be an “investor” which has made a “direct investment”. 524 Stans Energy’s
       indirect shareholding in Kutisay Mining LLC, however, is not a “direct investment”, 525 while
       Kutisay Mining LLC is not a “foreign investor” nor an “investor” with a qualifying “direct
       investment”. 526 Moreover, the Respondent argues that the Claimants’ claims must be dismissed
       due to illegality. 527

       340.       In addition, the Parties disagree as to the scope of the Tribunal’s jurisdiction under the
       2003 Investment Law.


A.     MATERIAL SCOPE OF JURISDICTION UNDER THE 2003 INVESTMENT LAW

       341.       Specifically, the Respondent disputes that all of the legal bases or causes of action
       invoked by the Claimants in the present arbitration fall within the jurisdiction of the present
       Tribunal pursuant to Article 18 of the 2003 Investment Law. The Respondent also disputes the
       relevance of international law in claims pursuant to Article 18.

       342.       Article 18 of the 2003 Investment Law provides:


                [Claimants’ translation]                             [Respondent’s translation]
                Article 18. Settlement of Investment                 Article 18
                Disputes
                                                                     (1) An investment dispute shall be
                1. An investment dispute shall be settled            resolved in accordance with any

522    Statement of Claim, at para. 156; Reply to the Statement of Defence on the Merits and Memorial on Jurisdiction, at
       para. 127.
523    Statement of Claim, at para. 156.
524    Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 428; Rejoinder on the Merits and Reply on
       Jurisdiction, at para. 358.1.
525    Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 431; Rejoinder on the Merits and Reply on
       Jurisdiction, at para. 358.1.
526    Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 465; Rejoinder on the Merits and Reply on
       Jurisdiction, at para. 358.2.
527    Rejoinder on the Merits and Reply on Jurisdiction, at para. 358.3.


                                                            96
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 108 of 280
                                                                                     PCA Case No. 2015-32
                                                                                                   Award




             in accordance with any applicable                applicable procedure agreed in advance
             procedure preliminarily agreed upon by           between the investor and the state
             the investor and the authorized                  agencies of the Kyrgyz Republic, which
             government bodies of the Kyrgyz                  shall not exclude the use by the investor
             Republic, which does not preclude the            of other legal remedies in accordance
             investor from seeking other legal                with the legislation of the Kyrgyz
             remedies in accordance with Kyrgyz               Republic.
             laws.
                                                              (2) In the absence of such an agreement,
             2. In the absence of such agreement, the         an investment dispute between
             investment dispute between the                   authorized state agencies of the Kyrgyz
             authorized government bodies of the              Republic and an investor shall be
             Kyrgyz Republic and the investor shall,          settled,     if     possible,     through
             to the extent possible, be settled by            consultations between the parties. If the
             consultations between the parties. If the        parties do not reach an amicable
             parties do not reach an amicable                 settlement of the dispute within three
             settlement within a 3-month period               months from the day of the initial
             from the day of the first written request        written request for such consultations,
             for such consultation, any investment            any investment dispute between an
             dispute between the investor and the             investor and state agencies of the
             government bodies of the Kyrgyz                  Kyrgyz Republic shall be resolved in the
             Republic shall be settled by judicial            judicial authorities of the Kyrgyz
             bodies of the Kyrgyz Republic, unless            Republic, unless, in the case of a dispute
             in case of a dispute between a foreign           between a foreign investor and a state
             investor and a government body one of            agency, one of the parties asks for the
             the parties requests the dispute to be           dispute to be considered in accordance
             considered in accordance with one of             with one of the following procedures, by
             the following procedures by applying             applying to:
             to:
                                                              (a) to the International Centre for
                      а) the International Center for         Settlement of Investment Disputes
             Settlement of Investment Disputes                (ICSID) based on the Convention on the
             (ICSID) under the Convention on the              Settlement of Investment Disputes
             Settlement of Investment Disputes                between States and Nationals of Other
             between States and Citizens of Other             States or Rules Governing the
             States or the rules regulating the use of        Additional       Facility     for  the
             additional remedies for conducting the           Administration of Proceedings by the
             hearings by the Secretariat of the               Secretariat of the Centre; or
             Center; or
                                                              (b) to arbitration or an international ad
                       b)    arbitration     or     an        hoc arbitral tribunal (commercial court)
             international temporary arbitral tribunal        formed in accordance with the
             (commercial      court)     formed     in        arbitration rules of the United Nations
             accordance with the arbitration rules of         Commission on International Trade
             the United Nations Commission on                 Law.
             International Trade Law.
                                                              (3) If an investment dispute is referred
             3. In the event that an investment               to arbitration in sub-paragraphs (a) and
             dispute is submitted to arbitration              (b) of paragraph 2 of this article, the
             mentioned in subparagraphs “a” and “b”           Kyrgyz Republic shall waive the right to
             of paragraph 2 of this Article, the              demand the prior exhaustion of all
             Kyrgyz Republic shall waive its right to         internal administrative or judicial
             request that all domestic administrative         procedures before referring the dispute
             or judicial procedures be first utilized
             before submitting the dispute to
             international arbitration.


                                                         97
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 109 of 280
                                                                                                 PCA Case No. 2015-32
                                                                                                               Award




               4. Any investment dispute between                       to international arbitration. 529
               foreign and domestic investors shall be
               considered by the judicial bodies of the
               Kyrgyz Republic unless the parties
               agree on any other dispute settlement
               procedure, including national and
               international arbitration.
               5. Disputes between foreign investors
               and individuals and legal entities of the
               Kyrgyz Republic may be settled by an
               arbitral tribunal of the Kyrgyz Republic,
               as well as a foreign arbitral tribunal, by
               agreement of the parties. Failing such
               agreement, the disputes will be settled
               in a manner provided by Kyrgyz
               laws. 528




      1.    Whether Article 3(1) of the 2003 Investment Law Limits the Tribunal’s Jurisdiction
      to Claims Under the Substantive Provisions of the 2003 Investment Law

      343.        The Claimants argue that Article 18 of the 2003 Investment Law contains the
      Respondent’s consent to submit to international arbitration all “investment disputes” with foreign
      investors (as defined in Article 1(6) of the same instrument). 530 That consent is not limited to
      disputes based on the substantive provisions of the 2003 Investment Law. Therefore, the scope of
      the Tribunal’s jurisdiction would encompass claims for breaches of the Moscow Convention and
      general international law.

      344.        The Respondent argues that the material scope of jurisdiction of tribunals under the
      2003 Investment Law is limited to breaches of the substantive provisions of that Law.
      Accordingly, any claims that an investor may file must be strictly limited to breaches of the
      provisions of the 2003 Investment Law. This jurisdictional objection is based on Article 3(1) of
      the 2003 Investment Law, which provides:



528   Translation as provided by the Claimants in Law No 66 of 27 March 2003 on Investments in the Kyrgyz Republic, as
      amended on 22 October 2009 (with English translation) (Authority CLA-98).
529   Translation as provided by the Respondent in Law of the Kyrgyz Republic No. 66 ‘On Investment in the Kyrgyz
      Republic’ dated 27 March 2003 (with English translation and original Kyrgyz language) (Authority RLA-30).
530   Article 1(6) of the 2003 Investment Law provides: ““Investment dispute” means any dispute between an investor and
      government bodies, officials of the Kyrgyz Republic and other participants of investment activity, arising in the process
      of investment.” [translation as provided by the Claimants in Authority CLA-98] / “Investment dispute … a dispute
      between an investor and state bodies, officials of the Kyrgyz Republic and other participants in investment activity
      arising in the course of the implementation of investments.” [translation as provided by the Respondent in Authority
      RLA-30].


                                                            98
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 110 of 280
                                                                                               PCA Case No. 2015-32
                                                                                                             Award




               [Claimants’ translation]                               [Respondent’s translation]
               Article 3. Scope of the Law                            Article 3
               1. The relations in the field of direct                (1) Relations connected with direct
               investment in the Kyrgyz Republic                      investment in the Kyrgyz Republic shall
               shall be regulated by this Law and other               be regulated by this Law and other
               normative legal acts of the Kyrgyz                     normative legal acts of the Kyrgyz
               Republic enacted in accordance with                    Republic adopted in accordance with
               this Law. 531                                          this Law. 532



             a. The Claimants’ Position

      345.        The Claimants disagree with the Respondent’s view that Article 3(1) of the 2003
      Investment Law limits the Tribunal’s jurisdiction to breaches of the substantive provisions of the
      2003 Investment Law. Rather, the Claimants assert that the Tribunal’s jurisdiction is
      circumscribed only by Article 18 of the 2003 Investment Law and that Article 3(1) is irrelevant
      in this regard. 533

      346.        Article 18 of the 2003 Investment Law contains the Respondent’s consent to submit to
      international arbitration all “investment disputes” with foreign investors. The term “investment
      dispute” is defined in Article 1(6) of the 2003 Investment Law, and none of these provisions are
      limited to disputes based on the substantive provisions of the 2003 Investment Law. 534

      347.        Article 18(2) of the 2003 Investment Law codifies the Respondent’s consent to
      arbitration of “any dispute […] arising in the process of investment” and does not make
      distinctions as to the legal basis of the investor’s position. 535 In support of a broad definition of
      the term “disputes”, the Claimants rely on the decision in Philip Morris v. Uruguay, where the
      Tribunal concluded that “[t]he term “disputes” […] is to be interpreted broadly as concerning the
      subject matter and facts at issue and not as limited to particular legal claims, including specifically
      BIT claims”. 536 Likewise, the Tribunal in SGS v. Philippines considered that “[t]he term “disputes

531   Translation as provided by the Claimants in Law No 66 of 27 March 2003 on Investments in the Kyrgyz Republic, as
      amended on 22 October 2009 (with English translation) (Authority CLA-98).
532   Translation as provided by the Respondent in Law of the Kyrgyz Republic No. 66 ‘On Investment in the Kyrgyz
      Republic’ dated 27 March 2003 (with English translation and original Kyrgyz language) (Authority RLA-30).
533   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at paras 238-239.
534   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 239.
535   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 240.
536   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 240, referring to Philip
      Morris Brand Sàrl (Switzerland), Philip Morris Products SA (Switzerland) and Abal Hermanos SA (Uruguay) v.
      Oriental Republic of Uruguay (ICSID Case No ARB/10/7) Decision on Jurisdiction, 2 July 2013, at para. 113
      (Authority CLA-281).


                                                           99
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 111 of 280
                                                                                             PCA Case No. 2015-32
                                                                                                           Award




      with respect to investments” […] is not limited by reference to the legal classification of the claim
      that is made”. 537

      348.        They also deny the Respondent’s contention that the Claimants attempt to use an
      applicable law clause to expand the Tribunal’s jurisdiction (an approach that, according to the
      Respondent, had been rejected by the tribunals in the Eurotunnel Arbitration and the OSPAR
      Convention arbitration). 538 The Claimants argue that the Respondent’s reliance on the Eurotunnel
      case is inappropriate because in that case the applicable Concession Agreement specifically
      limited the jurisdiction of the arbitral tribunal to disputes relating to such agreement. 539 Similarly,
      the Claimants criticize the Respondent’s reference to the OSPAR Arbitration given that the
      dispute resolution clause in the underlying treaty limited arbitration to “[a]ny disputes between
      Contracting Parties relating to the interpretation or application of the Convention”; 540 while no
      comparable limitation is found in Article 18 of the 2003 Investment Law.

      349.        The Claimants contend that, pursuant to Article 18 of the 2003 Investment Law, the
      scope of the Tribunal’s jurisdiction therefore includes claims for breaches of the Moscow
      Convention and general international law. 541


             b.      The Respondent’s Position

      350.        The Respondent argues that Article 3(1) of the 2003 Investment Law limits the
      Tribunal’s jurisdiction to breaches of the substantive provisions of the 2003 Investment Law. 542
      Accordingly, any claims that an investor can bring in the present proceedings are strictly limited
      to breaches of the provisions of the 2003 Investment Law.




537   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 240, referring to SGS
      Société Générale de Surveillance SA v. Republic of the Philippines (ICSID Case No ARB/02/6) Decision on
      Jurisdiction, 29 January 2004, at para. 131 (Authority CLA-274).
538   For a more detailed account of the Respondent’s arguments, see section immediately below.
539   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 241, referring to (1)
      The Channel Tunnel Group Limited and (2) France-Manche SA v. (1) The Secretary of State for Transport of the
      Government of the United Kingdom of Great Britain and Northern Ireland and (2) Le Ministre de l’Équipement, des
      Transports, De l’Aménagement du territoire, Du Tourisme et de la Mer du Gouvernement de la République française
      (PCA Case No 2003-06) Partial Award, 30 January 2007, at para. 97 (Authority RLA-179).
540   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 242, referring to
      Convention on the Protection of the Marine Environment of the North-East Atlantic, signed on 22 September 1992;
      entered into force on 25 March 1998, Article 32(1) (Authority CLA-269).
541   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 245.
542   Statement of Defence on the Merits and Memorial on Jurisdiction, at paras 578, 585-589; Rejoinder on the Merits and
      Reply on Jurisdiction, at paras 337-338.


                                                         100
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 112 of 280
                                                                                            PCA Case No. 2015-32
                                                                                                          Award




      351.       In ascertaining the contents of the 2003 Investment Law, the Respondent contends that
      the Tribunal must refer to Kyrgyz law principles of statutory interpretation. 543 It argues that,
      pursuant to those principles, there is no justification for interpreting the term “investment dispute”
      broadly. 544 While the Respondent accepts that the Tribunal may have to incidentally consider
      other Kyrgyz laws, like the Subsoil Law and the Law on Normative Legal Acts, which might
      pertain to the relations between the Kyrgyz Republic and investors, such laws are outside the
      scope of relationships regulated by the 2003 Investment Law “and cannot provide a basis for a
      claim brought based on the offer to arbitrate in the 2003 Investment Law”. 545

      352.       On the contrary, pursuant to Article 18(2) of the 2003 Investment Law, an investor can
      only commence international arbitration if it has made a “direct investment” and Article 3(1) of
      the same law defines the scope of the relations in this field. According to the Respondent, the
      claims that an investor may file are necessarily limited by the scope of those relations as defined
      in Article 3(1) (“this Law and other normative legal acts of the Kyrgyz Republic enacted in
                                         546
      accordance with this Law”).              The Respondent notes that the Claimants mistakenly aver that
      Article 2(1) of the 2003 Investment Law is an “applicable law” clause, and a basis for them to
                                                         547
      bring claims based on international law.                 According to the Respondent, this interpretation
      renders Article 3(1) devoid of meaning, as the only plausible interpretation for Article 3(1) is that
      it defines the claims which may be brought under the 2003 Investment Law. 548

      353.       The Respondent argues that international tribunals have recognised that there is a
      “cardinal distinction” between the questions of jurisdiction and applicable law, which the
                                                               549
      Claimants attempt to deliberately intertwine.                  In this regard, the Respondent points out that
      Article 3(1) of the 2003 Investment Law is very similar to the relevant clause in the Eurotunnel
      Arbitration, where the Tribunal rejected the Claimants attempt to use the “applicable law” clause
      to expand the jurisdiction of the Tribunal. 550 Similarly, the tribunal in the OSPAR Convention



543   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 578; Rejoinder on the Merits and Reply on
      Jurisdiction, at para. 340.2.
544   Rejoinder on the Merits and Reply on Jurisdiction, at paras 340.1-340.2.
545   Statement of Defence on the Merits and Memorial on Jurisdiction, at paras 579-580, 587; Rejoinder on the Merits and
      Reply on Jurisdiction, at para. 335.
546   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 586.
547   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 589.
548   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 589.3.
549   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 577.
550   Statement of Defence on the Merits and Memorial on Jurisdiction, at paras 581-583, referring to (1) The Channel
      Tunnel Group Limited and (2) France-Manche S.A. v. (1) The Secretary of State for Transport of the Government of
      the United Kingdom of Great Britain and Northern Ireland and (2) Le Ministre de L'Équipement, des Transports, De


                                                         101
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 113 of 280
                                                                                               PCA Case No. 2015-32
                                                                                                             Award




      rejected an attempt by the claimant to use an applicable law clause to expand the jurisdiction of
      an arbitral tribunal. 551 Moreover, the Respondent alleges that consent to arbitration under Article
      18(2) of the 2003 Investment Law is a unilateral declaration which, according to Article 8 of the
      ILC Guiding Principles, entails obligations only if it is stated in clear and specific terms, and
      which must be interpreted in a restrictive manner. 552 In this regard, the Respondent avers that the
      definition of “investment dispute” in Article 1(6) cannot be interpreted as a “clear and specific”
      undertaking to arbitrate disputes based on any normative source. 553

      354.        Finally, the Respondent submits that it would be unreasonable to conclude that the
      Respondent had intended to offer an “unqualified jurisdictional regime” to investors by enacting
      the 2003 Investment Law. 554 It notes that accepting the Claimants’ broad interpretation of that
      clause would go against the restrictive interpretation predicable of unilateral declarations. 555
      Furthermore, the Respondent rejects the Claimants’ contention that by only establishing certain
      substantive protections under the 2003 Investment Law, the State would be abrogating its
                                                                             556
      international obligations through national legislation.                      In this respect, the Respondent
      underscores that:

             [l]imiting the claims that an investor can bring to specific causes of action does not in any
             way infringe this principle. A State may be under an obligation not to breach the customary
             international standards on investment protection. However, a State is not under an obligation
             to consent to arbitrate all investment disputes […] Such a limited consent to jurisdiction is
             perfectly consistent with international law. 557


             c.      The Tribunal’s Analysis

      355.        At the outset, the Tribunal recalls that the dispositif of its Award on Jurisdiction of 25
      January 2017 decided as follows:

             a.           The objections raised by the Respondent against the jurisdiction of the present
             Tribunal are dismissed subject to the following exception.


      L'Aménagement du Territoire, Du Tourisme et de la Mer du Gouvernement de la République Française, PCA Case No.
      2003-06, Partial Award dated 30 January 2007, at paras 86, 151 (Authority RLA-179).
551   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 609, referring to Ireland v. United Kingdom
      of Great Britain and Northern Ireland (OSPAR Arbitration), PCA Case No. 2001-03, Final Award dated 2 July 2003,
      at paras 6(a), 85 (Authority RLA-182).
552   Rejoinder on the Merits and Reply on Jurisdiction, at para. 340.3, referring to the Award on Jurisdiction, at para. 79.
553   Rejoinder on the Merits and Reply on Jurisdiction, at para. 340.3.
554   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 610.
555   Rejoinder on the Merits and Reply on Jurisdiction, at para. 341.
556   Rejoinder on the Merits and Reply on Jurisdiction, at para. 342, referring to Reply to the Statement of Defence on the
      Merits and Counter-Memorial on Jurisdiction, at para. 244.
557   Rejoinder on the Merits and Reply on Jurisdiction, at para. 342.


                                                           102
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 114 of 280
                                                                                             PCA Case No. 2015-32
                                                                                                           Award




             b.           The question whether the Claimants qualify as “investors” holding
             “investments” under the relevant Kyrgyz legislation will be considered in conjunction with
             the merits of the case.
      356.       The Tribunal notes that, in this dispositif, the Tribunal accepted jurisdiction subject only
      to the notions of “investors” and “investments”, which will be examined below in this Award, but
      not to any limit to the substantive provisions of the 2003 Investment Law. 558

      357.       Irrespective thereof, in the view of the Tribunal, the wording of Article 18 of the 2003
      Investment Law is clear as it provides in the Respondent’s own translation:

                 Article 18
                 (1) An investment dispute shall be resolved in accordance with any applicable procedure
             agreed in advance between the investor and the state agencies of the Kyrgyz Republic, which
             shall not exclude the use by the investor of other legal remedies in accordance with the
             legislation of the Kyrgyz Republic.
                 (2) In the absence of such an agreement, an investment dispute between authorized state
             agencies of the Kyrgyz Republic and an investor shall be settled, if possible, through
             consultations between the parties. If the parties do not reach an amicable settlement of the
             dispute within three months from the day of the initial written request for such consultations,
             any investment dispute between an investor and state agencies of the Kyrgyz Republic shall
             be resolved in the judicial authorities of the Kyrgyz Republic, unless, in the case of a dispute
             between a foreign investor and a state agency, one of the parties asks for the dispute to be
             considered in accordance with one of the following procedures, by applying to:
                 (a) to the International Centre for Settlement of Investment Disputes (ICSID) based on
             the Convention on the Settlement of Investment Disputes between States and Nationals of
             Other States or Rules Governing the Additional Facility for the Administration of
             Proceedings by the Secretariat of the Centre; or
                (b) to arbitration or an international ad hoc arbitral tribunal (commercial court) formed in
             accordance with the arbitration rules of the United Nations Commission on International
             Trade Law.
                 (3) If an investment dispute is referred to arbitration in sub-paragraphs (a) and (b) of
             paragraph 2 of this article, the Kyrgyz Republic shall waive the right to demand the prior
             exhaustion of all internal administrative or judicial procedures before referring the dispute to
             international arbitration. 559
      358.       And subparagraph (4) of Article 18 (of which only a translation by the Claimants has
      been provided), provides:

                 4. Any investment dispute between foreign and domestic investors shall be considered
             by the judicial bodies of the Kyrgyz Republic unless the parties agree on any other dispute




558   Pursuant to the procedural timetable set out in Procedural Order No. 6, it was nonetheless open to the Respondent to
      “raise any remaining objections to the jurisdiction of the Tribunal” with its Statement of Defence on the Merits”.
559   Translation as provided by the Respondent in Law of the Kyrgyz Republic No. 66 ‘On Investment in the Kyrgyz
      Republic’ dated 27 March 2003 (with English translation and original Kyrgyz language) (Authority RLA-30).


                                                         103
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 115 of 280
                                                                                           PCA Case No. 2015-32
                                                                                                         Award




             settlement procedure, including national and international arbitration. 560
      359.       The Tribunal notes that, in the above provisions, the terms “an investment dispute” and
      “any investment dispute” are used. Article 1(6) of the 2003 Investment Law provides the
      following definition of the term: “Investment dispute” means any dispute between an investor
      and government bodies, officials of the Kyrgyz Republic and other participants of investment
      activity, arising in the process of investment. 561

      360.       As the wording of neither of the above provisions in the 2003 Investment Law makes
      the limitation suggested by the Respondent (by relying on Article 3(1) of the 2003 Investment
      Law), and particularly the above definition in Article 1(6) refers to “Any dispute”, the Tribunal
      sees no ground for restricting its jurisdiction to only disputes under the substantive provisions of
      the 2003 Investment Law on the basis of its Article 3(1), but rather concludes that, indeed, any
      investment dispute between the Parties is under its jurisdiction, subject to the further examination
      of the Respondent’s other jurisdictional objections in the following sections.


      2.   Whether International Treaties and General International Law Form Part of the
      Applicable Law Pursuant to Article 2(1) of the 2003 Investment Law

      361.       The Parties are also in disagreement as to the law that the Tribunal shall apply in
      resolving their dispute. The Claimants consider that international law should at least be relevant
      to determine the content of the obligations assumed by the Respondent. The Respondent avers
      that, in determining the content of the 2003 Investment Law, the Tribunal must refer to Kyrgyz
      law principles of statutory interpretation.

      362.       The Parties’ discussions regarding the applicable law in the present arbitration centre
      on Article 2 of the 2003 Investment Law, which provides:


              [Claimants’ translation]                             [Respondent’s translation]
              Article 2. Legislation of the Kyrgyz                 Article 2
              Republic on Investments
                                                                   (1)     Legislation    governing     the
              1. The legislation regulating the                    investment regime consists of the
              investment regime consists of the                    Constitution of the Kyrgyz Republic,
              Constitution of the Kyrgyz Republic,                 this Law, other laws and normative legal
              this Law, other laws and normative                   acts of the Kyrgyz Republic.

560   Translation as provided by the Claimants in Law No 66 of 27 March 2003 on Investments in the Kyrgyz Republic, as
      amended on 22 October 2009 (with English translation) (Authority CLA-98).
561   Translation as provided by the Claimants in Law No 66 of 27 March 2003 on Investments in the Kyrgyz Republic, as
      amended on 22 October 2009 (with English translation) (Authority CLA-98).


                                                        104
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 116 of 280
                                                                                          PCA Case No. 2015-32
                                                                                                        Award




              legal acts of the Kyrgyz Republic.                   […]
              2. If any amendments or additions are                (3) In case of contradiction between the
              made to investment, tax, customs                     provisions of this Law and international
              legislation of the Kyrgyz Republic                   agreements to which the Kyrgyz
              except for the Constitution of the                   Republic is a signatory, the provisions
              Kyrgyz Republic, and the legislation in              of the international agreements shall
              the field of state security, public health           apply. 563
              and environmental protection, investors
              shall be allowed to choose the most
              favorable conditions during ten years
              (or other term provided in the
              investment agreement) from the date of
              starting their investment activity.
              3. In case of contradiction between the
              provisions of this Law and international
              agreements to which the Kyrgyz
              Republic is a signatory, the provisions
              of the international agreements shall
              apply. 562



      363.       The Respondent denies that Article 2(1) of the 2003 Investment Law constitutes an
      applicable law clause with the purported effect that international treaties and general international
      law become applicable to the present arbitration.


             a. The Claimants’ Position

      364.       The Claimants argue that the law to be applied by the Tribunal comprises the 2003
      Investment Law and other relevant rules of Kyrgyz law and international law, including the
                                564
      Moscow Convention.              The Claimants allege that, even if they could file claims only for
      breaches of the 2003 Investment Law, this would not exclude a role for international law in
      determining the content and scope of the obligations assumed by the Respondent. 565

      365.       The Claimants assert that Article 2(1) is the applicable law clause, through which
      international treaties and general international law become applicable. 566 The Claimants further



562   Translation as provided by the Claimants in Law No 66 of 27 March 2003 on Investments in the Kyrgyz Republic, as
      amended on 22 October 2009 (with English translation) (Authority CLA-98).
563   Translation as provided by the Respondent in Law of the Kyrgyz Republic No. 66 ‘On Investment in the Kyrgyz
      Republic’ dated 27 March 2003 (with English translation and original Kyrgyz language) (Authority RLA-30).
564   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 236.
565   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 247.
566   Statement of Claim, at paras 181-182; Reply to the Statement of Defence on the Merits and Counter-Memorial on
      Jurisdiction, at para. 249.


                                                        105
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 117 of 280
                                                                                                 PCA Case No. 2015-32
                                                                                                               Award




      aver that Article 6(3) of the Constitution of the Kyrgyz Republic incorporates international treaties
      and general international law as part of the Kyrgyz legal system. This Article provides as follows:

              International treaties to which the Kyrgyz Republic is a party that have entered into force
              under the established legal procedure and also the universally recognized principles and
              norms of international law shall be the constituent part of the legal system of the Kyrgyz
              Republic.
              The provisions of international treaties on human rights shall have direct action and be of
              priority in respect of provisions of other international treaties. 567
      366.        The Claimants rely on the decision in the Wena Hotels v. Egypt annulment proceedings
      where a similar constitutional provision, according to the ad hoc Committee:

              42. […] amount[ed] to a kind of renvoi to international law by the very law of the host state
              […]
              44. […] when a tribunal applies the law embodied in a treaty to which Egypt is a party it is
              not applying rules alien to the domestic legal system of this country. This might also be true
              of other sources of international law […] 568
      367.        Hence, the Claimants argue that in accordance with the 2003 Investment Law and the
      Constitution of the Kyrgyz Republic, the law to be applied by the Tribunal “is comprised of the
      Kyrgyz Investment Law and other relevant rules of Kyrgyz law, international conventions and
      treaties to which the Kyrgyz Republic is a party and general international law”. 569

      368.        The Claimants refer to Article 2(3) of the 2003 Investment Law, which provides that in
      case of contradiction between the provisions of such law and international agreements, the latter
      shall apply. This is taken as a confirmation that international law is integrated into the legal regime
      governing investments; it necessarily follows, according to the Claimants, that international law
      must be part of the applicable law relevant to the application of the 2003 Investment Law. 570




567   Statement of Claim, at para. 182, referring to Article 6 of the Constitution of the Kyrgyz Republic of 27 June 2010
      (with English translation) (Authority CLA-102). The Tribunal notes that the Respondent translates this provision as
      follows: “3. International treaties to which the Kyrgyz Republic is a party that have entered into force under the
      established legal procedure and also the universally recognized principles and norms of international law shall be the
      constituent part of the legal system of the Kyrgyz Republic. The provisions of international treaties on human rights
      shall have direct action and be of priority in respect of provisions of other international treaties.” in Constitution of
      the Kyrgyz Republic (with English translation) (Authority RLA-28).
568   Statement of Claim, at para. 183, referring to Wena Hotels Ltd v. Arab Republic of Egypt (ICSID Case No ARB/98/4),
      Decision on Annulment, 5 February 2002, at paras. 42, 44 (Authority CLA-23).
569   Statement of Claim, at para. 184. See also, Reply to the Statement of Defence on the Merits and Counter-Memorial on
      Jurisdiction, at para. 251.
570   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 250.


                                                            106
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 118 of 280
                                                                                                  PCA Case No. 2015-32
                                                                                                                Award




      369.        The Claimants contend that, as the Respondent has ratified the Moscow Convention, its
      substantive protections are relevant and part of the law applicable to the present arbitration. 571
      The Claimants contest the Respondent’s objection that the Moscow Convention would only
      protect the direct investments of foreign investors as unsupported. 572 According to the Claimants,
      they qualify as protected investors 573 under the Moscow Convention and have made investments
      as defined under the Convention, 574 thus bringing them within its scope of application as defined
      under its Article 2(2). 575

      370.        The Claimants argue that the relevance and applicability of international instruments
      and general international law has been expressly confirmed by the Decree of the Provisional
      Government of the Kyrgyz Republic about Protection of Investments issued on 26 April 2010
      (“2010 Investment Protection Decree”). 576 The Claimants aver that such decree was a unilateral
      act, made public by the Head of Government and addressed to the international community, which
      binds the Kyrgyz Republic and creates binding international obligations. 577

      371.        The Claimants address the Respondent’s contention that it could not have intended to
      offer an “unqualified jurisdictional regime” to investors under the 2003 Investment Law by
      arguing that Article 18 of the 2003 Investment Law allows a foreign investor to submit to
      arbitration any dispute arising during the implementation of its investment—a notion that is not
      limited in scope, and in line with the stated goal of attracting foreign investment. 578

      372.        Likewise, the Claimants disagree that allowing investors to arbitrate customary
      international law claims would undermine “the deliberate decision by the Kyrgyz legislature to


571   Statement of Claim, at para. 187; Reply to the Statement of Defence on the Merits and Counter-Memorial on
      Jurisdiction, at paras 252, 255.
572   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 252.
573   Statement of Claim, at para. 187, referring to Article 1 of the Moscow Convention (Authority CLA-3), which provides
      in relevant part: “the investor shall mean the state, legal or physical person investing their own, borrowed or attracted
      resources in the form of investments”. See also, Reply to the Statement of Defence on the Merits and Counter-Memorial
      on Jurisdiction, at para. 253.
574   Statement of Claim, at para. 187, referring to Article 1 of the Moscow Convention (Authority CLA-3), which provides
      in relevant part: “investments shall mean financial and material resources invested by the investor into different objects
      of activities as well as transferred rights to property and intellectual property for the purpose of obtaining profit
      (income) or achieving a social effect if they are not withdrawn from circulation or are not limited in circulation in
      accordance with the national legislation of the Parties”. See also, Reply to the Statement of Defence on the Merits and
      Counter-Memorial on Jurisdiction, at para. 254.
575   Statement of Claim, at para. 187, referring to Article 2 of the Moscow Convention (Authority CLA-3), which provides
      in relevant part: “The norms and rules defined by this Convention shall be applied in case when the process of
      investment involves subjects of legal relations of two or more states”.
576   Statement of Claim, at para. 185.
577   Statement of Claim, at para. 186.
578   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 243.


                                                            107
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 119 of 280
                                                                                            PCA Case No. 2015-32
                                                                                                          Award




      omit certain investment protection standards [and…] to bypass the specific standards of protection
      provided for by Kyrgyz law”. The Claimants argue that a State cannot abrogate its international
      law obligations by means of municipal law. 579 Article 2(3) of the 2003 Investment Law expressly
      gives priority to international treaties over the provisions of the Law. 580


             b.      The Respondent’s Position

      373.        The Respondent alleges that Article 2(1) is not an applicable law clause. 581 Read within
      the context of the entirety of Article 2, Article 2(1) must be understood as simply a definitional
      section, whose purpose is limited to the application of the specific investment protection standard
      of regulatory stability. It merely enumerates the normative sources which comprise the Kyrgyz
      “investment regime”. 582

      374.        The Respondent also rejects the Claimants’ argument that Article 2(3) of the 2003
      Investment Law confirms that international law is integrated in the Kyrgyz investment regime
      and takes priority over the 2003 Investment Law. 583 The Respondent states that the interpretation
      of Article 2 put forward by the Claimants would render Article 3(1) devoid of meaning, as the
      only plausible interpretation of the latter is that it defines the claims which may be brought under
      the 2003 Investment Law. 584

      375.        The Respondent adds that, even if Article 2(1) were an applicable law clause, it would
      not make international treaties and general international law applicable to the present
      arbitration. 585 The Respondent points out that Article 2(1) defines “[t]he legislation regulating the
      investment regime”, which includes “laws and normative legal acts of the Kyrgyz Republic”. 586
      In turn, “normative legal acts” is exhaustively defined by Article 4(1) of the Law on Normative
      Legal Acts, a provision that does not enumerate international treaties or customary international
      law. 587



579   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 244.
580   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 244.
581   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 589; Rejoinder on the Merits and Reply on
      Jurisdiction, at paras 347-348.
582   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 589.
583   Rejoinder on the Merits and Reply on Jurisdiction, at para. 349-351.
584   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 589.
585   Statement of Defence on the Merits and Memorial on Jurisdiction, at paras 590-591.
586   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 592.
587   Statement of Defence on the Merits and Memorial on Jurisdiction, at paras 594-595.


                                                         108
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 120 of 280
                                                                                              PCA Case No. 2015-32
                                                                                                            Award




      376.        The Respondent further argues that, as explained by its expert, Ms. Jorupbekova,
      Kyrgyz legislative practice demonstrates that, where international law is intended to form part of
      a particular regime, the law specifically provides so.588 In this regard, the Respondent notes that
      neither Article 3(1) nor Article 2(1) of the 2003 Investment Law refer to international treaties or
      customary international law. 589

      377.        The Respondent contends that Article 6(3) of the Constitution makes international
      treaties or customary international law part of the Respondent’s legal system but it does not make
      it part of “[t]he legislation regulating the investment regime” nor part of directly applicable
      Kyrgyz law. 590 The Respondent clarifies that the only exception is with regard to international
      human rights treaties which pursuant to Article 6(3) have “direct action”. 591 Accordingly, there is
      no provision of direct enforceability of other international treaties or customary international
      law. 592 The Respondent notes that it has relied on international law conventions and precedents
      only to rebut the Claimants’ submissions under international law, or in the alternative. 593

      378.        The Respondent criticizes as misplaced the reliance by the Claimants on Wena Hotels
      v. Egypt (Decision on Annulment), arguing that the applicability of international law in a domestic
      legal system is a matter of the State’s constitutional structure. 594

      379.        The Respondent also alleges that the interpretation of Article 2(1) of the 2003
      Investment Law set forth by the Claimants would lead to absurd results. 595 It would mean that
      the jurisdiction of a tribunal established under the 2003 Investment Law would be capable of
      almost unlimited expansion. 596 The Respondent notes that similar attempts to use an applicable
      law clause to expand the jurisdiction of an international tribunal have been rejected, 597 and
      contends that it would be unreasonable to conclude that the Respondent intended to offer an




588   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 596, referring to First A. Jorupbekova
      Report, 13 May 2016, at para. 23.
589   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 597.
590   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 598.
591   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 601.
592   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 602.
593   Rejoinder on the Merits and Reply on Jurisdiction, at para. 346.
594   Statement of Defence on the Merits and Memorial on Jurisdiction, at paras 603-606.
595   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 607.
596   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 608.
597   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 609, referring to Ireland v. United Kingdom
      of Great Britain and Northern Ireland (OSPAR Arbitration), PCA Case No. 2001-03, Final Award dated 2 July 2003,
      at para. 6(a) (Authority RLA-182).


                                                          109
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 121 of 280
                                                                                             PCA Case No. 2015-32
                                                                                                           Award




      “unqualified jurisdictional regime to investors” whereby they could file a claim for the breach of
      any international treaty or custom, from the WTO Agreements to the laws of war. 598

      380.          Moreover, the Respondent asserts that such interpretation would also render the 2003
      Investment Law protections redundant to the extent that they may be equivalent to international
      standards of protection; and would also render pointless the decision of the Kyrgyz legislature to
      include only certain standards of protection and omit others if it were the case that an investor
      could bypass the specific standards provided for in the law by invoking customary international
      law. 599

      381.          The Respondent also argues that the 2010 Investment Protection Decree was issued in
      the aftermath of a popular uprising by the interim government to address the civil and political
      unrest which threatened the investment climate. 600 The Decree merely confirmed that pre-existing
      laws continued to apply and “is not an independent legal basis of investment protections and
      guarantees”. 601 The Respondent denies that it may amount to a unilateral declaration because “it
      manifests no intention by the Kyrgyz Republic to enter into legal obligations on the international
      plane”. 602

      382.          The Respondent claims that, in the event that the 2003 Investment Law were to allow
      investors to bring claims for breaches of international treaties (which the Respondent denies), the
      Moscow Convention would still not apply to either of the Claimants. 603 The Respondent notes
      that the Moscow Convention can only be invoked by foreign investors and it does not contain any
      provision allowing a domestic investor to be treated as a foreign investor in certain circumstances;
      accordingly Kutisay cannot rely on such instrument. 604

      383.          The Respondent also argues that, consistently with the general position under
      international law, the Moscow Convention does not protect indirect investments. The Convention
      contains no provision that would derogate from the general rule under international law. 605

598   Statement of Defence on the Merits and Memorial on Jurisdiction, at paras 608, 610.
599   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 611.
600   Statement of Defence on the Merits and Memorial on Jurisdiction, at paras 615-618.
601   Statement of Defence on the Merits and Memorial on Jurisdiction, at paras 614, 619.
602   Statement of Defence on the Merits and Memorial on Jurisdiction, at paras 620-622.
603   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 623; Rejoinder on the Merits and Reply on
      Jurisdiction, at para. 352.
604   Statement of Defence on the Merits and Memorial on Jurisdiction, at paras 624-626, 628; Rejoinder on the Merits and
      Reply on Jurisdiction, at para. 353.
605   Statement of Defence on the Merits and Memorial on Jurisdiction, at paras 629-631; Rejoinder on the Merits and Reply
      on Jurisdiction, at paras 355-356.


                                                         110
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 122 of 280
                                                                                               PCA Case No. 2015-32
                                                                                                             Award




      According to the Respondent, in the absence of any clause within the Moscow Convention that
      would authorise limited claims by controlling shareholders, the interpretation favoured by the
      Claimants would lead to the “highly unlikely” conclusion that the Convention applies even to
      indirect portfolio investments.606

      384.        The Respondent further rejects the Claimants’ argument that, where the Moscow
      Convention protects certain types of assets it must also protect them when they are indirectly
      held. 607 The Respondent rejects such implication and contends that investment treaty tribunals
      have concluded that shareholders can bring claims for damage suffered by indirectly held
      subsidiaries on the basis of (1) the inclusion of “shares” in the definition of investment, or (2) an
      express reference to investment covering “directly or indirectly” held investments. 608 No similar
      clauses are included in the Moscow Convention, which provides for a very narrow definition of
      investment. 609

      385.        The Respondent notes that, in their prayers for relief in their Reply to the Statement of
      Defence on the Merits and Counter-Memorial on Jurisdiction (and subsequent submissions), the
      Claimants no longer seek a declaration that the Respondent has breached the Moscow
      Convention. 610


             c.      The Tribunal’s Analysis

      386.        In the previous section, the Tribunal already averred that it sees no ground for restricting
      its jurisdiction to only disputes under the substantive provisions of the 2003 Investment Law,
      although, as will become apparent below, the Tribunal considers that the claims in the present
      arbitration in fact turn on, and are to be resolved on the basis of, provisions of the 2003 Investment
      Law.

      387.        In any event, the question of jurisdiction must be distinguished from the question of the
      law to be applied by the Tribunal in the exercise of its jurisdiction. In relation to the applicable
      law, the Tribunal is of the view that international treaties and general international law may in
      appropriate circumstances form part of the applicable law. That said, as will become apparent

606   Statement of Defence on the Merits and Memorial on Jurisdiction, at paras 632-633.
607   Rejoinder on the Merits and Reply on Jurisdiction, at para. 356, referring to Reply to the Statement of Defence on the
      Merits and Counter-Memorial on Jurisdiction, at para. 254.
608   Rejoinder on the Merits and Reply on Jurisdiction, at para. 356.
609   Rejoinder on the Merits and Reply on Jurisdiction, at para. 356.
610   Rejoinder on the Merits and Reply on Jurisdiction, at para. 357.


                                                          111
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 123 of 280
                                                                                            PCA Case No. 2015-32
                                                                                                          Award




      below, the interpretation and application of provisions of the 2003 Investment Law and other
      Kyrgyz legislation are at the core of the present arbitration.


B.    WHETHER STANS ENERGY QUALIFIES AS “INVESTOR” HOLDING AN “INVESTMENT” UNDER
      THE 2003 INVESTMENT LAW


      388.       The Respondent argues that Kyrgyz law only protects direct investments and that the
      “indirect ownership by Stans Energy of an interest in Kutisay through an ownership of interest in
      Stans KG does not comply with the requirement that an investor must “possess” the relevant
      interest”. 611

      389.       The Claimants assert that Stans Energy, a company incorporated in Canada, has made
      substantial contributions which qualify as direct investments, inter alia, by purchasing all of the
      shares in Kutisay Mining OJSC through its wholly owned subsidiary Stans KG. 612 Hence, Stans
      Energy qualifies as a foreign investor for the purposes of Article 1(3)(2), first alternative, of the
      2003 Investment Law. 613

      390.       This jurisdictional objection concerns Article 1 of the 2003 Investment Law, which
      provides, in relevant part, as follows:


               [Claimants’ translation]                             [Respondent’s translation]
               Article 1. Terminology Used in this                  Article 1(1)
               Law
                                                                    …
               1. “Investments” means tangible and
                                                                    Investment ... tangible and intangible
               intangible contributions of all kinds of
                                                                    contributions of all kinds of assets
               assets, owned or controlled directly or
                                                                    owned or controlled whether directly or
               indirectly by an investor, into objects of
                                                                    indirectly, by an investor into economic
               economic activity with the aim of
                                                                    operations or facilities with a view to
               deriving a profit and (or) achieving
                                                                    deriving a profit and/or other benefit.
               another beneficial result in the form of:
                                                                    Article 1(2)
               - money;
                                                                    …
               - movable and immovable property;
                                                                    Direct investment … possession and
               - property rights (mortgages, liens,
                                                                    acquisition by an investor of not less
               pledges and others);
                                                                    than one third of shares or shareholders’
               - stock and other forms of participation             votes in joint stock companies existing
               in a legal entity;                                   or newly established in the territory of


611   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 441. See also, Respondent’s Post-Hearing
      Brief, at paras 139-142.
612   Statement of Claim, at para. 159.
613   Statement of Claim, at para. 159.


                                                        112
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 124 of 280
                                                                                       PCA Case No. 2015-32
                                                                                                     Award




              - bonds and other debt obligations;               the Kyrgyz Republic or equivalent of
                                                                such participation in other legal entity
              - non-property rights (including
                                                                forms of business entities and all
              intellectual property rights including
                                                                subsequent transactions between the
              goodwill, copyrights, patents, trade
                                                                investor and the investee enterprise,
              marks, industrial designs, technological
                                                                capital investment in fixed assets of a
              processes, trade names and know-how);
                                                                branch, representative offices of the
              - any right to engage in activity based on        legal entity established on the territory
              a license or other permit issued by               of the Kyrgyz Republic.
              government bodies of the Kyrgyz
                                                                Article 1(3)
              Republic;
                                                                …
              - concessions based on laws of the
              Kyrgyz Republic including concessions             Investor … an entity pursuing
              to prospect for, explore, develop or              investment operations and contributing
              exploit natural resources of the Kyrgyz           its own, borrowed, or otherwise
              Republic;                                         attracted funds in the form of direct
                                                                investments.
              - profit or income derived from
              investments and re-invested in the                Foreign investor … an individual or
              territory of the Kyrgyz Republic;                 legal entity, other than a domestic
                                                                investor, investing in the economy of
              - other forms of investment not
                                                                the Kyrgyz Republic, including:
              prohibited by the laws of the Kyrgyz
              Republic.                                         1) an individual being a foreign citizen
                                                                or stateless person, permanently
              The form in which assets are invested,
                                                                residing outside the Kyrgyz Republic;
              or any change in this form shall not
              influence their nature of investment.             2) a legal entity
              2. “Direct investments” means holding,            established and registered under the
              acquisition by an investor of not less            legislation of a foreign state; or
              than one-third of stock or stockholders’
                                                                established with foreign participation,
              votes in joint-stock companies
                                                                i.e. formed under the legislation of the
              established or being newly established
                                                                Kyrgyz Republic and:
              in the territory of the Kyrgyz Republic,
              or the equivalent of such participation in        a) fully owned by one or more foreign
              business enterprises of other legal forms         individuals, legal entities…; or
              and all subsequent operations between
                                                                b) controlled and managed by one or
              the investor and the investee enterprise,
                                                                more foreign individuals, legal entities
              investment of capital into fixed assets of
                                                                pursuant to a written contract, right to
              a branch or representative office of a
              legal entity that is to be established in         sell majority of shares, right to appoint
              the territory of the Kyrgyz Republic.             majority of members of the executive or
                                                                supervisory bodies; or
              3. “Investor” means a party to
                                                                c) in which not less than one third shares
              investment activity providing its own,
                                                                or shareholders’ votes are in the
              borrowed or attracted funds in the form
                                                                ownership of foreign individuals,
              of direct investment.
                                                                stateless persons permanently residing
              “Domestic investor” means Kyrgyz                  outside the Kyrgyz Republic or legal
              individuals and legal entities and                entities mentioned in this article; … 615
              foreign nationals (or stateless persons)
              having a status of the resident of the
              Kyrgyz Republic and carrying out

615   Translation as provided by the Respondent in Law of the Kyrgyz Republic No. 66 ‘On Investment in the Kyrgyz
      Republic’ dated 27 March 2003 (with English translation and original Kyrgyz language) (Authority RLA-30).


                                                       113
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 125 of 280
                                                                                          PCA Case No. 2015-32
                                                                                                        Award




              investment activity in the territory of the
              Kyrgyz Republic.
              “Foreign    investor”    means     any
              individual or legal entity, other than
              domestic investor, investing in the
              economy of the Kyrgyz Republic,
              including:
              1) an individual being a foreign national
              (or stateless person) permanently
              residing outside the Kyrgyz Republic;
              2) a legal entity that is:
              formed and registered under the laws of
              a foreign State; or
              formed with foreign participation, i.e.
              established under the laws of the
              Kyrgyz Republic, and:
              a) fully owned by one or more foreign
              individuals or legal entities; or
              b) controlled and managed by one or
              more foreign individuals or legal
              entities pursuant to a written contract, a
              right to sell the majority of shares, a
              right to appoint the majority of
              members to its executive or supervisory
              bodies; or
              c) in which not less than one-third of
              shares or shareholders’ votes is owned
              by foreign individuals, or stateless
              persons permanently residing abroad, or
              by legal entities referred to in this
              clause;
              3) a legal entity that is founded by an
              inter-governmental treaty of the Kyrgyz
              Republic;
              4) a foreign organization which is not a
              legal entity;
              5) an international organization. […] 614


      1.     Whether the 2003 Investment Law Protects Only “Direct Investments”

      391.       As they are interlinked, the Tribunal will consider the issues addressed by the Parties in
      sub-sections 1 to 3 below together at the end of this section.


614   Translation as provided by the Claimants in Law No 66 of 27 March 2003 on Investments in the Kyrgyz Republic, as
      amended on 22 October 2009 (with English translation) (Authority CLA-98).


                                                        114
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 126 of 280
                                                                                             PCA Case No. 2015-32
                                                                                                           Award




             a.      The Respondent’s Position

      392.        The Respondent contends that the definition of “direct investments” under Kyrgyz law
      does not include indirect ownership. 616 The Respondent notes that under Kyrgyz law an
      “investor” will only have a “direct investment” if they “possess” or “acquire” the relevant interest;
      and the possessor and acquirer is the legal title holder while, where the law intends to cover
      indirect ownership, it clearly says so. 617 Substantive provisions of the 2003 Investment Law refer
      to “investors”, which is an expressly defined term in Article 1(3) of such law to include only
      investors with “direct investments”. 618 Accordingly, the Respondent submits that Article 18(2)
      and the definition of “investment dispute” only cover “investors” with “direct investments”. 619

      393.        The Respondent argues that the definition of “direct investment” under Article 1(2) of
      the 2003 Investment Law does not include indirectly-owned investments, 620 notes that the
      Claimants do not provide any expert evidence to support their contention that the definition of
      “direct investments” extends to indirect ownership, and suggests that the evidence provided by
      its expert should be accepted. 621 The Respondent contends that the purpose of providing State
      support and protection to investors and investments is to attract direct investments, so “the law
      requires direct ownership of an interest in a Kyrgyz entity”. 622

      394.        The Respondent contends that the 2008 amendment of the definition of “investments”
      to cover “contributions of all kind of assets owned or controlled whether directly or indirectly”
      does not alter the definition of “direct investments” and does not confirm that possession and
      ownership can be direct or indirect, because such an interpretation would render otiose the very
      purpose of distinguishing between “investments” and “direct investments”. 623

      395.        The Respondent notes that Claimants’ attempt to rely on definitions of foreign direct
      investment contained in various international publications, including an article of the International


616   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 434; Rejoinder on the Merits and Reply on
      Jurisdiction, at paras 360-361.
617   Statement of Defence on the Merits and Memorial on Jurisdiction, at paras 434-435, referring to First A. Jorupbekova
      Report, 13 May 2016, at paras 35-36; Rejoinder on the Merits and Reply on Jurisdiction, at para. 365.
618   Rejoinder on the Merits and Reply on Jurisdiction, at paras 362, 372-374.
619   Rejoinder on the Merits and Reply on Jurisdiction, at para. 362.
620   Rejoinder on the Merits and Reply on Jurisdiction, at para. 365.
621   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 437.
622   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 441; Rejoinder on the Merits and Reply on
      Jurisdiction, at para. 370.
623   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 447; Rejoinder on the Merits and Reply on
      Jurisdiction, at para. 368.


                                                         115
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 127 of 280
                                                                                               PCA Case No. 2015-32
                                                                                                             Award




      Monetary Fund, an OECD publication and some international case-law. In the Respondent’s
      view, all of these are irrelevant for the purposes of interpreting the term “direct investments” in
      the 2003 Investment Law. 624


             b.      The Claimants’ Position

      396.        The Claimants argue that the 2003 Investment Law also protects indirectly-owned
      investments. 625

      397.        The Claimants contend that Article 1(1) of the 2003 Investment Law makes this clear
      by defining “investment” as assets “owned or controlled directly or indirectly by an investor”. 626
      The Claimants note that this was a specific clarification made by the Kyrgyz Parliament in
      2008. 627 The Claimants underscore that the Respondent no longer disputes the inclusion of both
      directly and indirectly owned and controlled investments under the definition of the term
      “investment” under Article 1(1) of the 2003 Investment Law, 628 and rather argues that the only
      relevant defined term is “investor” which refers in turn to the defined term of “direct
      investment”. 629

      398.        The Claimants deny the Respondent’s contention that the protection of the 2003
      Investment Law only extends to “direct investments”. 630 According to the Claimants, the
      Respondent’s position ignores the use of the term “investment” in the 2003 Investment Law, as
      “ignoring the statutory text is the only way the Respondent can construct an interpretation of the
      2003 Investment Law that excludes from protection all investments owned through intermediate
      companies”. 631 Rather, the Claimants submit that Article 1(2) excludes portfolio investments, not
      indirect investments; and that Article 1(1) and Article 1(2) do not offer conflicting definitions of
      a single concept (“investment”). 632


624   Statement of Defence on the Merits and Memorial on Jurisdiction, at paras 453-455.
625   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at paras 132-137.
626   Reply to the Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 132; Rejoinder on Jurisdiction,
      at para. 31.
627   Reply to the Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 132, referring to Law No 127
      amending Law of the Kyrgyz Republic “On Investments in the Kyrgyz Republic”, 23 June 2008, Article 1(1)
      (Authority CLA-204).
628   Rejoinder on Jurisdiction, at para. 31, referring to Statement of Defence on the Merits and Memorial on Jurisdiction,
      at paras 443, 447.
629   Rejoinder on Jurisdiction, at para. 32, referring to Rejoinder on the Merits and Reply on Jurisdiction, at para. 368.
630   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 135.
631   Rejoinder on Jurisdiction, at para. 32.
632   Rejoinder on Jurisdiction, at para. 33.


                                                          116
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 128 of 280
                                                                                             PCA Case No. 2015-32
                                                                                                           Award




      399.        The Claimants note that neither the Preamble nor any of the substantive provisions of
      the 2003 Investment Law limit their application to direct investments only, 633 and further claim
      that through the 2008 clarification of the definition of “investment”, Parliament confirmed its
      intention regarding which investments would be protected by the 2003 Investment Law. 634


      2.    Whether Stans Energy’s Participation in Kutisay Mining LLC Qualifies as a “Direct
      Investment”

             a.      The Respondent’s Position

      400.        The Respondent asserts that Stans Energy’s indirect shareholding in Kutisay Mining
      LLC is not a “direct investment” within Article 1(2) of the 2003 Investment Law as it does not
      include indirectly held investments.635

      401.        The Respondent avers that the 2003 Investment Law does not allow an investor to bring
      a claim for injuries suffered by a company of which it is an indirect shareholder, and Stans Energy
      cannot bring a claim with respect to damage allegedly suffered by Kutisay Mining LLC. 636 The
      Respondent contends that the scope of the 2003 Investment Law is limited to protecting “direct
      investments” which are defined by reference to an investor’s participation in a particular legal
      entity requiring “possession and acquisition […] of not less than one third of the shares”. 637

      402.        Ms. Jorupbekova asserts that “possession” and “acquisition” are legal concepts under
      Kyrgyz law which refer to the “legal title holder of the participating interest in a company, whose
      name appears in the company register”. 638 Stans Energy does not have a participating interest in
      Kutisay Mining LLC. 639




633   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 135, referring to Law
      No 66 of 27 March 2003 on Investments in the Kyrgyz Republic, as amended on 22 October 2009 (with English
      translation)(Authority CLA-98).
634   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 136; Rejoinder on
      Jurisdiction, at para. 34.
635   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 431; Rejoinder on the Merits and Reply on
      Jurisdiction, at para. 375. See also, Respondent’s Post-Hearing Brief, at paras 141-142.
636   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 457.
637   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 460.
638   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 460, referring to First A. Jorupbekova
      Report, 13 May 2016, at para. 30.
639   Rejoinder on the Merits and Reply on Jurisdiction, at para. 376, referring to Second A. Jorupbekova Report, 5 July
      2016, at paras 37-38.


                                                         117
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 129 of 280
                                                                                     PCA Case No. 2015-32
                                                                                                   Award




      403.         Regarding the Claimants’ contention that Stans Energy’s indirect “assets and
      contributions” to Kutisay Mining LLC would qualify as “investments” pursuant to Article 1(1) of
      the 2003 Investment Law, the Respondent notes that, regardless of whether or not this is the case,
      such involvement is insufficient to satisfy “the separate and distinct requirement, for the purposes
      of Article 18(2), that Stans Energy has a “direct investment” within the meaning of Article
      1(2)”. 640


             b.      The Claimants’ Position

      404.         The Claimants note that Stans Energy holds, through its wholly owned and controlled
      Kyrgyz subsidiary, Stans KG, 100% of the share capital in Kutisay Mining LLC. 641 The Claimants
      contend that this shareholding satisfies the general and specific criteria of the investment
      definition under Article 1(1) of the 2003 Investment Law and constitutes an “asset” while also
      qualifies as “stock and other forms of participation in a legal entity”. 642

      405.         According to the Claimants, Stans Energy’s participation in Kutisay Mining LLC meets
      the requirements laid out in Article 1(2) for a “direct investment”. 643 The Claimants aver that the
      Respondent has not contested that Stans Energy has a participation of “not less than one-third …
      in business enterprises of other legal forms” in Kutisay Mining LLC. 644 The Claimants contend
      that the fact that this participation is owned indirectly through the shareholding of Stans KG is
      immaterial. 645

      406.         The Claimants point out that the Respondent accepts that Stans Energy is a foreign
      investor. 646 The Claimants consider that “Article 1(3) does not preclude the participating interest
      in Kutisay Mining from being held through Stans KG; indeed, Article 1(1) expressly envisages
      such a situation”. 647 Hence, Stans Energy satisfies the provisions of Article 1(1) to (3) of the 2003
      Investment Law and is a foreign investor with an investment protected under this law. 648



640   Rejoinder on the Merits and Reply on Jurisdiction, at para. 377.
641   Rejoinder on Jurisdiction, at para. 35.
642   Statement of Claim, at para. 166.
643   Statement of Claim, at para. 167; Reply to the Statement of Defence on the Merits and Counter-Memorial on
      Jurisdiction, at paras 138-139.
644   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 138.
645   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 138.
646   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 139.
647   Rejoinder on Jurisdiction, at para. 35.
648   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 139.


                                                    118
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 130 of 280
                                                                                               PCA Case No. 2015-32
                                                                                                             Award




      3.    Whether Stans Energy’s Participation in Stans KG Qualifies As a “Direct
      Investment”

             a.      The Respondent’s Position

      407.        The Respondent criticizes the Claimants’ interpretation of “direct investments” and
      avers that it would lead to “potentially absurd results […] that a qualifying ‘direct investment’ by
      an ‘investor’ in company A, will automatically make it an ‘investor’ with regard to a non-
      qualifying investment in company B”. 649

      408.        The Respondent rejects the Claimants’ argument that “Stans Energy’s investment in
      Stans KG is ‘closely related to the present dispute’ [a]s irrelevant” claiming that Kyrgyz law is
      specific about the rights and obligations of shareholders in relation to an entity in which it owns
      shares and that such rights “do not extend towards shareholders of shareholders”. 650 The
      Respondent contends that “Stans Energy allegedly qualifying shares in Stans KG (the ‘direct
      investment’, according to the Claimants’ submission), are therefore irrelevant”. 651

      409.        The Respondent rejects the Claimants’ contention that, even if the 2003 Investment
      Law were to protect only directly-owned investments, the Tribunal would still have jurisdiction
      regarding the alleged loss of “100% interest in the capital of Stans KG”. 652 The Respondent points
      out that the Claimants rely on two ICSID cases based on bilateral investment treaties, which are
      irrelevant for interpreting the jurisdictional preconditions of the 2003 Investment Law. 653

      410.        In any case, the subject matter of the dispute concerns the purported expropriation of
      the Kutisay Mining LLC’s Licenses, so Stans KG’s rights were unaffected by the Respondent’s
      measures, and none of the cases invoked by the Claimants allow them to pierce the corporate veil
      to the extent the Claimants purport to do in these proceedings. 654 Hence, even if Stans Energy
      were able to establish jurisdiction on the basis of its shareholding in Stans KG, it would have no




649   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 462.
650   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 463; Rejoinder on the Merits and Reply on
      Jurisdiction, at para. 379, referring to Second A. Jorupbekova Report, 5 July 2016, at para. 34. See also, Respondent’s
      Post-Hearing Brief, at para. 142.
651   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 464; Rejoinder on the Merits and Reply on
      Jurisdiction, at para. 378.
652   Rejoinder on the Merits and Reply on Jurisdiction, at para. 379, referring to Reply to the Statement of Defence on the
      Merits and Counter-Memorial on Jurisdiction, at para. 142.
653   Rejoinder on the Merits and Reply on Jurisdiction, at para. 379.
654   Rejoinder on the Merits and Reply on Jurisdiction, at para. 379.


                                                           119
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 131 of 280
                                                                                               PCA Case No. 2015-32
                                                                                                             Award




      standing to bring a claim for damages suffered by an indirect subsidiary. The claim should thus
      in any event be dismissed as inadmissible. 655


             b.      The Claimants’ Position

      411.        The Claimants argue that, even accepting arguendo the Respondent’s position that the
      2003 Investment Law only protects directly-owned investments, Stans Energy’s participation in
      Stans KG qualifies as a “direct investment”. 656

      412.        Stans Energy directly owned 100% of the capital of Stans KG (a Kyrgyz company), 657
      and it made capital investments in the assets of Stans KG and Kutisay Mining LLC, both of which
      qualify as investments under the 2003 Investment Law. 658

      413.        The Claimants argue that the Respondent’s contention that Stans Energy cannot bring
      a claim with respect to damage suffered by Kutisay Mining LLC because the 2003 Investment
      Law would not allow an investor to file claims for injuries suffered by a company of which it is
      an indirect shareholder is unfounded. 659 The Claimants note that this law grants an investor rights
      with regard to investments “owned or controlled directly or indirectly by an investor”. 660

      414.        Nevertheless, even accepting the Respondent’s position, the Claimants aver that the
      Tribunal would still have jurisdiction over Stans Energy’s claims regarding its shareholding in
      Stans KG. 661 Independently of any damage suffered by Kutisay Mining LLC, “Stans Energy has
      the right to claim for any damage caused to its directly owned investments, including its 100%
      interest in the capital of Stans KG”. 662




655   Rejoinder on the Merits and Reply on Jurisdiction, at para. 380.
656   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at paras 140-146; Rejoinder
      on Jurisdiction, at para. 35.
657   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 140, referring to
      Extract from the Legal Entities Register of the Ministry of Justice of the Kyrgyz Republic with regard to Stans Energy
      KG LLC, 21 November 2013 (Exhibit C-148).
658   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 140
659   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at paras 141-142.
660   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 142.
661   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 142, referring to, inter
      alia, Poštová banka, a.s. and ISTROKAPITAL SE v. Hellenic Republic (ICSID Case No ARB/13/8) Award, 9 April
      2015, at para. 245 (Authority CLA-283). See also, Rejoinder on Jurisdiction, at para. 36.
662   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 143 cf. Rejoinder on
      the Merits and Reply on Jurisdiction, at para. 379.


                                                           120
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 132 of 280
                                                                                          PCA Case No. 2015-32
                                                                                                        Award




      415.       The Claimants note the Respondent’s allegation that Stans Energy’s direct investments
      are not the assets which are the subject of these proceedings. 663 In contrast, the Claimants sustain
      that Stans Energy’s shareholding in Stans KG and its capital investments:

             are part of the investment project concerning the exploration and development of the
             Kutessay II and Kalesay mines […] The expropriation of the mining licenses and the rights
             attached to them “directly caused a concomitant reduction in the value of Stans KG’s
             shareholding in Kutisay Mining. And, this caused an equal reduction in the value of Stans
             Energy’s shareholding in Stans KG. 664
      416.       Accordingly, Stans Energy is an investor protected by the 2003 Investment Law and,
      even disregarding its indirect ownership in Kutisay Mining LLC, is entitled under the 2003
      Investment Law to claim compensation for the damage caused by the Respondent to its
      shareholding in Stans KG and to its directly-owned investments. 665


      4.     The Tribunal’s Analysis

      417.       As mentioned above, the Tribunal considers the issues addressed by the Parties in the
      above sections 1 to 3 together, as they are interlinked.

      418.       Article 1(1) of the 2003 Investment Law provides a particularly wide definition of
      “investment”. In particular, its very first introductory phrase expressly mentions that it includes
      “contributions of all kinds of assets, owned or controlled directly or indirectly by an investor”. 666
      Since neither the Preamble nor any of the substantive provisions of the 2003 Investment Law
      relevant in this case limit their application to direct investments only, the definition of “direct
      investment” in subparagraph 2 of Article 1 is not relevant in this context. Therefore the Tribunal
      has no doubt that in application of the specific definition of “investment” in subparagraph 1 of
      Article 1, it has jurisdiction, and claims are admissible over such substantive provisions as those
      that will be examined later in this award irrespective of whether the Claimants’ investments in
      the Kyrgyz Republic are direct or indirect investments.

      419.       With regard to the Respondent’s reasoning, the Tribunal agrees with the Claimants that
      Articles 1(1) and 1(2) serve entirely different purposes. Indeed this is even clearer in view of the

663   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 144, referring to
      Respondent’s Reply on Jurisdiction, at paras 193, 195.
664   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 144 [footnotes
      omitted].
665   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at paras 145-146.
666   Translation as provided by the Claimants in Law No 66 of 27 March 2003 on Investments in the Kyrgyz Republic, as
      amended on 22 October 2009 (with English translation) (Authority CLA-98).


                                                        121
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 133 of 280
                                                                                            PCA Case No. 2015-32
                                                                                                          Award




      2008 modification of Article 1(1) of the 2003 Investment Law 667 by which the Kyrgyz Parliament
      clarified that “investment” includes not only assets owned directly, but also those “owned or
      controlled directly or indirectly” by an investor. Meanwhile, the legislator left Article 1(2)
      untouched, because this provision did not deal with the issue of ownership. The Parliament thus
      confirmed that “direct investment” does not mean a directly-owned investment, and does not
      exclude investments owned or controlled through intermediate companies. 668

      420.        As the Tribunal has found above that it has jurisdiction over both direct and indirect
      investments, it is not relevant whether Stans Energy’s participation in Kutisay Mining LLC and
      in Stans KG qualify as a “Direct Investment”.


C.    WHETHER KUTISAY MINING LLC QUALIFIES AS AN “INVESTOR” HOLDING AN
      “INVESTMENT” UNDER THE 2003 INVESTMENT LAW

      421.        The Respondent argues that Kutisay Mining LLC does not qualify as a “foreign
      investor” nor as an “investor” with a qualifying “direct investment”. 669 The Claimants, on the
      other hand, assert that Kutisay Mining LLC qualifies as a foreign investor under Article 1(3)(2),
      second alternative of the 2003 Investment Law. 670


      1.     Whether Kutisay Mining LLC Qualifies as an “Investor”

             a.      The Respondent’s Position

      422.        The Respondent argues that only an “investor” with a “direct investment” can
      commence arbitration under Article 18(2) of the 2003 Investment Law. 671

      423.        The Respondent rejects the Claimants’ argument that the mining licenses held by
      Kutisay Mining LLC and the rights they represent to develop and exploit REEs are assets that
      qualify as investments under Article 1(1) of the 2003 Investment Law. 672 The Respondent


667   See Law No 127 amending Law of the Kyrgyz Republic “On Investments in the Kyrgyz Republic”, 23 June 2008
      (Authority CLA-204).
668   Rejoinder on Jurisdiction, at para. 34.
669   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 465; Rejoinder on the Merits and Reply on
      Jurisdiction, at para. 381.
670   Statement of Claim, at para. 160.
671   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 509; Rejoinder on the Merits and Reply on
      Jurisdiction, at para. 395.
672   Statement of Defence on the Merits and Memorial on Jurisdiction, at paras 512, 517. See also, Respondent’s Post-
      Hearing Brief, at paras 135-137.


                                                         122
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 134 of 280
                                                                                             PCA Case No. 2015-32
                                                                                                           Award




      considers that the Licenses do not fall within the definition of “direct investment” under Article
      1(2) of the 2003 Investment Law, 673 and criticizes that the Claimants seek to eliminate the words
      “direct investment” from the definition of “investor” precisely because it is the jurisdictional
      requirement which Kutisay Mining LLC is unable to fulfil. 674

      424.        The Respondent reiterates that Article 18(2) of the 2003 Investment Law and the
      definition of “investment dispute” only cover “investors” with “direct investments”. 675 The
      Licenses do not fall within the definition of “direct investment” under Article 1(2) of the 2003
      Investment Law and the Tribunal lacks jurisdiction over Kutisay’s claims. 676


             b.      The Claimants’ Position

      425.        The Claimants argue that Kutisay Mining LLC qualifies as “investor”. 677 In this regard,
      the Claimants assert that Kutisay Mining LLC held Licenses, granted by the SAGMR, under
      which it had the right to develop and exploit rare earth deposits of the Kutessay II mine and
      beryllium and lead deposits of the Kalesay mine for the period from December 2009 to December
      2029. These Licenses and the rights they represent are assets which qualify as investments under
      the general provision of Article 1(1) of the 2003 Investment Law. 678

      426.        Moreover, the Claimants aver that they have held the “right to engage in activity based
      on a license of other permit issued by government bodies of the Kyrgyz Republic” and
      “concessions based on laws of the Kyrgyz Republic including concessions to prospect for,
      explore, develop or exploit natural resources of the Kyrgyz Republic”—categories specifically
      listed as protected investments in Article 1(1). 679

      427.        The Claimants also maintain that they expended considerable amounts to develop the
      mining project, acquired transformation and transportation facilities and conducted extensive
      studies concerning the feasibility of the project, all of which would qualify as investments under
      Article 1(1) of the 2003 Investment Law as “money”, “movable and immovable property”,


673   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 513.
674   Statement of Defence on the Merits and Memorial on Jurisdiction, at paras 518-520; Rejoinder on the Merits and Reply
      on Jurisdiction, at paras 396-397.
675   Rejoinder on the Merits and Reply on Jurisdiction, at para. 398.2.
676   Rejoinder on the Merits and Reply on Jurisdiction, at para. 399.
677   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at paras 147-152.
678   Statement of Claim, at para. 164; Reply to the Statement of Defence on the Merits and Counter-Memorial on
      Jurisdiction, at para. 149; Rejoinder on Jurisdiction, at para. 38.
679   Statement of Claim, at para. 164.


                                                         123
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 135 of 280
                                                                                          PCA Case No. 2015-32
                                                                                                        Award




      “property rights (mortgages, liens, pledges and others)”, and “non-property rights (including
      intellectual property rights including goodwill, copyrights, patents, trademarks, industrial designs,
      technological processes, trade names and know-how)”. 680

      428.       The Claimants recall the Respondent’s position that none of these investments are
      protected by the 2003 Investment Law “because the law only protects shareholder rights or
      “capital investments in fixed assets of its “branch” or “representative office”… of a legal entity”.
      It would follow from that view that Kutisay Mining LLC could only have been protected if it had
      created an additional subsidiary”.681 The Claimants note that this argument is directly contrary to
      the Respondent’s own contention that the 2003 Investment Law does not protect indirect
      investments. 682 It would also render Article 1(1) ineffective insofar it defines investments broadly
      (including shares and also hard assets and concession rights) as, pursuant to the Respondent’s
      construction, only a subcategory of those would actually be protected. The Claimants contend
      that this could not have been the legislator’s intent. 683

      429.       The Claimants consider that their interpretation is confirmed by the substantive
      provisions of the 2003 Investment Law which refer to “investments” rather than to “direct
      investments”. 684 They also point out that Article 18(2) does not refer to “direct investment” but
      to “investment dispute”, the definition of which in turn refers to that of “investment”. The phrase
      “foreign investor” is not defined by reference to “direct investment”. 685

      430.       In conclusion, Kutisay Mining LLC had an investment in the form of its Licenses and
      other assets related to the development of the Kutessay II and Kalesay mines, which were
      protected by the 2003 Investment Law, and constitute a firm basis for the Tribunal’s
      jurisdiction.686




680   Statement of Claim, at para. 165; Reply to the Statement of Defence on the Merits and Counter-Memorial on
      Jurisdiction, at para. 149.
681   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 150, referring to
      Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at paras 510-511.
682   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 150; Rejoinder on
      Jurisdiction, at para. 39.
683   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 151; Rejoinder on
      Jurisdiction, at paras 40-41.
684   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 152; Rejoinder on
      Jurisdiction, at para. 42.
685   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 152; Rejoinder on
      Jurisdiction, at para. 42.
686   Rejoinder on Jurisdiction, at para. 43.


                                                        124
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 136 of 280
                                                                                             PCA Case No. 2015-32
                                                                                                           Award




             c.      The Tribunal’s Analysis

      431.        Article 1(3) of the 2003 Investment Law provides: “‘Investor’ means a party to
      investment activity providing its own, borrowed or attracted funds in the form of direct
      investment”. 687

      432.        The Claimants correctly point out that Kutisay Mining LLC held Licenses, granted by
      the SAGMR, under which it had the right to develop and exploit rare earth deposits of the
      Kutessay II mine and beryllium and lead deposits of the Kalesay mine for the period from
      December 2009 to December 2029. Indeed, these Licenses and the rights they represent are assets
      which qualify as investments under the general provision of Article 1(1) of the 2003 Investment
      Law. In this context, the Tribunal refers to its conclusions above regarding what is an investment
      according to Article 1(1) and in particular that this provision expressly includes “tangible and
      intangible contributions of all kinds of assets, owned or controlled directly or indirectly by an
      investor, into objects of economic activity” and then also expressly includes “- any right to engage
      in activity based on a license or other permit issued by government bodies of the Kyrgyz
      Republic”. 688

      433.        In view of the above express provisions the Tribunal has no doubt that Kutisay Mining
      LLC qualifies as an “investor”.


      2.     Whether Kutisay Mining LLC Qualifies as a “Foreign Investor”

             a.      The Respondent’s Position

      434.        The Respondent argues that Kutisay Mining LLC does not qualify as a foreign investor
      because it is a locally incorporated company which was established with the participation of
      another locally incorporated company, Stans KG; and does not meet any of the additional
      requirements in subparagraphs (a), (b) or (c) of Article 1(3)(2). 689




687   Translation as provided by the Claimants in Law No 66 of 27 March 2003 on Investments in the Kyrgyz Republic, as
      amended on 22 October 2009 (with English translation) (Authority CLA-98).
688   Translation as provided by the Claimants in Law No 66 of 27 March 2003 on Investments in the Kyrgyz Republic, as
      amended on 22 October 2009 (with English translation) (Authority CLA-98).
689   Statement of Defence on the Merits and Memorial on Jurisdiction, at paras 466-468; Rejoinder on the Merits and Reply
      on Jurisdiction, at paras 382-383. See also, Respondent’s Post-Hearing Brief, at para. 138.


                                                         125
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 137 of 280
                                                                                            PCA Case No. 2015-32
                                                                                                          Award




      435.       The Respondent rejects the Claimants’ interpretation that subparagraphs (a), (b) and (c)
      of Article 1(3)(2) merely clarify what constitutes foreign participation. In the Respondent’s view,
      nothing in those subparagraphs suggests that indirect foreign participation is permissible. 690

      436.       The Respondent underscores that, under the law of the Kyrgyz Republic, Kutisay
      Mining is established with participating interest of Stans KG (a locally incorporated limited
      liability company), and Dr. Savchenko (a Kyrgyz citizen). 691 It further argues that “participation”
      in a legal entity has a specific meaning under Kyrgyz law, referring only to direct participation in
      such entity. 692 Accordingly, the indirect interest of Stans Energy in Kutisay Mining LLC does not
      satisfy the requirement of “foreign participation”. 693

      437.       Regarding the additional requirements put forward in subparagraphs (a), (b) and (c) of
      Article 1(3)(2), the Respondent notes that the Claimants only rely on (b) and (c) to establish the
      Tribunal’s jurisdiction. 694 The Respondent contends that the Claimants have not provided
      evidence showing that Stans Energy “controlled and managed” Kutisay pursuant to “a written
      contract, right to sell majority of shares, right to appoint majority of members of the executive or
      supervisory bodies”. 695 Regarding subparagraph (c), which requires that “not less than one third
      of the shares or shareholders’ votes are in the ownership of foreign individuals […]”, the
      Respondent claims that it only applies to joint stock companies, which Kutisay Mining LLC is
      not. Since Kutisay Mining LLC has no shares or shareholders votes, it is automatically outside
      the scope of subparagraph (c). 696 The Respondent avers that the Claimants are inviting the
      Tribunal to ignore the legislative text. In the Respondent’s submission, limited liability companies
      may only qualify as foreign investors under subparagraphs (a) and (b) of Article 1(3)(2). 697
      Subparagraph (c) is clear in that it only applies to joint stock companies, which Kutisay Mining
      LLC is not. 698 It is inconsequential that the Claimants consider that the Kyrgyz legislature has no
      basis to distinguish between different types of corporate forms, since different treatment is


690   Statement of Defence on the Merits and Memorial on Jurisdiction, at paras 471-478.
691   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 479; Rejoinder on the Merits and Reply on
      Jurisdiction, at para. 383.
692   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 480.
693   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 479.
694   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 485; Rejoinder on the Merits and Reply on
      Jurisdiction, at para. 384.
695   Statement of Defence on the Merits and Memorial on Jurisdiction, at paras 486-487, 492; Rejoinder on the Merits and
      Reply on Jurisdiction, at paras 385-387.
696   Statement of Defence on the Merits and Memorial on Jurisdiction, at paras 499-500, 502-503; Rejoinder on the Merits
      and Reply on Jurisdiction, at paras 388-389.
697   Rejoinder on the Merits and Reply on Jurisdiction, at para. 391.
698   Rejoinder on the Merits and Reply on Jurisdiction, at para. 391.


                                                         126
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 138 of 280
                                                                                              PCA Case No. 2015-32
                                                                                                            Award




      frequently given to different corporate forms, and there is no valid principle of interpretation
      which would lead to an interpretation contrary to the literal meaning of the text. 699


             b.      The Claimants’ Position

      438.        The Claimants contend that Kutisay Mining LLC qualifies as a “foreign investor”. 700
      The Claimants aver that, although Kutisay Mining LLC is established under the laws of the
      Kyrgyz Republic, it is wholly owned by Stans Energy—a foreign legal entity—through its wholly
      owned subsidiary Stans KG. 701 Thus, Kutisay Mining LLC qualifies as a foreign investor under
      Article 1(3)(2), second alternative of the 2003 Investment Law.702

      439.        The Claimants argue that Article 1(3)(2) of the 2003 Investment Law identifies the kind
      of Kyrgyz companies which similarly benefit from the protections of a “foreign investor” and
      clearly includes “a local company ‘formed with foreign participation’”. 703 The Claimants point
      out that the law sets forth three conditions and that any company which satisfies any of them
      qualifies as a company “formed with foreign participation” and, thus, as a “foreign investor”. 704

      440.        The Claimants argue that Kutisay Mining LLC corresponds to both subparagraphs (b)
      and (c) as it was at all relevant times managed and controlled by Stans Energy as the sole
      participant in Stans KG. 705

      441.        The Claimants recall that the Respondent denies that Kutisay Mining LLC may meet
      the criteria of Article 1(3)(2)(b) arguing that only Stans KG had any rights vis-à-vis Kutisay
      Mining LLC. The Claimants consider this argument as “overly formalistic” as Stans KG was
      wholly owned by Stans Energy, and all decisions taken by Stans KG as the shareholder of Kutisay




699   Rejoinder on the Merits and Reply on Jurisdiction, at paras 392-394.
700   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at paras 153-160; Rejoinder
      on Jurisdiction, at para. 45.
701   Statement of Claim, at para. 160.
702   Statement of Claim, at para. 160.
703   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at paras 153-155.
704   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 155; Rejoinder on
      Jurisdiction, at para. 46.
705   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 156, referring to
      Claimants’ Rejoinder on Jurisdiction in Bifurcated Proceedings, at para. 124. See also, Rejoinder on Jurisdiction, at
      para. 47.


                                                          127
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 139 of 280
                                                                                               PCA Case No. 2015-32
                                                                                                             Award




      Mining LLC were first adopted and authorised by Stans Energy. 706 Moreover, Article 1(3)(2)(b)
      does not require that control must be direct. 707

      442.        Regarding the fulfilment of the criteria set forth in Article 1(3)(2)(c), the Claimants note
      that there is no indication that this provision intended to exclude limited liability companies and
      other entities with forms of capital ownership other than shares, and consider such interpretation
      as illogical and pointless from a policy viewpoint. 708


             c.      The Tribunal’s Analysis

      443.        The Tribunal recalls the definition of “foreign investor” in Article 1(3) of the 2003
      Investment Law:

              “Foreign investor” means any individual or legal entity, other than domestic investor,
             investing in the economy of the Kyrgyz Republic, including:
             1) an individual being a foreign national (or stateless person) permanently residing outside
             the Kyrgyz Republic;
             2) a legal entity that is:
             formed and registered under the laws of a foreign State; or
             formed with foreign participation, i.e. established under the laws of the Kyrgyz Republic,
             and:
             a) fully owned by one or more foreign individuals or legal entities; or
             b) controlled and managed by one or more foreign individuals or legal entities pursuant to a
             written contract, a right to sell the majority of shares, a right to appoint the majority of
             members to its executive or supervisory bodies; or
             c) in which not less than one-third of shares or shareholders’ votes is owned by foreign
             individuals, or stateless persons permanently residing abroad, or by legal entities referred to
             in this clause;
             3) a legal entity that is founded by an inter-governmental treaty of the Kyrgyz Republic;
             4) a foreign organization which is not a legal entity;
             5) an international organization. 709



706   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 158, referring to Stans
      Energy Соrp, “Decision of the Company ‘Stans Energy Corp’, the sole Participant of ‘Stans Energy Kg’ Limited
      Liability Company”, 21 January 2010 (Exhibit C-59); Decision of the sole shareholder of Kutisay Mining OJSC, 25
      January 2010 (Exhibit C-60); Decision of Stans Energy Corp on the transfer of shares from Stans Energy KG to Stans
      Energy Corp, 17 February 2016 (Exhibit C-207).
707   Rejoinder on Jurisdiction, at para. 48.
708   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at paras 159-160; Rejoinder
      on Jurisdiction, at para. 49.
709   Translation as provided by the Claimants in Law No 66 of 27 March 2003 on Investments in the Kyrgyz Republic, as
      amended on 22 October 2009 (with English translation) (Authority CLA-98).


                                                          128
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 140 of 280
                                                                                          PCA Case No. 2015-32
                                                                                                        Award




      444.         Kutisay Mining LLC is established under the laws of the Kyrgyz Republic, but
      is wholly owned by Stans Energy—a foreign legal entity—through its wholly owned subsidiary
      Stans KG.

      445.         With regard to the criteria of Article 1(3)(2)(b) the Tribunal notes that Stans KG was
      wholly owned by Stans Energy, and all decisions taken by Stans KG as the shareholder of Kutisay
      Mining LLC were first adopted and authorised by Stans Energy and that Article 1(3)(2)(b) does
      not require that control must be direct. Rather, as concluded above, the definition of “investment”
      in Article 1(1) expressly includes “indirect” ownership and control.

      446.         The Tribunal cannot agree with the Respondent’s argument that subparagraph (c) is
      clear in that it only applies to joint stock companies. The definition of “foreign investor” in Article
      1(3) is very wide which is in line with the primary intention of the 2003 Investment Law as
      referred to in its Preamble: “This Law sets forth the main principles of the national investment
      policy aiming at improving the investment climate in the republic and promoting the flow of local
      and foreign investment by providing investors with a fair and equitable legal regime and
      guaranteeing protection of their investments made into the economy of the Kyrgyz Republic.” 710
      In view of this express intention of the 2003 Investment Law, and as there is no indication
      otherwise, the Tribunal considers that Article 1(3)(2) is not intended to exclude limited liability
      companies from subparagraph (c), so that these could qualify as foreign investors only under
      subparagraphs (a) and (b).

      447.         Therefore, the Tribunal concludes that Kutisay Mining LLC qualifies as a “foreign
      investor”.


D.    WHETHER THE CLAIMS SHOULD BE DISMISSED BECAUSE THE CLAIMANTS ACQUIRED
      THEIR INVESTMENTS THROUGH CORRUPTION

      448.         The Respondent further contends that the claims should be dismissed on the basis that
      the investments were obtained through corruption. The Claimants reject these allegations.




710   Translation as provided by the Claimants in Law No 66 of 27 March 2003 on Investments in the Kyrgyz Republic, as
      amended on 22 October 2009 (with English translation) (Authority CLA-98).


                                                        129
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 141 of 280
                                                                                               PCA Case No. 2015-32
                                                                                                             Award




      1.     The Respondent’s Position

      449.        The Respondent argues that the Claimants’ claims should be dismissed because they
      obtained their Licenses through corruption. 711 According to the Respondent, this illegality
      permeates the acquisition of the Licenses. The Respondent concludes that, regardless of whether
      this objection goes to jurisdiction or to admissibility, the Tribunal must dismiss a claim tainted
      with such illegality, and notes that investment tribunals have consistently dismissed claims where
      serious wrongdoing has tainted the investment. 712

      450.        The Respondent alleges that the Claimants paid a bribe in breach of Kyrgyz, Canadian,
      and international law in order to acquire the Licenses and bypass the legal requirement that they
      be allocated through a tender. 713

      451.        The Respondent contests that there is, as argued by the Claimants, any heightened
      standard of proof regarding corruption allegations, 714 noting that tribunals have accepted that such
      allegations can be proven through circumstantial evidence,715 and may also be “inferred from
      objective factual circumstances.” 716 The Respondent also argues that tribunals may draw adverse
      inferences from the failure of a party to produce documentation717 and shift the burden of proof
                                                                                                                   718
      to the allegedly corrupt party where there is a reasonable indication of corruption.                               The
      Respondent relies on the decision in Spentex v. Uzbekistan, which held that “elements of bribery
      are made out ‘even if the final recipients of the bribe payments were not known’.” 719

      452.        Accordingly, the Respondent submits that it is not necessary to prove the Claimants’
      knowledge of the ultimate recipient of the bribe nor their knowledge of “(a) each and every


711   Statement of Defence on the Merits and Memorial on Jurisdiction, at paras 521-523; Rejoinder on the Merits and Reply
      on Jurisdiction, at paras 86-90; Respondent’s Post-Hearing Brief, at paras 11-12.
712   Statement of Defence on the Merits and Memorial on Jurisdiction, at paras 522-525.
713   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 521. See also, Respondent’s Post-Hearing
      Brief, at para. 13.
714   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 535; Rejoinder on the Merits and Reply on
      Jurisdiction, at para. 419.
715   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 536; Rejoinder on the Merits and Reply on
      Jurisdiction, at para. 421; Respondent’s Post-Hearing Brief, at para. 13.
716   Respondent’s Post-Hearing Brief, at para. 13, referring to United Nations Convention Against Corruption, 31 October
      2003, Article 28 (Authority RLA-170).
717   Rejoinder on the Merits and Reply on Jurisdiction, at para. 422; Respondent’s Post-Hearing Brief, at para. 13.
718   Statement of Defence on the Merits and Memorial on Jurisdiction, at paras 537-538; Rejoinder on the Merits and Reply
      on Jurisdiction, at para. 423.
719   Respondent’s Post-Hearing Brief, at para. 14 [emphasis in original], referring to Kathrin Betz, Proving Bribery, Fraud
      and Money Laundering in International Arbitration, (Cambridge University Press, 2017), p. 135, citing Spentex
      Netherlands, B.V. v. Republic of Uzbekistan, ICSID Case No. ARB/13/26, Award, 27 December 2016 (Authority
      RLA-232).


                                                          130
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 142 of 280
                                                                                            PCA Case No. 2015-32
                                                                                                          Award




      intermediary used to siphon the illicit payment to the ultimate recipient; or (b) the actual transfers
      that took place between the offshore company client accounts of AUB following the payment to
      Vesatel.” 720 Furthermore, the Respondent claims that it is not necessary to prove that the investor
      actually engaged in corruption. Quoting the tribunal in Minotte v. Poland, the Respondent asserts
      that in some circumstances “the deliberate closing of eyes to evidence of serious misconduct or
      crime […] would indeed vitiate a claim”. 721

      453.       The Respondent contends that the Claimants’ explanation for their overpayment
      (namely that such payment “could be retained by the Development Fund to finance its own
      activities”) lacks credibility: the payment was solicited during a telephone call. 722 Moreover, the
      tariffs payable for acquiring the Licenses were expressly stipulated by law, and the Development
      Fund had no role in the allocation of mining licenses. Finally, Stans Energy must have known
      that the Licenses had to be allocated through a competitive tender. 723 The Respondent also
      underscores the particular circumstances in which the payment was made—as part of a “sham”
      auction where Stans KG paid nearly double the starting price despite being the only bidder. 724

      454.       The Respondent argues that the Claimants’ failure to disclose, inter alia, documents
      related to their meetings with Mr. Eliseev, as ordered by the Tribunal pursuant to a request from
      the Respondent in the document production phase, must lead to the drawing of adverse inferences
      by the Tribunal. 725 According to the Respondent, the only plausible explanation is that Stans
      Energy made a corrupt payment in order to procure the Licenses, thereby bypassing the legal
      requirement of a tender. 726 Furthermore, the Respondent submits that the ultimate recipients of
      the bribe in this case were clearly “the Minister who secretly asked Mr Aryev for the double
      payment and Mr Eliseev […] who promised his assistance[.]” 727

      455.       The Respondent asserts that it has provided extensive evidence that the Claimants
      obtained their Licenses through bribery. 728 Nevertheless, even if the Tribunal does not find “proof


720   Respondent’s Post-Hearing Brief, at para. 14.
721   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 526 [emphasis in original].
722   Respondent’s Post-Hearing Brief, at paras 104,106.
723   Statement of Defence on the Merits and Memorial on Jurisdiction, at paras 553-554.
724   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 555; Respondent’s Post-Hearing Brief, at
      paras 122-125.
725   Rejoinder on the Merits and Reply on Jurisdiction, at paras 426-428; Respondent’s Post-Hearing Brief, at para. 128.
726   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 557; Rejoinder on the Merits and Reply on
      Jurisdiction, at para. 416.
727   Respondent’s Post-Hearing Brief, at para. 15 [emphasis in original].
728   Rejoinder on the Merits and Reply on Jurisdiction, at para. 429.


                                                         131
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 143 of 280
                                                                                               PCA Case No. 2015-32
                                                                                                             Award




      of actual knowledge, C[laimant]s at best engaged in wilful blindness. This is sufficient to vitiate
      the claim.” 729 The Claimants’ conduct, the Respondent contends, amounts to corruption under the
      two main international treaties which address it: (1) the 2003 United Nations Convention against
      Corruption (“Merida Convention”) and (2) the OECD Convention on Combating Bribery of
      Foreign Public Officials in International Business Transactions (“OECD Convention”). 730 The
      Claimants’ conduct would amount to bribery under both treaties as the Claimants provided an
      undue advantage (i.e. the double payment), and they obtained an undue advantage in return
      through the creation of an ad hoc scheme for the allocation of the Licenses. 731 The Respondent
      notes in this regard that bribery in international law extends to indirect payments. 732

      456.        The Respondent contends that the “defences” put forward by the Claimants do not
      exonerate them. 733 The Claimants’ explanation for the overpayment—that the Claimants were not
      bidding for the Licenses but for the shares of a State-owned company, and that only the price of
      the former was fixed by law—is disputed by the Respondent. As the Respondent argues, the
      Licenses were the only asset of Kutisay, so the value of that company at the time of the auction
      “was equal only to the license fees due in their respect”. 734 The Respondent also denies the
      Claimants’ contention that they did not receive any undue advantage. That contention, the
      Respondent argues, is contradicted by Claimants themselves, who have admitted that “the total
      purchase price … reflected … substantially less than the market value of the projects at the
      time”. 735 Finally, the Respondent contends that “even if the Claimants genuinely believed that
      their overpayment would be used to fund the Development Fund’s projects, it would still amount
      to a bribe”. 736

      457.        The Respondent submits that a tribunal should decline to exercise jurisdiction where a
      transaction has been entered into in violation of public policy norms, such as the Merida
      Convention and the OECD Convention. 737 The Claimants also paid a bribe under Kyrgyz law.


729   Respondent’s Post-Hearing Brief, at para. 16, referring to David Minnotte and Robert Lewis v. Republic of Poland,
      ICSID Case No. ARB(AF)/10/1, Award, 16 May 2014, at para. 163 (Authority RLA-149); Churchill Mining and
      Planet Mining Pty Ltd v. Republic of Indonesia, ICSID Case No. ARB/12/14 and 12/40, Award, 6 December 2016, at
      paras 501-504, 506, 508, 516-517 (Authority RLA-150). See also, Respondent’s Post-Hearing Brief, at paras 99-102.
730   Rejoinder on the Merits and Reply on Jurisdiction, at paras 431-433.
731   Rejoinder on the Merits and Reply on Jurisdiction, at para. 439.
732   Rejoinder on the Merits and Reply on Jurisdiction, at para. 433.2.
733   Rejoinder on the Merits and Reply on Jurisdiction, at para. 440.
734   Rejoinder on the Merits and Reply on Jurisdiction, at paras 441-444.
735   Rejoinder on the Merits and Reply on Jurisdiction, at paras 452-453, referring to Reply to the Statement of Defence on
      the Merits and Counter-Memorial on Jurisdiction, at para. 214.
736   Rejoinder on the Merits and Reply on Jurisdiction, at para. 446.
737   Rejoinder on the Merits and Reply on Jurisdiction, at para. 435.


                                                          132
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 144 of 280
                                                                                                PCA Case No. 2015-32
                                                                                                              Award




      The Respondent argues that the fact that the Kyrgyz Criminal Code applied only to individuals,
      and not to corporations, is not relevant here, since the matter at issue in this arbitration is not the
      individual criminal liability of the Claimants or their officers. 738

      458.         The Respondent argues that the fact that the bribe was allegedly requested by public
      officials cannot exonerate the Claimants from responsibility for the following reasons: (1) the
      Tribunal should not accept the Claimants’ statement that it was public officials who requested the
      bribe when, despite the Tribunal’s order for disclosure, the Claimants have produced no
      documentary evidence; (2) there was no “extortion” involved; (3) even if an official “extorted”
      money from them, Article 314(3) of the Kyrgyz Criminal Code, while relevant for criminal
      liability, does not address the question whether an investor can file a claim for breach of the 2003
      Investment Law; and (4) not only Kyrgyz law was violated but also Canadian law, international
      law and international public policy, and the Claimants have not explained how any purported
      solicitation from public officials would relieve them from responsibility under these legal
      norms. 739

      459.         In any event, the Respondent contends that it is not sufficient for the Claimants to plead
      ignorance, because the Claimants failed to carry out any due diligence concerning the legality of
      the scheme. When confronted with the various warning signs, they were not entitled simply to put
      their “head in the sand”. 740 The Respondent contends that “it is clear” that the Claimants
      conducted no appropriate due diligence before acquiring the Licenses. 741 The assertion that “the
      results of the legal due diligence ‘were relayed orally because [Stans] did not need a written
      report’ is ludicrous.” 742




738   Rejoinder on the Merits and Reply on Jurisdiction, at paras 436-437.
739   Rejoinder on the Merits and Reply on Jurisdiction, at para. 456.
740   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 558; Rejoinder on the Merits and Reply on
      Jurisdiction, at paras 101, 103-104, 106-114; Respondent’s Post-Hearing Brief, at paras 10-11, referring to, inter alia,
      Printout of the New Zealand Companies Office register of directors, 2 November 2013 (Exhibit R-435); Decision No
      1 of the sole participant of the Kutisay Mining OJSC, 9 December 2009 (Exhibit C-49); Decision No 13-1/2414 of the
      State Department for Regulation and Supervision of Financial Markets under the Government of the Kyrgyz Republic
      on the State registration of constitutive issue of shares of Kutisay Mining OJSC, 10 December 2009 (Exhibit C-50);
      Extract from Trust Management Agreement No 2/09-DU between Vesatel United Limited and Kyrgyz Republic
      Development Fund CJSC, 16 December 2009 (Exhibit C-51).
741   Respondent’s Reply Post-Hearing Brief, at para. 39.
742   Respondent’s Reply Post-Hearing Brief, at para. 40.


                                                           133
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 145 of 280
                                                                                             PCA Case No. 2015-32
                                                                                                           Award




      2.     The Claimants’ Position

      460.       The Claimants allege that the Respondent has failed to establish that the Claimants
      obtained their Licenses through corruption. 743 Furthermore, the Claimants contend that, in any
      event, the Respondent’s own culpability would exonerate the Claimants. 744

      461.       The Claimants accept that, as a principle of law, the establishment of bribery may bar a
      tribunal’s jurisdiction or admissibility of claims; however, they contend that the Respondent has
      failed to prove that the Claimants paid a bribe.745

      462.       In this regard, the Claimants aver that, according to the prevailing view, allegations of
      criminal activity in international arbitration “are subject to a heightened standard of proof, resting
      squarely on the accusing party”. 746 They argue that there “is no basis to lower the standard of
      proof” as the Respondent contends. 747

      463.       The Respondent, so the Claimants allege, operate on “on the false premise that the
      Claimants have withheld documents”, and that the Tribunal may therefore “draw adverse
      inferences”. According to the Claimants, “the Kyrgyz Republic seeks to achieve the dismissal of
      the arbitration on a mere prima facie case of bribery”. 748 The Claimants deny having withheld
      any documents as they were unable, after a reasonable search, to identify responsive material. 749
      The drawing of an adverse inference is a last resort for cases where:

             (1) the party seeking the inference has produced all available evidence corroborating the
             inference sought; (2) the party requesting the adverse inference has established that the party
             against whom the inference is sought has access to the evidence sought; (3) the inference is
             reasonable, consistent with facts in the record, and logically related to the probable nature of
             the evidence withheld; (4) the party seeking the adverse inference has produced prima facie
             evidence; and (5) the tribunal has afforded the party against whom the adverse inference is
             sought sufficient opportunity to produce evidence prior to drawing adverse inferences against
             it. 750



743   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at paras 205-221; Rejoinder
      on Jurisdiction, at para. 75; Claimants’ Post-Hearing Brief, at paras 9-10.
744   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at paras 222-225.
745   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 206; Claimants’ Post-
      Hearing Brief, at paras 9-10.
746   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 207.
747   Claimants’ Reply Post-Hearing Brief, at para. 9.
748   Rejoinder on Jurisdiction, at para. 76.
749   Rejoinder on Jurisdiction, at para. 77, referring to Letter from Freshfields Bruckhaus Deringer to King & Wood
      Mallesons, 5 October 2017 (Exhibit R-430).
750   Rejoinder on Jurisdiction, at para. 78, referring to J Sharpe, “Drawing Averse Inferences from the Non-production of
      Evidence” (2006) 22(4) Arbitration International 549, at p. 551 (Authority CLA-321).


                                                         134
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 146 of 280
                                                                                               PCA Case No. 2015-32
                                                                                                             Award




      464.        According to the Claimants, the Respondent has not addressed these elements. The
      drawing of adverse inferences is not justified, the Claimants contend, in circumstances where “not
      all of the evidence available to the Respondent on its allegations of bribery has been produced,
      where its allegations are inconsistent with its own evidence, and where the Respondent has not
      met even the lightest burden of proof”. 751

      465.        The Claimants disagree with the Respondent’s proposition that a showing of indicia of
      corruption suffices to shift the burden of proof to the Claimants, who would then have to “disprove
      its allegations of corruption”. 752 The Claimants note that it is a general principle of law that a
      party bears the burden of establishing each element of its claim or defence and further argue that,
      with regard to allegations of corruption, there is consensus that the evidence should inspire
      “reasonable certainty”. 753

      466.        The Claimants consider that the Respondent has failed to prove any wrongdoing by any
      standard and, in particular, has failed to demonstrate any of the key elements of the crime alleged,
      namely: (1) that the Claimants made an improper payment to the Respondent’s representatives;
      (2) that such payment gave the Claimants an improper advantage; and (3) that the Claimants knew
      that the Respondent’s representatives had improperly appropriated funds. 754

      467.        First, the Claimants deny having engaged in bribe-giving and having offered anything
      to any official to induce him or her to act or to refrain from acting in the exercise of official
      duties. 755 They note that no evidentiary link has been established to the effect that payments were
      made to any public official. 756 In particular, the Claimants were not involved in any of the
      subsequent transfers alleged by the Respondent. 757




751   Rejoinder on Jurisdiction, at paras 79-82.
752   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 207 [emphasis in
      original].
753   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 208, referring to
      Vladislav Kim v. Republic of Uzbekistan (ICSID Case No ARB/13/6) Decision on Jurisdiction, 8 March 2017, at para.
      544 (Authority CLA-289).
754   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at paras 210-212; Rejoinder
      on Jurisdiction, at paras 85-86.
755   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 213; Claimants’ Post-
      Hearing Brief, at para. 13, referring to, inter alia, Hearing Transcript, Day 2, pp 434:21-435:16, 448:13-22, Day 3, pp
      483:4-484:1, 489:11-16.
756   Rejoinder on Jurisdiction, at para. 88.
757   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 218.


                                                           135
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 147 of 280
                                                                                            PCA Case No. 2015-32
                                                                                                          Award




      468.       Regarding the contention that Stans paid more for the Licenses than required by law,
      the Claimants aver that, even if overpayment were proven, it should not be regarded as a bribe. 758
      The Claimants aver that their conviction that they were engaged in a legitimate transaction is
      proven by the fact that the entire amount paid was recorded and publicly disclosed. 759

      469.       Second, the Claimants contend that even if they had paid more than required, they did
      not obtain any undue advantage as a result. Hence, there could be no link between the payment
      and the allocation of the Licenses, 760 and the higher payment could not have been a “red flag”. 761
      The Claimants add that, had an investor acquired the Licenses by tender or direct negotiations, it
      “would necessarily have paid more”. 762

      470.       Third, the Claimants aver that, like many of the Respondent’s own authorities at the
      time, they had no reason to believe that the Development Fund or the AUB were engaged in any
      kind of illegal conduct. 763 In the Claimants’ view, Minister Kurmanaliev’s “position in the
      Kyrgyz government and the circumstances of the request… confirmed that he was acting within
      the scope of his official capacity and in the name of the Kyrgyz State”. 764 Moreover, the allegedly
      suspicious “circumstances” of the payment, the Claimants contend, were within the Respondent’s
      “exclusive knowledge and control […] Claimants were entirely in the dark about the auction
      process”. 765

      471.       The Claimants also deny the Respondent’s contention that they could have been guilty
      of bribery even if they “genuinely believed” that the Development Fund would use their payment
      appropriately. 766 According to the Claimants, there can be no bribery if Stans Energy had no
      intention of giving a benefit in order to receive an improper favour from an official, and intent
      has not been proven. 767




758   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 215; Rejoinder on
      Jurisdiction, at para. 84; Claimants’ Post-Hearing Brief, at para. 13.
759   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 216-217.
760   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 219.
761   Claimants’ Reply Post-Hearing Brief, at para. 18.
762   Claimants’ Reply Post-Hearing Brief, at para. 18.
763   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 217; Rejoinder on
      Jurisdiction, at para. 84; Claimants’ Post-Hearing Brief, at para. 8.
764   Claimants’ Reply Post-Hearing Brief, at para. 12.
765   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 220 cf. Rejoinder on
      the Merits and Reply on Jurisdiction, at paras 50-57. See also, Claimants’ Post-Hearing Brief, at para. 10(b).
766   Rejoinder on Jurisdiction, at para. 87.
767   Rejoinder on Jurisdiction, at para. 87.


                                                         136
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 148 of 280
                                                                                               PCA Case No. 2015-32
                                                                                                             Award




      472.        In sum, the Claimants contend that it is possible, although not proven, that public
      officials may have stolen money from their payment but this would amount to embezzlement and
      not to bribery. 768 As the Respondent has failed to establish the Claimants’ involvement in any
      improper activity, the Tribunal should uphold its jurisdiction. 769

      473.        In any event, the Claimants further argue that, should their payment be considered a
      bribe, it would have been then solicited by the Kyrgyz authorities 770 and, as a matter of Kyrgyz
      law, this would exonerate the Claimants. 771


      3.     The Tribunal’s Analysis

      474.        From its Procedural Order No. 9 regarding Post-Hearing Procedures, the Tribunal
      recalls its Questions 1 and 2:

             Jurisdiction
             1. Assuming that the Tribunal accepts the scheme described by Mr. Beysheyev in his witness
             testimony as true, what is the evidence on the record that the Claimants (i) were aware or (ii)
             could have been expected to be aware of it? Based on that evidence, what are the legal
             consequences for the Claimants’ claims in these proceedings?
             2. Assuming that the Tribunal concludes that the 29 December 2009 auction at the Central
             Asian Stock Exchange was contrary to Kyrgyz law, what is the evidence on the record that
             the Claimants (i) were aware or (ii) could have been expected to be aware of such
             unlawfulness? What would be the legal consequence if the auction was contrary to Kyrgyz
             law but the Claimants were unaware of it?
      475.        Further, the Tribunal points out that the Respondent has the burden of proof regarding
      its allegation that the Claimants acquired their investment through corruption.

      476.        As the Parties have argued the issue of corruption referring to the issues addressed both
      in the above Questions 1 and 2, the Tribunal will also address both in conjunction. The first issue
      is whether the circumstances under which the Claimants made payments and received their
      Licenses are proven to show corruption. In this context, the Tribunal first focusses on evidence


768   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 221; Rejoinder on
      Jurisdiction, at para. 15; Claimants’ Post-Hearing Brief, at para. 9.
769   Rejoinder on Jurisdiction, at para. 89; Claimants’ Post-Hearing Brief, at para. 9.
770   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 222, referring to
      Statement of Defence, at para. 554.1 (“The additional payment was solicited in a phone call after the conclusion of the
      meetings between Stans Energy and SAGMR”).
771   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at paras 222-223, referring to
      Criminal Code of the Kyrgyz Republic No 68 of 1 October 1997 (as amended on 17 December 2009), Article 314(3)
      (Authority CLA-293): “A person who has given a bribe shall be released from criminal liability if the official extorted
      the bribe […]”


                                                           137
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 149 of 280
                                                                                            PCA Case No. 2015-32
                                                                                                          Award




      for corruption and will, should it not find that corruption is proven, only thereafter in Section V.E
      of this Award examine whether, even without corruption, a breach of Kyrgyz law would have the
      effect of depriving the Tribunal of jurisdiction or rendering the Claimants’ claims inadmissible.

      477.          As summarized above, the Respondent contends that the Claimants’ explanation for
      their overpayment (namely that such payment “could be retained by the Development Fund to
      finance its own activities”) lacks credibility: the payment was solicited during a telephone call. 772
      Moreover, the tariffs payable for acquiring the Licenses were expressly stipulated by law, and the
      Development Fund had no role in the allocation of mining licenses. Finally, Stans Energy must
      have known that the Licenses had to be allocated through a competitive tender. 773 The Respondent
      also underscores the particular circumstances in which the payment was made—as part of a
      “sham” auction where Stans KG paid nearly double the starting price despite being the only
      bidder. 774

      478.          In this context, the Tribunal accepts as plausible the Claimants’ argument that, like
      many of the Respondent’s own authorities at the time, they had no reason to believe that the
      Development Fund or the AUB were engaged in any kind of illegal conduct. 775 In the Claimants’
      view, Minister Kurmanaliev’s position in the Kyrgyz Government and the circumstances of his
      request for a higher payment could indeed be taken as showing that he was acting within the scope
      of his official capacity and in the name of the Kyrgyz Republic. The allegedly suspicious
      “circumstances” of the payment were within the Respondent’s exclusive knowledge and control
      and the Claimants were neither acquainted nor in control of the auction process. Among other
      circumstances, the Tribunal regards it as significant that the Claimants made the entirety of the
      requested payment to the official bank account of the Development Fund, in a regular transaction
      recorded in the Claimants’ books—this situation differs markedly from a scenario in which part
      of a payment is made in cash or to the bank account of a third party. Therefore, the Tribunal also
      does not find that the Respondent, which has the burden of proof, has provided sufficient evidence
      that the Claimants engaged in wilful blindness.




772   Respondent’s Post-Hearing Brief, at paras 104, 106.
773   Statement of Defence on the Merits and Memorial on Jurisdiction, at paras 553-554.
774   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 555; Respondent’s Post-Hearing Brief, at
      paras 122-125.
775   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 217; Rejoinder on
      Jurisdiction, at para. 84; Claimants’ Post-Hearing Brief, at para. 8.


                                                        138
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 150 of 280
                                                                                            PCA Case No. 2015-32
                                                                                                          Award




      479.       On the other hand, from the evidence provided, the Tribunal accepts the scheme
      described by Mr. Beysheyev in his witness testimony and confirmed in his oral testimony at the
      hearing as proven and accepts that, indeed, after the Claimants had paid, this evidence seems to
      show that the further processing of the payment was suspicious. But all of this processing occurred
      within the Respondent’s system and control. And even in reply to the Tribunal’s Question No. 1
      quoted above, no evidence has been provided by the Respondent that the indeed suspicious details
      of the scheme described by Mr. Beysheyev were known to the Claimants. They can therefore not
      be attributed to the Claimants.

      480.       Regarding the Respondent’s allegation that the Claimants have withheld documents,
      and that the Tribunal may therefore draw adverse inferences, the Tribunal sees no reason to doubt
      the Claimants’ assurance that they were unable, after a reasonable search, to identify further
      responsive material.

      481.       In conclusion, therefore, the Tribunal finds that the Respondent has not provided
      evidence that is sufficient to show that the Claimants have obtained the investment by corruption
      or at least must have recognized corruption to be involved.


E.    WHETHER THE CLAIMS SHOULD BE DISMISSED BECAUSE THE CLAIMANTS ACQUIRED
      THEIR INVESTMENTS IN BREACH OF KYRGYZ LAW

      482.       The Respondent alleges that the Claimants’ claims should be dismissed because they
      obtained their Licenses in breach of various provisions of Kyrgyz law: (1) Article 183 of the
      Kyrgyz Criminal Code, which prohibits money laundering; (2) Article 16 of the Subsoil Law,
      which sets out requirements for public tenders; and (3) Articles 408 and 409 of the Kyrgyz Civil
      Code, which lay out requirements for auctions. 776

      483.       The Claimants assert that the 2003 Investment Law “does not prevent disputes arising
      out of ‘illegal’ investments from being adjudicated”, 777 and even if the 2003 Investment Law
      provided for such a legality requirement, it would not set “an absolute bar to jurisdiction”. 778 In




776   Statement of Defence on the Merits and Memorial on Jurisdiction, at paras 559-560; Respondent’s Post-Hearing Brief,
      at para. 126.
777   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 162; Rejoinder on
      Jurisdiction, at para. 50.
778   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 168.


                                                         139
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 151 of 280
                                                                                                PCA Case No. 2015-32
                                                                                                              Award




      any event, the Claimants contend, the Respondent has failed to establish the Claimants’ breaches
      of Kyrgyz law that could bar the Tribunal’s jurisdiction. 779

      484.        Since they are interlinked, the Tribunal will examine the issues addressed under
      subsections 1 to 4 hereafter together at the end of this section.


      1.     Whether and to What Extent the 2003 Investment Law Contains a Legality
             Requirement

             a.      The Respondent’s Position

      485.        The Respondent avers that claims by investors are to be dismissed when the investment
      has been made in breach of the law of the host State and alleges that the requirement that
      investments be lawful is both explicit and implicit in the instruments relied upon by the
      Claimants. 780 Specifically, the Respondent refers to Article 20(1) of the 2003 Investment Law,
      which provides that in carrying out their economic activity investors shall comply with the
      legislation of the Kyrgyz Republic, and to Article 4 of the Moscow Convention, which provides
      that investors shall have the right to make investments by any method not prohibited by the
      legislation of the recipient State. 781

      486.        The Respondent alleges that considerations relevant in the context of investment treaty
      arbitrations are equally applicable in the context of an arbitration based on an investment law. 782
      This is so because an offer to arbitrate amounting to a unilateral declaration (within a national
      investment law) cannot be interpreted more expansively than a comparable offer within an
      investment treaty. 783

      487.        The Respondent argues that even in the absence of express “legality” requirements,
      investment tribunals have confirmed that there is an implicit limitation on their jurisdiction
      whenever claims are based on illegal investments. 784 The Respondent rejects the Claimants’
      contention that there is no support for the possibility to imply a legality requirement, arguing that
      there are numerous authorities which favour the existence such obligation, 785 and quoting, inter

779   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at paras 173-174.
780   Statement of Defence on the Merits and Memorial on Jurisdiction, at paras 528-529.
781   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 529.
782   Rejoinder on the Merits and Reply on Jurisdiction, at para. 407.
783   Rejoinder on the Merits and Reply on Jurisdiction, at para. 410 cf. Rejoinder on Jurisdiction, at para. 51.
784   Rejoinder on the Merits and Reply on Jurisdiction, at para. 404.2.
785   Rejoinder on the Merits and Reply on Jurisdiction, at para. 411.


                                                           140
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 152 of 280
                                                                                            PCA Case No. 2015-32
                                                                                                          Award




      alia, the Fraport II tribunal which stated that “[…] there is an increasingly well-established
      international principle which makes international legal remedies unavailable with respect to
      illegal investments”. 786

      488.       The Respondent strongly opposes the Claimants’ contention that through its conduct it
      confirmed the legality of the Licenses. 787 According to the Respondent, the Claimants have not
      relied on estoppel, waiver, acquiescence or some other legal doctrine, which are not applicable
      under Kyrgyz law. 788 Even if the alleged conduct is correct, it does not demonstrate any
      “confirmation” by the Respondent of the Licenses’ validity. 789

      489.       According to the Respondent, the principle of good faith is a principle under both
      international law and Kyrgyz law that prevents an individual from bringing proceedings in
      circumstances in which they have committed an “abuse”. The principle is consistent with the
      practice of international tribunals to deny protection to an investor if it has “unclean hands” or
      acquired its investment in bad faith. 790 The Respondent contends that the Claimants were aware
      that they were making a corrupt payment, which is reinforced by their apparent lack of
      development of due diligence despite numerous red flags. 791 Bribery, corruption and money
      laundering are also contrary to international public policy. 792 Moreover, the alleged breaches of
      Kyrgyz law are serious breaches, which justify that the Tribunal declines to exercise jurisdiction
      over the merits. 793

      490.       The Respondent also rejects the appropriateness of following, as alleged by the
      Claimants, the balancing approach advocated in Kim v. Uzbekistan for the following reasons: (1)
      Article 31 of the VCLT and the preamble of a BIT played a central role in that tribunal’s
      conclusions; (2) these considerations are inapplicable in this case, as proportionality is not a
      general principle of Kyrgyz law; (3) this reasoning has not been accepted in any subsequent




786   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 530; Rejoinder on the Merits and Reply on
      Jurisdiction, at para. 409.
787   Rejoinder on the Merits and Reply on Jurisdiction, at paras 481-483.
788   Rejoinder on the Merits and Reply on Jurisdiction, at para. 482.
789   Rejoinder on the Merits and Reply on Jurisdiction, at para. 483.
790   Rejoinder on the Merits and Reply on Jurisdiction, at para. 404.3.
791   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 531; Rejoinder on the Merits and Reply on
      Jurisdiction, at paras 98-100. See also, Respondent’s Post-Hearing Brief, at para. 150.
792   Rejoinder on the Merits and Reply on Jurisdiction, at paras 404.1, 414.
793   Rejoinder on the Merits and Reply on Jurisdiction, at para. 412.


                                                         141
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 153 of 280
                                                                                           PCA Case No. 2015-32
                                                                                                         Award




      decision; and (4) even if a balancing exercise were applicable in this case, the breaches by the
      Claimants would be sufficiently serious to bar the Tribunal’s jurisdiction. 794


             b.      The Claimants’ Position

      491.        The Claimants assert that regardless of whether there was any illegality (which they
      deny), the 2003 Investment Law contains no legality requirement and does not prevent disputes
      arising from “illegal” investments from being adjudicated. 795

      492.        The Claimants argue that nothing in Article 20 of the 2003 Investment Law, which
      provides for the observance of Kyrgyz laws by investors, establishes such observance as a
      precondition for protection under the Law or for arbitration under Article 18 of the Law. They
      further argue that Article 20(1) applies to “investors”, who by definition, must already have
      acquired an investment. 796

      493.        Moreover, the Claimants aver that “there is no indication that breach of the legal
      compliance obligation in Article 20(1) should result in the exclusion of disputes related to the
      investments in question from the protections of the Investment Law”. 797 Rather, Article 20(2)
      provides for the consequences of non-compliance with Kyrgyz laws by stating that investors will
      be subject to normal judicial processes as appropriate for the violation at stake. In contrast with
      investment laws adopted by other countries, 798 the 2003 Investment Law does not provide for any
      limitation or abrogation of rights. 799

      494.        The Claimants contend that, in any event, a legality requirement would be limited in
      scope. 800 Claimants note that the Respondent relies on the decision in Fraport II, a case which
      dealt with a bilateral investment treaty, not a municipal investment law. 801 Moreover, they argue
      that the Respondent’s allegation that its unilateral consent to arbitration in the investment law

794   Rejoinder on the Merits and Reply on Jurisdiction, at para. 413.
795   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at paras 162-166; Rejoinder
      on Jurisdiction, at para. 50; Claimants’ Post-Hearing Brief, at para. 16.
796   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 164.
797   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 165.
798   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 166, referring to
      Tunisia Law No 93-120 of 27 December 1993 promulgating the Investment Incentives Code, at Article 65(1)
      (Authority CLA-199); and Order of the Republic of Guinea No 001/PRG/87, 3 January 1987, at Article 27 (Authority
      CLA-234).
799   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 166.
800   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at paras 167-172. See also,
      Claimants’ Post-Hearing Brief, at para. 17.
801   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 167.


                                                        142
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 154 of 280
                                                                                              PCA Case No. 2015-32
                                                                                                            Award




      should be treated like a State’s consent to arbitration in a bilateral investment treaty802 “is contrary
      to the Respondent’s previous position that the 2003 Investment Law cannot be interpreted as an
      international legal instrument”. 803

      495.        In any event, even if international law were relevant for the interpretation of the
      jurisdictional scope of the 2003 Investment Law, “[t]here is no support for the proposition that an
      absolute bar to jurisdiction is to be implied in an instrument that does not so stipulate”. 804 The
      Claimants note that the tribunal in Fraport II was interpreting the express limitation of a treaty
      clause and “did not suggest that absent the language it was interpreting such a limitation could be
      implied or imported by operation of general legal principles”. 805

      496.        The Claimants note that even in cases concerning an express “legality” provision in a
      treaty, tribunals have been careful in applying such a limitation of jurisdiction and have only
      dismissed claims on this ground in certain serious instances where the nature of the violation
      justified such a result. 806 The Claimants invoke the Quiborax decision, in which the tribunal held
      that an expansive interpretation of the legality requirement “would create deleterious incentives,
      as host States would be in a position to strip investors of treaty protection by finding any minor
      breach at any time”. 807 The Claimants contend that a balanced interpretation must be followed,
      especially in cases where the legality requirement is implicit (assuming that an implicit
      requirement can actually exist); 808 and they rely on the Kim v. Uzbekistan decision as an example
      of such a balanced approach, which:

             requires a case-by-case analysis examining both the seriousness of the investor’s conduct and
             the significance of the obligation not complied with so as to ensure that the harshness of the
             sanction of placing the investment outside of the protections of the BIT is a proportionate




802   Rejoinder on Jurisdiction, at para. 51, referring to Rejoinder on the Merits and Reply on Jurisdiction, at para. 410.
803   Rejoinder on Jurisdiction, at para. 51, referring to Award on Jurisdiction, at paras 56-61.
804   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 168, referring to
      Phoenix Action, Ltd v. Czech Republic (ICSID Case No ARB/06/5) Award, 15 April 2009, at para. 101 (Authority
      RLA-222); and Gustav F W Hamester GmbH & Co KG v. Republic of Ghana (ICSID Case No ARB/07/24) Award,
      18 June 2010, at paras 123-128 (Authority RLA-148). See also, Rejoinder on Jurisdiction, at para. 52.
805   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 168 [emphasis in
      original].
806   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 169, referring to
      Vladislav Kim v. Republic of Uzbekistan (ICSID Case No ARB/13/6) Decision on Jurisdiction, 8 March 2017, at para.
      390 (Authority CLA-289).
807   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 170, referring to
      Quiborax SA, Non Metallic Minerals SA and Allan Fosk Kaplún v. Plurinational State of Bolivia (ICSID Case No
      ARB/06/2) Decision on Jurisdiction, 27 September 2012, at para. 263 (Authority CLA-280).
808   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 171.


                                                          143
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 155 of 280
                                                                                          PCA Case No. 2015-32
                                                                                                        Award




             consequence for the violation examined. 809
      497.       The Claimants assert that the consistent practice of investment tribunals shows that only
      illegal conduct at the time an investment is “made” (and not afterwards) may raise a jurisdictional
      bar. 810 Furthermore, illegality that results from the State’s conduct (rather than the Claimants’)
      cannot deprive the Tribunal of jurisdiction. This follows from the maxim that a party should not
      be permitted to benefit from its own wrong. 811

      498.       Moreover, the Claimants consider the Respondent’s allegations concerning their
      purported engagement in any illegal activity as groundless and a mere an attempt to avoid liability.
      As evidence, the Claimants refer to the Respondent’s “ratification” of the Claimants’ activity
      through the conclusion of License Agreements No. 2 and 3; allegations of illegality appear for the
      first time in these proceedings. 812 The Claimants argue that the Respondent repeatedly confirmed
      the legality of the Claimants’ investments through the re-issue of the Licenses in 2010 and the
      conclusion of new License Agreements in 2010 and 2012. 813

      499.       Even if some illegality could be proven, the Claimants reiterate that substantive
      protection of, or consent to arbitration under, the 2003 Investment Law are not conditioned by
      any legality requirement. In any event, even if it there were such conditionality, it could only
      apply in limited circumstances, which have not been proven by the Respondent “even assuming
      the breaches of Kyrgyz law as alleged”. 814




809   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 172, referring to
      Vladislav Kim v. Republic of Uzbekistan (ICSID Case No ARB/13/6) Decision on Jurisdiction, 8 March 2017, at
      para.404 (Authority CLA-289).
810   Rejoinder on Jurisdiction, at para. 55.
811   Rejoinder on Jurisdiction, at para. 56. See also, Claimants’ Post-Hearing Brief, at para. 17.
812   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 173.
813   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at paras 227-229.
814   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 174; Rejoinder on
      Jurisdiction, at para. 54.


                                                        144
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 156 of 280
                                                                                            PCA Case No. 2015-32
                                                                                                          Award




      2.   Whether the Claims Should Be Barred Because the Licenses Were Obtained in
      Breach of the Prohibition of Money Laundering under the Kyrgyz Criminal Code

             a.      The Respondent’s Position

      500.        The Respondent contends that the Claimants breached the prohibitions against money
      laundering under Kyrgyz law and international law. 815 In particular, the Respondent submits that:

             C[laimant]s knew, or at the very least should have known, that the double payment secretly
             requested by Minister Kurmanaliev in exchange for the “bullet proof procedure” concocted
             by Mr Eliseev and the Minister constituted a bribe that was destined not for the State budget
             but for Minister Kurmanaliev, Mr Eliseev and/or their associates. To achieve this, the
             proceeds needed to be laundered in a manner similar to that described by Mr Beysheyev. 816
      501.        The Respondent underscores that Mr. Beysheyev testified at the Hearing that corruption
      within the Bakiev regime “was widely perceived by Kyrgyz society at large in 2009, including
      that AUB and its chairman, Mr Mikhail Nadel, were connected with and even protected by the
      Bakiev regime.” 817

      502.        The Respondent argues that “the proceeds of this rigged auction were then rapidly
      transferred through a series of offshore bank accounts” 818 in breach of the money laundering
      prohibition under Article 183 of the Kyrgyz Criminal Code. Specifically:

             they sought to make the ownership of criminal revenue (i.e. the bribe) […] look legitimate
             through an auction […] their actions involved the transfer of assets […] were undertaken
             with the knowledge that the funds represented criminal activity revenue; and this was for the
             purpose of concealing the criminality of the assets[.] 819


      503.        According to the Respondent, the sanctions provided under Kyrgyz law for money
      laundering are irrelevant for determining whether the breach of such law justifies the dismissal of
      an investment claim. 820 The Respondent also contests the Claimants’ argument that the absence
      of criminal charges would show that the violation of money laundering laws did not affect a
      significant interest of the Kyrgyz Republic. First, the Respondent argues that the proportionality
      principle has no role to play in determining whether the Claimants can bring a claim, and is not a

815   Respondent’s Post-Hearing Brief, at para. 17, referring to Criminal Code of the Kyrgyz Republic No 68 of 1 October
      1997, Article 183 (Authority CLA 293); United Nations Convention Against Corruption, 31 October 2003, Article 13
      (Authority RLA-170).
816
      Respondent’s Post-Hearing Brief, at para. 7 [emphasis in original].
817   Respondent’s Post-Hearing Brief, at para. 99, referring to Hearing Transcript, Day 3, pp 551:8-553:7.
818   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 562. See also, Respondent’s Post-Hearing
      Brief, at para. 6.
819   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 563 [footnotes omitted].
820   Rejoinder on the Merits and Reply on Jurisdiction, at para. 459.


                                                        145
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 157 of 280
                                                                                            PCA Case No. 2015-32
                                                                                                          Award




      relevant consideration in determining whether a particular transaction was contrary to
      international public policy. 821 In any event, engaging in money laundering infringes “significant
      interests” of the Respondent. 822

      504.       The Respondent considers that the fact that some Kyrgyz officials may have been
      complicit in a corrupt scheme does not prevent the Respondent from raising such illegality as a
      bar to the Tribunal’s jurisdiction. 823

      505.       The Respondent reiterates its position that it is irrelevant that the Kyrgyz Criminal Code
      only applied to individuals at the relevant time, since the question before this Tribunal is not the
      individual criminal liability of the Claimants or its officers but a question of jurisdiction in
      circumstances where an investment has been acquired in violation of such norms. 824

      506.       The Respondent also refuses the Claimants’ argument that the Claimants’ positive
      knowledge of money laundering was required. Rather, according to the Respondent,
      “C[laimant]s’ actual knowledge of what happened inside AUB is irrelevant. The question is, how
      likely was that to happen in the circumstances (whether in the same or similar manner, whether
      in AUB or elsewhere).” 825

      507.       Hence, the Respondent argues that the Tribunal should decline jurisdiction because
      money laundering is contrary to international public policy 826 and any award based upon an
      investment procured through or tainted by money laundering is liable to be set aside to prevent a
      party from benefitting from its involvement in such illegality. 827 What Mr. Beysheyev’s evidence
      proved, according to the Respondent, was that “as a matter of fact the overpayment went not to
      the State but was laundered and dissipated.” 828




821   Rejoinder on the Merits and Reply on Jurisdiction, at para. 460.
822   Rejoinder on the Merits and Reply on Jurisdiction, at para. 460.1.
823   Rejoinder on the Merits and Reply on Jurisdiction, at para. 461.
824   Rejoinder on the Merits and Reply on Jurisdiction, at paras 464-469.
825   Respondent’s Reply Post-Hearing Brief, at para. 5 [emphasis in original].
826   Rejoinder on the Merits and Reply on Jurisdiction, at paras 470-473; Respondent’s Post-Hearing Brief, at para. 18.
827   Rejoinder on the Merits and Reply on Jurisdiction, at para. 458, referring to Ruling of the Paris Court of Appeal
      (Division 1, Chamber 1) in Case No 15/01650, The Kyrgyz Republic v. Mr Valeriy Belokon, dated 21 February 2017,
      at pp 8-9 (Authority RLA-129).
828   Respondent’s Reply Post-Hearing Brief, at para. 5 [emphasis in original].


                                                        146
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 158 of 280
                                                                                               PCA Case No. 2015-32
                                                                                                             Award




             b.      The Claimants’ Position

      508.        The Claimants assert that the Respondent has failed to prove any breach by the
      Claimants of Article 183 of the Kyrgyz Criminal Code. 829 In particular, the Claimants contend
      that nothing in Mr. Beysheyev’s testimony suggests nor substantiates that Stans Energy would
      have engaged in money laundering. 830 To the contrary, the Claimants argue that Mr. Beysheyev
      confirmed at the Hearing that “no money laundering took place until after the money received by
      the Development Fund had been stolen by AUB employees and transferred away.” 831

      509.        According to the Claimants, it was confirmed during the Hearing that “his investigation
      concluded only that employees of AUB stole money from depositors, including the Development
      Fund, and then moved those funds offshore”, 832 while there is no evidence that any government
      officials or Development Fund employees would have been involved with “any purported
      malfeasance or wrongdoing”. 833 Rather, the Claimants argue that Mr. Beysheyev’s testimony
      “demonstrates that Stans Energy could not have been aware of any wrongdoing”, 834 as the alleged
      misconduct of AUB’s employees was hidden through “exceptionally complex” schemes, 835 the
      discovery of which:

             required considerable investigative work over several years by a specialized department
             drawing on police powers and the resources of the Kyrgyz National Bank, and with full
             access to AUB’s internal records. 836
      510.        According to the Claimants, there is no evidence to support that the mere involvement
      of AUB in the transaction should have alerted Stans Energy to potential illicit conduct or that
      Stans Energy was “wilfully blind”. 837 On the contrary, the Claimants aver that Mr. Beysheyev’s
      testimony confirmed that before 2010, AUB was the largest private bank in the Kyrgyz
      Republic, 838 “routinely used by sophisticated international correspondent banks […] and Kyrgyz
      public authorities”, 839 as well as “well-regarded by the public and the banking community at

829   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 178.
830   Claimants’ Post-Hearing Brief, at para. 6, referring to Hearing Transcript, Day 3, pp 556:15-21, 557:19-17.
831   Claimants’ Reply Post-Hearing Brief, at para. 19.
832   Claimants’ Post-Hearing Brief, at para. 6, referring to Hearing Transcript, Day 3, pp 519:25-520:3, 539:10-541:24,
      543:7-544:1, 545:23-547:12.
833   Claimants’ Post-Hearing Brief, at para. 6, referring to Hearing Transcript, Day 3, p. 544:2-20.
834   Claimants’ Post-Hearing Brief, at para. 7 [emphasis in original], referring to Hearing Transcript, Day 3, p. 548:2-13.
835   Claimants’ Post-Hearing Brief, at para. 7, referring to Hearing Transcript, Day 3, pp 520:17-22, 539:4-9.
836
      Claimants’ Post-Hearing Brief, at para. 7, referring to Hearing Transcript, Day 3, pp 526:1-9, 539:7-9.
837   Claimants’ Post-Hearing Brief, at para. 8, Claimants’ Reply Post-Hearing Brief, at para. 6.
838   Claimants’ Post-Hearing Brief, at para. 8, referring to Hearing Transcript, Day 3, p. 524:8-18.
839   Claimants’ Post-Hearing Brief, at para. 8, referring to Hearing Transcript, Day 3, pp 531:13-532:3, 533:6-19, 533:20-
      534:15, 535:4-20, 541:8-13; Witness Statement of E. Beysheyev, 14 June 2017, at para. 47; Payment order No. 2 from
      Kutisay Mining OJSC to the Leninskiy Regional Treasury Department, 23 March 2010 (Exhibit C-63); Payment order


                                                          147
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 159 of 280
                                                                                          PCA Case No. 2015-32
                                                                                                        Award




      large”. 840 Therefore, the Claimants consider that the Respondent has not carried its burden of
      proof with regard to these allegations. 841

      511.       Moreover, the Claimants argue that the Criminal Code in force at the relevant time did
      not criminalise the conduct of legal entities and for this reason alone the Claimants’ conduct could
      not have breached Article 183. 842 The Claimants also assert that “[k]nowledge that the revenue
      was criminally obtained and an intent to conceal it are both essential elements of the crime”, 843
      and note that the Respondent has not provided any evidence with regard to these elements. 844 The
      Claimants criticize the Respondent’s assertion that knowledge of, or intention to conceal, the
      proceeds of a crime are not elements of the crime in either Kyrgyz law or international law. 845
      According to the Claimants, Article 183 of the Kyrgyz Criminal Code unequivocally requires
      criminal intent as an element of the crime of money laundering. 846 This is also the case for the
      relevant provisions of the Merida Convention, including the accessorial offence of
      “participation”. 847

      512.       The Claimants also argue that, even if the Respondent could prove a breach of Article
      183 of the Criminal Code, this would not deprive the Tribunal of jurisdiction. 848 Pursuant to
      Article 20(2) of the 2003 Investment Law the consequence would be that investors would be held
      liable in accordance with Kyrgyz laws and, thus, face the penalties imposed by Article 183. 849
      The Claimants underscore that no investigation has been initiated or charges for money laundering
      brought against Stans Energy or Kutisay Mining LLC. This, they submit, proves that even if there
      had been a violation it did not affect a “significant interest” of the Respondent and deprivation of
      protection under the 2003 Investment Law would be disproportionate. 850



      No. 3 from Kutisay Mining OJSC to the Leninskiy Regional Treasury Department, 31 March 2010 (Exhibit C-64);
      Payment order No. 4 from Kutisay Mining OJSC to the Leninskiy Regional Treasury Department, 1 April 2010
      (Exhibit C-65).
840   Claimants’ Post-Hearing Brief, at para. 8, referring to Hearing Transcript, Day 3, pp 537:5-538:4, 538:5-19; AUB
      Corporate File 2009 (Exhibit R-80).
841   Claimants’ Post-Hearing Brief, at para. 9.
842   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 176, referring to
      Criminal Code of the Kyrgyz Republic No 68 of 1 October 1997 (as amended on 17 December 2009), Article 17
      (Authority CLA-293).
843   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 177.
844   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 178.
845   Rejoinder on Jurisdiction, at para. 58.
846   Rejoinder on Jurisdiction, at para. 59.
847   Rejoinder on Jurisdiction, at paras 60-61.
848   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 179.
849   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 179.
850   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 180.


                                                        148
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 160 of 280
                                                                                             PCA Case No. 2015-32
                                                                                                           Award




      513.        In any case, the Claimants contend that the purported illegal conduct would be
      attributable to the Respondent. 851 The Claimants consider that it would be “absurd” if the
      Respondent could deprive the Tribunal of jurisdiction on the basis of its own illegal activity. 852

      3.   Whether the Claims Should Be Barred Because the Licenses Were Obtained in
      Breach of the Tender Requirement Under the Subsoil Law

             a.      The Respondent’s Position

      514.        The Respondent asserts that the Licenses for Kutessay II and Kalesay could only be
      allocated through tender, as required in Article 16 of the Subsoil Law, because both locations
      were listed as sites of national significance, and the Claimants’ bribe was part of a corrupt scheme
      to bypass such requirement. 853 The Respondent avers that Resolution No 736 included an
      appendix with a “LIST of Mineral Deposits to be Allocated through Tender” which was accepted
      to be the list envisaged by Article 16 of the Subsoil Law. 854 The Respondent rejects the Claimants’
      argument that this was merely a tax resolution, which had no force in other areas, and alleges that
      it is irrelevant whether this Resolution includes any specific reference to Article 16 because its
      wording precisely mirrors such Article. 855

      515.        The Respondent notes that Resolution No 725 was passed precisely in an attempt to
      modify the tender requirement set forth in Resolution No 736. 856 However, the Respondent argues
      that Resolution No 725 was not in force on 21 December 2009, so it could not provide a legal
      basis for the Minutes adopted on that date (the invalidity of which has been confirmed by Kyrgyz
      courts). 857 The Respondent rejects the Claimants’ contention that Resolution No 725 was
      “published” on 4 December 2009, noting that the Claimants are referring to the date of inclusion
      of the Resolution in the State Register of Laws. 858 In addition, however, there is the requirement




851   Rejoinder on Jurisdiction, at para. 62.
852   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 181.
853   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 564; Rejoinder on Merits and Reply on
      Jurisdiction, at paras 474-475.
854   Rejoinder on the Merits and Reply on Jurisdiction, at paras 61-62, referring to Resolution No. 736 of 30 December
      2008 on Measures for Implementing Requirements of the Tax Code of the Kyrgyz Republic, as amended by Resolution
      No 410 of 25 June 2009 (Authority CLA-99).
855   Rejoinder on the Merits and Reply on Jurisdiction, at paras 60-61.
856   Rejoinder on the Merits and Reply on Jurisdiction, at para. 62, referring to Resolution No 725 on the Development of
      Competitive Procedures for Granting Subsoil Use Rights, dated 1 December 2009 (Authority CLA-100).
857   Rejoinder on the Merits and Reply on Jurisdiction, at paras 64-66.
858   Rejoinder on the Merits and Reply on Jurisdiction, at para. 67.


                                                         149
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 161 of 280
                                                                                                PCA Case No. 2015-32
                                                                                                              Award




      of official publication in a gazette, the “Erkin-Too”, which must be complied with before a
      regulation comes into force. 859 Such official publication only occurred on 25 December 2009. 860

      516.        Even if Resolution No 725 had been in force (which is denied), such Resolution was
      invalid because it stood in conflict with hierarchically superior legal acts. 861 In any event, Kutisay
      did not satisfy the applicable requirements for direct negotiations under the Subsoil Law. 862 The
      Respondent argues that there is no proof that the Claimants were even aware of Resolution No
      725 when acquiring the Licenses. 863

      517.        The Respondent rejects the contention that any breaches were entirely its fault, claiming
      that: (1) the Claimants were complicit in the “bullet-proof” scheme; (2) the Claimants have
      advanced no principled reason why the decisions in the cases they have relied on might be
      applicable to a claim under the 2003 Investment Law; and (3) even if they were not complicit in
      the illegalities (which the Respondent denies), they should be denied protection under the 2003
      Investment Law as they failed to carry out adequate due diligence and were “wilfully blind”. 864

      518.        The Respondent also rejects the Claimants’ contention that they can rely on the 2003
      Investment Law on the basis that they had “a good faith belief that the 2009 transfer was legal”. 865
      The Respondent points out that, contrary to the Claimants’ suggestion, the Tribunal’s position in
      Kim v. Uzbekistan was actually that “[a]n action in good faith possibly may render an act of
      noncompliance less serious, but — depending on the seriousness of the law violated — not
      necessarily”. 866

      519.        The Respondent denies that the Claimants’ agreement to proceed without a tender could
      have been motivated by “negative experience with a tender process in the Kyrgyz Republic
      previously.” 867 If this were true, the Claimants should have ensured that any acquisition complied


859   Rejoinder on the Merits and Reply on Jurisdiction, at para. 68.
860   Rejoinder on the Merits and Reply on Jurisdiction, at para. 69; Respondent’s Post-Hearing Brief, at para. 33.
861   Statement of Defence on the Merits and Memorial on Jurisdiction, at paras 136, 565-566; Respondent’s Post-Hearing
      Brief, at para. 34.
862   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 567; Rejoinder on the Merits and Reply on
      Jurisdiction, at paras 70-77.
863   Respondent’s Post-Hearing Brief, at para. 33, referring to Rejoinder on the Merits and Reply on Jurisdiction, at paras
      115-116, 584.2.
864   Rejoinder on the Merits and Reply on Jurisdiction, at para. 479.
865   Rejoinder on the Merits and Reply on Jurisdiction, at para. 480, referring to Reply to the Statement of Defence on the
      Merits and Counter-Memorial on Jurisdiction, at para. 202.
866   Rejoinder on the Merits and Reply on Jurisdiction, at para. 480.1, referring to Vladislav Kim v. Republic of Uzbekistan,
      ICSID Case No ARB/13/6, Decision on Jurisdiction, 8 March 2017, at para. 403 (Authority CLA-289).
867   Respondent’s Reply Post-Hearing Brief, at para. 15 [emphasis in original].


                                                           150
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 162 of 280
                                                                                                    PCA Case No. 2015-32
                                                                                                                  Award




      with the law. By deciding to proceed without a tender, “Stans chose to accept the risk that the
      Prosecutor would ultimately discover the illegal grant, and refer it to the court.”868


              b.       The Claimants’ Position

      520.         The Claimants aver that the Respondent has failed to prove any breach by the Claimants
      of the tender requirements for the obtainment of Licenses under the Subsoil law. 869

      521.         The Claimants contend that Article 16 of the Subsoil Law did not preclude direct
      negotiations insofar Kutessay II and Kalesay were not “sites of national significance”. 870 There
      were no “sites of national significance” in 2009. 871 It was only in 2013 that the Respondent issued
      a decision which for the first time included a list of such areas with direct reference to the Subsoil
      Law. 872 On the Claimants’ account, the Respondent merely invokes a tax resolution (Resolution
      No 736), which lists sites accorded particular fiscal treatment but does not refer to the Subsoil
      Law and has nothing to do with subsoil regulation or licensing. 873 In any event, “Resolution 736
      was superseded by the subsequent issuance of Resolution 725: both were instruments of equal
      ranking in the hierarchy of laws of the Kyrgyz Republic, and Resolution 725 was more
      specific”. 874

      522.         The Claimants also address the Respondent’s contention that Resolution No 725 was
      not in force at the relevant time, contending that such Resolution was published on 4 December
      2009 875 and entered in force 15 days after such publication. 876 It was accordingly in force before
      the transfer of the Licenses to Kutisay Mining. 877 In response to the Respondent’s argument that


868   Respondent’s Reply Post-Hearing Brief, at para. 15.
869   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at paras 190-204.
870   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at paras 191-193; Rejoinder
      on Jurisdiction, at para. 69.
871   Rejoinder on Jurisdiction, at para. 69.
872   Reply on the Merits and Counter-Memorial on Jurisdiction, at para. 193, referring to Decree of the Government of the
      Kyrgyz Republic No 350 on the State of Affairs in the Mining Industry and Development Prospects, (as amended on13
      June 2013) (Authority CLA-298). See also, Rejoinder on Jurisdiction, at para. 70.
873   Rejoinder on Jurisdiction, at para. 69.
874   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 193.
875   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 194, referring to
      Screenshot from the Kyrgyz Republic Ministry of Justice website, <http://cbd.minjust.gov.kg/act/properties/ru-
      ru/90363/20>, [Accessed 11 October 2017] (Exhibit C-210). See also, Rejoinder on Jurisdiction, at para. 72.
876   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 194, referring to Law
      of the Kyrgyz Republic No 241 On Normative Legal Acts of the Kyrgyz Republic, 20 July 2009, Article 30(3): “Other
      normative legal acts shall enter into effect fifteen days after their official publication, unless specified otherwise in the
      normative legal act itself […]” (Authority CLA-297).
877   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 194; Rejoinder on
      Jurisdiction, at para. 73.


                                                             151
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 163 of 280
                                                                                             PCA Case No. 2015-32
                                                                                                           Award




      the Resolution was not published in the “Erkin-Too” Gazette until 25 December 2009, 878 the
      Claimants note that it was officially published in the State Register of Laws. In any event:

             it was entirely within the Respondent’s power and responsibility to ensure that regulatory
             formalities were observed in its privatization process. The Respondent has not identified any
             public interest implicated by the timing of the publication. 879
      523.       Regarding the Respondent’s contention that Kutisay Mining OJSC failed to provide the
      documentation required by law for the issuance of the Licenses, the Claimants note that Kutisay
      Mining OJSC was a State-owned company, so the quality of its application was a matter within
      the Respondent’s control, 880 and such failure would not have provided a basis for denying its
      application. 881

      524.       The Claimants assert that from the adoption of Resolution No 725, the whole process
      of granting of the Licenses was carried out independently by the Respondent, while only illegal
      conduct created by the Claimants could constitute a bar to jurisdiction. 882 Otherwise, States could
      easily infect an investment with latent illegalities to avoid responsibility for subsequent breaches
      of international law. 883 Thus, even if the illegality were to be established, the Claimants did not
      take part in it and acquired Kutisay Mining OJSC by auction with the understanding, based on
      the Respondent’s assurances, that Kutisay Mining OJSC properly held the Licenses. 884 These
      representations and the Respondent’s subsequent conduct granting subsequent License
      Agreements are said to confirm the Claimants’ good faith belief that the transfer was legal. 885

      525.       The Claimants argue that for these reasons their investments are protected under the
      2003 Investment Law and they have the right to bring this dispute to international arbitration. 886




878   Rejoinder on Jurisdiction, at para. 72, referring to Rejoinder on the Merits and Reply on Jurisdiction, at para. 69.
879   Rejoinder on Jurisdiction, at para. 73.
880   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 195 cf. Rejoinder on
      the Merits and Reply on Jurisdiction, at para. 56.
881   Rejoinder on Jurisdiction, at para. 74.
882   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 198.
883   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 198.
884   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 200.
885   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at paras 201-203.
886   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 204.


                                                         152
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 164 of 280
                                                                                               PCA Case No. 2015-32
                                                                                                             Award




      4.   Whether the Claims Should Be Barred Because the Licenses Were Not Obtained in a
      Genuine Auction, Contrary to Requirements of the Kyrgyz Civil Code

             a.        The Respondent’s Position

      526.        The Respondent alleges that Claimants took part in an auction while knowing in
      advance that it would be rigged. 887 The auction process breached Articles 408 and 409 of the
      Kyrgyz Civil Code, which require that there should have been at least two bidders in the auction.
      In the present case the other bidder was not genuine. In addition, the auction should have been
      advertised at least 30 days in advance, rather than only one week. 888

      527.        The Respondent points out that Mr. Aryev testified at the Hearing that the Claimants’
      local legal team took part in the auction. 889 In light of this testimony, the Respondent regards it as
      “astonishing” that the Claimants, despite having allegedly retained legal advisers, did not verify
      that the auction at which they acquired their purportedly most significant asset complied with
      Kyrgyz law, and instead relied solely on undocumented assurances from individuals.890

      528.        The Respondent submits that knowledge of the requirements of the Kyrgyz Civil Code
      must be imputed to the Claimants. 891 In the circumstances of this case:

             it is inconceivable that C[laimant]s did not check that the auction process, including the
             notice requirement, was compliant in every respect. That C[laimant]s (allegedly being
             advised by local lawyers) ignored the lateness of the notice when it posed a risk of invalidity
             of the auction, can only mean that C[laimant]s took a calculated risk of accepting the Licenses
             even though they knew that the auction process was irregular. 892
      529.        The Respondent asserts that the lack of another bidder makes the auction unlawful. The
      payment of the deposit “simply qualifies a participant to take part in the auction. However, it is
      the actual participation in the auction, i.e. making a competing bid, which is relevant for
      validity”. 893




887   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 568; Rejoinder on the Merits and Reply on
      Jurisdiction, at paras 86-90. See also, Respondent’s Post-Hearing Brief, at paras 20, 22.
888   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 569; Rejoinder on the Merits and Reply on
      Jurisdiction, at paras 80-83, 474.2; Respondent’s Post-Hearing Brief, at para. 29.
889   Respondent’s Post-Hearing Brief, at para. 21, referring to Hearing Transcript, Day 2, pp 294:6-9, 295:11-13. See also,
      Respondent’s Post-Hearing Brief, at para. 127.
890   Rejoinder on the Merits and Reply on Jurisdiction, at para. 83.
891   Respondent’s Post-Hearing Brief, at para. 21.
892   Respondent’s Reply Post-Hearing Brief, at para. 9.
893   Rejoinder on the Merits and Reply on Jurisdiction, at paras 87-88 [emphasis in original].


                                                          153
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 165 of 280
                                                                                              PCA Case No. 2015-32
                                                                                                            Award




      530.        The Respondent argues that the Claimants conduct “before, during and subsequent to,
      the auction, evidences that they knew at all those times that the auction was a sham and in breach
      of law[.]” 894 In particular, the Respondent refers to the testimony of Mr. Aryev at the Hearing that
      the “other company” that participated in the auction “was not qualified to bid and ultimately did
      not bid.” 895 The Respondent also points out that the maximum bid authorised by Stans Energy
      “was the exact amount that Stans Energy agreed with the corrupt members of the Bakiev regime
      in exchange for the ‘bullet-proof’ scheme [and …] there was no reason for Stans Energy to limit
      the authorised maximum bid to such a ‘modest’ amount […] unless Stans Energy knew that the
      auction was rigged”. 896 In any event, the Claimants’ knowledge is irrelevant for the question
      whether there were breaches of Kyrgyz law. 897

      531.        The Respondent argues that, contrary to Claimants’ “unevidenced assertion”, Kyrgyz
      law does not allow the withdrawal of the shares during or after the bidding process if a desired
      “reserve price” is not achieved at the auction. 898 In circumstances in which the starting price was
      19 million soms and the bidding process was to last for an hour, 899 the Respondent claims that
      “unless C[laimant]s were certain that they were the only bidder, it defied the logic of any
      bidding process to bid all the money the bidder had as its opening bid, as Stans KG did[.]”900
      Furthermore, the Respondent alleges that Stans KG would have known from its broker in the
      auction, Ak-Tilek Investment LLC (“Ak-Tilek”), that no one else was taking part in the
      auction. 901 In such circumstances, the Respondent contends that:

             it defied common sense to bid double the amount of the starting price […] where there were
             no other competitive bids, unless the sole intention of the auction was to give the appearance
             of legitimacy for C[laimant]s’ payment of the amount unprovided for by law but requested
             in secret by phone by Minister Kurmanaliev. 902
      532.        The Respondent also considers that the breach of the auction requirements was
      sufficiently serious to justify dismissal of the claims and alleges that not only breaches of the law


894   Respondent’s Post-Hearing Brief, at paras 22, 28 [emphasis in original].
895   Respondent’s Reply Post-Hearing Brief, at para. 11 [emphasis in original].
896   Rejoinder on the Merits and Reply on Jurisdiction, at paras 89-90, referring to, inter alia, Decision by Stans Energy
      Corp., dated 25 December 2009 (Exhibit C-211). See also, Respondent’s Post-Hearing Brief, at para. 23, referring to
      Hearing Transcript, Day 2, p. 322:15-25. See also, Hearing Transcript, Day 3, pp 490:5-491:5.
897   Rejoinder on the Merits and Reply on Jurisdiction, at paras 84-85; Respondent’s Post-Hearing Brief, at para. 37.
898   Respondent’s Post-Hearing Brief, at para. 24.
899   Respondent’s Post-Hearing Brief, at para. 25, referring to Central Asian Stock Exchange CJSC announcement of public
      auction of shares in Kutisay Mining OJSC (Exhibit C-155); Hearing Transcript, Day 2, pp 419:20-420:2.
900   Respondent’s Post-Hearing Brief, at para. 26 [emphasis in original].
901   Respondent’s Post-Hearing Brief, at para. 26, referring to Mandate Agreement No 26/12-1 between Stans KG and Ak
      Tilek, 26 December 2009 (Exhibit C-212).
902   Respondent’s Post-Hearing Brief, at para. 27 [emphasis in original].


                                                          154
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 166 of 280
                                                                                                PCA Case No. 2015-32
                                                                                                              Award




      which have “automatic nullifying requirements” operate as a bar to the jurisdiction of the
      Tribunal. 903 To exemplify this, the Respondent notes that corruption is recognized as a bar to
      jurisdiction, although it does not automatically “nullify” an investment. 904 The Respondent also
      contends that even if the Claimants did not actually know that the auction was unlawful, the
      Tribunal still lacks jurisdiction and their claims are inadmissible as “ignorance of the law can
      never excuse a party from the legal consequences of their actions.” 905 Moreover, the Respondent
      underscores the lack of evidence of the Claimants’ fulfilment of their duty to conduct legal due
      diligence. 906

      533.        The Respondent also rejects the Claimants’ contention that the three-year limitation
      period for an application for annulment of the auction had expired. 907 According to the
      Respondent, any mining company which may have had an interest in taking part in the auction
      and was deprived of this opportunity due to the lack of proper advertisement qualifies as an
      “interested party”. 908 As the Claimants acknowledge, it was difficult to obtain information
      regarding the auction, 909 and the Respondent alleges that “interested parties” are still to learn
      about the violation of their rights (as such knowledge cannot be imputed to them for purposes of
      Article 216(2) of the Kyrgyz Civil Code). The period of limitations to file an application to
      invalidate the auction has yet to start running. 910


             b.        The Claimants’ Position

      534.        The Claimants contest that the Respondent has proven any breach by the Claimants of
      the requirements for auctions under the Civil Code. 911

      535.        The Claimants argue that it was the Respondent, and not Stans KG, who organised and
      publicised the auction, so any illegality would be entirely the Respondent’s fault and could not


903   Rejoinder on the Merits and Reply on Jurisdiction, at para. 478. See also, Respondent’s Post-Hearing Brief, at para. 35.
904   Rejoinder on the Merits and Reply on Jurisdiction, at para. 478.
905   Respondent’s Post-Hearing Brief, at para. 36, referring to Maffezini v. Spain (ICSID Case No ARB/97/7), Award, 13
      November 2000, at para. 70 (Authority CLA-21).
906   Respondent’s Post-Hearing Brief, at para. 36.
907   Rejoinder on the Merits and Reply on Jurisdiction, at paras 91-95.
908   Rejoinder on the Merits and Reply on Jurisdiction, at para. 92.
909   Rejoinder on the Merits and Reply on Jurisdiction, at para. 93.
910   Rejoinder on the Merits and Reply on Jurisdiction, at paras 94-95, referring to Article 216 of the Kyrgyz Civil Code
      (Authority RLA-286) which provides in relevant part as follows: “2. The limitation period starts to run from the day
      on which the person learned or should have learned about the violation of his right. Exceptions to this rule are set out
      by this Code and other laws.”
911   Reply on the Merits and Counter-Memorial on Jurisdiction, at para. 183.


                                                           155
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 167 of 280
                                                                                               PCA Case No. 2015-32
                                                                                                             Award




      affect the Tribunal’s jurisdiction. 912 In particular, the Claimants aver that only the Respondent
      was in a position to produce evidence as to how the auction was organised and carried out.
      However, the Respondent has not done so despite requests from the Claimants in the document
      production phase. 913 In particular, the Claimants point out that the Respondent has not provided
      its instructions to the CASE, the full auction report or any evidence “as to whether there was a
      reserve price equivalent to the statutory tariff for Kutessay II and Kalesay, or some other
      amount.” 914 The Claimants also consider that it would be disproportionate to deny jurisdiction
      due to a “de minimis” violation of a local law, in which the Claimants did not take part. 915

      536.        The Claimants aver that they were given assurances by individuals from different levels
      of the Kyrgyz Government that the auction complied with local law. 916 According to the
      Claimants, they could not have known that the notice given prior to the auction was insufficient
      to satisfy Article 408 of the Kyrgyz Civil Code. 917 Likewise, the Claimants assert that they did
      not know until the Respondent’s Statement of Defence on the Merits and Memorial on
      Jurisdiction how many bidders took part in the auction or what their qualifications were. 918 They
      also note that the Respondent does not refer to any provision of the Kyrgyz Civil Code that would
      disqualify Gremar SA, the “other bidder”. 919 According to the Claimants, Article 408(5) of the
      Civil Code only requires that more than one bidder register to participate and does not suggest
      that every potential buyer must place a bid. 920

      537.        The Claimants point out that a violation of Articles 408 and 409 of the Kyrgyz Civil
      Code has no automatic effect under Kyrgyz law, and the auction stands valid until national courts




912   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 183; Rejoinder on
      Jurisdiction, at paras 64, 66.
913   Claimants’ Post-Hearing Brief, at para. 30, referring to Annex A to Procedural Order No. 7, request 12.
914   Claimants’ Post-Hearing Brief, at para. 30, referring to Annex A to Procedural Order No. 7, request 12; Hearing
      Transcript, Day 1, p. 147:2-6; Resolution of Stans Energy Corp, 25 December 2009 (Exhibit C-211); Kutisay Mining
      OJSC, Auction report, 29 December 2009 (Exhibit C-53).
915   Rejoinder on Jurisdiction, at para. 64 [emphasis in original]; Reply to the Statement of Defence on the Merits and
      Counter-Memorial on Jurisdiction, at para. 183.
916   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 185, referring to First
      Witness Statement of B. Aryev, 29 January 2016, at paras 35-36. See also, Claimants’ Post-Hearing Brief, at para. 28,
      referring to Hearing Transcript, Day 2, pp 281:9-15, 307:22-308:2, 309:5-11. See also, Hearing Transcript, Day 2, pp
      276:1-5, 277:5-11, 277:18-278:3.
917   Claimants’ Post-Hearing Brief, at para. 28.
918   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 186; Claimants’ Post-
      Hearing Brief, at para. 29, referring to Hearing Transcript, Day 2, pp 323:21-324:3, 420:19-25.
919   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 186. See also,
      Rejoinder on Jurisdiction, at paras 65-66.
920   Rejoinder on Jurisdiction, at para. 65.


                                                          156
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 168 of 280
                                                                                               PCA Case No. 2015-32
                                                                                                             Award




      uphold a petition to invalidate it. 921 Hence, even if the Tribunal were to find that the auction
      breached Kyrgyz law, there would be no impact on jurisdiction because any violation would be
      entirely the responsibility of the Respondent and “would be insufficiently serious in light of the
      absence of any automatic nullifying effect under local law”.922

      538.        Engaging with the disputed contention that the prior Government’s conduct cannot be
      attributed to the Respondent today, the Claimants underscore that the Respondent had two years
      after the change of regime before the statute of limitations expired in 2012, and it never took any
      action to invalidate the auction. 923 The Claimants also deny that any would-be bidders would be
      still unaware about the auction and could still seek to reverse the auction, as it was publicly
      declared, investigated, and the subject of a complaint by the previous owner, CAMG. 924


      5.     The Tribunal’s Analysis

      539.        From its Procedural Order No. 9, Regarding Post-Hearing Procedures, the Tribunal
      recalls its Question 2:

             Jurisdiction
             2. Assuming that the Tribunal concludes that the 29 December 2009 auction at the Central
             Asian Stock Exchange was contrary to Kyrgyz law, what is the evidence on the record that
             the Claimants (i) were aware or (ii) could have been expected to be aware of such
             unlawfulness? What would be the legal consequence if the auction was contrary to Kyrgyz
             law but the Claimants were unaware of it?


      540.        Article 20 of the 2003 Investment Law provides:

             Article 20. Observance by Investors of Kyrgyz Laws
             1. Investors shall observe Kyrgyz laws when carrying out their economic activity in the

921   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 187; Rejoinder on
      Jurisdiction, at para. 67. See also, Claimants’ Post-Hearing Brief, at para. 32.
922   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 188. See also,
      Claimants’ Post-Hearing Brief, at para. 32.
923   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 189, referring to Civil
      Procedure Code of the Kyrgyz Republic No 146 of 29 December 1999, (as amended on 12 October 2009), Article
      263(3) (Authority CLA-294); Civil Code of the Kyrgyz Republic of 8 May 1996 No 15, (as amended on 12 October
      2009), Article 212 (Authority CLA-292). See also, Claimants’ Post-Hearing Brief, at para. 31.
924   Rejoinder on Jurisdiction, at para. 67, referring to Central Asian Stock Exchange CJSC announcement of public auction
      of shares in Kutisay Mining OJSC (Exhibit C-155); Resolution of the Committee of the Kyrgyz Republic Jogorku
      Kenesh for Development of Industries of the Economy “On the Protocol Instruction of the Kyrgyz Republic Jogorku
      Kenesh II No 242-V dated 21 June 2012”, 26 June 2012, (Exhibit C-18); Letter from the First Deputy of the Prosecutor
      General R. Baktybaev to the Minister of Natural Resources of the Kyrgyz Republic, August 2011 (Exhibit R-362);
      Letter from the Public Association “Aktyuz Platinum” to the Speaker of the Jogorku Kenesh of the Kyrgyz Republic,
      3 August 2012 (Exhibit R-376).


                                                          157
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 169 of 280
                                                                                          PCA Case No. 2015-32
                                                                                                        Award




             territory of the Kyrgyz Republic.
             2. In the event of a violation of Kyrgyz laws, investors shall be held liable in accordance
             with Kyrgyz laws. 925


      541.       While it is clear that this provision is relevant for the substantive application of Kyrgyz
      law, the Tribunal sees no indication from the text or a possible interpretation of the provision that
      it excludes the jurisdiction provided for in Article 18 of the same Law irrespective of whether one
      relies on one or the other of the slightly different English translations of Article 18 provided by
      the Parties. Though Article 18 is very elaborate, it does not make any kind of exception to the
      effect that the question of the observance of Kyrgyz law should not fall under the jurisdiction it
      provides for investment disputes.

      542.       And the definition of “Investment Disputes” in Article 1(6) of the same Law provides
      as follows:

             “Investment dispute” means any dispute between an investor and government bodies,
             officials of the Kyrgyz Republic and other participants of investment activity, arising in the
             process of investment. 926
      Again, there is no indication in the text or a possible interpretation that violations of Kyrgyz law
      should not be within the jurisdiction. Rather, the words “any dispute” suggest otherwise.

      543.       In view of these considerations, the Tribunal has no doubt that it has jurisdiction also
      over alleged breaches of Kyrgyz law, to the extent relevant to decide an “Investment Dispute”
      within the meaning of Article 18 of the 2003 Investment Law. The breaches of Kyrgyz law alleged
      by Respondent will therefore be examined in the Tribunal’s consideration of the merits in so far
      as considered relevant.


F.    WHETHER THE CLAIMS SHOULD BE DISMISSED BECAUSE THE CLAIMANTS BROUGHT THEM
      IN BAD FAITH


      1.     The Respondent’s Position

      544.       The Respondent argues that the claims pursued in these proceedings are only available
      to those who pursue them in good faith. 927 The Respondent asserts that Stans Energy made a

925   Translation as provided by the Claimants in Law No 66 of 27 March 2003 on Investments in the Kyrgyz Republic, as
      amended on 22 October 2009 (with English translation) (Authority CLA-98).
926   Translation as provided by the Claimants in Law No 66 of 27 March 2003 on Investments in the Kyrgyz Republic, as
      amended on 22 October 2009 (with English translation) (Authority CLA-98).
927   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 570.


                                                        158
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 170 of 280
                                                                                             PCA Case No. 2015-32
                                                                                                           Award




      deliberate decision to withhold from the market, in breach of relevant Canadian disclosure
      obligations for listed companies, and even from the CFO herself, AsiaRud’s conclusions which
      advised that their Licenses were worthless. 928

      545.         According to the Respondent, the only plausible explanation for the suppression of
      AsiaRud’s advice was “to justify an inflated claim for damages in these arbitral proceedings […]
      [t]his constitutes bad faith and the seeking of an unfair advantage in the pursuit of an international
      remedy, and justifies the Tribunal dismissing the claims”. 929

      546.         The Respondent initially indicates that, in the interests of procedural economy, it does
      not contest jurisdiction or admissibility on this basis. 930 Nevertheless, in its Post-Hearing Brief
      the Respondent asserts that the Claimants should be denied protection because they have “unclean
      hands” and acquired their investments in bad faith. 931

      2.      The Claimants’ Position

      547.         The Claimants aver that the claims were brought in good faith. 932 While accepting that
      in certain limited circumstances an abuse of process could lead a tribunal to decline jurisdiction,
      the Claimants contend that “[n]o tribunal has ever found that a claim for reparation or
      compensation constitutes an abuse of process, regardless of its motivation”. 933 According to the
      Claimants, the vindication of actual rights through arbitration cannot possibly occur in bad
      faith. 934

      548.         The Claimants aver that recourse to arbitration was “not a convenient ‘early’ exit from
      their projects” but a last resort after having attempted to obtain reinstatement of their rights
      between 2012 and 2014. 935 Accordingly, the Respondent’s objection is without basis and should
      be rejected. 936


928   Statement of Defence on the Merits and Memorial on Jurisdiction, at paras 571-573.
929   Statement of Defence on the Merits and Memorial on Jurisdiction, at paras 574-575.
930   Rejoinder on the Merits and Reply on Jurisdiction, at para. 359.
931   Respondent’s Post-Hearing Brief, at para. 18, referring to Civil Code, Arts. 9(1) and (3) (Authority RLA-287); Yukos
      Universal Limited (Isle of Man) v. The Russian Federation, PCA Case No. AA227, Final Award, 18 July 2014, at para.
      1364 (Authority RLA-173); Inceysa Vallisoletana SL v. Republic of El Salvador, ICSID Case No ARB/03/26, Award,
      2 August 2006, at para. 242 (Authority RLA-56); Plama Consortium Limited v. Republic of Bulgaria, ICSID Case
      No. ARB/03/24, Award, 27 August 2008, at para. 144 (Authority RLA-146).
932   Reply on the Merits and Counter-Memorial on Jurisdiction, at paras 230-235.
933   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 231.
934   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 231.
935   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at paras 232-233.
936   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 235.


                                                         159
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 171 of 280
                                                                                   PCA Case No. 2015-32
                                                                                                 Award




       3.     The Tribunal’s Analysis

       549.        It is not clear to the Tribunal whether, in spite of its express withdrawal in paragraph
       359 of its Rejoinder on the Merits and Reply on Jurisdiction, the argument raised in the
       Respondent’s Post-Hearing Brief, at para. 18, referring to the Kyrgyz Civil Code, Arts. 9(1) and
       (3), is to be understood as a reintroduction or revival of its bad faith objection to jurisdiction.
       Therefore, as a precaution, the Tribunal addresses this objection. The Tribunal concludes that it
       does not see any grounds that the Claimants’ claims are outside its jurisdiction due to bad faith.
       Should the bad faith allegation be considered as relevant on the merits, it will be considered later
       in this Award.


      MERITS

       550.        The Tribunal shall now turn to the merits of the Parties’ arguments. In essence, the
       Claimants contend that the Respondent has unlawfully expropriated their investments without
       paying any compensation, and has failed to provide them with fair and equitable treatment by
       frustrating their legitimate expectations and acting arbitrarily. The Respondent denies the
       breaches alleged by the Claimants.


A.     WHETHER THE              RESPONDENT     UNLAWFULLY         EXPROPRIATED       THE     CLAIMANTS’
       INVESTMENTS

       551.        The Claimants assert that the Respondent has unlawfully expropriated their investments
       through a series of measures that were later endorsed through the formal revocation of their
       Licenses. The Claimants argue that such expropriation of their investments was unlawful, as it
       breached rules of international law, the 2003 Investment Law and the Moscow Convention. 937
       Conversely, the Respondent denies the existence of an expropriation and avers that the contested
       measures were merely the consequence of the enforcement of Kyrgyz law in accordance with
       proper legal procedure.




937    Statement of Claim, at para. 193.


                                                    160
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 172 of 280
                                                                                            PCA Case No. 2015-32
                                                                                                          Award




      1.     Whether the Respondent’s Termination of the Licenses Constituted an Expropriation

             a.      The Claimants’ Position

      552.        The Claimants assert that a series of cumulative and interconnected measures by the
      Respondent “deprived the Claimants of the effective use and control of their investments”,
      constituting an indirect de facto expropriation. 938 They are accordingly entitled to compensation
      pursuant to Article 6 of the 2003 Investment Law, which reads:

             Article 6. Guarantees of Protection from Expropriation of Investments and
             Compensation of Damages to Investors
             1. Investments shall not be subject to expropriation (nationalization, requisition, or other
             equivalent measures, including actions or omissions by the government bodies of the Kyrgyz
             Republic resulting in forced withdrawal of investor’s funds or in depriving investor of an
             opportunity to gain on the investments’ results), except as provided by Kyrgyz laws when
             such expropriation is in the public interest and is carried out on a non-discriminatory basis
             and pursuant to a proper legal procedure with the payment of timely, appropriate and
             effective compensation of damages, including lost profit.
             2. The amount of the compensation shall be equivalent to a fair market price of the
             expropriated investment or part thereof, including lost profit, determined as of the date of the
             expropriation decision. The fair market price must not reflect any change in the value of the
             investment caused by having advance knowledge of the expropriation.
             3. The compensation must be effectively realizable and shall be payable in a freely
             convertible currency within the term agreed on by the parties. The compensation shall include
             interest calculated in US Dollars at the London interbank offered rate (LIBOR) for the term
             for which the compensation is calculated. If such term is more than one year, a twelve-month
             LIBOR shall be used.
             4. A proper legal procedure means that investors shall have a right to prompt consideration
             of the case based on the complaint about the impact of the expropriation, including the
             evaluation of their investments and payment of compensation in accordance with the
             provisions of this Article, by a judicial body or any other competent authority of the Kyrgyz
             Republic without prejudice to the procedure for compensation of damages to investors
             pursuant to Article 18 hereof.
             5. The investors whose investments in the Kyrgyz Republic are impaired as a result of war
             or any other armed conflict, revolution, state of emergency, civil collisions or other similar
             circumstances, shall be granted the legal status and conditions as favorable as applied to legal
             and physical persons of the Kyrgyz Republic. 939


      553.        According to the Claimants, these measures started with the adoption of the 26 June
      2012 Resolution ordering the SAGMR to cancel the Kutessay II License Agreement No. 3 and to


938   Statement of Claim, at para. 188. For a discussion of case-law concerning indirect expropriation see, Statement of
      Claim, at paras 194-200. See also, Reply to the Statement of Defence on the Merits and Counter-Memorial on
      Jurisdiction, at paras. 256, 270-273; Claimants’ Post-Hearing Brief, at paras 52-54.
939   Translation as provided by the Claimants in Law No 66 of 27 March 2003 on Investments in the Kyrgyz Republic, as
      amended on 22 October 2009 (with English translation) (Authority CLA-98).


                                                        161
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 173 of 280
                                                                                        PCA Case No. 2015-32
                                                                                                      Award




      re-tender both Licenses. 940 According to the Claimants, it is “unnecessary to show that each and
      every step in a creeping expropriation is an expropriatory act, or even has a perceptible
      independent effect.” 941 The Claimants aver that, although that Resolution was subsequently
      declared invalid, it reflects “an increasingly hostile and obstructive attitude by the Kyrgyz
      authorities”. 942 Furthermore, it is submitted that the conduct of the Respondent’s authorities
      between June 2012 and October 2014 must be considered in the context of “the clear
      expropriatory intent that was first made explicit in the 26 June 2012 Resolution”. 943 This argues
      “in favour of showing a measure to be expropriatory”. 944

      554.       In response to the Respondent’s argument that SAGMR was entitled to revoke the
      Licenses due to the Claimants’ failure to perform their obligations, the Claimants argue that it
      was the Respondent, through SAGMR, who made performance of the License impossible. 945
      Kutisay Mining LLC was prevented from operating, which became a permanent situation
      following the injunction issued on April 2013 at the request of the Prosecutor General. 946 The
      Claimants argue in this regard that the Respondent “misrepresents” Mr. Aryev’s testimony when
      it suggests that he stated the contrary at the Hearing. 947 This injunction prohibited Kutisay Mining
      LLC and anyone else from using, controlling, enjoying the benefits and disposing of the
      investments, so the Claimants were “deprived of the economical use and enjoyment of its
      investments”. 948

      555.       The Claimants argue that it is well-established that a decision of a judicial organ may
      engage the international responsibility of a State and may amount to a taking of property. 949 The
      injunction, in the Claimants’ view, constitutes the final step in the process of the indirect
      expropriation of the Claimants’ investments. 950 These measures, individually and collectively,
      allegedly deprived the Claimants of the effective use and control of the mining Licenses even


940   Statement of Claim, at para. 202; Reply to the Statement of Defence on the Merits and Counter-Memorial on
      Jurisdiction, at para. 256; Claimants’ Post-Hearing Brief, at para. 55.
941   Claimants’ Post-Hearing Brief, at para. 54.
942   Statement of Claim, at para. 203.
943   Statement of Claim, at para. 203; Reply to the Statement of Defence on the Merits and Counter-Memorial on
      Jurisdiction, at para. 268.
944   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 269.
945   Claimants’ Reply Post-Hearing Brief, at para. 25.
946   Statement of Claim, at paras 188, 206.
947   Claimants’ Reply Post-Hearing Brief, at para. 43.
948   Statement of Claim, at para. 207; Claimants’ Post-Hearing Brief, at para. 58.
949   Statement of Claim, at paras 208-209; Reply to the Statement of Defence on the Merits and Counter-Memorial on
      Jurisdiction, at paras 265-267.
950   Statement of Claim, at para. 210.


                                                      162
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 174 of 280
                                                                                           PCA Case No. 2015-32
                                                                                                         Award




      before the SAGMR formally confirmed their termination on 17 October 2014. 951 The SAGMR
      decision extinguished without compensation the Claimants’ rights by definitely destroying their
      legal title to the Licenses and “transforming the expropriation into an outright taking”. 952 In this
      regard, the Claimants point out that “tribunals have consistently held that it is possible to have ‘a
      creeping expropriation plus an indirect expropriation before a direct expropriation[.]’” 953

      556.       In sum, the Claimants argue that the acts and omissions of the Respondent and its
      authorities in relation to their mining projects constitute an indirect de facto expropriation, which
      was later judicially endorsed and implemented by the formal annulment and revocation of the
      mining Licenses, amounting to a direct expropriation of their investments. These facts give rise
      to a duty on the Respondent’s part to compensate the Claimants. 954

      557.       The Claimants underscore that the Licenses were neither terminated on the ground that
      Claimants had breached the License Agreements nor on the ground of allegations of corruption. 955
      According to the Claimants, whether the SAGMR or the courts could have terminated the
      Licenses on these grounds is irrelevant, as these grounds were not alleged when the measures
      were taken, and cannot accordingly justify their adoption. 956

      558.       Furthermore, the Claimants consider that, while the Respondent’s authorities targeted
      their mining Licenses, the expropriation of these Licenses also “entirely destroyed Claimants’
      other investments”. 957 In this regard, although Stans is still holding the title to 100% of the capital
      in Kutisay Mining LLC through its wholly-owned subsidiary Stans KG, “this shareholding was
      rendered entirely useless and has no economic value today”. 958

      559.       The Claimants point out that it has been recognized that measures affecting a corporate
      entity can, under certain circumstances, “be considered tantamount to a de facto and indirect
      expropriation of assets belonging to the corporation’s shareholders”. 959 Since Kutisay Mining
      LLC was deprived of all its principal assets, this direct expropriation not only reduced the value

951   Statement of Claim, at paras 188, 212.
952   Statement of Claim, at para. 213.
953   Claimants’ Post-Hearing Brief, at para. 54, referring to GPF GP Sarl v. Republic of Poland [2018] EWHC 409, 2
      March 2018, at para. 114 (Authority CLA-331).
954   Statement of Claim, at paras 193 and 201, Reply to the Statement of Defence on the Merits and Counter-Memorial on
      Jurisdiction, at paras 271-273.
955   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at paras 259-260.
956   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at paras 261, 263-264.
957   Statement of Claim, at para. 214.
958   Statement of Claim, at para. 215.
959   Statement of Claim, at para. 216.


                                                        163
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 175 of 280
                                                                                               PCA Case No. 2015-32
                                                                                                             Award




      of Stans’ shareholding in Kutisay Mining LLC but had the effect of “a deprivation and virtual
      annihilation [on Stans’ shares] that constitutes expropriation”. 960

      560.        Finally, the Claimants deny that there cannot have been an expropriation unless the
      Claimants can prove a denial of justice in the court proceedings that led to the termination of their
      Licenses. 961 This argument of the Respondent’s ignores, in the Claimants’ view, that they were
      “depriv[ed] of an opportunity to present their case” in these court proceedings. Moreover, the
      expropriation alleged by the Claimants was “creeping and indirect, beginning long before the
      formal cancellation of the Claimants’ licenses”. 962


             b.      The Respondent’s Position

      561.        The Respondent denies that its termination of the Claimants’ Licenses amounted to
      indirect expropriation and considers it to be the consequence of the enforcement of Kyrgyz law
      in accordance with proper legal procedure. 963 Pursuant to the Kyrgyz courts’ decision that the
      Licenses had been invalidly granted, the Licensing Commission terminated the Licenses under
      Article 27(5) of the Subsoil Law. 964 Kutisay Mining LLC took part in the invalidation procedure
      and also appealed the annulment decision before national courts.965

      562.        The Respondent considers that the SAGMR was legally entitled to terminate the
      Kutessay II License pursuant to Article 18 of the Subsoil Law (or alternatively, Article 27 of the
      new version of the Subsoil Law dated 9 August 2012) 966 due to Kutisay Mining’s failure to submit
      a Technical Plan approved by three Expert Reports by the deadline set forth in Kutessay II License
      Agreement No. 3. 967 The Respondent considers that this entitlement to terminate the License is
      unaffected under Kyrgyz law by Kutisay Mining LLC’s excuses for the breach (namely the 30-


960   Statement of Claim, at para. 217.
961   Claimants’ Reply Post-Hearing Brief, at para. 32.
962   Claimants’ Reply Post-Hearing Brief, at para. 33.
963   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 635; Rejoinder on the Merits and Reply on
      Jurisdiction, at paras 485, 523-526; Respondent’s Post-Hearing Brief, at para. 144.
964   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 636.
965   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 636; Rejoinder on the Merits and Reply on
      Jurisdiction, at paras 533, 545.
966   Respondent’s Post-Hearing Brief, at para. 44, referring to Subsoil Law of 24 June 1997, as amended on 17 October
      2008, Article 18 (Authority RLA-296/CLA-97B); Subsoil Law of 24 June 1997, as amended on 15 July 2011, Article
      18 (Authority RLA-297/CLA-97C); Subsoil Law of 9 August 2012, Article 27 (Authority RLA-305); Subsoil Law
      of 9 August 2012, as amended on 24 May 2014, Article 27 (Authority RLA-298/CLA-97D).
967   Respondent’s Post-Hearing Brief, at paras 40-53, referring to, inter alia, Statement of Defence on the Merits and
      Memorial on Jurisdiction, Part VI, in particular at paras 321-342, and diagram on page 73; Rejoinder on the Merits and
      Reply on Jurisdiction, at paras 192-208.


                                                          164
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 176 of 280
                                                                                           PCA Case No. 2015-32
                                                                                                         Award




      day work suspension in September 2012 and the change in the National Park boundaries). 968
      Moreover, the Respondent avers that the SAGMR was entitled to terminate the Kutessay II
      License due to the Claimants’ failure to comply with Kutessay II License Agreement No. 2 and
      that the “illegal” entry into a third license agreement did not impair this right. 969

      563.       In relation to Kutessay II License Agreement No. 3, the Respondent alleges that it had
      the right to terminate that License Agreement because Stans KG failed to agree to the free transfer
      of an interest in Kutisay Mining LLC to the State by the established deadline. 970 In this regard,
      the Respondent considers that the condition was “plainly strict” and “[t]here was no obligation
      on the State Property Fund to agree to the transfer on any specific terms or at all. Neither was
      there a promise on the part of the State Property Fund (or the Kyrgyz State) to so agree.” 971 In the
      Respondent’s view, the State Property Fund could assess:

             in its absolute discretion, whether such transfer was at all of interest, and if so, on what terms
             […] Kutessay LA 3 (or any other document on the record) did not limit the discretion of the
             State Property Fund to decline to enter into such an agreement for whatever reason, or from
             demanding that the interest be transferred on terms unacceptable to C[laimant]s, such as
             obtaining 95% in the project. 972
      564.       With respect to the Kalesay License Agreement No. 2, the Respondent asserts that it is
      uncontested that Kutisay Mining failed to comply with its terms, including the failure to submit a
      technical plan approved by three expert reports. 973 Thus, the Licenses “shall terminate” pursuant
      to Articles 18(3) and (4) of the Subsoil Law. 974

      565.       Having regard to the evidence presented at the Hearing, the Respondent takes the view
      that “Mr Aryev (and Mr Shilov) unequivocally testif[ied] at the hearing that Kutisay breached the
      license agreements.” 975 Moreover, the Claimants “do not even allege” that they satisfied the
      requirements of the license agreements. 976 The Respondent also contests that either Mr. Aryev or
      Mr. Shilov testified that the SAGMR agreed to vary the terms of the license agreement. 977




968   Respondent’s Post-Hearing Brief, at paras 51-53.
969
      Respondent’s Post-Hearing Brief, at paras 60-62.
970   Respondent’s Post-Hearing Brief, at paras 40; 54-59.
971   Respondent’s Post-Hearing Brief, at para. 56 [emphasis in original].
972   Respondent’s Post-Hearing Brief, at para. 57 [emphasis in original].
973
      Respondent’s Post-Hearing Brief, at para. 63.
974   Respondent’s Post-Hearing Brief, at para. 63 [emphasis in original]; referring to Subsoil Law of 24 June 1997, as
      amended on 15 July 2011 (Authority RLA-297/CLA-97C).
975   Respondent’s Reply Post-Hearing Brief, at para. 49.
976   Respondent’s Reply Post-Hearing Brief, at para. 49.
977   Respondent’s Reply Post-Hearing Brief, at paras 50-51.


                                                        165
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 177 of 280
                                                                                            PCA Case No. 2015-32
                                                                                                          Award




      566.          The Respondent notes that where one clear basis exists to seek the invalidation of
      Licenses, there is no requirement under Kyrgyz law or international law to pursue all possible
      bases. 978 Moreover, the Respondent points out that “although the Licenses were not terminated
      on the basis of bribery per se, the basis for termination is inextricably linked with the corruption
      in which the Claimants were involved”. 979

      567.          The Respondent avers that by bringing this claim the Claimants are in fact requesting
      this Tribunal to act as an “appellate court” even though there is no authority for the Tribunal to
      perform this function under either the 2003 Investment Law or international law, 980 as investment
      tribunals have consistently averred. 981 The Respondent clarifies that it does not argue that national
      court decisions are immune from review by an international tribunal. 982 Rather, it asserts that
      when an international tribunal is called to assess whether there has been a judicial expropriation
      “it needs to consider whether the decision of the domestic court was “unlawful” in a relevant
      sense”. 983

      568.          Relying on Azinian v. Mexico, the Respondent argues that the SAGMR invalidated the
      Licenses on the basis of decisions from the national courts and, unless such decisions are
      “disavowed” at the international level, the Respondent cannot be faulted for acting on that
      basis. 984 The Respondent submits that the Claimants have failed to prove how the actions of its
      national courts could be regarded as “unlawful”; 985 nor have they alleged a denial of justice, 986
      and even if the Respondent’s courts were “wrong” under Kyrgyz law (which the Respondent
      denies), this would be insufficient to establish that the Licenses were expropriated. 987 According

978   Rejoinder on the Merits and Reply on Jurisdiction, at para. 486.
979   Rejoinder on the Merits and Reply on Jurisdiction, at paras 520.2, 537.
980   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 646.
981   Statement of Defence on the Merits and Memorial on Jurisdiction, at paras 647, 649-653.
982   Rejoinder on the Merits and Reply on Jurisdiction, at paras 521, 536.
983   Rejoinder on the Merits and Reply on Jurisdiction, at paras 521, 536.
984   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 648 [emphasis in original], referring to
      Robert Azinian, Kenneth Davitian & Ellen Baca v. The United Mexican States, ICSID Case No. ARB(AF)/97/2, Award
      dated 1 November 1999, at paras 97, 99-100 (Authority RLA-187). See also, Respondent’s Post-Hearing Brief, at
      para. 144.
985   Respondent’s Post-Hearing Brief, at paras 146-147.
986
      Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 654.
987   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 654; Rejoinder on the Merits and Reply on
      Jurisdiction, at para. 545; Respondent’s Post-Hearing Brief, at para. 144, referring to Swisslion DOO Skopje v. The
      Former Yugolsav Republic of Macedonia, ICSID Case No ARB/09/16, Award, 6 July 2012, at paras 264-265, 268
      (Authority RLA-188); Mr. Franck Charles Arif v. Moldova, ICSID Case No ARB/11/23, Award, 8 April 2013, at
      para. 415 (Authority RLA-189); Liman Caspian Oil BV and NCL Dutch Investment BV v. Kazakhstan, ICSID Case
      No. ARB/07/14 Excerpts of Award, 22 June 2010, at paras 274 and 279 (Authority RLA-186); Garanti Koza LLP v.
      Turkmenistan, ICSID Case No. ARB/11/20, Award, 19 December 2016, at para. 365 (Authority RLA-190); Middle
      East Cement Shipping and Handling Co. S.A. v. Egypt, ICSID Case No. ARB/99/6, Award, 12 April 2002, at para. 139
      (Authority RLA-223).


                                                         166
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 178 of 280
                                                                                              PCA Case No. 2015-32
                                                                                                            Award




      to the Respondent, domestic courts can terminate rights (both contractual and non-contractual)
      without such termination amounting to expropriation. 988

      569.           Furthermore, according to the Respondent, the Claimants, “by making an omnibus
      complaint of indirect expropriation”, have failed to address the circumstances in which a domestic
      court decision might amount to expropriation. The Respondent considers that any interference
      with the Claimants’ operations prior to the court proceedings had been minimal. 989

      570.           In this regard, the Respondent contends that the 26 June 2012 Resolution and the 30-
      day suspension on which the Claimants rely were promptly invalidated by national courts, which
      demonstrates their independence and willingness to find against the Government in appropriate
               990
      cases.          These measures accordingly had no lasting impact, as demonstrated by
      contemporaneous statements from the Claimants, 991 and cannot be invoked as the basis of an
      expropriation. 992 In support of this position, the Respondent notes that as at 3 October 2012, after
      the 30-day suspension, Stans Energy’s market price was higher than it was immediately before
      the 26 June 2012 Resolution. 993 The Respondent asserts that the 26 June 2012 Resolution was
      adopted in response to the Claimants’ numerous breaches of the Licenses Agreements, which is
      relevant in assessing the nature of the measure.994

      571.           The Respondent also points out that the Claimants put forward “an unsubstantiated
      allegation that the Kyrgyz government conspired with a Chinese mining company to terminate
      the Licenses” so that they could be acquired by the latter. 995 The Respondent notes that the
      Claimants have failed to provide any evidence of such conspiracy. Moreover, the Respondent
      points out that, when the Chinese mining company in question initiated proceedings before




988   Rejoinder on the Merits and Reply on Jurisdiction, at paras 526, 528-532; Respondent’s Post-Hearing Brief, at para.
      148.
989   Rejoinder on the Merits and Reply on Jurisdiction, at para. 522.
990   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 661; Rejoinder on the Merits and Reply on
      Jurisdiction, at para. 553.
991   Rejoinder on the Merits and Reply on Jurisdiction, at paras 542, 544, referring to Stans Energy Corp, Press Release
      “Stans Energy Disputes Jokorgu Kenish Committee Decision”, dated 30 July 2012, at p. 2 (Exhibit C-120).
992   Statement of Defence on the Merits and Memorial on Jurisdiction, at paras 638, 645; Rejoinder on the Merits and Reply
      on Jurisdiction, at paras 488-495, 505-509, 511-512, 540-542, 544.
993   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 662, referring to “Bloomberg, “Market
      Capital for Stans Energy Corp – Daily” dated 27 January 2016, at p. 15 (Exhibit C-40). See also, Rejoinder on the
      Merits and Reply on Jurisdiction, at paras 510, 543.
994   Rejoinder on the Merits and Reply on Jurisdiction, at para. 538.
995   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 639; Rejoinder on the Merits and Reply on
      Jurisdiction, at para. 496.


                                                          167
PCA 278376
       Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 179 of 280
                                                                                              PCA Case No. 2015-32
                                                                                                            Award




       Kyrgyz courts, the Government intervened to oppose its claims. Finally, the Licenses have never
       been issued to that company. 996

       572.       The Respondent argues that the 2003 Investment Law and international law exclude
       from the definition of expropriation measures taken to enforce Kyrgyz law, as steps taken to
       enforce national laws do not demonstrate expropriatory intent. 997 The termination of the Licenses
       was thus a consequence of the enforcement of Kyrgyz law, and not an expropriation. 998

       573.       The Respondent denies the Claimants’ contention that the injunction granted by the
       Inter-district Court of Bishkek on 15 April 2013 constituted the final step in the process of indirect
       expropriation. According to the Respondent, the injunction was a temporary measure, not
       amounting to an expropriation. 999 It notes that, prior to that injunction, Kutisay Mining LLC had
       failed to submit the TP, Expert Reports and TEA in time. 1000 Accordingly, Kutisay Mining LLC
       was in fundamental breach of the Kutessay II License Agreement No. 3 and was not entitled to
       any extension or approvals. 1001

       574.       Moreover, the Respondent points out that, despite prior testimony to the contrary, 1002
       Mr. Aryev confirmed at the Hearing that the injunction did not prevent Kutisay Mining LLC from
       progressing with the work it was required to develop under its license agreement, 1003 which is
       consistent with Stans Energy’s public statements. 1004

       575.       Finally, the Respondent rejects the Claimants’ characterization of the Respondent’s
       conduct as a “creeping” expropriation. The Respondent argues, with reference to Burlington v.
       Ecuador, that a creeping expropriation “only exists when ‘none’ of the challenged measures




996    Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 639; Rejoinder on the Merits and Reply on
       Jurisdiction, at paras 497-504.
997    Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 658.
998    Statement of Defence on the Merits and Memorial on Jurisdiction, at paras 643-644.
999    Respondent’s Post-Hearing Brief, at para. 157, referring to Achmea BV v. The Slovak Republic, PCA Case No 2008-
       13, Final Award, 7 December 2012, at para. 289 (Authority RLA-191); Statement of Defence on the Merits and
       Memorial on Jurisdiction, at paras 666-668.
1000   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 664.
1001   Statement of Defence on the Merits and Memorial on Jurisdiction, at paras 663-668.
1002   Respondent’s Post-Hearing Brief, at para. 157, referring to First Witness Statement of B. Aryev, 29 January 2016, at
       para. 120.
1003   Respondent’s Post-Hearing Brief, at para. 157, referring to Hearing Transcript, Day 2, p. 406:3-6. See also, Hearing
       Transcript, Day 2, pp 403:11-406:2.
1004   Respondent’s Post-Hearing Brief, at para. 157, referring to Respondent’s Opening Presentation, 9 April 2018, quoting
       Stans Energy Press Release “Stans Energy Legal Update”, 7 May 2013 (Exhibit R-147); Stans Energy Press Release
       “Stans Energy Corporate Update”, 6 August 2013 (Exhibit R-148).


                                                          168
PCA 278376
       Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 180 of 280
                                                                                           PCA Case No. 2015-32
                                                                                                         Award




       separately constitutes expropriation”. 1005 In the present case, however, the Claimants also
       contend that “the invalidation of the Licenses due to the courts’ decision amounted to a direct
       expropriation.” 1006 Moreover, according to the Respondent, the Claimants have failed to prove
       “any link” between the initial steps of the purported creeping expropriation and the ultimate
       invalidation of the Licenses. 1007 Finally, the Claimants have not established that the measures
       preceding the invalidation of the Licenses amounted to an indirect expropriation. 1008


              c.      The Tribunal’s Analysis

       576.        At the outset, the Tribunal recalls Article 6(1) of the 2003 Investment Law:

              Article 6. Guarantees of Protection from Expropriation of Investments and
              Compensation of Damages to Investors
              1. Investments shall not be subject to expropriation (nationalization, requisition, or other
              equivalent measures, including actions or omissions by the government bodies of the Kyrgyz
              Republic resulting in forced withdrawal of investor’s funds or in depriving investor of an
              opportunity to gain on the investments’ results), except as provided by Kyrgyz laws when
              such expropriation is in the public interest and is carried out on a non-discriminatory basis
              and pursuant to a proper legal procedure with the payment of timely, appropriate and
              effective compensation of damages, including lost profit. 1009
       577.        Through the wording “measures, including actions or omissions by the government
       bodies of the Kyrgyz Republic resulting in forced withdrawal of investor’s funds or in depriving
       investor of an opportunity to gain on the investments’ results”, the provision provides a very wide
       definition of the kind of dispossession falling under this Article.

       578.        The Tribunal has to examine first whether such a dispossession took place. Such an
       examination is without prejudice for the later examination as to whether the dispossession was
       lawful and at which time it occurred.

       579.        The Respondent does not deny that its authorities terminated the Claimants’ Licenses.
       It only considers that this was done as a consequence of the enforcement of Kyrgyz law in
       accordance with proper legal procedure and pursuant to the Kyrgyz courts’ decisions. In the view




1005   Respondent’s Reply Post-Hearing Brief, at para. 56 [emphasis in original].
1006   Respondent’s Reply Post-Hearing Brief, at para. 56.
1007   Respondent’s Reply Post-Hearing Brief, at para. 57 [emphasis in original].
1008   Respondent’s Reply Post-Hearing Brief, at para. 58.
1009   Translation as provided by the Claimants in Law No 66 of 27 March 2003 on Investments in the Kyrgyz Republic, as
       amended on 22 October 2009 (with English translation) (Authority CLA-98).


                                                         169
PCA 278376
       Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 181 of 280
                                                                                     PCA Case No. 2015-32
                                                                                                   Award




       of the Tribunal this latter allegation by the Respondent concerns the question whether the
       termination was lawful, but does not suggest that there was no dispossession at all at any time.

       580.        For this conclusion, it is also irrelevant which of the disputed measures occurring at
       different points in time were a dispossession. The Respondent’s measures, whether individually
       or collectively, deprived the Claimants of the effective use and control of the mining Licenses at
       least when the SAGMR formally decided their termination on 17 October 2014.

       581.        Therefore, the Tribunal concludes that there was indeed a dispossession by the
       Respondent, and Article 6(1) of the 2003 Investment Law is applicable.


       2.     Whether the Respondent’s Expropriation of the Claimants’ Investments was Lawful

              a.      The Claimants’ Position.

       582.        While the Claimants accept that the Respondent has the right to nationalize or
       expropriate, they aver that it must do so in accordance with the requirements and conditions set
       out under the relevant rules of international law and its domestic legislation. 1010

       583.        The Claimants assert that it is uncontroversial that the conditions and limits on a State’s
       right to expropriate property are part of customary international law, 1011 and that these conditions
       and limits are in turn reflected in Article 6 of the 2003 Investment Law. 1012 Likewise, the Moscow
       Convention, which is also part of the Kyrgyz legal order, lays out comparable conditions for
       expropriations of investments. 1013

       584.        The Claimants argue that the expropriation of their investments violated the conditions
       set out under international law, the 2003 Investment Law and the Moscow Convention.1014 In
       particular, they contend that the measures were arbitrary, did not further public interest and, in
       any case, were not accompanied by “timely, appropriate and real” compensation. 1015 The
       Claimants regard as an “academic issue” the Respondent’s contention that Article 9 of the
       Moscow Convention does not apply, allegedly because it only refers to “nationalisation” and


1010   Statement of Claim, at para. 189.
1011   Statement of Claim, at para. 190.
1012   Statement of Claim, at para. 191.
1013   Statement of Claim, at para. 192.
1014   Statement of Claim, at para. 193.
1015   Statement of Claim, at para. 218.


                                                     170
PCA 278376
       Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 182 of 280
                                                                                                PCA Case No. 2015-32
                                                                                                              Award




       “requisitions”, rather than the allegedly broader concept of expropriation, “since it is undisputed
       that Article 6 of the 2003 Investment Law and general international law impose the full range of
       conditions on expropriation or measures having an equivalent effect”. 1016

       585.        The Claimants aver that the indirect expropriation was not carried out in accordance
       with the procedures established within the Kyrgyz legal regime on expropriations, 1017 as was
       recognised by the Respondent’s judicial authorities with respect to the 26 June 2012 Resolution
       and the SAGMR’s August 2012 order to stop work. 1018 They note that “creeping expropriations,
       in practice, if not by definition, almost without exception prove to be unlawful”. 1019

       586.        The Claimants consider that “the manoeuvres of the Respondent to eject Stans and to
       reattribute the mining licenses to a different investor”, despite their efforts to perform their work
       as planned, “are tainted by arbitrariness and lack of due process”. 1020 The Kyrgyz authorities’
       conduct, according to the Claimants, demonstrates a “wilful disregard of due process of law”. 1021
       The Claimants note that the sequence of acts “including the strong interest of a Chinese REE
       company in Kutesay II, as well as the involvement of its associates within the Kyrgyz authorities
       […] indicate that the process of expropriation was arbitrary”. 1022 The Kyrgyz authorities first
       encouraged an investment under a certain interpretation of the law and later challenged the
       validity of the investment made. 1023

       587.        They Claimants also contend that the judicial proceedings initiated by the GPO against
       the SAGMR “fail any test of judicial propriety. Kutisay Mining was not able to join the
       proceedings as a full party […] The Claimants were given no opportunity to present their case
       […] they were not entitled to appeal”. 1024




1016   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 258 [footnotes
       omitted].
1017   Statement of Claim, at paras 220-221; Reply to the Statement of Defence on the Merits and Counter-Memorial on
       Jurisdiction, at para. 275.
1018   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 277.
1019   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 274.
1020   Statement of Claim, at para. 222.
1021   Statement of Claim, at para. 223; Reply to the Statement of Defence on the Merits and Counter-Memorial on
       Jurisdiction, at para. 278.
1022   Statement of Claim, at para. 224.
1023   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at paras 263, 281, referring to,
       respectively, Saar Papier Vertriebs GmbH v. Republic of Poland (UNCITRAL) Final Award, 16 October 1995, at para.
       97 (Authority CLA-272); Deutsche Bank AG v. Democratic Socialist Republic of Sri Lanka (ICSID Case No
       ARB/09/2) Award, 31 October 2012, at para. 523 (Authority CLA-66).
1024   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at paras 275-276.


                                                           171
PCA 278376
       Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 183 of 280
                                                                                      PCA Case No. 2015-32
                                                                                                    Award




       588.      The Claimants contend that the arbitrary nature of the measures and their breach of
       domestic law preclude any public interest justification. 1025 In addition, the Claimants observe that
       the Respondent’s authorities never invoked any public interest to justify the adoption of their
       measures. 1026 In particular, the Claimants point out that the Kyrgyz authorities did not identify
       combating corruption as the basis for the adoption of any measures. The circumstances of the
       alleged illegality, in turn, involved only entities within the Respondent’s control. In any event,
       the measures “were disproportionate to the protection of any public interest”. 1027 The taking of
       mining licenses from a company that has effectively developed previously unproductive mines,
       without any shortcomings in their operation, is by definition contrary to the public interest. 1028

       589.      The Claimants point out that customary international law requires that an expropriation
       be accompanied by prompt, adequate and effective compensation, 1029 an obligation recognized in
       the 2003 Investment Law and in the Moscow Convention. 1030 Contrary to this obligation, the
                                                                   1031
       Respondent has never offered any compensation.                     According to the Claimants, the
       Respondent’s contention that it only bears an obligation to establish a procedure by which an
       investor can seek compensation is incompatible with international law and Article 6 of the 2003
       Investment Law. The need to apply for compensation cannot be reconciled with the requirement
       of “promptness”. 1032 The Claimants argue that, instead, the State should offer appropriate
       compensation on its own initiative. 1033

       590.      The Claimants assert that the lack of compensation is even more difficult to understand
       as the Respondent’s authorities justified the termination of the Licenses by reference to alleged
       illegalities to which such authorities were the only parties. 1034 The Claimants consider that the
       lack of any offer of compensation “renders this expropriation unlawful per se”. 1035




1025   Statement of Claim, at para. 226; Reply to the Statement of Defence on the Merits and Counter-Memorial on
       Jurisdiction, at para. 282.
1026   Statement of Claim, at para. 225.
1027   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 280.
1028   Statement of Claim, at para. 227;
1029   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 284.
1030   Statement of Claim, at para. 228; Reply to the Statement of Defence on the Merits and Counter-Memorial on
       Jurisdiction, at para. 267.
1031   Statement of Claim, at para. 228.
1032   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at paras 283-285.
1033   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 284.
1034   Statement of Claim, at para. 229.
1035   Statement of Claim, at para. 229.


                                                     172
PCA 278376
       Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 184 of 280
                                                                                             PCA Case No. 2015-32
                                                                                                           Award




              b.      The Respondent’s Position

       591.        The Respondent argues that, even if the measures it took could be characterised as an
       expropriation (which it denies), the requirements laid out by Article 6 of the 2003 Investment
       Law were fulfilled, namely the expropriation was (1) provided for by Kyrgyz law, (2) in the public
       interest, (3) carried out on a non-discriminatory basis and (4) carried out pursuant to proper legal
       procedure. 1036

       592.        With regard to the first point, the Respondent avers that Article 27(5) of the Subsoil
       Law was the legal basis for the termination of the Licenses and that, even if there had been an
       incorrect application of Kyrgyz law, it is not for this Tribunal to substitute its views for that of
       the Respondent’s courts. 1037

       593.        With regard to the public interest requirement, in the Respondent’s view, the fact that
       the SAGMR decision to terminate the Licenses was taken to enforce compliance with the Subsoil
       Law suffices to demonstrate that it was taken in the public interest, as States have a public interest
       in the enforcement of their laws. 1038 Indeed, the SAGMR was legally obliged to terminate the
       Licenses because the Claimants had failed to effectively develop the deposits and failed to provide
       basic documentation, in breach of the fundamental requirements of their Licenses. 1039 The
       Respondent denies that the concept of proportionality plays any role in assessing whether the
       measures were taken in the public interest, as this case merely concerns the enforcement of pre-
       existing laws. 1040 In addition, the Respondent, relying on several international investment treaty
       decisions, submits that States have discretion to decide whether a particular action is in their
       public interest. 1041

       594.        With regard to the non-discrimination requirement, the Respondent asserts that the
       Claimants have not demonstrated that they suffered any discriminatory treatment with regard to




1036   Statement of Defence on the Merits and Memorial on Jurisdiction, at paras 669-670, 672; Rejoinder on the Merits and
       Reply on Jurisdiction, at para. 546.
1037   Statement of Defence on the Merits and Memorial on Jurisdiction, at paras 673-676.
1038   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 677; Rejoinder on the Merits and Reply on
       Jurisdiction, at paras 554-555.
1039   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 681.
1040   Rejoinder on the Merits and Reply on Jurisdiction, at para. 555.3.
1041   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 678; Rejoinder on the Merits and Reply on
       Jurisdiction, at para. 555.4.


                                                          173
PCA 278376
       Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 185 of 280
                                                                                                PCA Case No. 2015-32
                                                                                                              Award




       similarly placed mining license holders, since many other mining licenses were also cancelled. 1042
       In any event, the Claimants’ complaints of arbitrariness are without foundation. 1043

       595.        Finally, the decision to terminate the Licenses was taken “pursuant to proper legal
       procedure”, as required by Article 6(1) of the 2003 Investment Law. Kutisay Mining LLC
       exercised its right to appeal such decision before the Respondent’s courts. 1044 Likewise, the court
       decisions which were the basis for the invalidation of the Licenses were the result of a “proper
       legal procedure”. 1045 The Respondent contends that the formal status of Kutisay Mining LLC as
       a defendant or a third party in the proceedings is a question of Kyrgyz procedural law and is
       irrelevant because due process requirements were met. In this regard, the Respondent underscores
       that the Claimants have not alleged to have suffered a denial of justice.1046 The Respondent rejects
       the Claimants’ argument that they were not entitled to any appeal, noting that they did in fact
       appeal and “the judgment also records that Kutisay’s arguments were considered and rejected by
       the Appellate Instance of the Bishkek City Court”. 1047

       596.        With regard to compensation, the Respondent contends that if Article 6(1) is read in
       conjunction with Article 6(4) of the 2003 Investment Law, it becomes clear that it is not
       incumbent upon the Kyrgyz Republic to offer compensation to an investor for the expropriation
       of its investment. Rather, the investor has the right to a proper legal procedure by which it can
       seek compensation. 1048 In the Respondent’s view, it cannot be held responsible for the Claimants’
       failure to apply to Kyrgyz courts for compensation. 1049 In sum, the fact that the Claimants have
       not been compensated would not render the expropriation unlawful under Article 6 of the 2003
       Investment Law. 1050 Likewise, the Respondent submits that under customary international law the
       failure to provide compensation does not render what would otherwise be a lawful expropriation




1042   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 682.
1043   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 687.
1044   Statement of Defence on the Merits and Memorial on Jurisdiction, at paras 684-685.
1045   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 686.
1046   Rejoinder on the Merits and Reply on Jurisdiction, at paras 548-549.
1047   Rejoinder on the Merits and Reply on Jurisdiction, at para. 550, referring to Decision of the Appellate Instance of the
       Bishkek City Court, Case No AB-311/14-AD dated 30 July 2014, at p. 6: “The judicial panel for administrative and
       economic cases of the Bishkek City Court considers the arguments of KutisayMining LLC that the said claims violate
       its rights and interests to be untenable” (Exhibit C-31).
1048   Statement of Defence on the Merits and Memorial on Jurisdiction, at paras 688-689; Rejoinder on the Merits and Reply
       on Jurisdiction, at paras 556-558.
1049   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 690; Rejoinder on the Merits and Reply on
       Jurisdiction, at para. 559.
1050   Statement of Defence on the Merits and Memorial on Jurisdiction, at paras 691-694.


                                                            174
PCA 278376
       Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 186 of 280
                                                                                                PCA Case No. 2015-32
                                                                                                              Award




       “unlawful”, 1051 and avers that “an expropriation only lacking fair compensation should be treated
       in the same manner as a lawful expropriation”. 1052

       597.        The Respondent, finally, reiterates that the Claimants are not entitled to bring a claim
       under the Moscow Convention because (1) the 2003 Investment Law does not provide a
       jurisdictional basis for such claim and (2) they are not “investors” within the meaning of the
       Moscow Convention. 1053 In any event, the Respondent has not breached Article 9 of that
       Convention because there has been neither a “requisition” nor a “nationalisation”. Article 9 of the
       Moscow Convention does not prohibit measures having an equivalent effect to a “requisition” or
       a “nationalisation”. 1054


              c.      The Tribunal’s Analysis

       598.        Regarding the 26 June 2012 Resolution and the SAGMR’s August 2012 order to stop
       work, the Tribunal notes that the Respondent contends that the 26 June 2012 Resolution was not
       implemented and is irrelevant to the ultimate termination of the Licenses. 1055 In support of this
       contention, the Respondent argues that the 26 June 2012 Resolution was not binding, the SAGMR
       actually did not follow it, and it was ultimately invalidated by Kyrgyz courts. 1056 Since the
       Respondent does not rely on these as a justification for the lawfulness of the dispossession and,
       indeed, the Claimants continued their work thereafter, the Tribunal need not examine the effects
       of these.

       599.        For similar reasons, the Tribunal need not examine whether the suspension order of 30
       August 2012 constituted a dispossession, because, after the suspension order expired on 30
       September 2012, Stans Energy resumed its work on the Kutessay II project and announced that it
       had produced dysprosium, terbium and gadolinium metals at the KRP. 1057




1051   Rejoinder on the Merits and Reply on Jurisdiction, at para. 561.
1052   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 693, referring to Quiborax S.A., Non Metallic
       Minerals S.A. and Allan Fosk Kaplun v. Plurinational State of Bolivia, ICSID Case No. ARB/06/02, Partially
       Dissenting Opinion of Brigitte Stern dated 07 September 2015, at para. 10 (Authority RLA-196).
1053   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 695
1054   Statement of Defence on the Merits and Memorial on Jurisdiction, at paras 696-701.
1055   Statement of Defence on the Merits and Memorial on Jurisdiction, at paras 410, 419.
1056   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 410.
1057   Statement of Claim, at para. 121, referring to Stans Energy Corp, Press release “Stans Energy Produces Dysprosium,
       Terbium and Gadolinium Metals”, 4 October 2012 (Exhibit C-128).


                                                            175
PCA 278376
       Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 187 of 280
                                                                                              PCA Case No. 2015-32
                                                                                                            Award




       600.       The Tribunal now turns to the SAGMR’s decision of 17 October 2014, 1058 by which
       the SAGMR’s Subsoil Use Licensing Commission decided to terminate Kutisay Mining LLC’s
       Licenses, referring to the decisions of the Kyrgyz courts in favour of the GPO. 1059 Kutisay Mining
       LLC filed its claim with the Inter-District Court of Bishkek seeking invalidation of the 17 October
       2014 Minutes. 1060 On 8 December 2014, the Inter-District Court of Bishkek dismissed this claim,
       referring to the court decisions of 19 March 2014 and 30 July 2014 which invalidated the 21
       December 2009 Minutes. 1061 The Bishkek City Court and the Supreme Court of Kyrgyzstan
       averred this decision on 27 January 2015 and 15 October 2015, respectively. 1062

       601.       As described above, in the Summary of Facts, the reason for the revocation of the
       Claimants’ Licenses was the GPO’s finding that the issuance of the Licenses without tender was
       illegal under Kyrgyz law—a finding that was subsequently confirmed by the Kyrgyz courts. As
       noted above, the Supreme Court notably concluded that the attribution of the Licenses “through
       direct negotiations, as indicated in the Minutes No. 1736-H-09 dated 21 December 2009”, “had
       violated the law in force in the Kyrgyz Republic”. 1063 Given the invalidation of the 21 December
       2009 Minutes on these grounds, the SAGMR resolved to terminate the Licenses acquired by the
       Claimants.

       602.        Here, the Tribunal will address the Respondent’s arguments that the Licenses were
       granted to the Claimants in breach of Kyrgyz law. Above, the Tribunal has already found that this
       Tribunal’s jurisdiction is not affected by these allegations. The following examination thus only
       refers to the merits.

       603.       Also above, the Tribunal has already found that the Respondent, which has the burden
       of proof, has not provided sufficient evidence that the Claimants obtained the Licenses through

1058   Extract from Minutes No 320-N-14 of the meeting of the Subsoil Use Licensing Commission contained in the letter
       from the State Agency of Geology and Mineral Resources to Kutisay Mining LLC dated 31 October 2014, (Exhibit C-
       14).
1059   Statement of Claim, at para. 149, referring to Extract from Minutes No 320-N-14 of the meeting of the Subsoil Use
       Licensing Commission contained in the letter from the State Agency of Geology and Mineral Resources to Kutisay
       Mining LLC dated 31 October 2014, 17 October 2014 (Exhibit C-14). See also, Reply to the Statement of Defence on
       the Merits and Counter-Memorial on Jurisdiction, at para. 116.
1060   Statement of Claim, at para. 150.
1061   Statement of Claim, at para. 150, referring to Decision of the Inter-District Court of Bishkek, Case No AD-
       2290/14mbs7, 8 December 2014 (Exhibit C-32).
1062   Statement of Claim, at para. 150, referring to Decision of the Appellate Instance of the Bishkek City Court, Case No
       AB-79/15-AD, 27 January 2015 (Exhibit C-33); Decision of the Kyrgyz Republic Supreme Court, Case No AD-
       2290/14 mbs7, 15 October 2015 (Exhibit C-35).
1063   Decision of the Kyrgyz Republic Supreme Court, Case No AD-149/14mbs4, 24 March 2015 (Exhibit C-34). See also,
       Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 403; and Reply to the Statement of
       Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 113.


                                                          176
PCA 278376
       Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 188 of 280
                                                                                             PCA Case No. 2015-32
                                                                                                           Award




       corruption. For the same reasons, which need not to be repeated here, no participation in or
       awareness of money laundering by the Claimants has been proved.

       604.       While, in the present proceedings, the Respondent alleges that the Claimants did not
       fulfil certain obligations which they had under the Licenses, the SAGMR’s decision of 17 October
       2014 and the decisions of the Kyrgyz courts in favour of the GPO to which it refers do not mention
       these allegations, but focus on what the Respondent alleges was a breach of the tender
       requirements of the Subsoil Law which is argued to prevent the Claimants from having obtained
       a valid licence. Article 16 of the Subsoil Law (using Respondent’s translation) provides as
       follows:

                  Article 16. Procedure for Granting Subsoil Use Rights
              Subsoil use rights shall be granted by holding tenders and direct negotiations.
                  Tenders shall be announced and held for gold ore, oil, gas and other sites of national
              significance by decision of the Government of the Kyrgyz Republic. The terms and
              conditions of the tender and the winning bidder shall be determined by the tender committee
              of the Government of the Kyrgyz Republic to be appointed for each particular site.
                  Subsoil use rights by way of direct negotiations shall be granted on application by natural
              persons and legal entities by the state subsoil use authority to be determined by the
              Government of the Kyrgyz Republic. The application must contain information about the
              applicant, and the location and type of subsoil use. The following documents shall be annexed
              to the application:
                 - copies of the constitutive documents and charter for legal entities, or registration
              documents for natural persons;
                  - geological survey or development project or project of construction and operation of
              underground structures not connected with the extraction of minerals at the site in question,
              with consolidated technical and economic assessment of capital investments, operating
              expenses, revenues and project profitability;
              - statement of availability of financing for the works envisaged at the subsoil site in question
              pursuant to the submitted development project. […] 1064


       605.       The first sentence clarifies that there are two methods to grant subsoil rights: tenders
       and direct negotiations. The wording “other sites of national significance by decision of the
       Government of the Kyrgyz Republic”, particularly by the inclusion of the word “other” indicates
       that a tender is only mandatory if the respective site has been put on the list of sites of national


1064   Translation as provided by the Respondent in “Subsoil Law of 24 June 1997, as amended on 17 October 2008 (including
       comparison to Claimants’ translation of CLA-97B)” (Authority RLA-296). See also, the translations provided by the
       Respondent in Subsoil Law No. 42 of 24 June 1997, as amended on 4 February 2002 (including comparison to
       Claimants’ translation of CLA-97A) (Authority RLA-295); and Subsoil Law of 24 June 1997, as amended on 15 July
       2011 (including comparison to Claimants’ translation of CLA-97C) (Authority RLA-297), which are identical to that
       quoted above, with the exception of the use of “for” instead of “of” in the second sub-point of paragraph 3.


                                                          177
PCA 278376
       Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 189 of 280
                                                                                           PCA Case No. 2015-32
                                                                                                         Award




       significance. Accordingly, the Government had the authority to decide whether a tender was
       required or the option of direct negotiations should be used for certain sites.

       606.        On 1 December 2009, the Kyrgyz Government issued Resolution No 725, which
       permitted the Ministry of Natural Resources to issue mining licenses without a tender to entities
       wholly managed by the Development Fund, for subsequent sale of these entities by auction at
       stock exchange. As is undisputed, Stans Energy obtained the Kutessay II and Kalesay Licenses
       without a tender procedure, by purchasing Kutisay Mining OJSC.

       607.       The legal effect under Kyrgyz law of the decisions of the Kyrgyz courts in favour of
       the GPO, to which SAGMR’s decision of 17 October 2014 refers, stating the invalidity of the 21
       December 2009 Minutes is not fully clear to the Tribunal. The 17 October 2014 Minutes deemed
       the subsoil use rights under the Licenses terminated “pursuant to Article 27, Part 5, of the Kyrgyz
       Republic Law ‘On Subsoil’,” 1065 which reads: “[t]ermination of subsoil use rights shall be
       effected by the decision of the government body responsible for implementation of the state policy
       on subsoil use. From the date of entry into force of a judicial act invalidating the decision to award
       a subsoil use right, such right shall be deemed terminated.” 1066 From this language, at least in its
       English translation, it seems not clear whether the 21 December 2009 Minutes were invalidated
       ex tunc or ex nunc.

       608.       What can certainly be said is that the Kyrgyz government changed its position in respect
       of the legality of the acquisition of the Licenses by the Claimants. Clearly, when the SAGMR
       signed the 21 December 2009 Minutes and on occasions thereafter, the Government assumed that
       the acquisition of the Licenses was lawful.

       609.       In the present context, the Tribunal only has to examine the relevance of this process
       for making the dispossession of the Claimants’ investments lawful under Article 6 of the 2003
       Investment Law, irrespective of any further implications within the internal jurisdiction of
       Kyrgyzstan. In this respect, the Tribunal takes into account the following: it has not been shown
       that the Claimants as foreign investors knew or at least by due diligence should have known that



1065   Extract from Minutes No 320-N-14 of the meeting of the Subsoil Use Licensing Commission contained in the letter
       from the State Agency of Geology and Mineral Resources to Kutisay Mining LLC dated 31 October 2014 , at p. 2
       (Exhibit C-14).
1066   Translation as provided by the Claimant in Law on Subsoil of 9 August 2012, as amended on 24 May 2014 (Authority
       CLA-97D) and by the Respondent in Law on Subsoil No. 160 of 9 August 2012, as amended on by Law No. 77 dated
       24 May 2014 (including comparison to Claimants’ translation of CLA-97D) (Authority RLA-298) [emphasis added].


                                                         178
PCA 278376
       Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 190 of 280
                                                                                           PCA Case No. 2015-32
                                                                                                         Award




       Resolution No 725 was invalid. The Claimants correctly contend that the Kyrgyz Republic later
       ratified the transaction. Indeed, when Kutisay Mining OJSC was reorganized as Kutisay Mining
       LLC, the Kyrgyz Government re-issued the Licenses in accordance with Kyrgyz law. This process
       was an opportunity for the Respondent to re-consider the legality of the Licenses and the
       transaction underlying them, however the Government failed to point out any concern over the
       Licenses and re-issued them.

       610.       Therefore, not only could the Claimants trust that the Licenses were granted in
       accordance with Kyrgyz law, but the Respondent continued to cooperate with the Claimants while
       they continued with their investment and even confirmed this by re-issuing the Licenses.

       611.       The termination by the SAGMR and the courts of the Licenses cannot therefore be
       considered as making the dispossession lawful under Article 6 of the 2003 Investment Law.

       612.       Finally, Article 6(1) of the 2003 Investment Law expressly requires that the
       dispossession be “pursuant to a proper legal procedure with the payment of timely, appropriate
       and effective compensation of damages, including lost profit.” 1067

       613.       As no compensation has been offered by the Respondent, this being a mandatory
       requirement to make a dispossession lawful, there is no need for the Tribunal to examine whether
       the other requirements mentioned in Article 6(1) that it “is in the public interest and is carried out
       on a non-discriminatory basis” 1068 are complied with.

       614.       The Tribunal therefore concludes that the Respondent has breached Article 6(1) of the
       2003 Investment Law by an unlawful dispossession, and is liable accordingly.

       615.       The Tribunal adds that it has reached this conclusion without recourse to any new legal
       concepts or evidence allegedly submitted by the Claimants for the first time with their Reply Post-
       Hearing Brief (see paras 150 and 151 above). In particular, the Tribunal does not consider the
       notion of estoppel, argued by the Claimants in that submission, to be relevant here. Accordingly,
       the Tribunal has decided not to take into account the portions of the Claimants’ Reply Post-
       Hearing Brief and the accompanying legal authorities to which the Respondent has objected.


1067   Translation as provided by the Claimants in Law No 66 of 27 March 2003 on Investments in the Kyrgyz Republic, as
       amended on 22 October 2009 (with English translation) (Authority CLA-98).
1068   Translation as provided by the Claimants in Law No 66 of 27 March 2003 on Investments in the Kyrgyz Republic, as
       amended on 22 October 2009 (with English translation) (Authority CLA-98).


                                                         179
PCA 278376
       Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 191 of 280
                                                                                              PCA Case No. 2015-32
                                                                                                            Award




B.     WHETHER THE RESPONDENT FAILED TO ACCORD TREATMENT AS REQUIRED BY ARTICLE 4
       OF THE 2003 INVESTMENT LAW


       616.        The Claimants also contend that the Respondent has failed to accord them fair and
       equitable treatment by breaching their legitimate expectations and by acting arbitrarily. The
       Respondent denies that, under the applicable law, it is required to accord fair and equitable
       treatment to the Claimants.


       1.     Whether the Respondent Was Required to Accord Fair and Equitable Treatment to
              the Claimants

              a.      The Claimants’ Position

       617.        The Claimants assert that the Respondent was required to accord them fair and equitable
       treatment. 1069 They note that Article 4 of the 2003 Investment Law details different elements
       characteristic of fair and equitable treatment, in that the Kyrgyz Republic has undertaken:

              to provide foreign investors with “the national treatment in the sphere of economic activity”,
              to not permit discrimination, and to “refrain from interfering in economic activity, rights and
              legal interests of investors, except as provided by Kyrgyz laws”. 1070
       618.        According to the Claimants, Article 4 implements the fair and equitable treatment
       standard within the 2003 Investment Law. 1071 They consider that this is confirmed by the
       Preamble which, despite not creating self-standing legal obligations, is part of the statutory
       context and lays out that its provisions are aimed at “improving the investment climate in the
       [Kyrgyz] [R]epublic and promoting the flow of local and foreign investment by providing
       investors with a fair and equitable legal regime […]”. 1072

       619.        Claimants also contend that by enacting the 2010 Investment Protection Decree, the
       Respondent assumed and reiterated to the international community its obligation to provide fair
       and equitable treatment to foreign investors. 1073 They define this decree as a unilateral
       undertaking of the Respondent which creates independent legal obligations binding it as a matter


1069   Statement of Claim, at para. 236; Reply to the Statement of Defence on the Merits and Counter-Memorial on
       Jurisdiction, at paras 286-297; Claimants’ Post-Hearing Brief, at para. 59.
1070   Statement of Claim, at para. 233 [footnotes omitted].
1071   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 288.
1072   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 289, referring to Law
       No 66 of 27 March 2003 on Investments in the Kyrgyz Republic, as amended on 22 October 2009 (with English
       translation), preamble (Authority CLA-98).
1073   Statement of Claim, at para. 231, referring to 2010 Investment Protection Decree (Authority CLA-101).


                                                          180
PCA 278376
       Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 192 of 280
                                                                                                PCA Case No. 2015-32
                                                                                                              Award




       of international law. 1074 The Claimants regard it as an authoritative interpretation of the 2003
       Investment Law; its paragraph 3 expressly confirms that such law imposes on the Respondent the
       obligation to treat foreign investors fairly and equitably: 1075

              Pursuant to the Kyrgyz Law “On investments in the Kyrgyz Republic”, foreign and domestic
              investors shall be guaranteed, and shall continue to enjoy, a fair and equitable legal regime,
              including guarantees of protection of their investments made into the economy of the Kyrgyz
              Republic. 1076
       620.        The Claimants also point to Article 8 of the Moscow Convention, which contains broad
       obligations for the Respondent, such as the obligation to provide to investments within its territory
       “unconditional legal protection to be secured by this Convention, the national legislation of the
       Parties as well as international treaties (agreements) […]”. 1077

       621.        The Claimants assert that the fair and equitable treatment standard is part of general
       international law, regardless of whether it is referred to as the “international minimum standard”
       of protection or the fair and equitable treatment standard. 1078 As general international law, it is
       part of the Respondent’s legal system and, as such, remains applicable in this case because the
       Respondent cannot “pick and choose through legislation some of its obligations under
       international law, disavowing others”. 1079


              b.      The Respondent’s Position

       622.        The Respondent argues that, assuming that the Claimants satisfy the jurisdictional
       requirements, they would only be entitled to bring claims for breaches of the 2003 Investment
       Law, and not claims for breach of the fair and equitable treatment standard, 1080 for which the
       Claimants have not identified any applicable normative source. The Respondent notes that such




1074   Statement of Claim, at para. 231.
1075   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 290.
1076   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 290, referring to Decree
       No 23 of 26 April 2010 of the Provisional Government of the Kyrgyz Republic on the Protection of Investments (with
       English translation), at para. 3 (Authority CLA-101).
1077   Statement of Claim, at para. 234.
1078   Statement of Claim, at para. 235; Reply to the Statement of Defence on the Merits and Counter-Memorial on
       Jurisdiction, at paras 295-297.
1079   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at paras 291- 294.
1080   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 702; Respondent’s Post-Hearing Brief, at
       para. 151, referring to, inter alia, Hearing Transcript, Day 1, pp 203:17-206:10.


                                                            181
PCA 278376
       Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 193 of 280
                                                                                             PCA Case No. 2015-32
                                                                                                           Award




       standard is not amongst the substantive provisions of the 2003 Investment Law. 1081 The
       Respondent emphasizes:

              There is a distinction between the scope of a State’s international obligations and the
              remedies which an investor is entitled to pursue under a particular investment instrument […]
              This is not a question of a State “picking and choosing” some of its obligations, as the
              Claimants suggest. It is a common feature in investment treaties that an investor will only be
              entitled to bring certain claims […] Indeed, the default situation is that, absent an applicable
              investment instrument, no international proceedings can be pursued by an aggrieved foreign
              investor. 1082
       623.       The Respondent argues that the 2003 Investment Law does not allow a covered investor
       to bring a claim on the basis of the fair and equitable treatment standard as this standard is not
       expressly provided for in the Law. 1083

       624.       The Respondent notes that Article 4 of the 2003 Investment Law provides for various
       protections to covered investors, namely (1) national treatment; (2) non-discrimination when
       granting investment rights; and (3) non-interference with rights and interests of investors except
       as provided for by Kyrgyz law. 1084 While the Claimants argue that this provision details different
       elements of the fair and equitable treatment standard, the Respondent contends that the express
       enumeration of each of these protections means that a covered investor cannot bring a claim for
       a broader fair and equitable treatment standard. 1085

       625.       The Respondent avers that the 2003 Investment Law should be interpreted by looking
       at its literal meaning. If the Law is interpreted literally, it is apparent that reference to the fair and
       equitable treatment standard is absent. 1086 The Respondent denies that the reference in the
       Preamble to a “fair and equitable regime” may create any free-standing obligation. 1087

       626.       The Respondent also rejects the Claimants’ argument that it has reiterated and assumed
       the obligation to provide fair and equitable treatment through the 2010 Investment Protection




1081   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 704; Rejoinder on the Merits and Reply on
       Jurisdiction, at para. 563; Respondent’s Post-Hearing Brief, at para. 151.
1082   Rejoinder on the Merits and Reply on Jurisdiction, at para. 573 [footnotes omitted].
1083   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 705.
1084   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 706.
1085   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 707; Rejoinder on the Merits and Reply on
       Jurisdiction, at para. 567.
1086   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 708; Rejoinder on the Merits and Reply on
       Jurisdiction, at para. 566.
1087   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 709; Rejoinder on the Merits and Reply on
       Jurisdiction, at paras 565, 568.


                                                          182
PCA 278376
       Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 194 of 280
                                                                                                PCA Case No. 2015-32
                                                                                                              Award




       Decree. 1088 The Respondent notes that the Claimants do not point to any other instrument in which
       the Respondent would have assumed any such obligation that could have been “reiterated”. 1089
       Rather, the Decree merely reaffirms the continued application of the 2003 Investment Law, which
       does not contain such standard of protection. 1090 The Respondent denies that the 2010 Decree
       amounts to a unilateral declaration. Even if it did, however, it would have to be interpreted
       restrictively pursuant to Article 7 of the ILC Guiding Principles. 1091 Thus, had the Respondent
       wished to make a unilateral declaration providing for the applicability of the fair and equitable
       treatment standard, it would have used clear words to that effect. 1092 The 2010 Decree does not
       contain any “clear and specific” assumption of new obligations. 1093

       627.        The Respondent reiterates its position to the effect that covered investors under the 2003
       Investment Law may only bring claims for breaches of that Law and cannot file a claim for breach
       of customary international law 1094 or the Moscow Convention. 1095 Even assuming that this were
       possible, however, neither of the Claimants could have filed such a claim because (1) customary
       international law on investment protection only applies to foreign investors, a condition not
       fulfilled by Kutisay Mining LLC; and (2) customary international law bars claims by shareholders
       for damage suffered by a company in which it hold shares, such that claims by Stans Energy
       would be precluded. 1096

       628.        Finally, the Respondent considers that the Claimants misstate the contents of the
       customary international law rules on the treatment of aliens. 1097 The Respondent contests that the
       fair equitable treatment standard can be equated with the customary international law minimum
       standard. 1098


1088   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 710; Rejoinder on the Merits and Reply on
       Jurisdiction, at paras. 569-570.
1089   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 710.1.
1090   Statement of Defence on the Merits and Memorial on Jurisdiction, at paras 710.2; Rejoinder on the Merits and Reply
       on Jurisdiction, at para. 570.
1091   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 714, referring to Guiding Principles
       applicable to unilateral declarations of States capable of creating legal obligations, with commentaries thereto, U.N.
       Doc. A/61/10 (2006), Article 7 (Authority RLA-76).
1092   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 715.
1093   Rejoinder on the Merits and Reply on Jurisdiction, at para. 572 [emphasis in original].
1094   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 717; Rejoinder on the Merits and Reply on
       Jurisdiction, at paras 574, 580; Respondent’s Post-Hearing Brief, at para. 151.
1095   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 716.
1096   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 718; Rejoinder on the Merits and Reply on
       Jurisdiction, at paras 575-579.
1097   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 719.
1098   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 717, 719; Rejoinder on the Merits and Reply
       on Jurisdiction, at paras 581-582.


                                                           183
PCA 278376
       Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 195 of 280
                                                                                             PCA Case No. 2015-32
                                                                                                           Award




              c.      The Tribunal’s Analysis

       629.        Article 4(4) of the 2003 Investment Law provides:

              The Kyrgyz Republic through its authorized government bodies, officials and municipal
              governance bodies shall refrain from interfering in economic activity, rights and legal
              interests of investors, except as provided by Kyrgyz laws. 1099


       630.        The Parties dispute whether this provision, perhaps together with the Preamble of the
       2003 Investment Law, provides an obligation for the Respondent to grant Fair and Equitable
       Treatment (“FET”) to the Claimants as is provided expressly in many investment treaties. The
       Tribunal considers that it does not have to enter into that debate, but should rather examine
       whether this quoted provision of Article 4(4), as it stands, has been breached.

       631.        In this context, the Tribunal agrees with the Claimants that for the interpretation of
       Article 4(4) of the 2003 Investment Law it is relevant that the new Government of the Republic
       issued the 2010 Investment Protection Decree 1100 which expressly provided in its Section 3:

              Pursuant to the Kyrgyz Law “On investments in the Kyrgyz Republic”, foreign and domestic
              investors shall be guaranteed, and shall continue to enjoy, a fair and equitable legal regime,
              including guarantees of protection of their investments made into the economy of the Kyrgyz
              Republic. 1101
       632.        The Tribunal does not have to decide whether the words “a fair and equitable legal
       regime” have to be interpreted as identical with the FET-standard found in investment treaties.
       But the express reference to “the Kyrgyz Law ‘On investments in the Kyrgyz Republic’” makes
       it clear that this is indeed an authoritative interpretation by the Government which is relevant for
       the interpretation of Article 4(4) of the 2003 Investment Law.




1099   Translation as provided by the Claimants in Law No 66 of 27 March 2003 on Investments in the Kyrgyz Republic, as
       amended on 22 October 2009 (with English translation) (Authority CLA-98).
1100   Decree No 23 of 26 April 2010 of the Provisional Government of the Kyrgyz Republic on the Protection of Investments
       (with English translation) (Authority CLA-101).
1101   Decree No 23 of 26 April 2010 of the Provisional Government of the Kyrgyz Republic on the Protection of Investments
       (with English translation) (Authority CLA-101).


                                                          184
PCA 278376
       Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 196 of 280
                                                                                                PCA Case No. 2015-32
                                                                                                              Award




       2.     Whether the Respondent Failed to Accord Treatment in Accordance with Article 4.4
       of the 2003 Investment Law to the Claimants

              a.       Whether the Respondent Breached the Claimants’ Legitimate Expectations

                     i.    The Claimants’ Position

       633.        The Claimants argue that the Respondent has failed to respect the fair and equitable
       treatment standard by frustrating the Claimants’ legitimate expectations and by acting
       arbitrarily. 1102

       634.        The Claimants provide an overview of what they regard as the relevant case-law
       regarding the content and scope of the fair and equitable treatment standard.1103 According to the
       Claimants, the concept of legitimate expectations has been described as the “dominant element”
       of the fair and equitable treatment standard, 1104 and a “stable and predictable environment in
       accordance with the investor’s legitimate expectations” is required. 1105

       635.        The Claimants’ legitimate expectations in the present case are derived not only from
       the law in force in the Kyrgyz Republic when they acquired Kutisay Mining OJSC but also from
       representations made by the Government, including the Prime Minister, various Ministers of
       Natural Resources and heads of the SAGMR; 1106 including “direct assurances and representations
       made by Minister Kurmanaliev to Stans in November 2009” 1107 as well as by Mr. Eliseev. 1108 The
       Claimants aver that such representations were “cloaked with the mantle of Governmental
       authority[,]” 1109 such that Stans’ trust in the legality of the mining Licenses was legitimate under
       the circumstances, and Stans relied in good faith on the expectations created by the
       Respondent. 1110 The Claimants see the reasonableness of their belief confirmed by the fact that

1102   Statement of Claim, at para. 244; Reply to the Statement of Defence on the Merits and Counter-Memorial on
       Jurisdiction, at paras 298-304.
1103   Statement of Claim, at paras 237-243.
1104   Statement of Claim, at para. 245.
1105   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 298.
1106   Claimants’ Post-Hearing Brief, at para. 35.
1107   Statement of Claim, at para. 247. See also, Reply to the Statement of Defence on the Merits and Counter-Memorial on
       Jurisdiction, at paras 299-301.
1108   Claimants’ Post-Hearing Brief, at para. 23, referring to Hearing Transcript, Day 2, pp 276:1-5, 277:5-11, 277:18-278:3,
       289:5-10, 417:15-24.
1109
       Claimants’ Post-Hearing Brief, at para. 35, referring to Ioannis Kardassopoulos v. Georgia (ICSID Case No
       ARB/05/18) Decision on Jurisdiction, 6 July 2007, at paras 193-194 (Authority CLA-276); Pezold v. Republic of
       Zimbabwe (ICSID Case No ARB/10/15) Award, 28 July 2015, at paras 354 and 411 (Authority CLA-309).
1110   Statement of Claim, at paras 248-250; Claimants’ Post-Hearing Brief, at para. 35, referring to Ioannis Kardassopoulos
       v. Georgia (ICSID Case No ARB/05/18) Decision on Jurisdiction, 6 July 2007, at paras 193-194 (Authority CLA-
       276).


                                                            185
PCA 278376
       Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 197 of 280
                                                                                             PCA Case No. 2015-32
                                                                                                           Award




       over a period of three years no official or authority disputed the validity of the Licenses. 1111
       According to the Claimants, the change in the attitude of the Kyrgyz authorities in 2013, when
       the legality of previous administrative acts carried by the government was questioned, “was
       arbitrary and contrary to elementary principles of good faith […] entirely frustrated Claimants’
       legitimate expectations”. 1112

       636.       Furthermore, the Claimants contest the Respondent’s position during the Hearing to the
       effect that the verbal character of the assurances would prevent them from “form[ing] the basis
       for legitimate expectations and a claim of unfair treatment for the purposes of international
       law.” 1113 According to the Claimants, there is no prescribed form for assurances under
       international law. 1114 In support of their position, the Claimants invoke the decision in Pezold v.
       Zimbabwe, where the tribunal upheld a claim for breach of the FET standard and determined that
       the Claimants’ legitimate expectations “could be based on encouragement from civil servants and
       verbal assurances from ministers.” 1115

       637.       The Claimants further aver that, while this would suffice to find a violation of the fair
       and equitable treatment standard insofar as no proof of bad faith is required, the authorities also
       “acted in manifest bad faith […] took positions hostile to Stans […] apparently driven by
       individuals who had close contacts with the new potential investor”. 1116


                   ii.     The Respondent’s Position

       638.       The Respondent rejects the Claimants’ contention that it frustrated a legitimate
       expectation in “the validity and legality of the licenses”. 1117 It is clear from the circumstances in
       which Stans Energy acquired Kutisay Mining OJSC that the Claimants “could have had no
       legitimate expectation that the Kyrgyz government would not seek to enforce the terms of the




1111   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 302.
1112   Statement of Claim, at paras 251-252; Reply to the Statement of Defence on the Merits and Counter-Memorial on
       Jurisdiction, at para. 303; Claimants’ Post-Hearing Brief, at para. 36.
1113   Claimants’ Post-Hearing Brief, at para. 60, referring to Hearing Transcript, Day 1, pp 159:17-160:17, 209:5-14.
1114   Claimants’ Post-Hearing Brief, at para. 61.
1115
       Claimants’ Post-Hearing Brief, at para. 61, referring to Pezold v. Republic of Zimbabwe (ICSID Case No ARB/10/15)
       Award, 28 July 2015, at para. 547 (Authority CLA-309).
1116   Statement of Claim, at para. 253; Reply to the Statement of Defence on the Merits and Counter-Memorial on
       Jurisdiction, at para. 304.
1117   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 720; Rejoinder on the Merits and Reply on
       Jurisdiction, at para. 583.


                                                          186
PCA 278376
       Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 198 of 280
                                                                                              PCA Case No. 2015-32
                                                                                                            Award




       Subsoil Law”. 1118 The Respondent argues that “[t]here can be no breach of legitimate expectations
       by reason of an investor being subject to national law, properly applied by national courts.” 1119

       639.       The Respondent considers that it was not reasonable for the Claimants to rely on any of
       the representations allegedly made by Mr. Eliseev in this regard, given the factual circumstances
       and numerous red flags which should have alerted the Claimants to corruption. 1120 As a result
       such representations could not give rise to any legitimate expectations. 1121 The Respondent notes
       that Mr. Aryev testified at the Hearing that the Claimants did not rely on any assurance given by
       Mr. Eliseev. 1122

       640.       The Respondent argues that the relevant time for assessing the expectations of the
       Claimants is the time when the investment was made. 1123 According to the Respondent, provisions
       of general legislation do not create a legitimate expectation as they are not specific enough to
       justify reliance. 1124 In any event, as noted above, Stans KG acquired its shares in Kutisay Mining
       OJSC on 29 December 2009; Resolution No 725 however entered into force only on 9 January
       2010. Accordingly, the 21 December 2009 Minutes could not have provided a basis for any
       expectations when the investment was made. 1125 Rather, the Respondent points out that when the
       Claimants acquired their investment, the legal framework in force provided for a tender
       procedure. In order to be granted valid rights to the deposits, investors had to observe Kyrgyz
       laws when developing economic activity, and were subject to enforcement procedures under
       Kyrgyz law. 1126 Accordingly, the Claimants could have had no legitimate expectation that they
       would be exempt from the tender requirement under the Subsoil Law or that they would not be
       subject to enforcement procedures. 1127 The Respondent also points out that Mr. Aryev testified at
       the Hearing that the Claimants did not receive specific assurances in relation to the lawfulness of
       the allocation of the Licenses before he left Bishkek, 1128 nor subsequently. 1129


1118   Statement of Defence on the Merits and Memorial on Jurisdiction, at paras 720-724; Rejoinder on the Merits and Reply
       on Jurisdiction, at paras 583-586.
1119   Respondent’s Reply Post-Hearing Brief, at para. 65.
1120   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 726.
1121   Statement of Defence on the Merits and Memorial on Jurisdiction, at paras 725-726; Rejoinder on the Merits and Reply
       on Jurisdiction, at para. 584.3 cf. Claimants’ Post-Hearing Brief, at paras 10(c), 25, 60-61.
1122   Respondent’s Post-Hearing Brief, at para. 152, referring to Hearing Transcript, Day 2, pp 277:21-278:1.
1123   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 727.
1124   Rejoinder on the Merits and Reply on Jurisdiction, at para. 584.1.
1125   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 727.
1126   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 728.
1127   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 729.
1128   Respondent’s Post-Hearing Brief, at para. 152, referring to Hearing Transcript, Day 2, pp 280:10-281:1.
1129   Respondent’s Post-Hearing Brief, at para. 152, referring to Hearing Transcript, Day 2, p. 281:9-24.


                                                          187
PCA 278376
       Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 199 of 280
                                                                                        PCA Case No. 2015-32
                                                                                                      Award




       641.       The Respondent submits that the Claimants’ suggestion that its conduct must be
       assessed by reference to the 26 June 2012 Resolution is misconceived, inter alia, because the
       basis on which the Licenses were ultimately terminated was completely unrelated to the basis for
       termination which the 26 June 2012 Resolution had recommended. 1130

       642.       The Respondent denies that any potential delay that may have occurred in invalidating
       the Licenses was relevant to the reasonableness of the Claimants’ expectations, as such
       expectations must be assessed at the time the investment was made and subsequent events are
       irrelevant. 1131 There was no change of position by the Respondent which could have violated the
       fair and equitable treatment standard or the international minimum standard.1132

       643.       The Respondent also contests the Claimants’ reliance on Pezold v. Zimbabwe, for the
       proposition that legitimate expectations “could be based on encouragement from civil servants
       and verbal assurances from ministers.” 1133 The Respondent points out that, in that case, specific
       written and oral assurances were made over a period for 25 years, while in the present case any
       alleged verbal assurances “remain elusive, unproven and contradicted by Mr Aryev’s own
       testimony.” 1134 Moreover, the Claimants failed to prove their reliance on any purported
       assurances. 1135

       644.       In sum, even if the Claimants were entitled to bring a claim for breach of the fair and
       equitable treatment standard, such claim should be dismissed. 1136


                   iii.    The Tribunal’s Analysis

       645.       In view of its above considerations, the Tribunal does not have to enter into the Parties’
       dispute whether the standard of legitimate expectations as it is used to interpret the FET standard
       in investment treaties has been breached in the present case. Rather, the Tribunal will examine
       whether the Respondent accorded to the Claimants the treatment expressly required by Article




1130   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 731.
1131   Rejoinder on the Merits and Reply on Jurisdiction, at para. 585.
1132   Rejoinder on the Merits and Reply on Jurisdiction, at para. 587.
1133   Respondent’s Reply Post-Hearing Brief, at para. 60.
1134   Respondent’s Reply Post-Hearing Brief, at para. 61.
1135   Respondent’s Reply Post-Hearing Brief, at para. 64.
1136   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 732.


                                                          188
PCA 278376
       Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 200 of 280
                                                                                      PCA Case No. 2015-32
                                                                                                    Award




       4(4) of the 2003 Investment Law as clarified by the above quoted interpretation in Section 3 of
       the Government’s 2010 Investment Protection Decree.

       646.        Above, in its examination of a breach of Article 6 of the 2003 Investment Law, the
       Tribunal has found that not only could the Claimants trust that the Licenses were granted in
       accordance with Kyrgyz law as the entire process was organized and controlled by the
       Respondent, but the Respondent continued cooperating with the Claimants while they continued
       with their investment and the Respondent even confirmed this by re-issuing the Licenses. In these
       circumstances termination by the SAGMR of the Licenses, based on the invalidation by the courts
       of the 21 December 2009 Minutes, in the view of the Tribunal, was not consistent with the promise
       of “a fair and equitable legal regime, including guarantees of protection of their investments”
       according to the Government’s own interpretation of the 2003 Investment Law, and was therefore
       a breach of Article 4(4) of the 2003 Investment Law.

       647.        In view of this conclusion, the Tribunal does not have to enter into the detailed
       discussion between the Parties whether any particular individual steps in the implementation of
       the Licenses were justified or not.


              b.      Whether the Respondent Acted Arbitrarily

                    i.      The Claimants’ Position

       648.        The Claimants assert that investment tribunals have held consistently that arbitrary or
       discriminatory conduct is per se a breach of the fair and equitable treatment standard. 1137

       649.        According to the Claimants, the Respondent has acted arbitrarily towards them and their
       investments in “wilful disregard of due process of law and juridical propriety”. 1138 In particular,
       the Claimants allege that, after sustained and coherent conduct recognizing the validity and
       legality of the mining Licenses granted to the Claimants, the Respondent’s authorities later
       reversed their position arbitrarily and in bad faith in order to replace the Claimants with a new
       investor “for political and commercial reasons”. 1139 Relying on the decision in Belokon v. Kyrgyz



1137   Statement of Claim, at para. 239; Reply to the Statement of Defence on the Merits and Counter-Memorial on
       Jurisdiction, at para. 305.
1138   Statement of Claim, at para. 258.
1139   Statement of Claim, at para. 260; Reply to the Statement of Defence on the Merits and Counter-Memorial on
       Jurisdiction, at para. 307.


                                                     189
PCA 278376
       Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 201 of 280
                                                                                                PCA Case No. 2015-32
                                                                                                              Award




       Republic, they deny that the fact that the measures were taken to comply with local law could
       alter this conclusion. 1140

       650.        According to the Claimants, the arbitrariness of the Respondent’s conduct is
       underscored by the exclusion of Kutisay Mining LLC as a party in the proceedings before the
       Kyrgyz courts, which allowed “the prosecutor and the SAGMR to collude in the disposal of the
       matter to the State’s benefit” 1141 and left them without standing to appeal the court’s decision, in
       breach of due process. 1142 In this regard, they invoke Belokon v. Kyrgyz Republic, where the
       tribunal found that the respondent had violated the fair and equitable treatment standard by
       “be[ing] able to seize control of a foreign investment and provid[ing] no remedy for access to the
       courts to challenge that seizure”. 1143

       651.        In sum, the Claimants assert that the Respondent, acting arbitrarily and in bad faith, has
       frustrated the Claimants’ legitimate expectations and destroyed their investments, thereby
       breaching its obligation to treat them and their investments fairly and equitably. 1144


                    ii.    The Respondent’s Position

       652.        The Respondent argues that it did not act arbitrarily and states that the two complaints
       put forward by the Claimants in this regard are without merit. 1145

       653.        First, the Respondent denies that it has arbitrarily changed its position regarding the
       legality of the granting of Licenses to Kutisay. 1146 States are entitled to change their position when
       they become aware of new facts, and the Respondent argues that it cannot be faulted for seeking
       to enforce the Subsoil Law once it had become aware of breaches of this Law by allegedly corrupt




1140   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 306, referring to Valeri
       Belokon v. The Kyrgyz Republic (UNCITRAL) Award, 24 October 2014, at para. 260 (Authority CLA-71).
1141   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 308.
1142   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 308: “The Appellate
       Instance of the Bishkek City Court confirmed that Kutisay Mining had no standing to present a claim”. See also,
       Decision of the Appellate Instance of the Bishkek City Court, Case No AB-311/14-AD, 30 July 2014, at p. 6 (Exhibit
       C-31).
1143   Statement of Claim, at para. 261, referring to Valeri Belokon v. The Kyrgyz Republic (UNCITRAL) Award, 24 October
       2014, at para. 264 (Authority CLA-71).
1144   Statement of Claim, at para. 262; Reply to the Statement of Defence on the Merits and Counter-Memorial on
       Jurisdiction, at para. 286.
1145   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 733; Rejoinder on the Merits and Reply on
       Jurisdiction, at para. 590.
1146   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 734.


                                                            190
PCA 278376
       Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 202 of 280
                                                                                              PCA Case No. 2015-32
                                                                                                            Award




        members of the former Bakiev regime, particularly in circumstances in which the Claimants were
        aware of the illegality. 1147

        654.       Second, the Claimants allege that they were precluded from opposing the injunction
        ordered by the Inter-District Court of Bishkek—a complaint which the Respondent qualifies as
        “simply misguided” because Kutisay did in fact challenge the injunction. 1148 The Respondent
        avers that the mere fact that its challenge was unsuccessful does not evidence any arbitrary
        conduct. 1149 The Respondent argues that if the Claimants had any complaint about the conduct of
        Kyrgyz national courts, this would be a denial of justice claim. Such a claim would be subject to
        a different standard and to the requirement of exhaustion of local remedies. However, the
        Claimants do not argue denial of justice in the present case.1150

        655.       In sum, the Respondent denies that its conduct was arbitrary. It also argues that any
        “interference” with the Claimants’ economic activity was in accordance with Kyrgyz law, and
        they had an opportunity to present their case. 1151 Moreover, even if a particular act were
        considered arbitrary, the Claimants would still need to establish that such particular arbitrary
        conduct caused them loss or damage in order to recover any damages. 1152


                    iii.    The Tribunal’s Analysis

        656.       In view of its conclusions above that both Article 6 and Article 4(4) of the 2003
        Investment Law were breached by the Respondent, the Tribunal does not have to examine whether
        a breach additionally occurred due to the Respondent acting arbitrarily, as neither Party requests
        any other or additional relief on the basis of such a further breach.


       QUANTUM

        657.       The Tribunal shall now turn to the determination of damages. First, the legal standard
        by which damages are to be assessed is discussed. Second, the Parties’ positions as to the date by


1147    Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 735; Rejoinder on the Merits and Reply on
        Jurisdiction, at paras. 591-592.
1148    Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 736.
1149    Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 736; Rejoinder on the Merits and Reply on
        Jurisdiction, at para. 593.
1150    Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 739.
1151    Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 740; Rejoinder on the Merits and Reply on
        Jurisdiction, at para. 594.
1152    Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 742.


                                                           191
PCA 278376
       Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 203 of 280
                                                                                           PCA Case No. 2015-32
                                                                                                         Award




       reference to which damages are to be calculated are set out. Finally, the Parties’ views regarding
       the appropriate valuation methodology to calculate the damages suffered by the Claimants as well
       as their quantification are discussed.


A.     LEGAL STANDARD

       658.       According to the Claimants, the compensation due must be determined in accordance
       with general international law, which provides for the principle of full reparation. In contrast, the
       Respondent argues that any damages should be calculated in accordance with Article 6(2) of the
       2003 Investment Law.

       659.       Article 6(2) of the 2003 Investment Law provides:

              2. The amount of the compensation shall be equivalent to a fair market price of the
              expropriated investment or part thereof, including lost profit, determined as of the date of the
              expropriation decision. The fair market price must not reflect any change in the value of the
              investment caused by having advance knowledge of the expropriation. 1153


       1.     The Claimants’ Position

       660.       The Claimants examine Article 6(2) of the 2003 Investment Law and note that it does
       not contain an express stipulation regarding the meaning of “fair market value”, nor does it set
       out a compensation formula for unlawful acts and omissions (including unlawful expropriations
       or breaches of the fair and equitable treatment obligation). 1154 In any event, they argue that
       Article 6(2) prescribes full reparation. 1155

       661.       The Claimants argue that, in the absence of any lex specialis, compensation for the
       unlawful expropriation of their investment must be determined in accordance with the general
       international law principle of “full reparation”. 1156 This principle applies to all the internationally
       wrongful acts committed by the Respondent. 1157




1153   Translation as provided by the Claimants in Law No 66 of 27 March 2003 on Investments in the Kyrgyz Republic, as
       amended on 22 October 2009 (with English translation) (Authority CLA-98).
1154   Statement of Claim, at para. 268; Claimants’ Post-Hearing Brief, at paras 63-64.
1155   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 314.
1156   Statement of Claim, at paras 274-275; Reply to the Statement of Defence on the Merits and Counter-Memorial on
       Jurisdiction, at paras 311-313; Claimants’ Post-Hearing Brief, at paras 65-67.
1157   Statement of Claim, at para. 274.


                                                         192
PCA 278376
       Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 204 of 280
                                                                                             PCA Case No. 2015-32
                                                                                                           Award




       662.       The Claimants refer to the principle of full reparation enunciated by the Permanent
       Court of International Justice in the Chorzów Factory judgement to the effect that “reparation
       must, as far as possible, wipe out all the consequences of the illegal act and reestablish the
       situation which would, in all probability, have existed if that act had not been committed”. 1158
       Accordingly, the Tribunal’s award should place the Claimants in the economic position in which
       they would have been had the internationally wrongful act not occurred. 1159 The amount of
       compensation to be paid should be assessed on the basis of the diminution in the fair market value
       of the Claimants’ investment resulting from the Respondent’s wrongful conduct. 1160

       663.       The Claimants contend that, even if it were difficult to quantify the precise value of the
       losses they sustained, as the Respondent argues, “it is beyond doubt that the Claimants lost them”.
       In other words, the fact that the Claimants incurred losses is “real and certain”. 1161


       2.     The Respondent’s Position

       664.       The Respondent asserts that, should the Tribunal find that the Respondent has
       expropriated the Claimants’ investment, any damages should be calculated in accordance with
       Article 6(2) of the 2003 Investment Law. 1162

       665.       The Respondent contests the Claimants’ suggestion that the Tribunal should resort to
       general international law, asserting that it rests on erroneous assumptions concerning (1) the
       claims which may be filed before this Tribunal and (2) the law applicable to such claims. 1163 The
       Respondent reiterates that the Claimants can only bring claims for breaches of the 2003
       Investment Law which are to be decided in accordance with Kyrgyz law. The Claimants’
       reasoning cannot apply in this context, as it is borrowed from investment treaty proceedings in
       cases where the applicable law does not resemble the applicable law in this case. 1164


1158   Statement of Claim, at para. 275.
1159   Statement of Claim, at para. 276.
1160   Statement of Claim, at para. 280; Claimants’ Post-Hearing Brief, at para 67, referring to CN Brower, JD Brueschke,
       The Iran-United States Claims Tribunal (1998) (extract), at p. 539 (Authority CLA-78); Crystallex International
       Corporation v. Bolivarian Republic of Venezuela (ICSID Case No ARB(AF)/11/2) Award, 4 April 2016, at para. 850
       (Authority CLA-285); Compañía de Aguas del Aconquija SA and Vivendi Universal v. The Argentine Republic (ICSID
       Case No ARB/97/3) Award, 20 August 2007, at para. 8.2.10 (Authority CLA-41); CMS Gas Transmission Company
       v. The Argentine Republic (ICSID Case No ARB/01/8) Final Award, 12 May 2005, at para. 406 (Authority CLA-32).
1161   Claimants’ Reply Post-Hearing Brief, at para. 38.
1162   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 752; Rejoinder on the Merits and Reply on
       Jurisdiction, at paras 602-603.
1163   Statement of Defence on the Merits and Memorial on Jurisdiction, at paras 754-755.
1164   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 755.


                                                          193
PCA 278376
       Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 205 of 280
                                                                                              PCA Case No. 2015-32
                                                                                                            Award




       666.       According to the Respondent, there is no reason for the Tribunal to go beyond
       Article 6(2) of the 2003 Investment Law. 1165 Even if the Tribunal decided not to apply Article
       6(2), however, “the application of general principles of Kyrgyz law on damages would lead to the
       Claimants recovering no damages”. 1166

       667.       The Respondent adds that, even if the Claimants could bring a claim for a violation of
       the Moscow Convention (which the Respondent denies), damages would still need to be assessed
       according to Kyrgyz law. 1167 The Respondent notes that there is no scope for the application of
       customary international law, as the Moscow Convention specifies that the standard of
       compensation applicable to both “lawful” and “unlawful” nationalisations is to be determined in
       accordance with the law of the host country. 1168

       668.       The Respondent submits that the Tribunal must interpret Article 6 of the 2003
       Investment Law in accordance with Kyrgyz law principles of statutory interpretation. The
       Respondent notes that the 2003 Investment Law does not distinguish between “lawful” and
       “unlawful” expropriation, and underscores that the Claimants have not suggested the existence of
       such distinction under Kyrgyz law. 1169 The Respondent reiterates that the absence of an offer of
       compensation to the Claimants does not render the expropriation “unlawful” as the only obligation
       imposed by Article 6(1) of the 2003 Investment Law was to make a “proper legal procedure
       available” to the Claimants; 1170 a procedure which the Claimants decided not to pursue. 1171 The
       Respondent points out that this position is consistent with the Chorzów Factory decision, 1172 the
       decisions of “non-treaty” investment tribunals, 1173 and the approach followed by the Iran-United
       States Claims Tribunal. 1174

       669.       Even if the Tribunal were to apply the principle of “full reparation” advocated by the
       Claimants, the result would be the same. 1175 The Respondent notes that the Claimants have also

1165   Rejoinder on the Merits and Reply on Jurisdiction, at paras 603-604.
1166   Rejoinder on the Merits and Reply on Jurisdiction, at para. 605.
1167   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 756, referring to the Convention on the
       Protection of the Rights of the Investor (28 March 1997; in force on 21 January 1999), Article 10 (Authority CLA-3).
1168   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 757.
1169   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 755.3; Rejoinder on the Merits and Reply
       on Jurisdiction, at para. 604.1.
1170   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 758; Rejoinder on the Merits and Reply on
       Jurisdiction, at para. 604.2.
1171   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 759.
1172   Statement of Defence on the Merits and Memorial on Jurisdiction, at paras 760-761.
1173   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 762.
1174   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 763.
1175   Statement of Defence on the Merits and Memorial on Jurisdiction, at paras 765-766.


                                                          194
PCA 278376
       Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 206 of 280
                                                                                                   PCA Case No. 2015-32
                                                                                                                 Award




       accepted this much and argues that “in light of these concessions, the Tribunal should apply
       Article 6(2) of the 2003 Investment Law”. 1176

       670.        Furthermore, the Respondent argues that international tribunals have held that when
       assessing damages “it is necessary to define with precision the scope and nature of [the investor’s]
       rights.” 1177 In the present case, the Respondent considers that no damages can accrue as Kutisay
       Mining LLC did not have any legal right to any further license agreement or extension following
       the expiry of Kutessay II License Agreement No. 3 and Kalesay License Agreement No. 2. 1178 In
       circumstances as the present, where the SAGMR was legally entitled to revoke the Licenses, the
       Respondent submits that there is no scope for compensation. 1179

       671.        The Respondent also contends that the Tribunal cannot award compensation “on the
       speculative assumption that SAGMR would grant further indulgences[.]” 1180 Upon Kutisay
       Mining LLC’s breach of its License Agreement, or its lapse without an extension, Kutisay
       Mining LLC no longer had “a right to engage in activity” and no “investment” to be protected
       under the 2003 Investment Law. 1181

       672.        According to the Respondent, the Claimants were aware of the consequences of
       breaching the License Agreements, as they knew that CAMG, the previous licensee of Kutessay
       II, lost its license for such reason. 1182 The Respondent contends that the Claimants agreed to the
       License Agreements terms “knowing that they were not capable of complying with their terms.
       Mr Aryev testified that this was clear from day one, and that it would take Stans five years to
       comply.” 1183


       3.      The Tribunal’s Analysis

       673.        It is recalled that according to the Tribunal’s conclusions above, the Respondent is liable
       for breaches of both Article 6 and Article 4(4) of the 2003 Investment Law. Neither Party has


1176   Rejoinder on the Merits and Reply on Jurisdiction, at para. 606.
1177   Respondent’s Post-Hearing Brief, at para. 68 [emphasis in original], referring to Alpha Projektholding v. Ukraine,
       ICSID Case No. ARB/07/16, Award, 8 November 2010, at para. 439 (Authority RLA-212).
1178   Respondent’s Post-Hearing Brief, at para. 67.
1179
       Respondent’s Post-Hearing Brief, at para. 64.
1180   Respondent’s Post-Hearing Brief, at para. 69.
1181   Respondent’s Post-Hearing Brief, at para. 71 [emphasis in original].
1182   Respondent’s Post-Hearing Brief, at paras 72-74.
1183   Respondent’s Post-Hearing Brief, at para. 75 [emphasis in original, internal footnotes omitted], referring to, inter alia,
       Hearing Transcript, Day 2, pp. 394:13-395:7, 397:22-398:7.


                                                             195
PCA 278376
       Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 207 of 280
                                                                                      PCA Case No. 2015-32
                                                                                                    Award




       requested any different relief on the basis of breaches of either one of these provisions. The
       Tribunal can therefore consider the quantum on the basis of both breaches together.

       674.      Regarding the standard to determine the standard of the quantum, it is to be noted that,
       for a breach, the provisions of subparagraphs 2 and 3 of Article 6 of the 2003 Investment Law are
       not directly applicable as they refer to a lawful taking while the Tribunal has concluded that the
       taking by the Respondent was not lawful. But it is clear that damages for an unlawful
       dispossession should not be lower than those for a lawful one. The Tribunal, therefore, can take
       guidance from the fair market standard provided in Art. 6(2) and (3) of the 2003 Investment Law.


B.     VALUATION DATE

       675.      The Claimants argue that the value of their investments should be assessed as at 25 June
       2012, the day before the 26 June 2012 Resolution. The Respondent submits that the valuation
       date should be 16 October 2014, the day before the SAGMR terminated the Claimants’ Licenses.


       1.     The Claimants’ Position

       676.      The Claimants assert that the progressive destruction of Stans Energy’s market value
       started with the 26 June 2012 Resolution. 1184 Thus, to eliminate the effects of the Respondent’s
       wrongful conduct, it will be necessary to use a valuation date before the series of measures
       amounting to a creeping expropriation started. 1185 Accordingly, 25 June 2012 is the correct
       valuation date.

       677.      The Claimants contend that choosing any later valuation date would allow the
       Respondent to profit from its unlawful conduct by reducing the amount of payable compensation,
       in view of negative effect produced by the anticipation that the asset will be expropriated. 1186 This
       would go against the general principle that no one should be permitted to derive an advantage
       from his own wrong (nullus commodum capere de sua iniuria propria). 1187 Otherwise, the




1184   Statement of Claim, at para. 283.
1185   Statement of Claim, at para. 284; Reply to the Statement of Defence on the Merits and Counter-Memorial on
       Jurisdiction, at para. 316; Claimants’ Post-Hearing Brief, at paras 52-54, 69.
1186   Statement of Claim, at para. 286; Reply to the Statement of Defence on the Merits and Counter-Memorial on
       Jurisdiction, at paras 316, 318.
1187   Statement of Claim, at para. 284; Reply to the Statement of Defence on the Merits and Counter-Memorial on
       Jurisdiction, at para. 318.


                                                     196
PCA 278376
       Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 208 of 280
                                                                                                PCA Case No. 2015-32
                                                                                                              Award




       Claimants contend, the State “could adopt gradual adverse measures, formally expropriating only
       after the value has dropped to reduce the compensation it must pay”. 1188

       678.        Relying on the full reparation principle under international law, the Claimants argue
       that an assessment of compensation for a creeping expropriation must be done as of the first action
       of a composite act, not the last. 1189 The Claimants further allege that, if Article 6(2) of the 2003
       Investment Law were applicable (which they deny for the reasons set out above), it would require
       the same approach. 1190

       679.        The Claimants deny that Mr. Aryev, during his testimony at the Hearing, conceded that
       Kutisay Mining LLC was not prevented from progressing with its work even by the 15 April 2013
       Inter-District Court of Bishkek injunction. This allegation, in the Claimants’ view,
       “misrepresents” Mr. Aryev’s testimony”. The Claimants point out that Mr. Aryev also said that
       “this injunction stopped our work.” 1191


       2.     The Respondent’s Position

       680.        Relying on Article 6(2) of the 2003 Investment Law, the Respondent asserts that the
       value of the investment is to be assessed as at the date of the alleged expropriation decision. 1192
       Hence, the Respondent submits that the valuation date should be 16 October 2014, the day before
       the date when the SAGMR terminated the Claimants’ Licenses because, to the extent that there
       may have been an expropriation, the SAGMR decision would constitute the “expropriation
       decision” within the meaning of Article 6(2). 1193

       681.        The Respondent contends that, even if the Tribunal were to assess the valuation of the
       Licenses according to customary international law, the valuation date still should be the date of
       the expropriation. 1194




1188   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 318.
1189   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 319.
1190   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 319.
1191   Claimants’ Reply Post-Hearing Brief, at para. 43.
1192   Statement of Defence on the Merits and Memorial on Jurisdiction, at paras 768-769.
1193   Rejoinder on the Merits and Reply on Jurisdiction, at paras 596, 607-608. See also, Statement of Defence on the Merits
       and Memorial on Jurisdiction, at para. 770.
1194   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 773; Rejoinder on the Merits and Reply on
       Jurisdiction, at para. 610.


                                                           197
PCA 278376
       Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 209 of 280
                                                                                                 PCA Case No. 2015-32
                                                                                                               Award




       682.        In the alternative, the Respondent argues that the earliest conceivable date to value the
       Licenses would be 14 April 2013, the day immediately preceding the Inter-District Court of
       Bishkek injunction restraining all parties from taking any actions regarding the Licenses. 1195
       However, the Respondent notes that Mr. Aryev confirmed at the Hearing that the injunction did
       not prevent Kutisay Mining LLC from progressing with its work. 1196 Therefore, the Respondent
       argues for 16 October 2014 as the correct valuation date. 1197 In any event, the Respondent notes
       that its valuation expert, Mr. Ziff, confirmed in his second report that the Licenses had no value
       as at 14 April 2013. 1198 According to the Respondent, before this date the Claimants had the full
       enjoyment of the Licenses, and no actions by the Respondent had any substantial impact on their
       operations. 1199

       683.        The Respondent objects to the “shifting” of the valuation date to the day before the 26
       June 2012 Resolution. 1200 The Respondent notes that the Claimants support this shift on the basis
       that the value of Stans Energy’s shares “had been almost completely destroyed by conduct
       attributable to the Kyrgyz Government before the last formal step”. 1201 In response, the
       Respondent asserts that the 26 June 2012 Resolution did not affect the Claimants’ use of the
       Licenses. 1202 It also points out that Mr. Ziff’s analysis “concludes that 91% of the price movement
       in Stans Energy’s stock price in this period was attributable to market sentiments for the REE
       sector generally”. 1203 More generally, the Respondent argues that when awarding damages it is
       necessary to distinguish between diminution in value caused by wrongful acts of the host State
       and diminution in value caused by general economic conditions. 1204 Damages should only be
       awarded for the former, as recognised by the Iran-United States Claims Tribunal and by
       investment treaty tribunals.1205


1195   Rejoinder on the Merits and Reply on Jurisdiction, at paras 596, 611.
1196   Respondent’s Post-Hearing Brief, at para. 157, referring to Hearing Transcript, Day 2, p. 406:3-6. See also, Hearing
       Transcript, Day 2, pp 403:11-406:2.
1197   Respondent’s Post-Hearing Brief, at para. 157.
1198   Rejoinder on the Merits and Reply on Jurisdiction, at para. 612, referring to Second SM Ziff Report, 29 January 2018,
       at paras 145-147.
1199   Rejoinder on the Merits and Reply on Jurisdiction, at para. 611.
1200   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 775; Rejoinder on the Merits and Reply on
       Jurisdiction, at para. 613; Respondent’s Post-Hearing Brief, at para. 153.
1201   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 776, referring to Statement of Claim, at para.
       284; Rejoinder on the Merits and Reply on Jurisdiction, at para. 616.
1202   Rejoinder on the Merits and Reply on Jurisdiction, at para. 616.1. See also, Respondent’s Post-Hearing Brief, at para.
       154.
1203   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 778.
1204   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 780; Rejoinder on the Merits and Reply on
       Jurisdiction, at para. 617.
1205   Statement of Defence on the Merits and Memorial on Jurisdiction, at paras 780-781.


                                                            198
PCA 278376
       Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 210 of 280
                                                                                                PCA Case No. 2015-32
                                                                                                              Award




       684.        The Respondent also contests the Claimants’ assertion that “compensation for creeping
       expropriation must be assessed as of the first action of the composite act”. 1206 The Respondent
       denies that this is the case either under Kyrgyz law or under international law. 1207 As regards
       Kyrgyz law, the Respondent asserts that under the Kyrgyz Civil Code the Claimants would not
       be entitled to damages, as they “have not put forward evidence to establish the position that they
       would have been in but for the allegedly wrongful actions of the Kyrgyz Republic”. 1208 As regards
       international law, the Respondent argues that “in the only investment authority cited” by the
       Claimants, the tribunal in fact determined that the first step of the creeping expropriation qualified
       as a “self-standing breach of FET”. 1209

       685.        The Respondent notes that it has not “benefitted” in any way from its decision to
       terminate the Licenses. 1210 The shift in the valuation date would result in the Tribunal awarding
       the Claimants compensation for a deterioration in Stans Energy’s share price, which was not
       attributable to the Respondent’s conduct but rather a consequence of the market situation of the
       REEs sector in general. 1211 In the Respondent’s view, Mr. Dellepiane’s Third Report confirms
       that “adopting the 25 June 2012 valuation date impermissibly compensates C[laimant]s for the
       deterioriation of the REE sector.” 1212


       3.     The Tribunal’s Analysis

       686.        In Section VI.A.1 above, the Tribunal concluded that the Claimants were deprived of
       the effective use and control of the mining Licenses at least when the SAGMR formally decided
       their termination on 17 October 2014. The Tribunal was therefore satisfied that there was a
       dispossession within the meaning of Article 6 of the 2003 Investment Law. In that context, the
       Tribunal left open the question as to the precise date by which the dispossession occurred.

       687.        In determining the precise date of the expropriation of the Claimants’ investment, the
       Tribunal refers to its discussion in Section VI.A.2 above. The Tribunal observed that the 26 June
       2012 Resolution and the SAGMR’s August 2012 order to stop work were not implemented and

1206   Rejoinder on the Merits and Reply on Jurisdiction, at para. 618, referring to Reply to the Statement of Defence on the
       Merits and Counter-Memorial on Jurisdiction, at para. 319.
1207   Rejoinder on the Merits and Reply on Jurisdiction, at para. 618.
1208   Rejoinder on the Merits and Reply on Jurisdiction, at para. 620.
1209   Respondent’s Reply Post-Hearing Brief, at para. 55 [emphasis in original].
1210   Rejoinder on the Merits and Reply on Jurisdiction, at para. 616.3.
1211   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 782; Rejoinder on the Merits and Reply on
       Jurisdiction, at para. 613.
1212   Respondent’s Reply Post-Hearing Brief, at para. 68.


                                                           199
PCA 278376
       Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 211 of 280
                                                                                      PCA Case No. 2015-32
                                                                                                    Award




       were irrelevant to the ultimate termination of the Licenses. The suspension order of 30 August
       2012 did not prevent Stans Energy, after the suspension order expired on 30 September 2012,
       from resuming its work on the Kutessay II project. Nor did the proceedings concerning the
       invalidation of the 21 December 2009 Minutes bring Stans Energy’s operations to a halt. Rather,
       Stans Energy was deprived of its investment only by the SAGMR’s decision of 17 October 2014,
       by which the SAGMR’s Subsoil Use Licensing Commission decided to terminate Kutisay Mining
       LLC’s Licenses on the basis of decisions of the Kyrgyz courts.

       688.      Accordingly, as the Tribunal has concluded above that the unlawful dispossession was
       the SAGMR’s termination notice, the Tribunal agrees with the Respondent that the valuation date
       should be 16 October 2014, the day before the SAGMR terminated the Claimants’ Licenses.


C.     VALUATION METHODOLOGY AND QUANTIFICATION

       689.      The Claimants argue that the Tribunal should employ the stock market capitalisation
       approach to calculate damages, and conclude that the fair market value of their investments as at
       25 June 2012 was US$ 128.23 million.

       690.      The Respondent contends that the only reliable way to valuate the Licenses is through
       a discounted cash flow analysis, and concludes that the Licenses had no value at either 25 June
       2012 or 16 October 2014. Therefore, the Claimants have no entitlement to damages. Should the
       Tribunal not wish to use DCF analysis, damages should be awarded by reference to the amounts
       actually spent in developing the Licenses. In this alternative, the Claimants would be at most
       entitled to recover an amount of C$ 3 million spent.


       1.     The Claimants’ Position

              a. The Claimants’ Valuation in Accordance with a Market Capitalisation
                 Approach

       691.      The Claimants argue that the Tribunal should employ the stock market capitalisation
       approach, which calculates Stans Energy’s market capitalization through its share price.1213 This
       method eliminates the need for fact-finding about future costs and uncertainties, as this method



1213   Statement of Claim, at para. 291; Reply to the Statement of Defence on the Merits and Counter-Memorial on
       Jurisdiction, at para. 322; Claimants’ Post-Hearing Brief, at paras 76-77.


                                                     200
PCA 278376
       Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 212 of 280
                                                                                           PCA Case No. 2015-32
                                                                                                         Award




       incorporates the market’s assessment of all known costs and risks. 1214 The Claimants contend that
       the Respondent’s expert, Mr. Ziff, accepted during cross-examination at the Hearing that in
       principle and under the relevant valuation guidelines of the mining industry, mining properties
       should be valued using the market capitalisation approach. 1215 On the basis of the publicly
       available information on the valuation date, the Claimants conclude that the market capitalization
       of Stans Energy was US$ 102.34 million. 1216

       692.       The Claimants note that share prices represent a company’s fractional value, while they
       argue that the asset affected by the Respondent’s wrongful conduct was the whole company. It is
       an accepted principle of corporate finance that control of a company carries separate and
       additional value in the market due to the opportunity of the owner to direct the business. 1217
       Accordingly, the Claimants argue that it is necessary to add a “control premium” to reflect the
       full value of the company, 1218 as Stans Energy’s rights would otherwise be undervalued. 1219 Mr.
       Dellepiane concludes that 25.3% is a reasonable control premium on the basis of the “evidence
       from a closely related industry and the same time period as the case at hand”. 1220 After adding the
       control premium, the Claimants calculate the fair market value of their investments as at 25 June
       2012 as US$ 128.23 million. 1221 The Claimants reject Mr. Ziff’s suggestion to apply a discount
       rate rather than a control premium, noting that “discounts accorded for equity offerings in order
       to raise capital to fund the company’s operations have nothing to do with control premiums that
       are paid when acquiring a majority stake in a company”. 1222

       693.       The Claimants argue that the same valuation should be applied regardless of whether
       the Tribunal ultimately decides that the Respondent unlawfully expropriated Stans’ investments
       or failed to accord fair and equitable treatment under the 2003 Investment Law, the 2010
       Investment Protection Decree, the Moscow Convention or general international law. 1223
       Similarly, according to the Claimants, even if that the Tribunal were to decide that the cancellation


1214   Statement of Claim, at para. 291; Reply to the Statement of Defence on the Merits and Counter-Memorial on
       Jurisdiction, at paras 322-323.
1215   Claimants’ Post-Hearing Brief, at para. 78, referring to Hearing Transcript, Day 4, pp 821:15-822:6, 826:3-11.
1216   Statement of Claim, at para. 292.
1217   Statement of Claim, at para. 293.
1218   Statement of Claim, at para. 293.
1219   Statement of Claim, at para. 295; Reply to the Statement of Defence on the Merits and Counter-Memorial on
       Jurisdiction, at paras 342-343.
1220   Statement of Claim, at para. 296, referring to Compass Lexecon Report, 29 January 2016, at para. 59.
1221   Statement of Claim, at para. 297, referring to Compass Lexecon Report, 29 January 2016, at para. 5; Reply to the
       Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 320.
1222   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 344.
1223   Statement of Claim, at para. 298.


                                                         201
PCA 278376
       Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 213 of 280
                                                                                                PCA Case No. 2015-32
                                                                                                              Award




       of the Claimants’ Licenses amounted to a lawful expropriation, the same approach to valuation
       should be applied. 1224

       694.          The Claimants address the following criticisms by the Respondent regarding the use of
       the stock market capitalisation method: (1) that Stans Energy was not a single asset company, and
       its stock was illiquid; (2) that Stans Energy withheld material information from the market; and
       (3) that the Claimants would not have been able to raise the necessary funding to develop the
       mines. 1225

       695.          First, the Claimants argue that Mr. Ziff uses a set of rules to measure liquidity created
       for another purpose (preventing stock price manipulation) which have no bearing on valuation or
       on whether the share price reflects the underlying asset value. 1226 Mr. Dellepiane, on the other
       hand, identifies two measures of liquidity that do indicate whether a share price will be a reliable
       indicator of underlying value. Those measures show that Stans Energy shares were of average
       liquidity in comparison with similar mining companies. 1227 Regarding the contention that Stans
       Energy owned other assets and that the License Agreements only represented a small portion
       thereof, the Claimants assert that all cash and short-term investments were directly related to the
       development of the mining projects, which was Stans Energy’s only substantial activity at the
       time. 1228

       696.          Second, the Claimants deny that they withheld any material information from the
       market when they chose not to disclose the AsiaRud Reports. Had that been the case, they would
       have been subject to regulatory enforcement and security fraud claims by their shareholders. They
       note that Stans Energy has never been investigated, and no market participant has ever suggested
       that any information was withheld. 1229 In the Claimants’ view, Stans Energy was in fact prohibited
       from disclosing such information pursuant to Canadian securities regulations insofar as it had not



1224   Statement of Claim, at para. 299.
1225   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 328.
1226   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 330, referring to
       Compass Lexecon Supplemental Report, 9 November 2017, at paras 47-48.
1227   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 331, referring to
       Compass Lexecon Supplemental Report, 9 November 2017, at paras 50, 56-57, 60-61. See also, Claimants’ Post-
       Hearing Brief, at para. 80, referring to Hearing Transcript, Day 3, pp 645:12-646:22. See also, Hearing Transcript, Day
       4, pp 873:11-875:1.
1228   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 322, referring to
       Compass Lexecon Supplemental Report, 9 November 2017, at paras 73-75, 77-79. See also, Claimants’ Post-Hearing
       Brief, at para. 79.
1229   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 337.


                                                            202
PCA 278376
       Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 214 of 280
                                                                                                PCA Case No. 2015-32
                                                                                                              Award




       been prepared by a “Qualified Person”. 1230 In any event, the Claimants allege that the Respondent
       admitted at the Hearing that Stans Energy had no obligation to disclose the AsiaRud Report to the
       market. 1231 According to the Claimants, “[t]he market always had the information that Stans
       Energy was allowed to disclose under the applicable disclosure rules”.1232

       697.        The Claimants also reject the Respondent’s additional argument that Stans Energy
       misled the market by publishing “aspirational statements” in respect of the start of production.
       The Claimants deny that Stans Energy breached Section 4A of National Instrument 51-102.
       Among other things, the Claimants point out that NI 51-102 applies only to information “other
       than forward-looking information contained in oral statements”, while the statements cited by
       the Respondent are oral. 1233

       698.        Third, regarding the ability to raise the necessary funding, the Claimants argue that they
       provided substantial evidence regarding third-party interest in Stans Energy and further argue
       that, in any case, the availability and cost of financing are already reflected in the share price of
       publicly traded companies. 1234

       699.        Turning to other possible valuation methods, the Claimants explain that their expert,
       Mr. Dellepiane, disregarded the use of book-value and other asset-based approaches, such as
       replacement value, liquidation value or the historical values of capital contributions, as he
       considered these inappropriate. 1235 Mr. Dellepiane also determined that a market multiples
       approach would not be possible as there are too few comparable publicly-traded companies in the
       REEs market. 1236 He finally concluded that a stock market valuation would be relatively superior
       to the income approach because it “is based on real transactions and represents an amalgam of all
       investor expectations regarding the parameters described above”.1237

       700.        In particular, the Claimants consider the DCF method put forward by the Respondent
       to be inappropriate, alleging that it is an unreliable valuation method for mining properties as it


1230   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 335, referring to, inter
       alia, Compass Lexecon Supplemental Report, 9 November 2017, at para. 39.
1231   Claimants’ Post-Hearing Brief, at para. 81, referring to Hearing Transcript, Day 1, pp 228:23-229:1, 230:5-7.
1232   Claimants’ Reply Post-Hearing Brief, at para. 39.
1233   Claimants’ Reply Post-Hearing Brief, at para. 49 [emphasis in original].
1234   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at paras 339-340.
1235   Statement of Claim, at para. 287.
1236   Statement of Claim, at para 289.
1237   Statement of Claim, at para. 290, referring to Compass Lexecon Report, 29 January 2016, at para. 40; Reply to the
       Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 320.


                                                            203
PCA 278376
       Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 215 of 280
                                                                                           PCA Case No. 2015-32
                                                                                                         Award




       “will consistently understate the value of mining assets in periods of price volatility, because it
       does not capture the value of “optionality’”. 1238 Moreover, Mr. Dellepiane considers the use of
       DCF methodology to be inconsistent with the Respondent’s view that the REEs market was in
       “free-fall”, as this method is highly sensitive to certain key assumptions; the DCF method
       becomes speculative when prices are unstable.1239 A reliable estimate can only be obtained on the
       basis of substantial information regarding past and future income. The analysis of Mr. Ziff, in
       contrast, is based almost entirely on a preliminary economic analysis of the projects. 1240

       701.        Finally, the Claimants reject the Respondent’s argument that any loss was entirely
       attributable to the background economic conditions, arguing that the correlation analysis used by
       Mr. Ziff is unconvincing, does not prove causality 1241 and, in any event, the companies selected
       as comparators are not comparable to Stans Energy. 1242

       702.        The Claimants further aver that the Respondent’s position that their projects were
       valueless “is also impossible to reconcile with the Republic’s recent tenders for the Kutessay II
       and Kalesay mines, demanding a US$10 million up-front fee from investors, based on a
       government-commissioned valuation of US$110 million”. 1243


              b.     The Claimants’ Responses to the Tribunal’s Questions Annexed to Procedural
                     Order No. 9

       703.        In Procedural Order No. 9 the Tribunal put forward several questions for the Parties to
       address in their Post-Hearing Briefs, including in relation to the calculation of damages under
       various valuation approaches and as at different hypothetical valuation dates. The Claimants’
       responses to such questions are summarised below.




1238   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 324, referring to
       Compass Lexecon Supplemental Report, 9 November 2017, at paras 7, 11-12, 92-94.
1239   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at paras 325-326.
1240   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 327.
1241   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 315, referring to
       Compass Lexecon Supplemental Report, 9 November 2017, at para. 25.
1242   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 315, referring to
       Compass Lexecon Supplemental Report, 9 November 2017, at para. 20.
1243   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 7.


                                                         204
PCA 278376
       Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 216 of 280
                                                                                                PCA Case No. 2015-32
                                                                                                              Award




                     i.    The Market Capitalisation Approach as at Alternative Valuation Dates

       704.        In response to the Tribunal’s questions, the Claimants applied a market capitalization
       approach to two further hypothetical valuation dates, in addition to the valuation date of 25 June
       2012 discussed above (which results in a value of US$ 128.23 million). 1244

       705.        Pursuant to the Tribunal’s questions, the Claimants calculated the amount of damages
       following a market capitalisation approach as at 14 April 2013 and as at 16 October 2014. 1245 The
       Claimants note that the application of the market capitalisation approach to these dates “is slightly
       more difficult” as the share price observed in the market on these dates “incorporates the market’s
       expectations and judgment concerning the illegal measures taken by the Kyrgyz Republic since
       26 June 2012.” 1246

       706.        Since the Claimants consider that using the share price observed at these alternative
       dates would not re-establish the situation in which they would have been but for the Respondent’s
       wrongful measures, Mr. Dellepiane instead referred to the “actual share price movement up to the
       last trading date that was free of any threat of unlawful act and then makes it evolve according to
                                             1247
       a relevant industry index.”                  Accordingly, Mr. Dellepiane calculated Stans Energy’s
       hypothetical share price as at the alternative dates “by reference to the movement of an index
       comprised of other publicly-traded REE companies.” 1248 He later used this corrected share price
       to determine Stans Energy’s counterfactual market capitalisation adjusted by the relevant control
       premia at the relevant dates. 1249 Mr. Dellepiane’s calculations result in a valuation of US$ 91.3
       million as at 14 April 2013; and a valuation of US$ 58.7 million as at 16 October 2014. 1250




1244   Claimants’ Post-Hearing Brief, at para. 83, referring to Compass Lexecon’s Responses to the Tribunal’s Questions, 29
       June 2018 (“Compass Lexecon’s Responses to the Tribunal’s Questions”), at para 7. See also, Compass Lexecon
       Report, 29 January 2016, Table 1; Compass Lexecon Supplemental Report, 9 November 2017, Table 1.
1245   Claimants’ Post-Hearing Brief, at paras 82-86; Compass Lexecon’s Responses to the Tribunal’s Questions, at paras 4-
       14; Tables 1 and 5.
1246
       Claimants’ Post-Hearing Brief, at para. 84.
1247   Claimants’ Post-Hearing Brief, at paras 84-85, referring to Crystallex International Corporation v. Bolivarian Republic
       of Venezuela (ICSID Case No ARB(AF)/11/2) Award, 4 April 2016, at para. 893 (Authority CLA-285). See also,
       Compass Lexecon’s Responses to the Tribunal’s Questions, at para. 9.
1248
       Claimants’ Post-Hearing Brief, at para. 85, referring to Compass Lexecon’s Responses to the Tribunal’s Questions, at
       para. 9(b).
1249   Claimants’ Post-Hearing Brief, at para. 85, referring to Compass Lexecon’s Responses to the Tribunal’s Questions, at
       paras 12-14.
1250   Claimants’ Post-Hearing Brief, at para. 86, Compass Lexecon’s Responses to the Tribunal’s Questions, at para. 14,
       Tables 1 and 5.


                                                            205
PCA 278376
       Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 217 of 280
                                                                                                PCA Case No. 2015-32
                                                                                                              Award




                    ii.    The Income Approach as at Different Valuation Dates

       707.        First, the Claimants reiterate their consideration of an income approach as an
       inappropriate method to value their investments. 1251 They argue that DCF is “massively sensitive
       to input date and assumptions”; 1252 is “directly contrary to the valuation guidelines applicable in
       the Canadian mining industry, i.e., the CIMVal Guidelines”, 1253 which would not approve the use
       of DCF for mining properties at Kutessay’s II stage of development; 1254 “ignores the economic
       reality of mining projects[,]” and does not capture their “optionality” value. 1255

       708.        The Claimants provided, in response to the Tribunal’s questions, DCF analyses as at
       different valuation dates and with varying assumptions. 1256 All of the DCF calculations requested
       by the Tribunal result in a negative value. 1257

       709.        The Claimants point out that the DCF analyses prepared at the Tribunal’s request “rely
       heavily on OPEX and CAPEX assumptions drawn from the AsiaRud Reports […] [which] are
       the result of very preliminary economic analysis.” 1258 They contend that these assumptions ignore
       the Claimants’ actual plans for the mine development. 1259

       710.        The Claimants explain that Mr. Dellepiane used price forecasts and price assumptions
       different from those indicated by the Tribunal in order to illustrate the high sensitivity of DCF
       analyses to price assumptions. 1260 Depending on the underlying assumptions, the DCF results in
       valuations ranging from negative US$ 486 million to positive US$ 240 million for the same


1251   Claimants’ Post-Hearing Brief, at paras 88-94.
1252   Claimants’ Post-Hearing Brief, at para. 88.
1253   Claimants’ Post-Hearing Brief, at para. 89, referring to Civil Standard Guidelines for Valuation of Mineral Properties
       – Special Committee of the Canadian Institute of Mining, Metallurgy and Petroleum on Valuation of Mineral Properties
       (CIMVAL), February 2003 (Exhibit R-36).
1254   Claimants’ Post-Hearing Brief, at paras 89-91, referring to, inter alia, Civil Standard Guidelines for Valuation of
       Mineral Properties – Special Committee of the Canadian Institute of Mining, Metallurgy and Petroleum on Valuation
       of Mineral Properties (CIMVAL), February 2003, at p. 10 (Exhibit R-36); VV Danilov, Kazakhstan Mineral Company,
       “Technical Report on the Kutessay II Rare Earth Property, Kemin District, Kyrgyzstan, with Rare Earth Resource
       Estimate – JORC Report”, 21 March 2011, at pp 8, 40-41, and 127 (Exhibit C-76).
1255   Claimants’ Post-Hearing Brief, at para. 92.
1256
       Claimants’ Post-Hearing Brief, at paras 87-97; Compass Lexecon’s Responses to the Tribunal’s Questions, at paras 15-
       22, Table 2, Table 6.
1257   Claimants’ Post-Hearing Brief, at para. 88.
1258   Claimants’ Post-Hearing Brief, at para. 95.
1259
       Claimants’ Post-Hearing Brief, at para. 96, referring to Innovation Metals Corp. Announces the Successful Separation
       of High-Value Rare-Earth Elements From Mineracao Serra Verde Concentrate Using the RapidSX Process, 11 August
       2016 (Exhibit C-326); Asiarudproject Mining Planning-Production Company CJSC, “Technical and economic
       assessment of Kutessay-II rare earth deposit development”, July 2011, table 7.17 (Exhibit C-86).
1260   Claimants’ Post-Hearing Brief, at para. 97; referring to Compass Lexecon’s Responses to the Tribunal’s Question,
       Table 7.


                                                           206
PCA 278376
       Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 218 of 280
                                                                                             PCA Case No. 2015-32
                                                                                                           Award




       valuation date. 1261 According to the Claimants, “[t]his confirms the speculative nature of DCF in
       the present circumstances.” 1262


                   iii.    The Sunk Costs Approach as at Different Valuation Dates

       711.        The Claimants consider that a sunk costs approach “do[es] not accurately reflect fair
       market value of an investment” since it only reflects past costs but does not capture the
       investment’s “profit-generating potential[.]” 1263 Similarly, the Claimants point out that Mr. Ziff
       confirmed that book value does not represent fair market value. 1264

       712.       The Claimants calculate the amounts invested by Stans Energy as at the three
       hypothetical valuation dates indicated by the Tribunal. 1265 The calculations were made by
       Mr. Dellepiane on the basis of Stans Energy’s financial statements on the record, 1266 and two
       interim financial statements for the years 2013 and 2014. 1267

       713.       Mr. Dellepiane’s calculations result in an amount of US$ 17.3 million as at 25 June
       2012; US$ 23.1 million as at 14 April 2013; and US$30.6 million as at 16 October 2014. 1268

       714.       The Claimants note what they regard as “conceptual errors in the Respondent’s sunk
       costs calculations”. In particular, the Claimants disagree with various deductions from the




1261   Claimants’ Post-Hearing Brief, at para. 97.
1262   Claimants’ Post-Hearing Brief, at para. 97.
1263   Claimants’ Post-Hearing Brief, at para. 99.
1264   Claimants’ Post-Hearing Brief, at para. 99.
1265   Claimants’ Post-Hearing Brief, at para. 100; Compass Lexecon’s Responses to the Tribunal’s Question, at paras 23-
       27, Tables 3, 8 and 9.
1266   Claimants’ Post-Hearing Brief, at para. 100, referring to Stans Energy Corp, “Consolidated Financial Statements For
       the Years Ended December 31, 2009 and 2008”, April 2010 (Exhibit R-26); Stans Energy Corp, “Consolidated
       Financial Statements For the Years Ended December 31, 2010 and 2009”, 29 April 2011 (Exhibit R-27); Stans Energy
       Corp, “Consolidated Financial Statements For the Years Ended December 31, 2011 and 2010”, 30 April 2012 (Exhibit
       R-28); Stans Energy Corp, “Consolidated Financial Statements For the Years Ended December 31, 2012 and 2011”,
       23 April 2013 (Exhibit R-29); Stans Energy Corp, “Consolidated Financial Statements For the Years Ended December
       31, 2013 and 2012”, 29 April 2014 (Exhibit R-30); Stans Energy Corp, “Consolidated Financial Statements For the
       Years Ended December 31, 2014 and 2013”, 29 April 2015 (Exhibit R-31); Stans Energy Corp, “Consolidated
       Financial Statements for the years ending 31 December 2014 and 31 December 2015”, 29 April 2016 (Exhibit C-257).
1267
       Claimants’ Post-Hearing Brief, at para. 100, referring to Stans Energy Corp, “Interim Condensed Consolidated
       Financial Statements for the Three months period ended March 31, 2013 and 2012”, 23 May 2013 (Exhibit C-327);
       Stans Energy Corp, “Interim Condensed Consolidated Financial Statements for the nine months period ended
       September 30, 2014 and 2013”, 28 November 2014 (Exhibit C-328).
1268   Claimants’ Post-Hearing Brief, at para. 100, referring to Compass Lexecon’s Responses to the Tribunal’s Questions,
       Table 9.


                                                          207
PCA 278376
       Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 219 of 280
                                                                                                PCA Case No. 2015-32
                                                                                                              Award




       amounts invested by the Claimants that the Respondent’s expert, Mr. Ziff, made in his
       calculations. 1269


                   iv.      Insufficient Information for Conventional Valuation Methodologies

       715.        The Claimants argue that “[t]he obligation to make full reparation for damage caused
       by a wrongful act is unaffected by any difficulty in quantifying the magnitude of the harm based
       on the information available.” 1270 In support of this position, several decisions of the International
       Court of Justice are invoked. 1271

       716.        According to the Claimants, even in cases in which the exact damage caused cannot be
       ascertained with certainty, investment tribunals have recognised that “the Tribunal must do its
       best to quantify the loss caused to the Claimants by the Respondent’s wrongful acts.” 1272 Some
       tribunals have determined that such difficulties “should be resolved by reference to a ‘rule of
       reason’ or reasonable approximation.” 1273

       717.        According to the Claimants, the Respondent “cannot benefit from the difficulties
       created by a creeping expropriation over a period of important price fluctuations in the REE
       market” in order to escape the obligation to make full reparation. 1274 Thus, even if the Tribunal
       were of the view that the information available is insufficient to precisely determine the
       Claimants’ loss, the Tribunal would need to “determine the amount of damage that it considers
       rational and fair based on the evidence submitted by the Parties.” 1275




1269   Claimants’ Reply Post-Hearing Brief, at paras 54-56.
1270   Claimants’ Post-Hearing Brief, at para. 70.
1271   Claimants’ Post-Hearing Brief, at para. 70, referring to Certain Activities carried out by Nicaragua in the Border Area
       (Costa Rica v. Nicaragua) Judgment, 2 February 2018, at para. 35 (Authority CLA-330); Trail Smelter case (United
       States/ Canada) (16 April 1938) 3 RIAA 1911, p 1920 (Authority CLA-322).
1272   Claimants’ Post-Hearing Brief, at paras 71-72, referring to Sapphire International Petroleums Ltd v. National Iranian
       Oil Co, Arbitral Award, 15 March 1963, 35 ILR 136 (Authority CLA-9); Ioannis Kardassopoulos v. Georgia (ICSID
       Case No ARB/05/18) Award, 3 March 2010, at para. 229 (Authority CLA-54); Koch Minerals Sàrl and Koch Nitrogen
       International Sàrl v. Bolivarian Republic of Venezuela (ICSID Case No ARB/11/19) Award, 30 October 2017, at para.
       9.7 (Authority CLA-329). See also, Marco Gavazzi and Stefano Gavazzi v. Romania (ICSID Case No ARB/12/25)
       Award, 18 April 2017, at para. 124 (Authority CLA-328); Copper Mesa Mining Corporation v. Republic of Ecuador
       (PCA Case No 2012-2) Award, 15 March 2016, at paras 7.25-7.26 (Authority RLA-251).
1273   Claimants’ Post-Hearing Brief, at para. 73, referring to Marco Gavazzi and Stefano Gavazzi v. Romania (ICSID Case
       No ARB/12/25) Award, 18 April 2017, at para. 121 (Authority CLA-328); Crystallex International Corporation v.
       Bolivarian Republic of Venezuela (ICSID Case No ARB(AF)/11/2) Award, 4 April 2016, at para. 871 (Authority
       CLA-285); Sistem Mühendislik Inşaat Sanayi ve Ticaret AŞ v. Kyrgyz Republic (ICSID Case No ARB(AF)/06/1)
       Award, 9 September 2009, at para. 155 (Authority CLA-52).
1274   Claimants’ Post-Hearing Brief, at para. 74.
1275   Claimants’ Post-Hearing Brief, at para. 74.


                                                            208
PCA 278376
       Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 220 of 280
                                                                                                 PCA Case No. 2015-32
                                                                                                               Award




       718.        The Claimants argue that the Tribunal should pay due regard to the valuation of the
       expropriated mining properties prepared by the Respondent in relation to the re-tendering of the
       mining licenses in 2016, 1276 and take into consideration the strategic importance of REEs for a
       range of essential technological products and procedures. 1277


       2.     The Respondent’s Position

              a. The Respondent’s Valuation in Accordance with an Income Approach

       719.        The Respondent argues that even if the Tribunal were to find that it had expropriated
       the Licenses, the Claimants would have suffered no damage because the Licenses were
       worthless. 1278 The Respondent notes that the Claimants’ own engineers, AsiaRud, advised them
       that the project was “loss making”—information which the Respondent claims was “deliberately
       concealed” from the market and from the Claimants’ CFO. 1279 The Respondent also contends that
       Mr. Irwin confirmed at the Hearing that Stans Energy did not obtain any independent advice to
       contradict AsiaRud’s conclusions. 1280 Nor did Stans Energy seek the views of Stans’ Qualified
       Person (Dr. Savchenko) with regard to the negative AsiaRud 2013 Report. 1281 Furthermore, even
       if the Claimants had wanted to pursue production, they would not have been able to raise the
       necessary funds; and, in any event, the Licenses were liable to termination due to persistent
       breaches of their terms. 1282

       720.        As noted above, the Respondent argues that the Claimants’ use of the share price of
       Stans Energy in June 2012 as the basis for their valuation is as an attempt to benefit from the
       REEs price bubble of 2010-2012 in a moment where their value was already falling sharply. 1283
       The Respondent considers that “[t]he share price of Stans Energy bore no relation to the value of
       the Licenses […] The only reliable way to value the Licenses is through using a discounted cash
       flow (“DCF”) analysis”. 1284 The Tribunal should establish the fair market value of the Licenses


1276   Claimants’ Post-Hearing Brief, at para. 74, referring to Economic Model of Development of REE deposit Kutessay II,
       2016 (Exhibit C-256).
1277
       Claimants’ Post-Hearing Brief, at para. 74, referring to Hearing Transcript, Day 1, pp 118:13-119:11.
1278   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 746.
1279   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 747. See also, Respondent’s Post-Hearing
       Brief, at para. 172.
1280   Respondent’s Post-Hearing Brief, at paras 172-173, referring to, inter alia, Hearing Transcript, Day 3, pp 502:18-503:3,
       505:10-15.
1281   Respondent’s Post-Hearing Brief, at para. 173, referring to Hearing Transcript, Day 3, p. 503:13-24.
1282   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 767.
1283   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 748.
1284   Statement of Defence on the Merits and Memorial on Jurisdiction, at paras 750-751.


                                                            209
PCA 278376
       Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 221 of 280
                                                                                                PCA Case No. 2015-32
                                                                                                              Award




       on the basis of the DCF method, which represents the market standard for the valuation of mining
       and other limited life licenses, 1285 while the market capitalisation method advanced by the
       Claimants cannot be relied upon. 1286

       721.        The Respondent notes that the Claimants have not invoked any case in which an
       investment tribunal has assessed damages by reference to the value of shares traded on the stock
       exchange. Rather, the only authority relied on by them is Khan v. Mongolia where, the
       Respondent notes, “the tribunal declined to award compensation by reference to Khan’s market
       capitalisation on the Toronto stock exchange […] recogni[zing] that Khan’s share price bore little
       resemblance to the underlying asset”. 1287 Other investment tribunals and scholars have similarly
       recognised the limitations of the market capitalisation approach. 1288

       722.        Moreover, the CIMVal (Canadian Institute of Mining, Metallurgy and Petroleum
       Mineral Property Valuation Committee) Standards and Guidelines (“CIMVal”), applicable at the
       valuation date advanced by the Claimants and upon which Mr. Dellepiane relies, make it clear
       that the DCF method is a primary valuation methodology and “[g]enerally accepted in Canada
       as the preferred method”, while market capitalisation is a secondary method, which is “[m]ore
       applicable to Valuation of single property asset junior companies than to properties”. 1289

       723.        According to the Respondent, there is evidence that Stans Energy’s management
       recognised that its share price did not reflect the value of the underlying assets. 1290 Hence, Stans




1285   Statement of Defence on the Merits and Memorial on Jurisdiction, at paras 783-784, referring to the First SM Ziff
       Report, 14 June 2017, at paras 58 and 65.
1286   Statement of Defence on the Merits and Memorial on Jurisdiction, at paras 783-785.
1287   Rejoinder on the Merits and Reply on Jurisdiction, at para. 623, referring to Khan Resources Inc., Khan Resources B.V.
       and CAUC Holding Company Ltd. v. Government of Mongolia, UNCITRAL, PCA Case No. 2011-09, Award on the
       Merits, 2 March 2015, at paras 406-407 (Authority CLA-284). See also, Respondent’s Reply Post-Hearing Brief, para.
       70.
1288   Rejoinder on the Merits and Reply on Jurisdiction, at paras 626-628.
1289   Rejoinder on the Merits and Reply on Jurisdiction, at para. 629 [emphasis in original], referring to Civil Standard
       Guidelines for Valuation of Mineral Properties – Special Committee of the Canadian Institute of Mining, Metallurgy
       and Petroleum on Valuation of Mineral Properties (CIMVAL), February 2003, at pp. 22-23, Table 2 (Exhibit R-36).
       See also, Respondent’s Post-Hearing Brief, at para. 158.
1290   Rejoinder on the Merits and Reply on Jurisdiction, at para. 625, referring to Stans Energy Corp. Form 51-102 Annual
       Management Discussion and Analysis as of 23 April 2013, at p. 25 (Exhibit R-396); Stans Energy Corp. Form 51-102
       Annual Management Discussion and Analysis For the three months ended 31 March 2013 (as of 23 May 2013), at p.
       22 (Exhibit R-400); Stans Energy Corp. Form 51-102F1 Interim Management Discussion and Analysis for the six
       months ended 30 June 2013 (as of 23 August 2013), at p. 23 (Exhibit R-404); Form 51-102: Interim Management’s
       Discussion & Analysis – For the three and nine months ended 30 September 2013 (as of 27 February 2014) at p. 20
       (Exhibit R-421).


                                                           210
PCA 278376
       Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 222 of 280
                                                                                                 PCA Case No. 2015-32
                                                                                                               Award




       Energy’s share price is not a suitable proxy for the value of the Licenses, and market capitalisation
       is not an appropriate valuation method. 1291

       724.        Even if the market capitalisation approach could be used as a primary valuation method
       (which the Respondent denies), 1292 the Respondent contends that Mr. Dellepiane relies on several
       assumptions that are unfounded and make its use inappropriate in this case, namely (1) that the
       market was being kept informed; 1293 (2) that the market was sufficiently liquid; 1294 (3) that Stans
       Energy’s “sole significant asset” was the Licenses; 1295 and (4) that it would have been possible to
       obtain financing to develop the project. 1296

       725.        First, the Respondent maintains that the Claimants did not comply with their disclosure
       obligations under Canadian law, 1297 and that the relevant NI 43-101 did not prevent the disclosure
       of the economic assessments produced by AsiaRud on 2011 and 2013. 1298 The Respondent also
       points out that Stans Energy’s disclosures were “overwhelmingly promotional, aspirational and
       ambitious”. 1299 The Respondent further contends that Claimants misled the market by, inter alia,
       claiming that Kutisay had complied with its license agreement obligations and had delivered all
       the required documentation. 1300

       726.        According to the Respondent, Stans Energy had previously filed a non-compliant
       Report that contained a positive assessment. In contrast, it decided to suppress the AsiaRud
       Report, which provided a negative analysis, on the basis that it was non-compliant with NI 43-

1291   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 788; Rejoinder on the Merits and Reply on
       Jurisdiction, at paras 621, 649-651. See also, Respondent’s Post-Hearing Brief, at para. 158.
1292   Rejoinder on the Merits and Reply on Jurisdiction, at para. 622.3.
1293   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 786.1, referring to Compass Lexecon Report,
       29 January 2016, at para. 37. See also, Rejoinder on the Merits and Reply on Jurisdiction, at para. 650.1; Respondent’s
       Post-Hearing Brief, at paras 159-161.
1294   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 786.2, referring to Compass Lexecon Report,
       29 January 2016, at para. 34. See also, Rejoinder on the Merits and Reply on Jurisdiction, at para. 650.2. See also,
       Respondent’s Post-Hearing Brief, at para. 167.
1295   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 786.3, referring to Compass Lexecon Report,
       29 January 2016, at para. 37. See also, Rejoinder on the Merits and Reply on Jurisdiction, at para. 650.3. See also,
       Respondent’s Post-Hearing Brief, at para. 167.
1296   Rejoinder on the Merits and Reply on Jurisdiction, at paras 622.3, 650.4. See also, Respondent’s Post-Hearing Brief,
       at para. 167.
1297   Rejoinder on the Merits and Reply on Jurisdiction, at paras 221-231, 292-293, 653.2, 654. See also, Respondent’s Post-
       Hearing Brief, at para. 166.
1298   Rejoinder on the Merits and Reply on Jurisdiction, at para. 655. See also, Respondent’s Post-Hearing Brief, at para.
       166, referring to Rejoinder on the Merits and Reply on Jurisdiction, at paras 221-224, 232-249, 310-324. See also, paras
       294-309.
1299   Rejoinder on the Merits and Reply on Jurisdiction, at paras 251-271, 654.3. See also, Respondent’s Post-Hearing Brief,
       at paras 161-162.
1300   Rejoinder on the Merits and Reply on Jurisdiction, at paras 325-332, 654.4-654.5. See also, Respondent’s Post-Hearing
       Brief, at paras 163-165.


                                                            211
PCA 278376
       Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 223 of 280
                                                                                               PCA Case No. 2015-32
                                                                                                             Award




       101. 1301 Furthermore, it is underscored that the Claimants have failed to disclose the legal advice
       which they allegedly received and which purportedly formed the basis of their decisions whether
       to disclose certain information. 1302

       727.          In any event, even if Stans Energy did comply with its disclosure obligations (which
       the Respondent denies), the market was not informed of facts material to assessing the value of
       the Kutessay II and Kalesay projects with the result that the market capitalisation approach
       advocated for by the Claimants is not appropriate for valuing the Licenses.1303

       728.          Second, the Respondent argues that a company’s shares must be sufficiently liquid in
       order to use the market capitalisation approach. 1304 Mr. Ziff considers that Regulation M, despite
       having been originally designed to be used in the context of policing market manipulation,
       provides an appropriate standard to determine whether shares are sufficiently liquid. 1305 Stans
       Energy’s shares fail to meet this test at the Claimants’ proposed valuation date. 1306 However,
       while Mr. Dellepiane criticizes the use of such standard, he himself merely assumes that the TSX
       Venture Exchange was liquid and Stans Energy was of average liquidity. 1307 Hence, according to
       the Respondent, the Claimants have failed to demonstrate that Stans Energy’s shares were
       sufficiently liquid to allow the use of the market capitalisation approach. 1308

       729.          Third, the Claimants’ reliance on the market capitalisation approach rests on the
       assumption that Stans Energy was a single asset company. However, the Claimants’ expert has
       not developed any analysis as to whether the value of Stans Energy’s shares was entirely
       attributable to the Kutessay II and Kalesay developments. 1309 The Respondent points to Mr. Ziff’s
       conclusion that Stans Energy was not viewed by the market as a single asset company. 1310
       Accordingly, it would be inappropriate to value the Licenses by reference to Stans Energy’s share
       price. 1311


1301   Rejoinder on the Merits and Reply on Jurisdiction, at paras 249, 272-275, 286-289, 294-313, 317.
1302   Rejoinder on the Merits and Reply on Jurisdiction, at para. 289.6.
1303   Rejoinder on the Merits and Reply on Jurisdiction, at paras 219-220, 656, 659.
1304   Rejoinder on the Merits and Reply on Jurisdiction, at para. 660.
1305   Rejoinder on the Merits and Reply on Jurisdiction, at para. 661, referring to Second SM Ziff Report, 29 January 2018,
       at para. 87.
1306   Rejoinder on the Merits and Reply on Jurisdiction, at para. 661, referring to Second SM Ziff Report, 29 January 2018,
       at para. 87.
1307   Rejoinder on the Merits and Reply on Jurisdiction, at paras 662-663.
1308   Rejoinder on the Merits and Reply on Jurisdiction, at para. 664.
1309   Rejoinder on the Merits and Reply on Jurisdiction, at para. 665.
1310   Rejoinder on the Merits and Reply on Jurisdiction, at paras 665-667.
1311   Rejoinder on the Merits and Reply on Jurisdiction, at para. 668.


                                                           212
PCA 278376
       Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 224 of 280
                                                                                                PCA Case No. 2015-32
                                                                                                              Award




       730.        Fourth, the Respondent claims that, even if the Licenses had not been cancelled, the
       Claimants would not have been able to develop them into production because they did not have
       the necessary financing. 1312 The Respondent points out that the Claimants allege that “significant
       third-party interest in Stans Energy emerg[ed] throughout 2011” but have failed to provide
       sufficient evidence to support this contention. 1313

       731.        Even if market capitalisation were an appropriate methodology, Mr. Ziff criticizes (1)
       that Mr. Dellepiane has failed to deduct the approximate C$15.8 million of cash and short term
       investment assets which Stans Energy held as at 25 June 2012; 1314 and (2) considers that it would
       be inappropriate to apply a control premium to Stans Energy. 1315 Rather, given Stans Energy own
       capital issuance history, Mr. Ziff considers that it may in fact be more appropriate to apply a
       control discount of approximately 18.5%. 1316

       732.        The Respondent submits that the Claimants’ Licenses had no value either at 25 June
       2012 or 16 October 2014. 1317 In reaching this conclusion, Mr. Ziff relied on the detailed
       information provided by the Claimants’ project engineers, AsiaRud, to develop his DCF analysis
       taking 25 June 2012 as valuation date. In this regard, the Respondent argues that the 2011
       AsiaRud 2011 Report conforms to the standards for a prefeasibility study 1318 and, contrary to the
       Claimants’ assertions, provides a reliable basis for undertaking a DCF analysis. 1319

       733.        Mr. Ziff then adjusted those figures by applying the REEs prices forecast contained in
       the 2012 Visiongain report 1320 (which provides independent forecasts on REEs prices and was
       produced before the Claimants’ proposed valuation date). 1321 The Respondent points out that




1312   Statement of Defence on the Merits and Memorial on Jurisdiction, at paras 799-801; Rejoinder on the Merits and Reply
       on Jurisdiction, at paras 670-671.
1313   Statement of Defence on the Merits and Memorial on Jurisdiction, at paras 802-804 [emphasis in original].
1314   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 789; Rejoinder on the Merits and Reply on
       Jurisdiction, at para. 669.
1315   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 789; Rejoinder on the Merits and Reply on
       Jurisdiction, at paras 651, 672-673.
1316   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 789. See also, First SM Ziff Report, 14 June
       2017, at para. 71 (vi); Rejoinder on the Merits and Reply on Jurisdiction, at para. 674, referring to Second SM Ziff
       Report, 29 January 2018, at para. 122.
1317   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 790.
1318   Rejoinder on the Merits and Reply on Jurisdiction, at paras 639-640, referring to, inter alia, Second SM Ziff Report,
       29 January 2018, at paras 43-44.
1319   Rejoinder on the Merits and Reply on Jurisdiction, at paras 641-644.
1320   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 792, referring to “The Rare Earths Market
       2012-2022: 6. Price Forecast of Rare Earths 2012-2022” (Visiongain.com) (Exhibit R-49).
1321   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 792.


                                                           213
PCA 278376
       Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 225 of 280
                                                                                               PCA Case No. 2015-32
                                                                                                             Award




       contemporaneous independent REEs forecasts exist, which all confirm that the REEs prices were
       projected to decline significantly over the coming year. 1322

       734.        Finally, the Respondent explains that Mr. Ziff reached the conclusion that the project
       would have been so costly that it would be uneconomic regardless of the discount rate used (even
       using a WACC of 0%). 1323 The Respondent notes Mr. Ziff’s conclusion that the project has a NPV
       of negative US$ 456.8 million, and his confirmation through sensitivity analysis that the Kutessay
       II License was worthless. 1324 While the Respondent acknowledges that valuation always involves
       an element of uncertainty, “the NPV of the project is so negative, that what is certain is that the
       Licenses were worthless”. 1325

       735.        The Respondent notes that Mr. Dellepiane relied on a DCF analysis produced by Visor
       Capital to verify his valuation of the Claimants’ investments. 1326 This reliance on a DCF valuation
       to confirm his results is contradictory with his qualification of the use of a DCF valuation as not
       reliable.1327 In any event, the Respondent points out that Mr. Ziff explains that the DCF analysis
       invoked by Mr. Dellepiane is based on key assumptions very different from the ones contained in
       the 2011 AsiaRud Report, presumably because such report was not disclosed to the public. 1328
       According to Mr. Ziff, had the conclusions contained in the AsiaRud Report been used, Mr.
       Dellepiane’s analysis would also have concluded that the project was valueless. 1329 Mr. Ziff
       demonstrates that, with adjustments to the Visor Capital’s DCF analysis, the result is an NPV
       value of negative US$ 427 million. 1330

       736.        The Respondent also notes that Mr. Dellepiane presented a new DCF “sensitivity
       analysis” at the Hearing 1331 which, in the Respondent’s view, confirms that on the basis of “the


1322   Rejoinder on the Merits and Reply on Jurisdiction, at paras 645-647.
1323   Statement of Defence on the Merits and Memorial on Jurisdiction, at paras 793-795, referring to First SM Ziff Report,
       14 June 2017, at paras 95. 97, 99. See also, Respondent’s Post-Hearing Brief, at para. 168.
1324   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 796, referring to First SM Ziff Report, 14
       June 2017, at para. 100.
1325   Rejoinder on the Merits and Reply on Jurisdiction, at para. 648, referring to Second SM Ziff Report, 29 January 2018,
       Appendix G, at para. 1.
1326   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 797, referring to Compass Lexecon Report,
       29 January 2016, at para. 61.
1327   Rejoinder on the Merits and Reply on Jurisdiction, at paras 630-634, referring to Compass Lexecon Report, 29 January
       2016, at para 61 cf. Compass Lexecon Supplemental Report, 9 November 2017, at para. 21.
1328   Rejoinder on the Merits and Reply on Jurisdiction, at para. 658.
1329   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 797, referring to First SM Ziff Report, 14
       June 2017, at para. 76.
1330   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 797, referring to First SM Ziff Report, 14
       June 2017, at paras 102-104.
1331   Respondent’s Post-Hearing Brief, at para. 169; referring to S. Dellepiane’s Presentation, 11 April 2018, at pp. 9-12.


                                                           214
PCA 278376
       Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 226 of 280
                                                                                                PCA Case No. 2015-32
                                                                                                              Award




       primary approach to valuing mines (DCF), all independent forecasts and assumptions led to a
       negative NPV.” 1332 The Respondent considers that Mr. Dellepiane adjusted several assumptions
       of Mr. Ziff’s DCF model, such as capital expenditure and operating costs, mill recovery rates, 1333
       and timing of production, 1334 without any basis. 1335 The Respondent argues that, even if a wide
       sensitivity analysis is conducted, the value of the mining rights remains negative. 1336

       737.        Mr. Ziff also developed an alternative DCF analysis taking 16 October 2014 as
       valuation date and concluded that the Licenses had zero value at this date on the basis of (1) his
       conclusion that they had no value as at 25 June 2012; (2) the continued deterioration of the REEs
       market between June 2012 and October 2014; (3) AsiaRud’s view that the project has a negative
       NPV as at July 2013. 1337

       738.        The Respondent notes that the Claimants’ expert alleges that rather than using the DCF,
       a more appropriate income approach would be based on a real options analysis. 1338 The
       Respondent disagrees, noting, among other issues, that the ability of a license holder to act is
       significantly constrained by the licensing conditions. 1339 The Respondent contends that, while
       DCF is frequently applied in investment arbitration cases, the Claimants have not pointed to any
       decision in which a real options analysis has been applied. 1340

       739.        Finally, the Respondent argues, in the event that the Tribunal were to conclude that the
       project prospects are too speculative to value the Licenses using the DCF method, the Tribunal
       should award no damages, as the burden of proof rests on the Claimants. 1341 Alternatively,
       “damages should be awarded by reference to the amounts actually spent in developing the
       Licenses […] there is evidence establishing that the Claimants spent the around C$ 3 million
       developing the Licenses”. 1342



1332   Respondent’s Post-Hearing Brief, at para. 169 [emphasis in original]. See also, Hearing Transcript, Day 3, pp 658-667;
       Day 4, pp 678-685; S.M. Ziff’s Presentation, “Valuation Expert Presentation”, 12 April 2018, at p. 14.
1333   Respondent’s Post-Hearing Brief, at para. 170, referring to Hearing Transcript, Day 4, p. 719:15-18.
1334   Respondent’s Post-Hearing Brief, at para. 170, referring to Hearing Transcript, Day 4, pp 713:16-714:14.
1335
       Respondent’s Post-Hearing Brief, at para. 170, referring to Hearing Transcript, Day 4, pp 712:20-713:4.
1336   Respondent’s Post-Hearing Brief, at para. 171.
1337   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 798, referring to First SM Ziff Report, 14
       June 2017, at para. 109.
1338   Rejoinder on the Merits and Reply on Jurisdiction, at para. 675, referring to Compass Lexecon Second Report, at para.
       91.
1339   Rejoinder on the Merits and Reply on Jurisdiction, at paras 676-678.
1340   Rejoinder on the Merits and Reply on Jurisdiction, at para. 679.
1341   Rejoinder on the Merits and Reply on Jurisdiction, at para. 681.
1342   Rejoinder on the Merits and Reply on Jurisdiction, at para. 681 [footnotes omitted].


                                                           215
PCA 278376
       Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 227 of 280
                                                                                                PCA Case No. 2015-32
                                                                                                              Award




              b.          The Respondent’s Responses to the Tribunal’s Questions Annexed to
                          Procedural Order No. 9

       740.         The Respondent’s answers to the questions put to the Parties in Procedural Order No. 9
       are summarized below.


                     i.      The Market Capitalisation Approach as at Different Valuation Dates

       741.         Pursuant to the Tribunal’s instructions, Mr. Ziff calculated the amounts of damages
       following a market capitalisation approach as at 25 June 2012, 14 April 2013, and 16 October
       2014. 1343

       742.         The Respondent considers that Stans Energy’s share price fell after 25 June 2012 “in
       line with general REE market conditions”, which was accepted by Mr. Dellepiane. 1344 The decline
       in Stans Energy’s share price between the three valuation dates is, in the Respondent’s view,
       “attributable to the general deterioration in the REE market as opposed to R[espondent]’s alleged
       measures, and for which no compensation is due”. 1345 For the purposes of his analysis, Mr. Ziff
       prepared his preferred index of Stans Energy’s main traded comparable companies (“Main
       Composite Index”); 1346 and an alternative index taking into account the companies proposed by
       Mr. Dellepiane (“Alternative Composite Index”). 1347

       743.         The Respondent argues that there is no basis to apply a control premium, and that the
       Claimants have not offered any authority supporting otherwise. 1348 The Respondent also
       considers that cash, cash equivalents and all other unrelated assets must be deducted. 1349 The
       Respondent contends that Mr. Dellepiane’s justification for not deducting cash balance (i.e. that



1343   Respondent’s Post-Hearing Brief, at paras 77-81; Third SM Ziff Report, 29 June 2018, at paras 56-91.
1344   Respondent’s Post-Hearing Brief, at para. 77; referring to Hearing Transcript, Day 4, pp 737:12-19, 738:1-18.
1345   Respondent’s Post-Hearing Brief, at para. 77; referring to CME Czech Republic BV v. The Czech Republic,
       UNCITRAL, Final Award, 14 March 2003, at para. 562 (Authority CLA-219); Occidental Petroleum Corporation v.
       Ecuador, ICSID Case No ARB/06/11, Award, 5 October 2012, at para. 543 (Authority RLA-215); American
       International Group Inc v. Iran, 4 Iran-US CTR (1983) 96, 107 (Authority RLA-211); Khan Resources Inc. et al. v.
       Mongolia, UNCITRAL, PCA Case No. 2011-09, Award on the Merits, 2 March 2015, at para. 405 (Authority CLA-
       284); Statement of Defence on the Merits and Memorial on Jurisdiction, at paras 775-782. See also, Third SM Ziff
       Report, 29 June 2018, at paras 71-78.
1346
       Third SM Ziff Report, 29 June 2018, at paras 72-74, 78, and Table 3-1.
1347   Third SM Ziff Report, 29 June 2018, at paras 75-77, and Table 3-1.
1348   Respondent’s Post-Hearing Brief, at para. 80, referring to Crystallex International Corporation v. Bolivarian Republic
       of Venezuela (ICSID Case No ARB(AF)/11/2) Award, 4 April 2016, at para. 893 (Authority CLA-285). See also,
       Third SM Ziff Report, 29 June 2018, at paras 66-70.
1349   Respondent’s Post-Hearing Brief, at para. 81, referring to Third SM Ziff Report, 29 June 2018, at paras 59-63.


                                                           216
PCA 278376
       Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 228 of 280
                                                                                               PCA Case No. 2015-32
                                                                                                             Award




       it was used “for arbitration-related expenses”) “is unevidenced and is contrary to Article 40(2)
       of the UNCITRAL Rules, concerning the Tribunal’s discretion to award costs.” 1350

       744.          The value estimated by Mr. Ziff on the basis of a market capitalisation approach results
       in an amount of US$ 55.45 million as at 25 June 2012; 1351 US$ 6.71 million as at 14 April
       2013; 1352 and US$ 12.46 million as at 16 October 2014. 1353 For the latter valuation date, Mr. Ziff
       adds that his preferred approach would be to use an “extrapolated” market capitalisation which
       would result:

         (1) using the Main Composite Index, in an estimated value of either US$ 5.21 million (using
       the market cap as at 25 June 2012) or US$ 1.72 million (using the market cap as at 14 April
       2013); 1354 and

         (2) using the Alternative Composite Index, in an estimated value of either US$ 7.98 million
       (using the market cap as at 25 June 2012) or US$ 4.51 million (using the market cap as at 14 April
       2013). 1355

       745.          The Respondent argues that Mr. Dellepiane’s calculations made in response to the
       Tribunal’s request in Procedural Order No. 9 are “materially inflated”. In particular, it disagrees
       with the approach of “us[ing] Stans’ market capitalization on 25 June 2012 to assess damages as
       at 14 April 2013 and 16 October 2014.” 1356 Moreover, the Respondent considers that the
       Claimants have failed to prove any “permanent impact” of the Respondent’s conduct on Stans
       Energy’s share price. The correct approach would be to refer to Stans Energy’s market
       capitalization on 12 April 2013, the day before Stans Energy announced the Prosecutor’s
       proceedings. 1357




1350   Respondent’s Post-Hearing Brief, at para. 81 [emphasis in original], referring to Compass Lexecon Supplemental
       Report, 9 November 2017, at para. 78.
1351
       Respondent’s Post-Hearing Brief, at para. 78. See also, Third SM Ziff Report, 29 June 2018, at paras 80-81, and Table
       3-2.
1352   Respondent’s Post-Hearing Brief, at para. 78. See also, Third SM Ziff Report, 29 June 2018, at paras 83-84, and Table
       3-4.
1353
       Respondent’s Post-Hearing Brief, at para. 78. See also, Third SM Ziff Report, 29 June 2018, at paras 86-87, and Table
       3-6.
1354   Respondent’s Post-Hearing Brief, at para. 78; Third SM Ziff Report, 29 June 2018, at para 89, and Table 3-7A.
1355   Respondent’s Post-Hearing Brief, at para. 78; Third SM Ziff Report, 29 June 2018, at para 90, and Table 3-7B.
1356   Respondent’s Reply Post-Hearing Brief, at para. 23.
1357   Respondent’s Reply Post-Hearing Brief, at para. 23.


                                                           217
PCA 278376
       Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 229 of 280
                                                                                              PCA Case No. 2015-32
                                                                                                            Award




                    ii.    The Income Approach as at Alternative Valuation Dates

       746.       In response to the Tribunal’s questions, the Respondent’s expert, Mr. Ziff, having
                                                                    1358
       performed his own DCF sensitivity analyses,                         concluded that “even with generous
       assumptions, the value of the Kutessay II project is severely negative under all scenarios.” 1359 The
       Respondent points out that this is confirmed by the analysis of the Claimants’ expert: “Mr.
       Dellepiane’s own DCF calculations in his Responses to the Tribunal’s Questions confirm that the
       project would be unprofitable under all scenarios (however generous to C[laimant]s, on all
       valuation dates.)” 1360 The Respondent disagrees that such a result is “absurd”. In particular, the
       Respondent disputes that the REEs pricing assumption or operating costs were too uncertain to
       conduct a DCF analysis. 1361

       747.       The Respondent contends that there is “no evidential basis for assuming lower operating
       costs or a higher extraction/recovery rate” than in the AsiaRud Reports. 1362 In particular, the
       Respondent notes that the Claimants “do not even allege that [new] technology could have
       reduced operating costs by more than the Tribunal-requested sensitivity analysis of 25%.” 1363
       According to the Respondent, the significance of the VNIIHT reports was overstated by the
       Claimants during Mr. Ziff’s cross-examination at the Hearing, 1364 as would be evidenced by the
       fact that none of the reports are cited by Mr. Dellepiane in his expert reports.1365

       748.       The Respondent notes that the Claimants have not submitted any expert evidence to
       prove “likely cost savings from these chemistry studies.” 1366 It adds that, despite being granted
       permission to admit new evidence “concerning the costs of extracting REEs and new
       technology”, the Claimants failed to produce such evidence (other than a generalized media


1358   Respondent’s Post-Hearing Brief, at para. 82; Third SM Ziff Report, 29 June 2018, at paras 12-55.
1359   Respondent’s Post-Hearing Brief, at para. 82. See also, Third SM Ziff Report, 29 June 2018, at paras 12, 20, 24, 50,
       53, and Table 2-1A, Table 2-1B, Table 2-2, Table 2-3.
1360   Respondent’s Reply Post-Hearing Brief, at para. 4 [emphasis in original].
1361   Respondent’s Reply Post-Hearing Brief, at para. 29.
1362   Respondent’s Post-Hearing Brief, at para. 83. See also, Third SM Ziff Report, 29 June 2018, at paras 30-35, 39-44.
1363   Respondent’s Reply Post-Hearing Brief, at para. 29 [emphasis in original].
1364
       Respondent’s Post-Hearing Brief, at para. 83, referring to Rosatom Nuclear Energy State Corporation (VNIIHT OJSC),
       “Research Report: Study of Kutessay II Ore Mineral and Chemical Composition with Consultation on Process Flow
       Diagram Development for Total Rare Earth Concentrate Production”, 2012 (Exhibit C-227); Rosatom Nuclear Energy
       State Corporation (VNIIHT OJSC), “Annotation Research Report, Stage 1 - Development of Technology for Total
       Rare Earth Concentrate Separation into Groups”, 5 September 2012 (Exhibit C-230); Rosatom Nuclear Energy State
       Corporation (VNIIHT OJSC) “Annotation Research Report, Stage 2 – Development of Extraction Technology for
       Medium-Heavy Rare Earth Concentrate Separation Producing Medium REE Concentrate and Dysprosium and Yttrium
       Oxides”, 28 February 2013 (Exhibit C-238); Hearing Transcript, Day 4, pp 833 et seq.
1365   Respondent’s Post-Hearing Brief, at para. 83.
1366   Respondent’s Post-Hearing Brief, at para. 84.


                                                          218
PCA 278376
       Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 230 of 280
                                                                                                PCA Case No. 2015-32
                                                                                                              Award




       release). 1367 Accordingly, the Claimants’ reliance on Mr. Aryev’s “unsubstantiated assertions”
       that “new technologies would have substantially reduced operating expenses” does not discharge
       the Claimants’ burden of proof. 1368


                    iii.     The Sunk Costs Approach as at Different Valuation Dates

       749.        The Respondent argues that, to the extent that the Kyrgyz Republic was legally entitled
       to revoke the Licenses, they have no value and the Claimants have no right to recover any sunk
       costs in respect of alleged work completed, costs which would have been incurred
       notwithstanding the alleged measures. 1369 Moreover, it is not open to the Claimants to claim their
       sunk costs, as the Respondent considers that it has established “on the balance of probabilities”
       that the value of their mining rights was “overwhelmingly negative”. 1370

       750.        Nevertheless, the Respondent contends that, on the basis of the information on the
       record, as contained in Stans Energy’s Consolidated Financial Statements, “the upper limit of
       C[laimant]s’ expenditures on Kutessay II and Kalesay between 2009 and 16 October 2014 (which
       remain unproven) is approximately CAD$ 2,460,385.” 1371

       751.        The Respondent argues that, despite its request in the document production phase, 1372
       the Claimants failed to particularise and evidence:

              the nature, date and amount of the expenditures, that the sums were actually expended by
              Stans or Kutisay and were directly concerned with the projects, and that they were reasonably
              and legitimately incurred. 1373
       752.        The Respondent does not accept the amounts stated in the Financial Statements as
                 1374
       proven.          In particular, these Statements do not show that “the alleged expenditures were spent
       in relation to the Kutessay II and Kalesay licenses.” 1375 Among other things, it is “unclear” to
       what extent the amounts claimed include “expenditures for the Kashka Chemical Processing


1367   Respondent’s Reply Post-Hearing Brief, at para. 29 [emphasis in original].
1368   Respondent’s Post-Hearing Brief, at para. 84 [emphasis in original], referring to Second Witness Statement of B. Aryev,
       9 November 2017, at paras 20-21.
1369   Respondent’s Post-Hearing Brief, at para. 64.
1370   Respondent’s Post-Hearing Brief, at para. 85 [emphasis in original].
1371   Respondent’s Post-Hearing Brief, at para. 86 [emphasis in original]; Rejoinder on the Merits and Reply on Jurisdiction,
       at paras 24-28.
1372   Respondent’s Post-Hearing Brief, at para. 87; referring to Procedural Order No. 7, Annex B, Request 34.
1373   Respondent’s Post-Hearing Brief, at para. 87; referring to Southern Pacific Properties (Middle East) v. Egypt , ICSID
       Case No. ARB/84/3, Award, 20 May 1992, at para. 200 (Authority RLA-207).
1374   Respondent’s Post-Hearing Brief, at para. 87.
1375   Respondent’s Reply Post-Hearing Brief, at para. 31.


                                                            219
PCA 278376
       Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 231 of 280
                                                                                              PCA Case No. 2015-32
                                                                                                            Award




       Plant”, which was a “separate asset, owned by a separate legal entity”, and in relation to which
       no expropriation has been alleged. 1376 Moreover, the Respondent argues that “[t]he Licenses
       overpayment should not be recovered […] Even if the overpayment was not a bribe, Stans
       Energy’s management were negligent in paying double the fees[.]” 1377 Likewise, the Respondent
       considers that the Tribunal should also exclude costs incurred “when Kutisay only held an expired
       license agreement or after its final deadline for submission of its TP under Kutessay LA 3”, as
       they were not legitimately incurred. 1378

       753.       With regard to alternative valuation date of 14 April 2013, the Respondent argues that,
       on the basis of the evidence on the record, the upper limit of the Claimants’ expenditures (which
       are said to remain unproven) is approximately C$ 2,356,453. 1379 In this case, the Respondent also
       argues that “overpayment for the licenses, and costs incurred when Kutisay did not hold a valid
       license agreement, should be excluded.” 1380


                   iv.     Insufficient Information for Conventional Valuation Methodologies

       754.       The Respondent reiterates that the Claimants bear the burden of proving their alleged
       injury. 1381 In this regard, the Respondent disputes the relevance of decisions of the International
       Court of Justice relied upon by the Claimants, as these concerned “claims for environmental
       damage, which by its nature is difficult (if not impossible) to quantify in monetary terms.” 1382
       None of these authorities relieve the Claimants from the burden of “proving that the investments
       would be profitable.” 1383

       755.       According to the Respondent, should the Tribunal find that there is “insufficient
       information for conventional valuation methodologies”, it would follow that the application of
       those conventional methods would be too speculative and the Claimants would not have met their
       burden of proof. 1384 In this vein, the Respondent invokes the decision in SPP v. Egypt which held



1376   Respondent’s Reply Post-Hearing Brief, at para. 33.
1377   Respondent’s Post-Hearing Brief, at para. 88.
1378   Respondent’s Post-Hearing Brief, at para. 88.
1379   Respondent’s Post-Hearing Brief, at para. 89.
1380
       Respondent’s Post-Hearing Brief, at para. 89.
1381   Respondent’s Post-Hearing Brief, at para. 91, referring to, inter alia, Bear Creek Mining Corporation v. Republic of
       Peru, ICSID Case No. ARB/14/21, Award, 30 November 2017, at para. 598 (Authority RLA-254).
1382   Respondent’s Reply Post-Hearing Brief, at para. 35 [emphasis in original].
1383   Respondent’s Reply Post-Hearing Brief, at para. 35.
1384   Respondent’s Post-Hearing Brief, at para. 91 [emphasis in original].


                                                          220
PCA 278376
       Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 232 of 280
                                                                                                PCA Case No. 2015-32
                                                                                                              Award




       that “[o]ne of the best settled rules of the law on international responsibility of States is that no
       reparation for speculative or uncertain damage can be awarded[.]” 1385

       756.        The Respondent points out that international tribunals have rejected DCF analyses in
       cases where the investment “lacked a history of performance record and profitability[.]” 1386 The
       Respondent also notes that the tribunal in Bear Creek v. Peru, following Vivendi v. Argentina,
       held that in order to overcome the lack of a history of profitability, “the claimant needed to
       produce ‘convincing evidence of its ability to produce profits in the particular circumstances it
       faced’.” 1387

       757.        The Respondent acknowledges that a number of international tribunals have adopted
       the approach of awarding sunk costs when the application of other valuation methods based on
       “‘potential expected profitability’ (such as the DCF method), is too ‘speculative and
       uncertain’.” 1388 Nonetheless, the Respondent considers it inappropriate to award sunk costs
       where, as here:

              the evidence shows that the investment would, on the balance of probabilities, be loss-
              making, otherwise C[laimant]s will be put in a better position than they would have been in
              but for R[espondent]’s alleged measures. 1389
       The Respondent argues that this follows from the Chorzów Factory principle 1390 and Article 6(2)
       of the 2003 Investment Law. 1391




1385   Respondent’s Post-Hearing Brief, at para. 91 [emphasis in original], referring to Southern Pacific Properties (Middle
       East) v. Egypt, ICSID Case No. ARB/84/3, Award, 20 May 1992, at para. 189 (Authority RLA-207), quoting Amoco
       Int'l Finance Cop v. Iran (15 Iran-US CTR, p. 89). See also, Respondent’s Post-Hearing Brief, at paras 92-93, referring
       to Wena Hotels Limited v. Arab Republic of Egypt (ICSID Case No ARB/98/4), Award, 8 December 2000, at para. 123
       (Authority RLA-181); Técnicas Medioambientales Tecmed SA v. The United Mexican States (ICSID Case No
       ARB(AF)/00/2) 29 May 2003, at paras 185-186 (Authority CLA-25); Bear Creek Mining Corporation v. Republic of
       Peru, ICSID Case No. ARB/14/21, Award, 30 November 2017, at para. 604 (Authority RLA-254); Metalclad Corp
       v. The United Mexican States (ICSID Case No ARB(AF)/97/1) 30 August 2000, at para. 121 (Authority CLA-20);
       Compañía de Aguas del Aconquija SA and Vivendi Universal SA v. The Argentine Republic (ICSID Case No ARB/97/3)
       20 August 2007, at paras 8.3.3-8.3.4 (Authority CLA-41).
1386   Respondent’s Post-Hearing Brief, at para. 93.
1387
       Respondent’s Post-Hearing Brief, at para. 94 [emphasis in original].
1388   Respondent’s Post-Hearing Brief, at para. 96 [emphasis in original], referring to Bear Creek Mining Corporation v.
       Peru, ICSID Case No. ARB/14/21, Award, 30 November 2017, at para. 604 (Authority RLA-254); Wena Hotels
       Limited v. Egypt, ICSID Case No ARB/98/4, Award, 8 December 2000, at para. 125 (Authority RLA-181); Metalclad
       Corp v. The United Mexican States (ICSID Case No ARB(AF)/97/1) 30 August 2000, at para. 121 (Authority CLA-
       20).
1389   Respondent’s Post-Hearing Brief, at para. 96.
1390   Respondent’s Post-Hearing Brief, at para. 96, referring to Case Concerning the Factory at Chorzów (Germany v.
       Poland) (Merits) PCIJ Series A No 17 (1928), at p. 47 (Authority RLA-195); Statement of Claim, at para. 275.
1391   Respondent’s Post-Hearing Brief, at para. 97.


                                                            221
PCA 278376
       Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 233 of 280
                                                                                    PCA Case No. 2015-32
                                                                                                  Award




       758.        The Respondent disputes the Claimants’ suggestion that methodological “difficulties”
       are created in the present case by “important price fluctuations in the REE market”. The
       Respondent characterizes these fluctuations as a “temporary REE price bubble in 2011-2012”,
       which “burst in 2012”. The Claimants’ investment “was only potentially viable during the
       temporary price bubble.” 1392


       3.     The Tribunal’s Analysis

              a. Methodology

       759.        Turning to possible valuation methodologies, the Tribunal considers that the stock
       market capitalization approach advocated by the Claimants is not appropriate in this case. This is
       so because the market was not adequately informed about the real value of Stans Energy, given
       that the AsiaRud Reports were not disclosed. Therefore, the Tribunal need not address the status
       of the Reports under Canadian law; it suffices to note that the content of those Reports, if available
       to the market, would in all probability have significantly changed the market’s perception of the
       company’s value.

       760.        Similarly, the DCF approach advocated by the Respondent is not appropriate. Stans
       Energy was at an early stage of its business activities, and still far away from being an ongoing
       concern. Accordingly, a projection of future cash flows would be too speculative.

       761.        The sunk costs approach has been widely applied by tribunals in cases where a loss of
       profits is at best speculative, but there is no consistent reasoning for the application of this
       approach. In essence, three approaches can be found in the reported decisions:

       (a)    Tribunal awards sunk investment costs without any consideration of causation;

       (b)    Despite recognizing doubts as to the commercial prospects of the investment, tribunal
              awards sunk investment costs; and

       (c)    Tribunal considers commercial prospect of investment and either adjusts compensation or
              provides justification for awarding full investment costs.




1392   Respondent’s Reply Post-Hearing Brief, at para. 36 [emphasis in original].


                                                           222
PCA 278376
       Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 234 of 280
                                                                                        PCA Case No. 2015-32
                                                                                                      Award




       762.       In most of the cases in the summary that follows, only one of the alternatives is applied
       without consideration of other criteria for determining causation. Moreover, a number of cases do
       not distinguish between causation of injury/loss and causation of any specific damage. Hereafter,
       a summary of the respective case law is provided:


                   i.    Tribunal Awards Sunk Investment Costs Without Consideration of Causation

       763.       In one category of cases, tribunals, having reached the conclusion that lost profits were
       too speculative, then proceeded to award actual investment costs as a proxy for the fair market
       value of the investment. These tribunals do not appear to have made any enquiry as to whether,
       but-for the wrongful acts of the respondent State, it was likely that the investment would have
       generated profits or recouped its investment costs. In the absence of any explanation in the
       relevant awards, it is difficult to determine whether these tribunals did not regard proof of
       causation as necessary, or whether it was evident to them in the particular case that the investment
       had substantial value (exceeding the claimant’s investment costs).

       764.       An oft-cited case is Metalclad v. Mexico, where the tribunal found that Mexico had
       failed to treat Metalclad fairly and equitably and indirectly expropriated Metalclad’s investment
       by denying Metalclad a local construction permit to complete a waste disposal landfill. 1393
       According to that tribunal, Mexico’s actions resulted in the “complete frustration of the operation
       of the landfill and negate[d] the possibility of any meaningful return on Metalclad’s
       investment.” 1394 The tribunal rejected Metalclad’s proposal to use a discounted cash flow analysis
       to establish the fair market value of the investment because “the landfill was never operative and
       any award based on future profits would be wholly speculative.” 1395 Instead, the tribunal found
       that “fair market value is best arrived at in this case by reference to Metalclad’s actual investment
       in the project” 1396 and that this award is consistent with the Chorzów Factory principle in that it




1393   Metalclad Corporation v. The United Mexican States, ICSID Case No. ARB(AF)/97/1, Award, 30 August 2000
       (Authority CLA-20).
1394   Metalclad Corporation v. The United Mexican States, ICSID Case No. ARB(AF)/97/1, Award, 30 August 2000 ., at
       para 113 (Authority CLA-20).
1395   Metalclad Corporation v. The United Mexican States, ICSID Case No. ARB(AF)/97/1, Award, 30 August 2000 , at
       para. 121 (Authority CLA-20).
1396   Metalclad Corporation v. The United Mexican States, ICSID Case No. ARB(AF)/97/1, Award, 30 August 2000 , at
       para. 122 (Authority CLA-20).


                                                       223
PCA 278376
       Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 235 of 280
                                                                                       PCA Case No. 2015-32
                                                                                                     Award




       “wipe[s] out all the consequences of the illegal act and reestablish[es] the situation which would
       in all probability have existed if that act had not been committed (the status quo ante).” 1397

       765.      Similarly in Biloune v. Ghana, where the tribunal found that Ghana had expropriated
       Mr. Biloune’s interest in a hotel venture, the tribunal declined to award lost profits because “at
       the time of the project’s suspension and effective expropriation, the project remained uncompleted
       and unoperative [and] was generating no revenue, still less profits.” 1398 Accordingly, “[g]iven the
       nature of the project, and its early interruption by the respondents, the Tribunal … concluded that
       the most appropriate method for valuing the damages to be paid will be to return to Mr. Biloune
       the amounts he invested in MDCL, i.e., restitution.” 1399

       766.      In both cases, the tribunals justified their award of actual investment costs, inter alia,
       on the basis that it would restore the status quo ante and provide restitution to the claimant. It
       may be argued, however, that the tribunals mistakenly sought to restore the claimants to the
       position in which they would have been, had they not made the investment in the first place, rather
       than the position in which they would have been, had the respondents had not committed the
       wrongful acts in question. Such an approach would arguably absolve the claimants of the initial
       business risk that they voluntarily took on when making the investment in the first instance. An
       approach of restituting investment costs to restore the status quo ante may primarily be
       appropriate in cases where there is a fundamental misrepresentation by, or other relevant
       shortcoming attributable to, the respondent prior to an investment being made, such that, but for
       the wrongful actions of the respondent, no investment would have been made at all (in other
       words, case where an investment was induced by the respondent’s breach).


                  ii.    Despite Recognizing Doubts as to the Commercial Prospects of the Investment,
                         Tribunal Awards Sunk Investment Costs

       767.      In a second category of cases, tribunals have given some consideration to causation,
       noted some scepticism as to whether the claimant would have generated profits if the respondent
       had not committed any wrongful acts, but nevertheless proceeded to award full investment costs.



1397   Metalclad Corporation v. The United Mexican States, ICSID Case No. ARB(AF)/97/1, Award, 30 August 2000, at
       para. 122 (Authority CLA-20).
1398   Biloune and Marine Drive Complex Ltd v Ghana Investments Centre and the Government of Ghana, Award on
       Damages and Costs, 30 June 1990, at para. 59 (Authority CLA-16).
1399   Biloune and Marine Drive Complex Ltd v Ghana Investments Centre and the Government of Ghana, Award on
       Damages and Costs, 30 June 1990, at para. 60 (Authority CLA-16).


                                                      224
PCA 278376
       Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 236 of 280
                                                                                          PCA Case No. 2015-32
                                                                                                        Award




       768.       For example, in Wena Hotels v. Egypt, after finding that Egypt had expropriated the
       claimant’s interest in two hotel ventures, 1400 the tribunal rejected the claimant’s claim for lost
       profits (on the basis of a DCF analysis) on the basis that “there is insufficiently ‘solid base on
       which to found any profit…or for predicting growth or expansion of the investment made’ by
       Wena.” 1401 To the contrary, the tribunal noted that “Wena had operated the Luxor Hotel for less
       than eighteen months, and had not even completed its renovations on the Nile Hotel, before they
       were seized on April 1, 1991. In addition, there is some question whether Wena had sufficient
       finances to fund its renovation and operation of the hotels.” 1402 Nevertheless, the tribunal found
       that “the proper calculation of ‘the market value of the investment expropriated immediately
       before the expropriation’, is best arrived at, in this case, by reference to Wena’s actual investments
       in the two hotels.” 1403

       769.       In Vivendi II, the tribunal held that Argentina expropriated the claimants’ investment in
       a concession agreement to provide water and sewage services but denied the claimants’ claim for
       lost profits on the basis that they “failed to establish with a sufficient degree of certainty that the
       Tucumán concession would have been profitable.” 1404 The tribunal then went on to note that the
       provincial water and sewage services company that existed before it was privatized and taken
       over by the claimant “was never self-sufficient – in the early ‘90’s its revenues covered only 30%
       of its expenses […] had routinely been looted by successive provincial governments, its
       operations had been deteriorating steadily, it could not provide services to cover the growth rate
       of the population, it operated with an average deficit of US$17 million.” 1405 In addition, the
       tribunal noted, the claimant never made a profit while it had operational control of the
       concession. 1406 Nevertheless, the tribunal held that the “‘investment value’ of the concession




1400   Wena Hotels Ltd. v. Arab Republic of Egypt, ICSID Case No. ARB/98/4, Award, 8 December 2000, at paras 95, 101
       (Authority RLA-181).
1401   Wena Hotels Ltd. v. Arab Republic of Egypt, ICSID Case No. ARB/98/4, Award, 8 December 2000, at para. 124
       (Authority RLA-181).
1402
       Wena Hotels Ltd. v. Arab Republic of Egypt, ICSID Case No. ARB/98/4, Award, 8 December 2000, at para. 124
       [emphasis added] (Authority RLA-181).
1403   Wena Hotels Ltd. v. Arab Republic of Egypt, ICSID Case No. ARB/98/4, Award, 8 December 2000, at para. 125
       (Authority RLA-181).
1404   Compañía de Aguas del Aconquija S.A. and Vivendi Universal S.A. v. Argentine Republic, ICSID Case No. ARB/97/3,
       Award, 20 August 2007, at para. 8.3.5 (Authority CLA-41).
1405   Compañía de Aguas del Aconquija S.A. and Vivendi Universal S.A. v. Argentine Republic, ICSID Case No. ARB/97/3,
       Award, 20 August 2007, at para. 8.3.6 (Authority CLA-41).
1406   Compañía de Aguas del Aconquija S.A. and Vivendi Universal S.A. v. Argentine Republic, ICSID Case No. ARB/97/3,
       Award, 20 August 2007, at para. 8.3.7 (Authority CLA-41).


                                                        225
PCA 278376
       Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 237 of 280
                                                                                            PCA Case No. 2015-32
                                                                                                          Award




       appears to offer the closest proxy, if only partial, for compensation sufficient to eliminate the
       consequences of the Province’s actions.” 1407

       770.       A similar conclusion was reached in Impregilo v. Argentina, where the tribunal held
       that Argentina failed to accord Impregilo fair and equitable treatment with respect to its contract
       for a concession to privatize water and sewage services in Buenos Aires. 1408 The tribunal rejected
       the claimant’s proposed income-based valuation because of doubts as to the profitability of the
       concession in a risk area with a poor population and low collectivity rate, even in the absence of
       interference by Argentina. 1409 Nevertheless, the tribunal acknowledged that “[t]he failure of the
       concession can […] be ascribed partly to events for which AGBA stood the risk and partly to acts
       or failures by the Province.” 1410 The tribunal then proceeded to base its award on the capital
       contributions made by Impregilo, reasoning that while it could not precisely evaluate the loss
       incurred, “Argentina should in principle be obliged to restitute the investment to Impregilo as
       compensation for its failure to ensure fair and equitable treatment to the concession.” 1411

       771.       In these cases, and others, 1412 tribunals appear to have considered the issue of causation
       with respect to the question of lost profits, but not with respect to investment costs. In Wena, one
       might surmise that the tribunal was mainly concerned about the particular claimant’s ability to
       bring the project to fruition but had no doubt as to the value as such of the opportunity to operate
       the hotels. In Impregilo and Vivendi II, however, the absence of analysis of causation is more
       difficult to understand. Indeed, if the provincial water and sewage services company in Vivendi
       II was never self-sufficient, operated with a substantial deficit, and had revenues that only covered
       30% of its expenses, one might have expected the tribunal to discuss whether the claimant’s
       operation would have recouped the entirety of its investment costs, had Argentina not taken steps
       to undermine its concession.




1407   Compañía de Aguas del Aconquija S.A. and Vivendi Universal S.A. v. Argentine Republic, ICSID Case No. ARB/97/3,
       Award, 20 August 2007, at para. 8.3.13 (Authority CLA-41).
1408   Impregilo S.p.A. v. Argentine Republic, ICSID Case No. ARB/07/17, Award, 21 June 2011 (Authority RLA-194).
1409   Impregilo S.p.A. v. Argentine Republic, ICSID Case No. ARB/07/17, Award, 21 June 2011 , at paras 374-375, 380
       (Authority RLA-194).
1410   Impregilo S.p.A. v. Argentine Republic, ICSID Case No. ARB/07/17, Award, 21 June 2011 ., at para. 377 (Authority
       RLA-194).
1411   Impregilo S.p.A. v. Argentine Republic, ICSID Case No. ARB/07/17, Award, 21 June 2011 , at para. 379 (Authority
       RLA-194).
1412   See also, Siemens A.G. v. The Argentine Republic, ICSID Case No. ARB/02/8, Award, 17 January 2007, at paras 362-
       389 (Authority CLA-38) (where the tribunal awarded the costs actually incurred and dismissed the claimant’s claim
       for lost profits because they were “very unlikely to have materialized” for various reasons).


                                                         226
PCA 278376
       Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 238 of 280
                                                                                          PCA Case No. 2015-32
                                                                                                        Award




                    iii.   Tribunal Considers Commercial Prospect of Investment and either Adjusts
                           Compensation or Provides Justification for Awarding Full Investment Costs

       772.         In a third category of cases, tribunals appear to have explicitly considered the question
       of causation and on that basis, either correspondingly adjusted the investment costs ultimately
       awarded to the claimant, or provided justification for an award of full investment costs. The
       approaches in this respect, however, vary significantly among the relevant cases.

       773.         In some cases, the tribunals adjusted the award of investment costs. In MTD v. Chile,
       for example, the tribunal held that Chile failed to accord the claimants fair and equitable treatment
       by failing to rezone the land required for the claimants’ development project. 1413 Applying the
       Chorzów Factory principle, the tribunal awarded damages on the basis of the claimants’
       expenditures that were made for purposes of the investment, and that were incurred as a result of
       Chile’s unlawful acts. 1414 The tribunal then proceeded to deduct the residual value of the
       investment from this amount, and further reduced that amount by 50% to take account of the costs
       related to the claimants’ own failure to exercise business acumen and diligence in purchasing the
       site. 1415

       774.         In Copper Mesa Mining Corporation v. Republic of Ecuador, the tribunal declined to
       adopt either the market-based or income-based approach for purposes of calculating damages for
       the expropriation of two of Copper Mesa Mining concessions in Ecuador because they were “too
       uncertain, subjective and dependent upon contingencies, which cannot fairly be assessed by the
       Tribunal.” 1416 The tribunal considered this unsurprising given that the “Claimant’s concessions
       remained in an early exploratory stage with no actual mining activities, still less any track record
       as an actual mining business; and, particularly as regards the Junín concessions, that the
       Claimant’s chances of moving beyond an exploratory stage were, by December 2006,
       slender.” 1417 After further noting the “huge differences” in the valuation conclusions reached by
       the two party-appointed experts and the various methodological uncertainties involved, the


1413   MTD Equity Sdn. Bhd. and MTD Chile S.A. v. Republic of Chile, ICSID Case No. ARB/01/7, Award, 25 May 2004
       (Authority RLA-154).
1414   MTD Equity Sdn. Bhd. and MTD Chile S.A. v. Republic of Chile, ICSID Case No. ARB/01/7, Award, 25 May 2004 , at
       paras 240-241 (Authority RLA-154).
1415
       MTD Equity Sdn. Bhd. and MTD Chile S.A. v. Republic of Chile, ICSID Case No. ARB/01/7, Award, 25 May 2004 , at
       paras 242-246 (Authority RLA-154).
1416   Copper Mesa Mining Corporation v. Republic of Ecuador, PCA No. 2012-2, Award, 15 March 2016 (Redacted), at
       para. 7.24 (Authority RLA-251).
1417   Copper Mesa Mining Corporation v. Republic of Ecuador, PCA No. 2012-2, Award, 15 March 2016 (Redacted), at
       para. 7.24 (Authority RLA-251).


                                                        227
PCA 278376
       Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 239 of 280
                                                                                          PCA Case No. 2015-32
                                                                                                        Award




       tribunal concluded that the most “reliable, objective, and fair method in this case” was to assess
       the proven historical expenditure made by the claimant in relation to the lost investment. 1418 The
       tribunal, however, reduced the investment costs award pertaining to one concession by 30% on
       the basis of contributory negligence by the claimant which “substantially reduced its chances of
       turning [that] concessions into a commercial success.” 1419 The implication of that statement would
       appear to be that the tribunal believed that a substantial – albeit reduced – chance of commercial
       success remained.

       775.      In other cases, the tribunal fully considered the matter of causation and provided a
       justification as to why it regarded the full award of investment costs appropriate. For example, in
       Caratube v. Kazakhstan (Caratube II), the tribunal held that Kazakhstan had unlawfully
       expropriated the claimants’ existing contractual rights, but rejected the claimants’ request for lost
       profits on the grounds that they had “not convincingly established that CIOC was a going concern
       with a proven record of profitability,” or that “CIOC would have become a going concern but for
       the termination of the Contract.” 1420 Accordingly, the tribunal held that the claimants’ claim is
       “most appropriately addressed by an award of sunk investment costs.” 1421 In applying this
       approach, the tribunal reasoned that:

              [T]he purpose is to apply restitution to the measure of damages required to restore the
              claimant to the position it held prior to the commission of the breach (to place it again in the
              position as if the breach had not occurred, rather than in the position it would have been in
              had the contract never been concluded). […] Up until the breach, the sunk costs had been
              spent with a view to some possible benefit. The breach deprived the claimant of the
              possibility to obtain such benefit. In the present case, CIOC was unable to prove the latter,
              either as lost profits or loss of an opportunity. However, because the breach deprived these
              costs of their justification, that deprivation should be repaired. 1422


       776.      While Kazakhstan’s expert calculated the investment costs as the difference between
       total expenditures and the revenues generated, the majority of the tribunal found that revenues did
       not have to be deducted from the total amount awarded because “[i]t is undisputed that CIOC
       reinvested into the Caratube project all of the revenues generated from trial production, and such

1418   Copper Mesa Mining Corporation v. Republic of Ecuador, PCA No. 2012-2, Award, 15 March 2016 (Redacted), at
       para. 7.27 (Authority RLA-251).
1419   Copper Mesa Mining Corporation v. Republic of Ecuador, PCA No. 2012-2, Award, 15 March 2016 (Redacted), at
       paras 6.99-6.102 (Authority RLA-251).
1420
       Caratube International Oil Company LLP and Devincci Salah Hourani v. Republic of Kazakhstan, ICSID Case No.
       ARB/13/13, Award, 27 September 2017, at para. 1098 (Authority CLA-291).
1421   Caratube International Oil Company LLP and Devincci Salah Hourani v. Republic of Kazakhstan, ICSID Case No.
       ARB/13/13, Award, 27 September 2017, at para. 1164 (Authority CLA-291).
1422   Caratube International Oil Company LLP and Devincci Salah Hourani v. Republic of Kazakhstan, ICSID Case No.
       ARB/13/13, Award, 27 September 2017, at para. 1167 (Authority CLA-291).


                                                        228
PCA 278376
       Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 240 of 280
                                                                                          PCA Case No. 2015-32
                                                                                                        Award




       reinvestment also is part of CIOC’s investment.” 1423 The minority arbitrator, however, maintained
       that “deducting oil sales revenues from CIOC’s total expenditures is necessary so that the
       compensation awarded does not exceed the damage CIOC actually incurred.” 1424 Despite this
       difference within the tribunal, it would appear that the arbitrators had no doubt that Caratube’s
       opportunity to explore and potential develop oil fields had a positive value.

       777.       In SPP v. Egypt, the tribunal found that Egypt had expropriated the claimants’
       investment in a commercial development venture but rejected the claimants’ proposed DCF
       analysis on the basis that “the project was not in existence for a sufficient period of time to
       generate the data necessary for a meaningful DCF calculation.”1425 Instead, the tribunal awarded
       the claimants all their out-of-pocket expenses, while specifically noting:

              In the Tribunal’s view, however, it is incontestable that the Claimants’ investment had a value
              that exceeded their out-of-pocket expenses. The record shows that between February of 1977
              and May of 1978, ETDC made sales of villa sites and multi-family sites totalling
              US$10,211,000—more than twice the Claimant’s out-of-pocket expenses. Moreover,
              construction involving roads, water and sewage systems, reservoirs, artificial lakes and a golf
              course had commenced and the design work for two hotels had been completed. In these
              circumstances, the Tribunal cannot accept that the project did not have a value in excess of
              the Claimant’s out-of-pocket expenses. 1426


                  iv.     Conclusions and Application to the Present Case

       778.       By way of conclusion from the above summary of the case law, there does not appear
       to have been any tribunal that has expressly declined to award investment costs on grounds of
       lack of causation. On the other hand, there are good reasons for tribunals to ensure that a claimant,
       through an award of sunk costs, cannot recoup more than the remaining value of its assets.

       779.       In the present case, while it is doubtful in view of the decline of the REEs prices whether
       the Claimants’ investment would have become profitable in a short-term perspective, the
       Claimants’ Licenses terminated by the Respondent did have a residual value in the 20 year-
       perspective for the Licenses. The enquiry into the longer-term value of the Licenses proceeds
       from a different premise than that concerning the short-term profitability of a company: the

1423   Caratube International Oil Company LLP and Devincci Salah Hourani v. Republic of Kazakhstan, ICSID Case No.
       ARB/13/13, Award, 27 September 2017, at paras 1169-1170 (Authority CLA-291).
1424   Caratube International Oil Company LLP and Devincci Salah Hourani v. Republic of Kazakhstan, ICSID Case No.
       ARB/13/13, Award, 27 September 2017, at para. 1171 (Authority CLA-291).
1425   Southern Pacific Properties (Middle East) Limited v. Arab Republic of Egypt, ICSID Case No. ARB/84/3, Award on
       the Merits, dated 20 May 1992, at para. 188 (Authority RLA-207).
1426   Southern Pacific Properties (Middle East) Limited v. Arab Republic of Egypt, ICSID Case No. ARB/84/3, Award on
       the Merits, dated 20 May 1992, at para. 214 (Authority RLA-207).


                                                        229
PCA 278376
       Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 241 of 280
                                                                                                PCA Case No. 2015-32
                                                                                                              Award




       question here is whether a hypothetical willing buyer would have perceived a business
       opportunity in the Licenses, had it been offered to acquire them in October 2014. While such a
       hypothetical buyer would have doubtlessly paid much less in October 2014, when REEs prices
       were down, than in 2011, when REEs prices were high, it does not follow that it would have paid
       nothing. Rather, a hypothetical buyer in October 2014 would have noticed that the longer-term
       outlook for REEs production outside of China was uncertain. While no analysts’ reports are
       available precisely at the valuation date, there are reports on the record of this case that were
       prepared not long before and after October 2014. And while some analysts regarded the outlook
       as bleak even in the long run, 1427 others projected a stabilization of the market and a recovery of
       prices, albeit not “approaching the levels seen in late 2010 and early 2011”. 1428

       780.        The Licenses were thus, in the Tribunal’s view, assets of interest to certain investors—
       including mining companies and venture capital investors that were prepared to take the risk of
       losing their investment in the event of continuously low REEs prices in exchange for the chance
       of reaping a substantial reward in the event of a market recovery. With qualifications, the Tribunal
       thus shares the view of the Claimants’ expert that there remained a market potential for REEs
       deposits outside of China. 1429

       781.        This residual value of the Licenses would seem to be confirmed by the Respondent’s
       own conduct and tenders in 2016 1430 and 2017, 1431 from which it can be inferred that the
       Government did not consider the deposits to be worthless at a time relatively close to the valuation
       date. In this context, since the tenders were unsuccessful, no conclusion is possible regarding the
       actual value to be attributed as the Government set the minimum bid for the licenses at US$ 10


1427   See VisionGain (June 2012) – “The Rare Earths Market 2012-2022: 6.Price Forecast of Rare Earths 2012-2022”
       (Exhibit R-49); Andy Home, “Rare earth metals pay the price of previous excess” (Reuters), 15 July 2016 (Exhibit
       R-22); Lisa Bonnema, “Hitachi Develops Electric Motor Without Rare Earth Metals” (Appliance Design), 12 April
       2012 (Exhibit R-24); “Analysis: Rare earth prices to erode on fresh supply, China”, Reuters, 19 September 2012
       (Exhibit R-136); “The poster child for what was once a 'can't lose' investment is filing for bankruptcy”, Business
       Insider UK, 25 June 2015 (Exhibit R-162).
1428   Stormcrow, “Industry Coverage: Rare Earths – Update Note – Chinese Export Quotas on Rare Earths are abolished”,
       6 January 2015, p. 4 (Exhibit C-151). See also, Paul McClean, “Rare earth metals: Objects of power and risk,” FT
       Wealth, 4 December 4 2015 (Exhibit R-23)
1429   Compass Lexecon Report, 29 January 2016, at para. 28.
1430   Statement of Claim, at para. 155, referring to Announcement on conducting a tender for the right to use subsoil for the
       purpose of development of Kutissay II rare earth elements deposit and Kalesay beryllium deposit, Erkin-Too, 22
       January 2016 (Exhibit C-38).
1431   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 117, referring to State
       Committee of Industry, Energy and Subsoil Use of the Kyrgyz Republic, Press Release, “According to the Law of the
       Kyrgyz Republic ‘On Subsoil’ the Government of the Kyrgyz Republic announces a repeated bidding for the right to
       use subsoil for the development of the deposit of the rare elements Kutessay II and the beryllium deposit Kalesay”,
       September 2017 (Exhibit C-259).


                                                            230
PCA 278376
       Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 242 of 280
                                                                                                   PCA Case No. 2015-32
                                                                                                                 Award




       million and the 2016 tender was allegedly based on a government valuation of the Kutessay II
       deposit (as opposed to any particular license), which resulted in a value of that deposit of US$
       110 million, 1432 to which Respondent has objected to it being given any significance. 1433 Further,
       the file does not provide information on the duration and other conditions of the licenses offered
       in 2016 and 2017 (the extracts of the tender conditions and press release on the record do not
       contain those details).1434 It is therefore not clear to what extent the Claimants’ Licenses as they
       stood in 2014 were comparable to what the Government tried to sell in 2016 and 2017.

       782.         In conclusion, it would appear that, it cannot be contested that the Claimants’ Licenses
       terminated by the Respondent did have a residual value though that it cannot be exactly
       determined what value either Party attributed to them at the time of the taking.

       783.         The Tribunal does not consider that an expectation of a profitability of the investment
       has to be shown for the application of the sunk costs approach. Such an expectation may be
       necessary for an application of the DCF method, but above, the Tribunal has found that method
       not to be applicable for the present case. The sunk cost approach has been used exactly in cases
       where tribunals have found the DCF method not to be applicable.

       784.         In view of the above considerations, the Tribunal considers that there is no reason why
       it should not follow the approach found above in many decisions of comparable jurisdiction to
       apply the sunk costs approach for calculating the damages to be awarded as a consequence of the
       Respondent’s breach of the 2003 Investment Law.


               b.      Quantification of Sunk Costs

       785.         Regarding the amount of sunk costs in the present case, the Tribunal, in its Annex to
       Procedural Order No. 9, invited the Parties to reply to the following Question 6:

               Assuming that the Tribunal adopts a sunk costs approach on damages (consistently with the
               Respondent’s submission in the alternative), what are the amounts expended by the

1432   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 309. See also,
       Economic Model of Development of REE deposit Kutessay II, 2016 (Exhibit C-256).
1433   Respondent’s Reply Post-Hearing Brief, at para. 37.
1434   See Announcement on conducting a tender for the right to use subsoil for the purpose of development of Kutessay II
       rare earth elements deposit and Kalesay beryllium deposit, Erkin Too newspaper, 22 January 2016 (with English
       translation) (Exhibit C-38); Tender document for the Kutessay II and Kalesay licences, 25 December 2015 (Exhibit
       R-166); State Committee of Industry, Energy and Subsoil Use of the Kyrgyz Republic, Press Release, “According to
       the Law of the Kyrgyz Republic ‘On Subsoil’ the Government of the Kyrgyz Republic announces a repeated bidding
       for the right to use subsoil for the development of the deposit of the rare elements Kutessay II and the beryllium deposit
       Kalesay”, September 2017 (with English translation) (Exhibit C-259).


                                                             231
PCA 278376
         Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 243 of 280
                                                                                                   PCA Case No. 2015-32
                                                                                                                 Award




                   Claimants by (i) 14 April 2013 and (ii) 16 October 2014? What is the evidence on the record
                   that such expenditures were incurred?
          786.          As the Tribunal has already set the valuation date to be 16 October 2014, the replies to
          subsection (ii) of that Question are of relevance for the Tribunal.

          787.          With the Claimants’ Post-Hearing Brief, in reply to the above Question, the Claimants’
          expert submitted the following results:

                   Table 8: Sunk Cost Approach: Amounts Spent (December 2009 – September 30, 2014)
                                                                                                    9 months ended
         Amounts Spent (US$ millions)            2009*    2010         2011      2012       2013                            Total
                                                                                                       30-Sep-14


       (+) Operating Activities C$ millions      n.a.     1.8          4.1       4.5        5.4            2.7              18.6
       (+) Investing Activities ** C$ millions   0.9      1.1          7.9       3.1        1.6            0.4              15.0
       (-) Exploration Licenses C$ millions      n.a.     0.6          1.3       0.2        0.3            0.1              2.6

       Total                       C$ millions   0.9      2.3          10.7      7.4        6.7            3.0              31.0
       Exchange Rate               C$/US$        0.96     0.97         1.01      1.00       0.97          0.91

       Total                     US$ millions    0.9      2.2          10.8      7.4        6.5            2.7              30.6

          Notes: * 2009 costs only include the price paid for the Mining Licenses (including legal fees). ** Short-term
          investments and interest received have been excluded from cash from investing activities. Source: Compass
          Lexecon Sunk Cost Analysis in Response to Tribunal’s Question (6) (C-335).


          788.          As set out in more detail in section VII.C.2.B.iii above, the Respondent disputes that
          the Claimants would be entitled to recover any sunk costs. 1435 According to the Respondent, on
          the basis of Stans Energy’s Consolidated Financial Statements, the upper limit of any sunk costs
          claim would be C$ 2,460,385. 1436 Nevertheless, the Respondent argues that the Claimants have
          failed to particularise and evidence such expenditures, and the Respondent does not accept such
          amounts as proven. 1437

          789.          Furthermore, the Respondent argues that the following expenditures may not be
                                                                                                                 1438
          recovered: (1) those incurred in relation with the Kashka Chemical Plant;                                       (2) the
          “overpayment” for the Licenses; 1439 and (3) expenditures incurred after the License Agreement




1435      Respondent’s Post-Hearing Brief, at para. 64.
1436      Respondent’s Post-Hearing Brief, at para. 86; Rejoinder on the Merits and Reply on Jurisdiction, at paras 24-28.
1437      Respondent’s Post-Hearing Brief, at para. 87.
1438      Respondent’s Reply Post-Hearing Brief, at para. 33.
1439      Respondent’s Post-Hearing Brief, at para. 88.


                                                                 232
PCA 278376
       Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 244 of 280
                                                                                              PCA Case No. 2015-32
                                                                                                            Award




       expired or after the final deadline for the submission of a TP under Kutessay II License Agreement
       No. 3. 1440

       790.          In the Parties’ Post Hearing Briefs, the evidence in support of a quantification of the
       sunk costs award was addressed to some extent in response to the Tribunal’s Question 6 in
       Procedural Order No. 9.

       791.          The Claimants addressed this question, in particular, in paragraphs 98 to 100 of their
       Post Hearing Brief, 1441 and in paragraphs 54 to 56 of their Second Post Hearing Brief. 1442 In turn,
       the Respondent addressed this question, in particular, in paragraphs 85 to 89 of its Post Hearing
       Brief, 1443 and in paragraphs 31 to 33 of its Reply Post Hearing Brief. 1444

       792.          As stated by the Claimants in their Post-Hearing Brief: “Mr Dellepiane has calculated
       the amounts invested by Stans Energy as of the relevant valuation dates indicated by the Tribunal
       on the basis of Stans Energy’s financial statements already on the record, and two interim
       financial statements for the years 2013 and 2014.” 1445 This approach was criticized by the
       Respondent on the basis that the Claimants would have purportedly failed to evidence and
       particularise the amounts claimed. 1446

       793.          The Respondent’s first objection regarding the amount for the KRP (formerly known
       as KCMP) cannot be accepted by the Tribunal. The Tribunal does not consider that this amount
       should be excluded because that investment would not have been undertaken but for the larger
       investment.

       794.          Regarding the Respondent’s second objection regarding the “overpayment” for the
       Licenses, the Claimants are right in pointing out that the Kyrgyz Republic was entitled to set any
       price it thought should be paid for Kutisay Mining OJSC and that Respondent has no basis in law



1440   Respondent’s Post-Hearing Brief, at para. 88.
1441   Claimants’ Post-Hearing Brief, at paras 98-100. See also, Compass Lexecon’s Responses to the Tribunal’s Questions,
       at paras 23-27.
1442   Claimants’ Second Post-Hearing Brief, at paras 54-56. See also, Compass Lexecon Response to Respondent’s Post-
       Hearing Brief and Third Ziff Report, 17 August 2018 (“Compass Lexecon’s Response to the Respondent’s Post-
       Hearing Brief and Third Ziff Report”), at paras 77-86.
1443
       Respondent’s Post-Hearing Brief, at paras 85-89.
1444   Respondent’s Reply Post-Hearing Brief, at paras 31-33. See also, Fourth SM Ziff Report, 17 August 2018, at paras 37-
       47.
1445   Claimants’ Post-Hearing Brief, at para. 100 [footnotes omitted].
1446   See, for example, Respondent’s Reply Post Hearing Brief, at paras 31-32; and Fourth SM Ziff Report, 17 August 2018,
       at paras. 37-38 cf. Compass Lexecon Responses to Respondent’s Post Hearing Brief and Third Ziff Report, at para. 80.


                                                          233
PCA 278376
       Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 245 of 280
                                                                                  PCA Case No. 2015-32
                                                                                                Award




       for deducting half the expenditures that the Claimants actually made at Respondent’s request
       when acquiring their investments. 1447

       795.       The Tribunal also cannot accept the Respondent’s third objection concerning
       expenditures incurred after the License Agreement expired or after the final deadline for the
       submission of a TP under Kutessay II License Agreement No. 3. The Respondent never alleged
       at the time that the Claimants were not in compliance with the Licenses, and in fact issued new
       License Agreements while seeking a stake in Kutisay Mining LLC. The Claimants continued to
       undertake expenditure on the Licenses to develop Kutessay II and Kalesay according to their
       license obligations. The Respondent cannot now claim that these costs were “not legitimately
       incurred”.

       796.       In its quantification of the sunk costs, at the outset, the Tribunal recalls that the
       Claimants have the burden of proof for any sunk costs they claim. It is further recalled that, as
       mentioned above, Procedural Order No. 9 expressly invited the Parties to address in their Post-
       Hearing Briefs the assumption “that the Tribunal adopts a sunk costs approach on damages
       (consistently with the Respondent’s submission in the alternative),” and sought their views as to
       “what are the amounts expended by the Claimants by: .... (ii) 16 October 2014? What is the
       evidence on the record that such expenditures were incurred?”. As the Parties have had the
       opportunity to, and in fact did, respond to these questions in their Post-Hearing Briefs referring
       to the evidence that they felt supported their positions, the Tribunal must therefore assume that
       the evidence before it is the best evidence available to the Parties and proceed on the basis of the
       evidence now on the record.

       797.       As the Claimants bear the burden of proof, and where doubts remain, the Tribunal
       considers that the Claimants have not sufficiently fulfilled their burden of proof, and those doubts
       are to be resolved in favour of the Respondent. The Tribunal is mindful of the risk of double-
       counting expenditures identified in different documents form the basis for ascertaining costs
       incurred. Again, using the same approach, uncertainties are to be resolved in favour of the
       Respondent.




1447   Claimants’ Second Post Hearing Brief, at para. 55.


                                                            234
PCA 278376
       Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 246 of 280
                                                                                             PCA Case No. 2015-32
                                                                                                           Award




       798.       That said, various documents in the record make it clear that payments were made by
       the Claimants. The Tribunal thus comes to the following evaluation of the evidence on
       quantification of the Claimants’ sunk costs.


                    i.     Valuation Based on Financial Statements

       799.       The first body of evidence reviewed by the Tribunal consists in the Financial Statements
       of Stans Energy on the record (the “Financial Statements”). 1448

       800.       The Respondent does not dispute the veracity of the Financial Statements or the figures
       recorded therein. However, it contends that the Financial Statements do not provide specific and
       detailed information regarding Stans Energy’s sunk costs. 1449 The Tribunal agrees with the
       Respondent but this does not mean that the Financial Statements are of no value. The Tribunal
       considers that the Financial Statements are convincing and reliable evidence of expenditures
       insofar as the Financial Statements provide sufficient detail to allocate a position to the
       Claimants’ operation in relation to the Kutessay II and Kalesay Licenses in the relevant time
       period.

       801.       The Financial Statements set out a number of categories such as current assets, property
       and equipment, mineral properties, current liabilities and expenses. 1450 Out of these categories,
       only the mineral properties category, which expressly refers to the Kutessay II and Kalesay fields,
       unambiguously relates to the investment expenditures of the Claimants in relation to the Licenses
       that form the basis of the expropriation claim in the present proceedings. The Financial Statements
       also provide figures regarding costs incurred by the Claimants in relation to the KRP (formerly


1448   See Stans Energy Corp.: Consolidated Financial Statements For the Years Ended December 31, 2009 and 2008,
       30 April 2010 (Exhibit R-26); Stans Energy Corp.: Consolidated Financial Statements For the Years Ended December
       31, 2010 and 2009, 29 April 2011 (Exhibit R-27); Stans Energy Corp.: Consolidated Financial Statements For the
       Years Ended December 31, 2011 and 2010, 30 April 2012 (Exhibit R-28); Stans Energy Corp.: Consolidated Financial
       Statements For the Years Ended December 31, 2012 and 2011, 23 April 2013 (Exhibit R-29); Stans Energy Corp.:
       Consolidated Financial Statements For the Years Ended December 31, 2013 and 2012, 29 April 2014 (Exhibit R-30);
       Stans Energy Corp.: Consolidated Financial Statements For the Years Ended December 31, 2014 and 2013,
       29 April 2015 (Exhibit R-31); Stans Energy Corp Consolidated Financial Statements for the years ending 31 December
       2014 and 31 December 2015, 29 April 2016 (Exhibit C-257); Stans Consolidated Interim Financial Statements For the
       Nine Months of the Period Ended September 30, 2014 and 2013, 28 November 2014 (Exhibit C-328/R-521). The
       figures found in the following interim reports were not taken into account in order to avoid double-counting: Stans
       Energy Corp. Condensed Interim Financial Statement for the three and six months ended June 30, 2012 and June 30,
       2011 (Exhibit R-41); Stans Consolidated Interim Financial Statements For the Three Months Ended March 31, 2013
       and 2012, 23 May 2013 (Exhibit C-327/R-520).
1449   See for instance, Rejoinder on the Merits and Reply on Jurisdiction, at paras 25-28.
1450   See for example, Stans Energy Corp.: Consolidated Financial Statements For the Years Ended December 31, 2009 and
       2008, 30 April 2010, at pp1-2 (Exhibit R-26).


                                                          235
PCA 278376
       Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 247 of 280
                                                                                          PCA Case No. 2015-32
                                                                                                        Award




       known as KCMP). The Tribunal considers that these expenditures should also be included as the
       purchase of the KRP (formerly known as KCMP) was closely linked to, and would not have
       occurred but for, the acquisition by the Claimants of the Licenses. In particular, the Tribunal is
       prepared to accept the Claimants’ statement that “[g]iven the Company’s current inability to
       further develop its Kutessay II, Kalesay and other mineral properties and the inability to date to
       identify a feasible alternate source of rare earth elements that could be processed at this facility,
       it is expected that this Kashka will remain idle for an indefinite period.” 1451 On the other hand,
       the Tribunal did not include in its calculation the amounts paid pursuant to the KCMP Option
       Agreement as it does not appear to be established that they represented any additional
       disbursement since these amounts “were capitalized toward the future investment in KCMP”. 1452

       802.       The Tribunal has not taken the financial statements for the period ending in December
       2014 (the “December 2014 Statements”) into consideration. While the December 2014
       Statements contain certain additional expenditures, such as “additional expenditures expense of
       $719,762 relating to the impaired Kashka Rare Earth Processing Facility, expenditures to
       maintain the plant and for completion of technical reports and researches”, 1453 it is not
       established that such additional expenditures were incurred prior to the valuation date.

       803.       Furthermore, while the Tribunal is satisfied that some of the amounts recorded under
       other positions of the Financial Statements might also relate to the Claimants’ investments, the
       Financial Statements do not allow the Tribunal to single out the relevant portion (or proportion)
       of such other positions that can qualify as sunk costs. Hence, the Tribunal will have no account
       of such positions for its calculation.

       804.       The table below provides a summary of the mineral properties and KRP (formerly
       known as KCMP) figures related to the investment expenditures of the Claimants evidenced in
       the Financial Statements.




1451   See Stans Consolidated Interim Financial Statements For the Nine Months of the Period Ended September 30, 2014
       and 2013, 28 November 2014, at pp 11-12 (Exhibit C-328/R-521).
1452   Stans Energy Corp.: Consolidated Financial Statements For the Years Ended December 31, 2010 and 2009, 29 April
       2011, at p. 13 (Exhibit R-27) (“Under the [KCMP] Option Agreement, the Company was responsible for
       covering the costs of security, maintenance and utilities for the plants and rail terminal of approximately
       USD$10,000/month. […] During the year ended December 31, 2010, the Company paid $108,514 which was
       capitalized toward the future investment in KCMP.”)
1453   Stans Energy Corp.: Consolidated Financial Statements For the Years Ended December 31, 2014 and 2013,
       29 April 2015, at p. 18 (Exhibit R-31).


                                                        236
PCA 278376
       Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 248 of 280
                                                                                              PCA Case No. 2015-32
                                                                                                            Award




                Year      2009 1454         2010 1455         2011 1456        2012 1457      2013 1458          2014
                                                                                                           (Until Sept.) 1459
        Asset
        Kutessay II      C$ 887,287        C$ 245,665        C$ 254,517      C$ 1,129,098   C$ 969,959       C$ 126,796


        Kalesay          C$ 37,596         C$ 103,972        C$ 219,969       C$ 20,100      C$ 22,864             -


        KRP                   -                 -          US$ 5,500,000           -              -                -
        (formerly
        known as
        KCMP)


        Total            C$ 924,883        C$ 349,637       C$ 474,486 +     C$ 1,149,198   C$ 992,823       C$ 126,796
                                                           US$ 5,500,000




       805.         Hence, the Tribunal concludes that the expenditures of the Claimants are, at a minimum,
       C$ 4,017,823 and US$ 5,500,000. For the reasons indicated above, it is clear that these figures
       do not encompass the entirety of the Claimants’ investment expenditures. Therefore, the Tribunal
       cannot determine, on the basis of the Financial Statements alone, the total expenditures that were
       made.

       806.         The Tribunal will now, as a second step, turn to the remaining body of evidence in the
       record.



1454   See Stans Energy Corp.: Consolidated Financial Statements For the Years Ended December 31, 2009 and 2008,
       30 April 2010, Table at p. 12 (Exhibit R-26). See also, Compass Lexecon Sunk Cost Analysis in Response to Tribunal’s
       Question (6), 29 June 2018, Additional Data Sheet (Exhibit C-335); referring to Stans Energy Corp, “Annual
       Information Form for the year ended 31 December 2011”, 30 April 2012, at p. 15 (Exhibit C-111).
1455   See Stans Energy Corp.: Consolidated Financial Statements For the Years Ended December 31, 2010 and 2009,
       29 April 2011,Table at p. 12 (Exhibit R-27). See also, Compass Lexecon Sunk Cost Analysis in Response to Tribunal’s
       Question (6), 29 June 2018, Additional Data Sheet (Exhibit C-335); referring to Stans Energy Corp, “Annual
       Information Form for the year ended 31 December 2011”, 30 April 2012, at pp 16-17 (Exhibit C-111).
1456   See Stans Energy Corp.: Consolidated Financial Statements For the Years Ended December 31, 2011 and 2010, 30
       April 2012, Table at pp 15, 17 (Exhibit R-28). See also, Compass Lexecon Sunk Cost Analysis in Response to
       Tribunal’s Question (6), 29 June 2018, Additional Data Sheet (Exhibit C-335); referring to Stans Energy Corp,
       “Annual Information Form for the year ended 31 December 2011”, 30 April 2012, at p. 18 (Exhibit C-111).
1457   See Stans Energy Corp.: Consolidated Financial Statements For the Years Ended December 31, 2012 and 2011, 23
       April 2013, Table at p. 19 (Exhibit R-29). See also, Compass Lexecon Sunk Cost Analysis in Response to Tribunal’s
       Question (6), 29 June 2018, Additional Data Sheet (Exhibit C-335); referring to Stans Energy Corp. Form 51-102
       Annual Management’s Discussion and Analysis for the year ended December 31, 2012, 31 December 2012, at p. 11
       (Exhibit R-35).
1458   See Stans Energy Corp.: Consolidated Financial Statements For the Years Ended December 31, 2013 and 2012, 29
       April 2014, Table at p. 22 (Exhibit R-30). See also, Compass Lexecon Sunk Cost Analysis in Response to Tribunal’s
       Question (6), 29 June 2018, Additional Data Sheet (Exhibit C-335).
1459   Stans Consolidated Interim Financial Statements For the Nine Months of the Period Ended September 30, 2014 and
       2013, 28 November 2014, at p. 12 (Exhibit C-328/R-521). See also, Compass Lexecon Sunk Cost Analysis in
       Response to Tribunal’s Question (6), 29 June 2018, Additional Data Sheet (Exhibit C-335).


                                                          237
PCA 278376
       Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 249 of 280
                                                                                                PCA Case No. 2015-32
                                                                                                              Award




                    ii.    Valuation Based on the Information Reports

       807.        Among the documents in evidence, the Information Reports submitted by the Claimants
       for the years 2010 and 2012 (the “Information Reports”) 1460 are particularly relevant. Even
       though the Information Reports do not have the same statutorily mandated character, and are not
       subject to the same audits, as the Financial Statements, the Tribunal is prepared to consider the
       expenditures recorded therein prima facie correct as long as they are not contradicted by other
       evidence. 1461

       808.        Further, the Tribunal notes that the Information Reports were submitted by the
       Claimants to the competent Kyrgyz regulatory authority seeking approval of the work programs
       contained therein. 1462 Hence, the Information Reports constitute formal documents comparable to
       regulatory filings. Moreover, though some tensions with the Respondent were already felt, the
       Information Reports were prepared at a time when the Claimants continued to proceed with their
       operations. For this reason, it cannot be said that the Information Reports were prepared in
       contemplation of litigation. This sets them apart from evidence produced in connection with the
       present proceedings, such as the witness statements submitted by the Claimants.

       809.        The Tribunal is mindful of the fact that the 2013 Work Program contained in the 2012
       Information Report was rejected by the SAGMR on the basis that the 2013 Work Program was
       not supported by Technical Plans and Expert Reports. 1463 However, in the Tribunal’s view, the
       refusal of Kyrgyz regulatory authority to approve the 2013 Work Program does not call into




1460   See Information Report on Works Performed in 2010 and Programme of Work for 2011 at the Kutessay II Field, 30
       January 2010 (Exhibit C-214) (the “2010 Information Report”); Information Report on Works Performed in 2012
       and program of work for 2013 at the Kutessay II field, January 2013 (Exhibit C-234) (the “2012 Information
       Report”).
1461   In contrast, future projections or plans mentioned in the Information Reports, which merely indicate an intention to
       make an expenditure, will not be taken into account by the Tribunal since there is no assurance that these planned
       expenditures were actually made.
1462   Whether the Information Reports were submitted to the Kyrgyz governmental authorities in pursuance of an obligation
       under the Licenses is a matter contested between the Parties. See, for instance, Statement of Claim, at paras 126-128;
       Statement of Defence on the Merits and Memorial on Jurisdiction, at paras 321-326, 394, 665.3; Reply to the
       Respondent’s Defence on the Merits and Counter-Memorial on Jurisdiction, at paras 72, 77, 103-105; Rejoinder on the
       Merits and Reply on Jurisdiction, at paras 205.4, 516, 611.2; Respondent’s Post-Hearing Brief, at para. 156; Claimants’
       Second Post-Hearing Brief, at para. 44. See for instance, Statement of Defence on the Merits and Memorial on
       Jurisdiction, at para. 323 (“The work program must be developed and submitted for approval subsequent to, and based
       on, the TP approved by the relevant Expert Reports.”) [emphasis in original].
1463   See, for instance, Statement of Claim, at para. 128; Statement of Defence on the Merits and Memorial on Jurisdiction,
       at paras 321-326.


                                                            238
PCA 278376
       Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 250 of 280
                                                                                                 PCA Case No. 2015-32
                                                                                                               Award




       question the reliability of the Information Reports for the purposes of determining the Claimants’
       sunk costs.

       810.        The table below provides a summary of the most relevant figures outlined in the
       Information Reports.

           Field                          Description of expenditure                                      Amount
        Kalesay             Cumulative operational costs in 2010 1464                                    KGS 6,470,000
                            Total cost of "Kutisai Mining" in 2010-2012 for the
        Kutessay II                                                                                   KGS 403,800,000
                            implementation of pre-project and design work 1465
                            Additional exploration of deep horizons and flanks in
        Kutessay II                                                                                    KGS 35,357,000
                            2012 1466
        Kutessay II         Taxes and payments in 2012 1467                                              KGS 3,729,097
                                                                        1468
        Kutessay II         Charitable assistance in 2010-2012                                           KGS 9,040,000
        Total                                                                                         KGS 458,396,097


       811.        Of these items, the amount of KGS 35,357,000 is explained on page 10 of the Report
       as follows: “35.357 million soms were spent on the additional exploration of deep horizons and
       flanks.” In the view of the Tribunal, it is not sufficiently clear or explained that this amount of
       KGS 35,357,000 is not already included in the amount of KGS 403,800,000 provided earlier on
       page 6 of the same report by the following explanation: “The total costs of "Kutisai Mining" LLC
       in 2010-2012 of the implementation of pre-project and design work for the Development Project
       of the Kutessai II field at the design stage amounted to 403.8 million soms.” (emphasis added) In
       view of the Claimants’ burden of proof, these KGS 35,357,000 are therefore not accepted as sunk
       costs and the resulting total is KGS 423,039,097.

       812.        On the other hand, the Tribunal is aware that a valuation of the Claimants’ sunk costs
       solely based on the Information Reports would not encompass the entirety of the Claimants’


1464   2010 Information Report, at p. 5 (Exhibit C-214).
1465   2012 Information Report, at p. 6 (Exhibit C-234). The Tribunal notes a discrepancy in the 2012 Information Report
       with regard to the total costs of the Kutessay II development project at the design stage for 2012. While it is provided
       at page 9 that the total costs of the Kutessay II development project at the design stage for 2012 amounted to KGS
       74.19 million, a figure of KGS 53.841 million is found at page 11 of the same document. (“The total costs of the
       Kutessai II development project at the design stage for 2012 reached 74.19 million soms.”/“The total costs of the
       Kutessai II development project at the design stage in 2012 amounted to 53.841 million soms.”) [emphasis in original].
       Since the Claimants bear the burden of proof, the Tribunal will assume the lower figure – of KGS 53.841 million – to
       be true. Moreover, in order to avoid double-counting, the Tribunal will assume that this figure is already included in
       the total cost of “Kutisay Mining” LLC for the period 2010-2012 included in the table above.
1466   2012 Information Report, at p. 10 (Exhibit C-234).
1467   2012 Information Report, at p. 11 (Exhibit C-234).
1468   2012 Information Report, at p. 11 (Exhibit C-234).


                                                            239
PCA 278376
       Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 251 of 280
                                                                                                 PCA Case No. 2015-32
                                                                                                               Award




       investments. Indeed, the Information Reports do not contain detailed information regarding the
       costs incurred by the Claimants in relation to their investments for the years 2009, 2013 and 2014.
       Moreover, the 2012 Information Report does not discuss the Kalesay field and focusses solely on
       the Kutessay II field. Finally, some expenditures are not included in the Information Reports due
       to their nature. Insofar as expenditures are not documented in the Information Reports, the
       Tribunal consults other documents on the record.


                   iii.     Valuation Based on Other Documents in the Record

       813.        Having thus consulted other documents on the record, the Tribunal finds that there are
       few expenditures of which it can say with sufficient confidence that they are not already recorded
       in either the Financial Statements or the Information Reports. The record shows that the Claimants
       paid US$ 8,635.50 in relation to a broker fee with regard to the acquisition of Kutisay Mining
       OJSC at auction. 1469 This broker fee was not reflected in the mineral properties category of the
       2009 Financial Statements, as the amount recorded in that category for 2009 is C$ 924,883,
       composed of the purchase price of Kutisay Mining OJSC (C$ 898,524) and legal fees (C$ 26,359).
       Nor would the broker fee have been reflected in the 2010 and 2012 Information Reports, as it was
       already incurred in 2009.

       814.        Beyond that payment, the Tribunal was unable to identify any further expenditures that
       were sufficiently supported by evidence on the record and in respect of which it can say with
       confidence that they are not already included in the Financial Statements or the Information
       Reports. Amounts were notably disregarded in the calculation of the total amounts invested by
       the Claimants in Kutessay II and Kalesay for the following reasons.




1469   Mandate Agreement No 26/12-1 between Stans Energy Kg LLC and Ak Tilek Investment LLC, 26 December 2009, at
       p. 2 (Exhibit C-212). (“The Broker's fee for the performance of this mandate [acquisition of Kutisay Mining OJSC at
       auction] shall be 0.5 per cent of the amount of the Securities transaction completed in the Exchange's trading system at
       the bidding [0.5% of US$ 863,550 is US$ 4317.75]. The Broker's fee shall include all charges of the Exchange and
       costs of the Registrar.”); Central Asian Stock Exchange CJSC announcement of public auction of shares in Kutisay
       Mining OJSC, at p. 2 (Exhibit C-155). (“Additional charges: brokerage fee to the broker representing the Fund in the
       amount of 0.5% of the total amount of the securities transaction in accordance with the auction results [0.5% of US$
       863,550 is US$ 4317.75].”).


                                                            240
PCA 278376
       Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 252 of 280
                                                                                                PCA Case No. 2015-32
                                                                                                              Award




       815.        First, certain amounts were merely asserted within a witness statement without any
       further documentary support. This is the case of the amount of KGS 750 million allegedly
       representing the total cost of taxes paid with respect to Kutisay Mining LLC. 1470

       816.        Second, certain amounts were asserted in a letter from the Claimants to the
       Respondent’s governmental authorities without further documentary support or by reference to
       supporting documents that do not form part of the record. This is the case with the amount of
       US$ 345,893 related to the total expenditures for Kalesay for the period 2010-2011. 1471 Similarly,
       the Tribunal did not take into account in its calculation the alleged amounts of US$ 8.7 million
       and US$ 10 million related to aggregate expenditures on implementation of the project to develop
       the Kutessay II deposit at the design stage for the period 2011-2010 and 2012 respectively. 1472
       Furthermore, the Tribunal considers that the Claimants did not discharge their burden of proof in
       relation to the amount of C$ 468,000 allegedly incurred in relation to the execution of their
       contract concluded with Asiarud. 1473 Likewise, the Tribunal did not include in its calculation the
       amount of US$ 328,931 allegedly incurred by the Claimants in relation to the contracts concluded
       with Tien-Shan Gold LLC, Tien-Shan Ltd., the IT Research Centre and others. 1474 A similar
       approach was adopted with regard to the amount in excess of US$ 9 million allegedly incurred
       during the period 2010-2011 in relation to predesign, design, surveying at Kutessay II and Kalesay
       as well as the acquisition and reconstruction of the KCMP. 1475 The Tribunal would note, however,


1470   Statement made in court by Mr Savchenko in the Pervomaysky District Court of the City of Bishkek, 25 September
       2013, at p. 6 (Exhibit C-245) (“Please tell us with respect to Kutisay Mining LLC what amount was allocated for taxes.
       Witness G. A. Savchenko: - The total cost of 750 million. 58 million for three years.”).
1471   Letter from Kutisay Mining LLC (Mr Savchenko) to the Minister of Natural Resources (Mr Esenamanov),
       16 December 2011, at p. 2 (Exhibit C-97). (“As at 1 December 2011, the Company’s total expenditures for Kalesay
       during the period of 2010 to 2011 were 345,893 USD, while expenditures are expected to reach not less than 486,944
       USD by end of the year.”) [emphasis in original].
1472   Letter No 17/2012km from Kutisay Mining LLC (Mr Savchenko) to the State Agency of Geology and Mineral
       Resources (Mr Tashbayev), 29 March 2012, at p. 2 (Exhibit C-109) (“Aggregate expenditures on implementation of
       the project to develop the Kutessay II Deposit at the design stage during 2010-2011 at 1 December 2011 had reached
       8.7 million US dollars, and in 2012 it is intended to invest a minimum of 10 million US dollars in the project.”)
       [emphasis in original]; Letter from Kutisay Mining LLC (Mr Savchenko) to the Minister of Natural Resources (Mr
       Esenamanov), 12 December 2011, at p. 2 (Exhibit C-95) (“The aggregate expenses for implementation of the project
       to open up the Kutessay II Deposit at the planning stage at 01 December 2011 had reached 8,681,749 US dollars.)
       [emphasis in original].
1473   Statement of Issues of the Defendants, Anna Kuranova v Stans Energy Corp and Boris Aryev (Court File No CV-14-
       4999462), 27 August 2015, at para. 47 (Exhibit C-255) (“The Asiarud Contract provided for several payments to
       Asiarud totaling $468,000”).
1474   See Letter from Kutisay Mining OJSC (Mr Savchenko) to the Deputy Minister of Natural Resources (Mr Oseledko),
       27 May 2010, at p. 2 (Exhibit C-318) (“since the beginning of 2010 Kutisay Mining OJSC has already concluded and
       is performing contracts with Tien-Shan Gold LLC, Tien-Shan Ltd., the IT Research Centre and others in the total
       amount of USD 328,931.”).
1475   Letter from Stans Energy KG LLC (Mr Savchenko) to the Prime Minister of the Kyrgyz Republic (Mr Babanov),
       1 March 2012 at p. 2 (Exhibit C-104). (“During 2010-2011 […] the amount of expenditure […] on predesign, design
       and surveying and other works […] at the Kutessay II and Kalesay Deposits, and also the expenditure on the acquisition


                                                           241
PCA 278376
       Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 253 of 280
                                                                                                  PCA Case No. 2015-32
                                                                                                                Award




       that some or all of these amounts may already be accounted for in the Financial Statements or the
       Information Reports, which the Tribunal is prepared to use as a basis for its sunk costs valuation.

       817.        Third, it is not clear to what extent certain amounts bear a relationship with the
                   1476
       Licenses.          Considering the Claimants’ burden of proof, these amounts have not been taken into
       consideration by the Tribunal. This is the case for the increase in travel expenses recorded in the
       fourth quarter of 2009. 1477 Likewise, the amount of US$ 19,000,000 allegedly invested by the
       Claimants in Kyrgyzstan for the exploration and design phases does not distinguish between
       expenditures related to the Licenses and other projects. 1478

       818.        Fourth, certain amounts were merely an estimation of future expenditures rather than
       evidence of sunk costs. This is the case with the figure of US$ 24 million representing the
       approximate amount of expenditures planned during the period of 2011-2029. 1479 Similarly, the
       Tribunal considers that the amount of US$ 1-2 million that the Claimants planned to spend on the
       “supplementary exploration of deep horizons and flanks” of the deposit for the period of May
       2012-December 2014 should not be included in its calculation. 1480 Likewise, the anticipated cost
       of KGS 22 million for AsiaRud is a mere estimation of a future expenditure and not a cost proven




       and reconstruction of former production facilities Nos 2 and 3 of KKhMZ OJSC (now Kashkinskiy Rare Earth Elements
       Plant LLC) amounted to more than 9.0 million US dollars.”) [emphasis in original]; Letter from Stans Energy Kg
       LLC (Mr Savchenko) to the Prime Minister of the Kyrgyz Republic (Mr Babanov), 19 March 2012, at p. 1 (Exhibit C-
       106) (“In the same period, the expenditure on pre-design/verification and design and exploration works for the
       development of the Kutessay II and Kalesay Deposits, and likewise for the acquisition from KKhMZ OJSC and
       reconstruction of production facilities Nos 2 and 3 (now Kashkinskiy Rare Earth Elements Plant LLC) amounted to
       more than 9 million US dollars. In 2012, an investment of at least 10 million US dollars is proposed here.”) [emphasis
       in original].
1476   A number of documents on the record show expenditures by Stans Energy for the acquisition of assets, office leases,
       salaries, travel expenses, administration, etc., without however distinguishing between expenditures related to Kutessay
       II and Kalesay and general overhead costs or expenditures related to other projects.
1477   “Interim Management’s Discussion & Analysis for the year ended December 31, 2009” SEDAR Filings, 29 April 2010,
       at p. 10 (Exhibit C-164) (“The increase in travel expenses to $33,506 in Q4 of 2009 compared to $16,962 in Q4 of
       2008 is due to increase in trips to Kyrgyzstan and Russia in order to complete the acquisition of Kutessay II and Kalesay
       mining right/licenses.”).
1478   Letter from Stans Energy Corp (Mr Mackay) to Prime Minister of the Kyrgyz Republic (Mr Satibaldiyev), 25 February
       2013, at p. 1 (Exhibit C-237) ("Over the years in Kyrgyzstan, the company has invested over $19,000,000 USD for
       the exploration and design phases only.").
1479   Minutes No 1736-N-09 of negotiations between the State Agency of Geology and Mineral Resources and Kutisay
       Mining OJSC, 21 December 2009, at p. 1 (Exhibit C-12) (“The Kutessay II and Kalesay development programs are
       identical and provide for the following until 31 December 2010: surveying of archive materials; preparing feasibility
       studies with respect to the development plans; expert examinations; obtaining land allotments. Ore mining is planned
       during the period of 2011-2029. The approximate amount of expenditures for the fields is USD 24 million.”).
1480   “Interim Management’s Discussion & Analysis for the three months ended June 30, 2012” SEDAR Filings, 24 August
       2012, at p. 3 (Exhibit C-175) (“$1-2 Million USD to be spent on Supplementary exploration of deep horizons and
       flanks of the deposit [Completion Date] May 2012-December 2014”).


                                                             242
PCA 278376
       Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 254 of 280
                                                                                              PCA Case No. 2015-32
                                                                                                            Award




       to have been incurred. 1481 The approximate amount of US$ 400 million related to future
       investments for the implementation of the Licenses was also excluded by the Tribunal in its
       calculation of the Claimants’ sunk costs. 1482 The amount of US$ 450,000-500,000 estimated for
       the purposes of the Claimants’ contracts with Tian Shan Gold LLC, Tian Shan Ltd. LLC, IRC
       LLC, Kazakhstan Minerals LLC and other companies for the year 2010 was also excluded by the
       Tribunal in its calculation of the Claimants’ sunk costs. 1483 In like manner, the Tribunal considers
       that the amount of US$ 9.3 million representing the estimated budget for the program of work
       recommended by KMC in relation to Kutessay II cannot be considered a sunk cost. 1484 If such
       planned expenditures were actually incurred in subsequent years, they may be accounted for in
       the Financial Statements or the Information Reports.

       819.       Fifth, the Tribunal cannot exclude that the broker fee (or “cash commission”) in an
       amount of C$ 1,680,000, paid by the Claimants in 2011 to its agents in relation to a C$ 28 million
       private placement, 1485 was not already reflected in the 2012 Information Report. The Tribunal
       recalls that the 2012 Information Report indicates “[t]he total costs of ‘Kutisai Mining’ LLC in
       2010-2012 of the implementation of pre-project and design work”, without specifying the precise
       expenditures that form part of that category of costs. The proceeds of the private placement in
       relation to which the broker fee was incurred, according to Stans Energy’s own press release,
       were to “be used for a feasibility study on Kutessay II and Kalesay, purchase of the KCMP Rare
       Earth (RE) Processing Complex, refurbishment and upgrades to the KCMP RE Processing
       Complex, Aktyuz exploration and for working capital”. 1486 It is thus conceivable that the broker


1481   2012 Information Report, at p. 10 (Exhibit C-234) (“("Kutisai Mining") signed an agreement with the company CJSC
       SDC "Asiyarudproekt" on the development of a new technical project for the mining complex, review of feasibility
       studies and the conditions. […] The cost of drafting the necessary projects may amount to 22 million soms.”).
1482   Letter from Stans Energy KG LLC (Mr Savchenko) to the Prime Minister of the Kyrgyz Republic (Mr Babanov),
       1 March 2012 at p. 2 (Exhibit C-104). (“Overall, anticipated investments into the implementation of the Project to
       Develop the Kutessay II and Kalesay Deposits over the next 3-5 years will amount to > 400 million US dollars.”)
       [emphasis in original]. See also, Letter from Stans Energy Kg LLC (Mr Savchenko) to the Prime Minister of the Kyrgyz
       Republic (Mr Babanov), 19 March 2012, at p. 1 (Exhibit C-106) (“Overall, the anticipated investments into
       implementation of the Project to Develop the Kutessay II and Kalesay Deposits over the forthcoming 3-5 years will
       amount to 400 million US dollars.”) [emphasis in original].
1483   Letter from Kutisay Mining (Mr Savchenko) to the Ministry of Natural Resources of the Kyrgyz Republic (Mr
       Dzhumaliyev), 30 June 2010, at p. 2 (Exhibit C-215) (“For the purpose of completing the verification works at
       Kutessay II and Kalesay deposits and preparation for drawing up the feasibility study, Stans Energy KG LLC and
       Kutisay Mining OJSC have entered into and already performed contracts with Tian Shan Gold LLC, Tian Shan Ltd.
       LLC, IRC LLC, Kazakhstan Minerals LLC and other companies. Before the end of this year the estimated expenditures
       for these purposes will amount to approximately USD 450-500 thousand […]”).
1484   VV Danilov, Kazakhstan Mineral Company, “Technical Report on the Kutessay II Rare Earth Property,Kemin District,
       Kyrgyzstan, with Rare Earth Resource Estimate – JORC Report”, 21 March 2011, at pp 9, 10, 129 (Exhibit C-76).
1485   Letter from TSX Venture Exchange (Ms Yee) to Stans Energy Corp (Ms Masters), 1 June 2011, at p. 1 (Exhibit C-82).
1486   Stans Energy Corp, Press release “Stans Energy Corp Closes $28,000,000 Private Placement”, 28 April 2011, at pp 1-
       2 (Exhibit C-80).


                                                          243
PCA 278376
       Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 255 of 280
                                                                                                PCA Case No. 2015-32
                                                                                                              Award




       fee formed part of the costs of ”the implementation of pre-project and design work” already
       accounted for in the Information Report.

       820.        Finally, the Tribunal did not include in its calculation of the Claimants’ sunk costs the
       amount of KGS 19,086,468 paid in relation to taxes and bonuses payments for the Kutessay II
       and Kalesay Licenses in accordance with respective License Agreement No. 1. It appears from
       the evidence provided that the payment of these bonuses/taxes did not require any additional
       disbursements by the Claimants further to Stans Energy’s purchase of Kutisay Mining OJSC. 1487
       While some uncertainty remains, the Tribunal thus regards it as possible, and indeed likely, that
       such payment would have been indirectly reflected in the Financial Statements.


                   iv.     Conclusion on Valuation

       821.        The Tribunal accordingly finds that, according to the Financial Statements, the
       Claimants’ sunk costs amount at a minimum to C$ 4,017,823 and US$ 5,500,000. Furthermore,
       the Information Reports record the Claimants’ expenditures at a minimum of KGS 423,039,097.
       To avoid any risk of double-counting, the Tribunal will take the most reliable information it has
       for a particular time period and category of expenditures.

       822.        In particular, the Tribunal is mindful of the fact that both the Financial Statements and
       the Information Reports record costs incurred by the Claimants for the period 2010-2012. For this
       period, the Tribunal prefers the more detailed record of expenditures incurred in the Information
       Reports. Therefore, the Tribunal will adopt for purposes of its calculation the amount of
       KGS 423,039,097. For the years 2009, 2013 and 2014 (until the valuation date), the Tribunal will


1487   See, First Witness Statement of B. Aryev, 29 January 2016, at paras 46-47 and footnotes 19-20 (“When we purchased
       Kutisay Mining JSC, enough money was left with the company to allow payment of these taxes.”). See also, License
       Agreement No 1 entered into by the State Agency of Geology and Mineral Resources and Kutisay Mining OJSC for
       Kalesay, 21 December 2009 (Exhibit C-4) (“Kutisay Mining shall pay a bonus in the amount of US$35,103 to the tax
       authorities”); License Agreement No 1 entered into by the State Agency of Geology and Mineral Resources and Kutisay
       Mining OJSC for Kutessay II, 21 December 2009 (Exhibit C-5) (“Kutisay Mining shall pay a bonus in the amount of
       US$392,220 to the tax authorities”); Payment order No 2 from Kutisay Mining OJSC to the Leninskiy Regional
       Treasury Department, 23 March 2010 (Exhibit C-63) (Tax payment- 9,000,000 soms); Payment order No 3 from
       Kutisay Mining OJSC to the Leninskiy Regional Treasury Department, 31 March 2010 (Exhibit C-64) (Tax payment-
       3,000,000 soms); Payment order No 4 from Kutisay Mining OJSC to the Leninskiy Regional Treasury Department, 1
       April 2010 (Exhibit C-65) (Payment of bonus for the Kutessay II Deposit in accordance with License Agreement No
       1 – 7,000,000 soms); Cash payment receipt No 501107 with respect to payment made by Kutisay Mining OJSC to the
       Leninskiy Regional Treasury Department, 20 April 2010 (Exhibit C-66) (“Payment of bonus for the Kutessay 2
       Deposit under License Agreement No 1- 86,467 soms”); and Letter from the State Taxation Service for the Leninskiy
       District of Bishkek (Mr Torobekov) to the Ministry of Natural Resources, 28 May 2010 (Exhibit C-69) (“in accordance
       with the calculations submitted in respect of subsoil use tax (bonus), Kutisay Mining OJSC […] has paid a total amount
       of 19,086,468 Kyrgyz soms,”).


                                                           244
PCA 278376
       Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 256 of 280
                                                                                         PCA Case No. 2015-32
                                                                                                       Award




        rely on the amounts recorded in the Financial Statements in relation to the Kutessay II and Kalesay
        Licenses of a total of C$ 2,044,502. The same goes for the amount of US$ 5,500,000 recorded in
        the 2011 Financial Statements in relation to KCMP. To these amounts should be added the
        expenditure for the broker fees of US$ 8,635.50, not accounted for in the Financial Statements
        and Information Reports.

        823.       The Tribunal is therefore satisfied on the basis of the evidence before it that the
        Claimants’ investment in relation to the Kutessay II and Kalesay Licenses amounted to at least
        C$ 2,044,502, KGS 423,039,097, and US$ 5,508,635.5. When the former two amounts, recorded
        in C$ and KGS, are converted to US$ pursuant to the exchange rates of 0.8877 and 0.01821 as of
        16 October 2014 (the day before the SAGMR terminated the Licenses), 1488 the amounts are
        US$ 1,814,904.43 and US$ 7,703,541.96.

        824.       As a result of the review of evidence on the record, the Tribunal concludes that the
        Claimants have fulfilled their burden of proof for sunk costs showing investments by them in the
        acquisition and development of the Licenses in the amounts of US$ 1,814,904.43,
        US$ 7,703,541.96 and US$ 5,508,635.50 established above. The Tribunal therefore awards the
        total amount of US$ 15,027,081.89 to the Claimants as compensation.


       REDUCTION OF DAMAGES

        825.       The Tribunal now turns to the Respondent’s contention, disputed by the Claimants, that
        damages should be reduced to take into account the fact that the Licenses were due to be
        terminated as well as the Claimants’ contributory fault.


A.      THE RESPONDENT’S POSITION

        826.       The Respondent alleges that the damages should be reduced because: (1) “the Licenses
        were liable to be terminated”; 1489 and (2) the Claimants engaged in “wilful or negligent acts or
        omissions” contributing to the injury. 1490

        827.       The Respondent asserts that investment treaty tribunals “have consistently affirmed the
        position that when assessing damages, it is necessary to consider the nature and scope of an

1488    These exchange rates are recorded on https://www.xe.com/currencytables/.
1489    Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 805.
1490    Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 813.


                                                           245
PCA 278376
       Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 257 of 280
                                                                                               PCA Case No. 2015-32
                                                                                                             Award




       investor’s rights” as this affects its entitlement to future profits and the amount that a third party
       would be willing to pay for the investor’s rights. 1491 The Respondent recalls its argument that
       Kutisay Mining LLC consistently failed to fulfil the requirements imposed by the License
       Agreements, such that the Licenses were liable to termination. 1492 Thus, the Respondent
       concludes that “[a]s at 1 April 2013, Kutisay had no right to a further license agreement, nor to
       keep its license in respect of the Kutessay II and Kalesay deposits […] the Licenses were
       worthless before the Republic took any action to terminate them”. 1493

       828.        The Respondent argues that, should the Tribunal agree that the Claimants’ alleged loss
       was a direct consequence of the Claimants’ conduct, “including its active participation in efforts
       to circumvent the tender requirement in the Subsoil Law and persistent non-compliance with the
       terms of the License Agreements”, the Tribunal should not award damages at all. 1494

       829.        Finally, in the event that the Tribunal finds that the Claimants suffered losses as a result
       of the Respondent’s conduct, and awarded damages on the basis of international law, the amounts
       awarded should be reduced, pursuant to Article 39 of the ILC Articles on State Responsibility, to
       take into account the Claimants’ contributory fault. 1495 The Respondent argues that the Claimants
       engaged in wilful or negligent acts or omissions (1) by actively participating in efforts to
       circumvent the tender requirement in the Subsoil Law through the payment of a bribe; and (2)
       through persistent non-compliance with the terms of their License Agreements. 1496

       830.        The Respondent contends that expert evidence in this regard is not required. 1497 The
       Tribunal has broad discretion when deciding the amount of reduction of damages and argues for
       a significant reduction of any damages award taking into consideration (1) the seriousness of the
       alleged bribery and corruption; (2) the Claimants’ lack of due diligence when purchasing the


1491   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 805.
1492   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 806.
1493   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 807.
1494   Respondent’s Post-Hearing Brief, at para. 174.
1495   Statement of Defence on the Merits and Memorial on Jurisdiction, at paras 809-812; Rejoinder on the Merits and Reply
       on Jurisdiction, at paras 682-683. See also, Respondent’s Post-Hearing Brief, at para. 174, referring to, inter alia,
       Occidental Petroleum Corporation and Occidental Exploration and Production Company v. The Republic of Ecuador,
       ICSID Case No. ARB/06/11, Award, 5 October 2012, at paras 687, 825 (Authority CLA-65); MTD Equity v. Chile,
       ICSID Case No. ARB/01/7, Award, 25 May 2004, at paras 242-243 (Authority RLA-154); Copper Mesa Mining
       Corporation v. Republic of Ecuador, PCA Case No. 2012-2, Award (Redacted), 15 March 2016, at paras 7.30, 10.7
       (Authority RLA-251); Yukos Universal Limited (Isle of Man) v. The Russian Federation, PCA Case No. AA227, Final
       Award, 18 July 2014, at paras 1373-1374, 1637 (Authority RLA-173).
1496   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 813; Rejoinder on the Merits and Reply on
       Jurisdiction, at paras 684, 686.
1497   Rejoinder on the Merits and Reply on Jurisdiction, at para. 686.3.


                                                           246
PCA 278376
       Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 258 of 280
                                                                                             PCA Case No. 2015-32
                                                                                                           Award




       Licenses; and (3) their persistent breaches of the License Agreements. 1498 The Respondent
       submits that the reduction should be of 75% taking into account the facts established at the
       hearing,

               including C[laimant]s’ deliberate ignorance and complete lack of due diligence, and that
               C[laimant]s obtained the Licenses and agreed to the terms of the license agreements in full
               knowledge that they had no intention or ability to comply. 1499


B.     THE CLAIMANTS’ POSITION

       831.         The Claimants allege that there is no basis for reducing damages due to their
       conduct. 1500 At the outset, the Claimants note that the Respondent relies on general international
       law, rather than Kyrgyz law, thereby undermining its own position on the law applicable to the
       substance of this arbitration. 1501 The Claimants also reiterate their position that the Licenses were
       not subject to termination for the reasons described above, and that any risk in this regard related
       to the Claimants’ performance was entirely reflected in the stock market price of Stans Energy on
       25 June 2012. 1502

       832.         Regarding the allegation that the Claimants engaged in “wilful or negligent acts or
       omissions” by participating in bribery and persistently violating the License Agreements, the
       Claimants argue that this has nothing to do with the legal concept of contributory fault, which
       requires that the extent of the harm be increased by the victim’s conduct. 1503 The Respondent does
       not actually allege that the Claimants’ conduct has increased the resulting harm but merely
       reiterates its arguments on jurisdiction and the merits. 1504 The Claimants’ conduct played no part
       in the termination of the Licenses.1505 In any event, not every act that contributes to damages
       qualifies as “contributory fault” and the Respondent has not proved or attempted to prove the
       commission by the Claimants of any “wilful” or “negligent” (i.e. unreasonable or imprudent)
       acts. 1506




1498   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 815; Rejoinder on the Merits and Reply on
       Jurisdiction, at para. 687.
1499   Respondent’s Post-Hearing Brief, at para. 175.
1500   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 354.
1501   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 354.
1502   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 355.
1503   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 357.
1504   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 357.
1505   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 358.
1506   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 359.


                                                          247
PCA 278376
        Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 259 of 280
                                                                                              PCA Case No. 2015-32
                                                                                                            Award




        833.       The Claimants also argue that the Respondent does not provide any basis for such a
        substantial reduction of damages, not having proved that the Claimants’ conduct caused the
        invoked percentage of their loss and note that in Yukos v. Russia, where the Tribunal found
        “material and significant misconduct”, damages were only reduced by 25%. 1507


C.      THE TRIBUNAL’S ANALYSIS

        834.       The Tribunal cannot agree with the Respondent’s arguments for a reduction of any
        damages award due to (1) the seriousness of the alleged bribery and corruption; (2) the Claimants’
        lack of due diligence when purchasing the Licenses; and (3) their persistent breaches of the
        License Agreements. 1508

        835.       Regarding the first argument, the Tribunal recalls its finding above that no bribery or
        corruption, for which the Respondent would bear the burden of proof, can be attributed to the
        Claimants.

        836.       Regarding the second argument, the Tribunal recalls its earlier finding that no lack of
        due diligence by the Claimants in purchasing the Licenses has been found, but, rather, it has been
        concluded that the process of granting the Licenses occurred under the full control of the
        Respondent and that the Respondent’s termination of the Licenses in 2014 was unlawful.

        837.       Regarding the third argument, the Tribunal recalls its finding above that the Claimants’
        conduct in implementing the Licenses played no part in the termination of the Licenses, as the
        SAGMR’s termination notice and the court decisions it relied on did not refer to such conduct
        and only focussed on the alleged illegality of the procedure granting the Licenses.


       INTEREST

        838.       The Tribunal now addresses the question concerning the applicable interest rate and
        how it should be applied to the amount of compensation quantified in Section VII.C.3.b.iv.




1507    Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 361.
1508    Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 815; Rejoinder on the Merits and Reply on
        Jurisdiction, at para. 687.


                                                           248
PCA 278376
       Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 260 of 280
                                                                                              PCA Case No. 2015-32
                                                                                                            Award




A.     THE CLAIMANTS’ POSITION


       839.       The Claimants consider that the interest rate provided for in Article 6(3) of the 2003
       Investment Law only applies in the case of lawful expropriations and that there are no provisions
       concerning the interest rate applicable to unlawful expropriations or other forms of unlawful
       conduct. 1509

       840.       Hence, the Claimants contend that the principle of full reparation applicable under
       general international law to the calculation of damages should also be applied to the calculation
       of interest. 1510 In particular, it should inform the appropriate interest rate, whether interest is
       simple or compound, and the periods of compounding. 1511

       841.       The Claimants allege that Stans Energy is entitled to both pre-award interest applied
       from the valuation date (25 June 2012) to the date of the Award, and post-award interest on the
       full amount of damages awarded by the Tribunal. 1512

       842.       The Claimants argue that the interest rate should be a suitable commercial rate,
       equivalent to the return which Stans Energy would have earned had it been able to invest the
       funds of which it has been deprived. 1513 According to the Claimants, the interest rate should be
       15.5% on the basis of the best proxy available, namely the WACC of Stans Energy pursuant to
       the calculations of the independent market analysts Visor Capital on a report issued on 21 June
       2012. 1514 In contrast, the award of a risk-free interest rate, as advanced by the Respondent, is said
       to ignore commercial realities. 1515

       843.       The Claimants also assert that interest should accrue on a compounded basis so as to
       fully reflect the time value of the Claimants’ losses and to ensure full reparation under customary



1509   Statement of Claim, at paras 300-301; Reply to the Statement of Defence on the Merits and Counter-Memorial on
       Jurisdiction, at paras 346-347.
1510   Statement of Claim, at para. 301; Reply to the Statement of Defence on the Merits and Counter-Memorial on
       Jurisdiction, at para. 348; Claimants’ Post-Hearing Brief, at para. 69.
1511   Statement of Claim, at para. 307; Claimants’ Post-Hearing Brief, at para. 69.
1512   Statement of Claim, at paras 304-306.
1513   Statement of Claim, at para. 308; Reply to the Statement of Defence on the Merits and Counter-Memorial on
       Jurisdiction, at para. 348.
1514   Statement of Claim, at para. 311; Reply to the Statement of Defence on the Merits and Counter-Memorial on
       Jurisdiction, at para. 348, referring to A Yermekova, L Kulbayeva, Auerbach Grayson and Visor Capital, “Stans Energy
       Analyst Report”, 21 June 2012, at p. 6 (Exhibit C-115). See also, Claimants’ Post-Hearing Brief, at para. 69.
1515   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 349.


                                                          249
PCA 278376
       Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 261 of 280
                                                                                              PCA Case No. 2015-32
                                                                                                            Award




       international law. 1516 They refer to several cases in which the award of compound interest was
       defined as the default solution. 1517 In particular, the Claimants allege that a commercially
       reasonable approach would be to compound both pre- and post-award interest semi-annually. 1518


B.     THE RESPONDENT’S POSITION

       844.       The Respondent asserts that the interest rate should be the twelve-month LIBOR
       pursuant to the express provision within Article 6(3) of the 2003 Investment Law. 1519 The
       Respondent reiterates that this formula remains applicable to all expropriations as the 2003
       Investment Law makes no distinction between “lawful” and “unlawful” expropriation and, in any
       event, to the extent that the Claimants’ investments were expropriated, the Respondent acted
       lawfully. 1520

       845.       The Respondent also asserts that there is no justification to depart from the interest rate
       specified in Article 6(3) of the 2003 Investment Law, as this rate is consistent with the one used
       by numerous investment tribunals in practice, and there is an economic rationale behind the
       granting of a risk-free rate. 1521 Even if Article 6(3) were not formally applicable, it provides the
       best guidance on an appropriate interest rate in this case. 1522

       846.       The Respondent notes that the Claimants attempt to obtain interest on the basis of the
       returns that they “hoped” to achieve by seeking an interest rate of 15.5% on the basis of Stans
       Energy’s WACC. 1523 The Respondent argues that it would be inappropriate to award interest on
       this basis, particularly because the Claimants have never demonstrated that they were able to
       obtain such returns on their capital. 1524 Moreover “[i]nvestment treaty tribunals have consistently
       rejected the use of WACC, or similar measures, as a basis for awarding interest”. 1525



1516   Statement of Claim, at para. 312; Reply to the Statement of Defence on the Merits and Counter-Memorial on
       Jurisdiction, at para. 352.
1517   Statement of Claim, at para. 313.
1518   Statement of Claim, at para. 314.
1519   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 816; Rejoinder on the Merits and Reply on
       Jurisdiction, at para. 688.
1520   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 817; Rejoinder on the Merits and Reply on
       Jurisdiction, at para. 689.
1521   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 818.
1522   Rejoinder on the Merits and Reply on Jurisdiction, at paras 690-691.
1523   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 819 [emphasis in original].
1524   Rejoinder on the Merits and Reply on Jurisdiction, at paras 692, 698.
1525   Statement of Defence on the Merits and Memorial on Jurisdiction, at paras 820-823; Rejoinder on the Merits and Reply
       on Jurisdiction, at paras 693-697.


                                                          250
PCA 278376
       Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 262 of 280
                                                                                               PCA Case No. 2015-32
                                                                                                             Award




       847.        The Respondent asserts that “any interest should accrue on a simple rather than a
       compounded basis” 1526 and avers that the Claimants have not established any entitlement to
       compound interest in a claim brought under the 2003 Investment Law. 1527 In any event, even
       international law has traditionally “frowned upon” the award of compound interest. The
       Respondent considers that the Tribunal should approach with caution a recent trend towards the
       grant of compound interest by investment tribunals, which “is by no means universal. Numerous
       tribunals have awarded simple interest […] [a]s explained by the International Law Commission:
       ‘the general view of courts and tribunals has been against the award of compound interest’”. 1528


C.     THE TRIBUNAL’S ANALYSIS

       848.        The Tribunal agrees with the Claimants that the interest rate provided for in Article 6(3)
       of the 2003 Investment Law only applies in the case of lawful expropriations and that there are
       no provisions concerning the interest rate applicable to damages for unlawful expropriations or
       other forms of unlawful conduct. 1529 In the present case, the principle of full reparation applicable
       under general international law to the calculation of damages should also be applied to the
       calculation of interest. 1530

       849.        The principle of full reparation also implies that Stans Energy is entitled to both pre-
       award interest applied from the valuation date (which the Tribunal has found to be 16 October
       2014) to the date of the Award, and to post-award interest on the full amount of damages awarded
       by the Tribunal. 1531 Guidance can be taken from the principle of restitutio ad integrum under
       international law as reflected in Art. 38 of the ILC Articles, which states: “Interest on any
       principal sum due under this chapter shall be payable when necessary in order to ensure full
       reparation. The interest rate and mode of calculation shall be set so as to achieve that result.” 1532




1526   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 825.
1527   Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 826; Rejoinder on the Merits and Reply on
       Jurisdiction, at para. 699.
1528   Statement of Defence on the Merits and Memorial on Jurisdiction, at paras 827-829. See also, Rejoinder on the Merits
       and Reply on Jurisdiction, at paras 700-701.
1529   Statement of Claim, at paras 300-301; Reply to the Statement of Defence on the Merits and Counter-Memorial on
       Jurisdiction, at paras 346-347.
1530   Statement of Claim, at para. 301; Reply to the Statement of Defence on the Merits and Counter-Memorial on
       Jurisdiction, at para. 348; Claimants’ Post-Hearing Brief, at para. 69.
1531   Statement of Claim, at paras 304-306.
1532   See International Law Commission, “Draft articles on Responsibility of States for Internationally Wrongful Acts, with
       commentaries” [2001-II(2)] Yearbook of the International Law Commission 26, Article 38.1 (Authority CLA-5).


                                                           251
PCA 278376
       Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 263 of 280
                                                                                              PCA Case No. 2015-32
                                                                                                            Award




       850.       Regarding the rate of interest, the principle of full reparation also implies that it should
       be a suitable commercial rate, equivalent to the return which Stans Energy would have earned
       had it been able to invest the funds of which it has been deprived. 1533 In view of the considerably
       later evaluation date, the Tribunal doubts that, as submitted by Claimants, the interest rate should
       be 15.5% on the basis of the best proxy available, namely the WACC of Stans Energy pursuant
       to the calculations of the independent market analysts Visor Capital on a report issued on 21 June
       2012. 1534 On the other hand, the Tribunal also doubts that a risk-free interest rate, as advanced by
       the Respondent, can be applied and would reflect commercial realities. 1535 Rather, the Tribunal
       considers that taking into account publicly available information regarding the average rate for
       small business lending in Canada, the rate of 5% should be applied in the present case.

       851.       The Claimants assert that interest should accrue on a compounded basis so as to fully
       reflect the time value of the Claimants’ losses and to ensure full reparation under customary
       international law. 1536 They refer to several cases in which the award of compound interest was
       defined as the default solution. 1537 As no guidance is provided by Kyrgyz law for unlawful
       expropriation, the Tribunal agrees that, in accordance with the standard practice in recent
       investment arbitration, 1538 pre-award interest on the amount of US$ 15,027,081.89 should be
       compounded annually from 16 October 2014 until the date of the present Award, and post-award
       interest on the full amount awarded should be compounded annually from the date of the present
       Award until the date of payment.




1533   Statement of Claim, at para. 308; Reply to the Statement of Defence on the Merits and Counter-Memorial on
       Jurisdiction, at para. 348.
1534   Statement of Claim, at para. 311; Reply to the Statement of Defence on the Merits and Counter-Memorial on
       Jurisdiction, at para. 348, referring to A Yermekova, L Kulbayeva, Auerbach Grayson and Visor Capital, “Stans Energy
       Analyst Report”, 21 June 2012, at p. 6 (Exhibit C-115). See also, Claimants’ Post-Hearing Brief, at para. 69.
1535   Reply to the Statement of Defence on the Merits and Counter-Memorial on Jurisdiction, at para. 349.
1536   Statement of Claim, at para. 312; Reply to the Statement of Defence on the Merits and Counter-Memorial on
       Jurisdiction, at para. 352.
1537   Statement of Claim, at para. 313.
1538   See e.g., Bear Creek Mining Corporation v. Republic of Perú (ICSID Case No. ARB/14/21), Award (30 November
       2017) (Authority RLA-154); Joseph Charles Lemire v. Ukraine, ICSID Case No. ARB 06/18, Award (28 March
       2011), at para. 360 (Authority RLA-198); Siemens A.G. v. The Argentine Republic, ICSID Case No ARB/02/8,
       Award, 17 January 2007, at paras 399- 401 (Authority CLA-38); Compañía de Aguas del Aconquija SA and
       Vivendi Universal SA v The Argentine Republic , ICSID Case No. ARB/97/3, Award, 20 August 2007, at paras
       9.6.1-9.6.2 (Authority CLA-41).


                                                          252
PCA 278376
       Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 264 of 280
                                                                                                 PCA Case No. 2015-32
                                                                                                               Award




       COSTS

        852.        Finally, the Tribunal shall address the question of the amount and allocation of costs of
        these arbitration proceedings.


A.      ALLOCATION OF COSTS

        853.        The Claimants seek an award of all the costs and expenses of this arbitration, including
        the Claimants’ legal and expert fees, the fees and expenses of any experts appointed by the
        Tribunal, the fees and expenses of the Tribunal, and the administrative costs of the PCA. 1539

        854.        The Respondent requests an award of the costs associated with this arbitration,
        including, but not limited to, fees and expenses of the arbitral tribunal, costs of expert advice,
        costs of legal representation, fees and expenses of the appointing authority and expenses of the
        Secretary General of the PCA, and all other professional fees, disbursements and expenses, plus
        interest thereon. 1540

        855.        The Parties’ submissions concerning allocation of costs are summarized in the
        following paragraphs.


        1.     Applicable Legal Principles

        856.        The Parties partly disagree with regard to the legal provisions that are relevant for this
        question.


               a. The Claimants’ Position

        857.        The Claimants rely on Articles 38 and 40 of the UNCITRAL Rules. 1541 The Claimants
        aver that Article 40 of the UNCITRAL Rules establishes “the baseline principle” that costs
        “follow the event[.]” 1542



1539    Statement of Claim, at para. 316.h; Reply to the Statement of Defence on the Merits and Counter-Memorial on
        Jurisdiction, at para. 363.i; Rejoinder on Jurisdiction, at para. 90.i.; Claimants’ Post-Hearing Brief, at para.101(i);
        Claimants’ Second Post-Hearing Brief, at para. 58(i).
1540    Statement of Defence on the Merits and Memorial on Jurisdiction, at para. 830.4; Rejoinder on the Merits and Reply
        on Jurisdiction, at para. 702.4; Respondent’s Post-Hearing Brief, at para. 176.
1541    Claimants’ Submission on Costs dated 5 October 2018 (“Claimants’ Submission on Costs”), at paras 3-6.
1542    Claimants’ Submission on Costs, at para. 5.


                                                             253
PCA 278376
       Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 265 of 280
                                                                                           PCA Case No. 2015-32
                                                                                                         Award




       858.        According to the Claimants, the principle that the unsuccessful party bears the costs is
       “consistent with the general practice of tribunals in investment arbitrations[.]” 1543 The Claimants
       argue that to “deny the successful party recovery of costs incurred pursuing its case would have
       the effect of denying that party’s ‘full reparation’ as required by international law”. 1544 It is the
       Claimants’ position, relying on Philip Morris v. Australia, 1545 and Luigiterzo Bosca v.
       Lithuania; 1546 that this principle is not affected by the amount of damages that might be eventually
       awarded by the Tribunal. 1547

       859.        The Claimants note that “the Tribunal retains the discretion to apportion costs in what
       it considers a reasonable manner taking into account the circumstances of the case.” 1548 However,
       the Claimants assert that “[a] different apportionment of costs is appropriate only in exceptional
       circumstances, taking into account a party’s conduct during the proceedings.” 1549

       860.        The Claimants aver that the Parties agree on the relevant principles applicable to the
       allocation of costs which are found in the UNCITRAL Rules. 1550 The Claimants contend that the
       provisions regarding costs in the 1996 Arbitration Act, referred to by the Respondent, are not
       mandatory. 1551 In the Claimants’ view, such provisions do not apply to the present arbitration as
       the Parties chose the UNCITRAL Rules. 1552


              b.      The Respondent’s Position

       861.        The Respondent avers that the procedural framework of this arbitration is governed by
       the UNCITRAL Rules and, as the seat of the arbitration is London, by the Arbitration Act
       1996. 1553 According to the Respondent, both empower the Tribunal to determine the costs and



1543   Claimants’ Submission on Costs, at para. 7.
1544   Claimants’ Submission on Costs, at para. 8, quoting AWG Group Ltd v The Argentine Republic (UNCITRAL) Award,
       9 April 2015, at para. 111 (Authority CLA-339).
1545   Claimants’ Submission on Costs, at para. 9, referring to Philip Morris v. Australia (PCA Case No 2012-12) Final
       Award Regarding Costs, 8 March 2017, para 60 (Authority CLA-341).
1546   Claimants’ Submission on Costs, at para. 9, quoting Luigiterzo Bosca v. Republic of Lithuania (PCA Case No 2011-
       04) Award, 17 May 2013, at para. 326 (Authority CLA-340).
1547   Claimants’ Submission on Costs, at para. 9.
1548   Claimants’ Submission on Costs, at para. 5.
1549   Claimants’ Submission on Costs, at para. 11.
1550
       Claimants’ Comments on the Respondent’s Submission on Costs dated 2 November 2018 (“Claimants’ Comments
       on the Respondent’s Submission on Costs”), at para. 3.
1551   Claimants’ Comments on the Respondent’s Submission on Costs, at para. 3, quoting Section 4(1)-(3) of the English
       Arbitration Act 1996 (Authority CLA-342).
1552   Claimants’ Comments on the Respondent’s Submission on Costs, at para. 3.
1553   Respondent’s Submission on Costs dated 5 October 2018 (“Respondent’s Submission on Costs”), at para. 4.


                                                         254
PCA 278376
       Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 266 of 280
                                                                                              PCA Case No. 2015-32
                                                                                                            Award




       fees in these proceedings and no other agreement or instrument is relevant for this
       determination. 1554

       862.           The Respondent asserts that pursuant to the English Arbitration Act 1996, “the Tribunal
       may determine by an award the recoverable costs of the arbitration on such basis as it thinks
       fit[.]” 1555

       863.           The Respondent argues that the general rules for the allocation of costs is that “costs
       should follow the event”, except in exceptional circumstances. 1556 The Respondent avers that this
       general rule is reflected in Article 40 of the UNCITRAL Rules and in Section 61(2) of the English
       Arbitration Act; 1557 which, the Respondent argues, are in accordance with the consistent
       jurisprudence requiring that the successful party “should be made whole[.]” 1558

       864.           Furthermore, the Respondent contends that:

               [i]n addition to overall success, tribunals have taken into account factors such as: (i) the
               quantum of the claim; (ii) the overall conduct of the arbitration; (iii) the complexity of the
               facts and law in issue; (iv) whether claims advanced were untenable or frivolous; (v) the
               failure to meet deadlines and other procedural misconduct; and (vi) the relative quality of
               submissions and the importance of the case to each side. 1559


       2.      The Parties’ Application of the Legal Principles to their Cost Allocation Claims

               a. The Claimants’ Position

       865.           The Claimants argue that the circumstances of this case do not justify deviating from
       the principle that costs follow the event. 1560 The Claimants aver to have “consistently abided by
       procedural rules and sought to minimise time and costs wherever possible.” 1561 Moreover, the
       Claimants assert that, regardless of the outcome, their claims were not “purely speculative[.]” 1562




1554   Respondent’s Submission on Costs, at para. 4.
1555   Respondent’s Submission on Costs, at para. 7, referring to section 63(3) of the Arbitration Act (Authority RLA-311).
1556   Respondent’s Submission on Costs, at para. 9.
1557   Respondent’s Submission on Costs, at paras 10-11.
1558
       Respondent’s Submission on Costs, at para. 12.
1559   Respondent’s Submission on Costs, at para. 15 [footnotes omitted].
1560   Claimants’ Submission on Costs, at para. 12; Claimants’ Comments on the Respondent’s Submission on Costs, at para.
       5.
1561   Claimants’ Comments on the Respondent’s Submission on Costs, at para. 5.
1562   Claimants’ Comments on the Respondent’s Submission on Costs, at para. 6.


                                                          255
PCA 278376
       Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 267 of 280
                                                                                             PCA Case No. 2015-32
                                                                                                           Award




       In sum, the Claimants’ position is that “the entirety of the costs of this arbitration falls to be paid
       by the Kyrgyz Republic.” 1563

       866.       Accordingly, the Claimants dispute the Respondent’s position that even if they succeed
       on all or part of their claim there would be reasons to depart from the presumption that costs
       follow the event. Similarly, the Claimants disagree with the Respondent’s contention that the
       Claimants should be ordered to bear part of the Respondent’s costs even if it loses the case due to
                                                                              1564
       the Claimants’ purportedly “unreasonable behaviour”                           (see section below, for the
       Respondent’s position on this issue).

       867.       Among others, the Claimants argue that the arbitration before the MCCI did not concern
       the same dispute insofar as it did not deal with breaches of the 2003 Investment Law. 1565

       868.       With regard to the Respondent’s decision not to claim costs in respect of the witness
       evidence provided by Mr. Beysheyev, the Claimants aver that such decision would confirm that
       the allegations of fraud and corruption are not related to the Claimants and their investment (given
       that the evidence was prepared in a prior arbitration) and, in any event, such decision cannot
       justify a departure from the principle that costs follows the event. 1566

       869.       In the Claimants’ view, the issues concerning the translation of certain Russian terms
       to English were:

              the Respondent’s own creation […,] were over-simplistic and irrelevant to whether the
              Claimants had complied with the License Agreements. Moreover, the Respondent never
              challenged the Claimants’ translations in accordance with Section 16.4 of Procedural Order
              No 1. In these circumstances, there is no reason to depart from the principle that costs follow
              the event. 1567
       870.       Furthermore, the Claimants deny having raised any frivolous arguments nor to have
       abandoned any claims. 1568 Similarly, the Claimants submit that their conduct with regard to
       procedural issues was “universally proper” and did not cause “significant additional costs”.1569




1563   Claimants’ Submission on Costs, at para. 23; Claimants’ Comments on the Respondent’s Submission on Costs, at para.
       20.
1564
       Claimants’ Comments on the Respondent’s Submission on Costs, at para. 4.
1565   Claimants’ Comments on the Respondent’s Submission on Costs, at para. 7.
1566   Claimants’ Comments on the Respondent’s Submission on Costs, at para. 8.
1567   Claimants’ Comments on the Respondent’s Submission on Costs, at para. 10 [footnotes omitted].
1568   Claimants’ Comments on the Respondent’s Submission on Costs, at para. 11.
1569   Claimants’ Comments on the Respondent’s Submission on Costs, at para. 12.


                                                         256
PCA 278376
       Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 268 of 280
                                                                                            PCA Case No. 2015-32
                                                                                                          Award




       871.       In contrast, the Claimants argue that the Respondent’s procedural conduct should
       “reinforce the Claimants’ entitlement to recover all of their costs, should they prevail on
       liability.” 1570 In the Claimants’ view, the Respondent “has pursued a calculated strategy of
       inflicting maximum financial harm on the Claimants[.]” 1571

       872.       In particular, the Claimants contend that the Respondent’s pursuit of jurisdictional
       objections and bifurcation of proceedings had the purpose of delaying adjudication on the merits
       and, in any event, the Respondent should bear the costs of the bifurcated proceedings. 1572

       873.       Likewise, the Claimants assert that the Respondent initiated set aside proceedings
       against the Tribunal’s Award on Jurisdiction before the High Court of Justice of England and
       Wales in an attempt to further delay this arbitration. 1573

       874.       The Claimants also refer to what they consider as a “frivolous” request for security for
       costs by the Respondent, 1574 and to the Respondent’s refusal to bear its share of any of the advance
       payments in this proceedings. 1575

       875.       Furthermore, the Claimants argue that the Respondent “has consistently displayed a
       disregard for procedural rules, needlessly compounding the costs incurred[.]” 1576 Specifically, the
       Claimants refer to the Respondent’s engagement in extensive correspondence regarding the
       merits of the Parties’ document production requests, and the “extremely late” filing of the Witness
       Statements of Mr. Shilov and of Mr. Antonenko. 1577

       876.       According to the Claimants, the above-mentioned conduct reinforces the principle that
       they are entitled to recover all their costs if they prevail on liability and “[f]or the same reason, in
       the event the Respondent should prevail on jurisdiction or liability, the Claimants should not bear




1570   Claimants’ Comments on the Respondent’s Submission on Costs, at para. 13.
1571   Claimants’ Submission on Costs at para. 12; Claimants’ Comments on the Respondent’s Submission on Costs, at para.
       14.
1572
       Claimants’ Submission on Costs, at paras 13-14.
1573   Claimants’ Submission on Costs, at para. 15.
1574   Claimants’ Submission on Costs, at para. 16.
1575   Claimants’ Submission on Costs, at paras 17-18.
1576   Claimants’ Submission on Costs, at para. 19.
1577   Claimants’ Submission on Costs, at para. 19.


                                                         257
PCA 278376
       Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 269 of 280
                                                                                          PCA Case No. 2015-32
                                                                                                        Award




       the Respondent’s costs.” 1578 Specifically, the Claimants argue that the Respondent should bear all
       costs of the bifurcated proceedings and of its application for security for costs. 1579

       877.        Moreover, the Claimants argue that even if they are awarded less damages than claimed,
       there would be no reason to depart from the principle that costs follow the event as they would
       still be the successful Party in the arbitration. 1580

       878.        The Claimants also contest the Respondent’s contention that they should be awarded
       no costs if damages were to be awarded following the market capitalization approach unless Stans
       Energy’s cash balance is deducted, claiming that the Respondent “conflates two entirely separate
       concepts”. 1581 Furthermore, according to the Claimants, they “bore significant expenses in
       relation to the arbitration, not all of which are recoverable as costs under the […] UNCITRAL
       Rules.” 1582


              b.      The Respondent’s Position

       879.        The Respondent argues that, if it wins on the merits, costs should follow the event and
       the Respondent’s costs should be awarded “in full, including in respect of the jurisdiction
       phase.” 1583

       880.        According to the Respondent, it should be reimbursed in full and the amount of
       Respondent’s costs is reasonable considering the length of the proceedings, the nature of the
       allegations raised by the Claimants, and the amount claimed by the Claimants. 1584

       881.        Additionally, the Respondent requests reimbursement in full on the basis of the
       following “additional factors”: (1) the “purely speculative” nature of the Claimants’ claim; (2)
       the fact that this is said to be the second arbitration commenced by the Claimants in relation to
       the same dispute (the first one before the MCCI); (3) the fact that a significant portion of the
       Respondent’s costs in relation with the witness evidence offered by Beysheyev has not been



1578   Claimants’ Submission on Costs, at paras 20-21; Claimants’ Comments on the Respondent’s Submission on Costs, at
       para. 18.
1579
       Claimants’ Comments on the Respondent’s Submission on Costs, at para. 18.
1580   Claimants’ Comments on the Respondent’s Submission on Costs, at para. 16.
1581   Claimants’ Comments on the Respondent’s Submission on Costs, at para. 17.
1582   Claimants’ Comments on the Respondent’s Submission on Costs, at para. 17.
1583   Respondent’s Submission on Costs, at paras 18-19.
1584   Respondent’s Submission on Costs, at para. 21.


                                                        258
PCA 278376
       Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 270 of 280
                                                                                       PCA Case No. 2015-32
                                                                                                     Award




       claimed (as a significant portion of his witness statement was prepared in a prior arbitration); and
       (4) the “significant additional costs” incurred due to the Claimants’ behaviour. 1585

       882.      As illustration of “significant additional costs” allegedly incurred due to the Claimants’
       behaviour, the Respondent refers to: (1) the Claimants’ contention that they had complied with
       the License Agreements (which required the Respondent to address this matter at length “on the
       basis of complex evidence and investigations, with the assistance of Kyrgyz counsel and of certain
       members of SAGMR”); (2) the Claimants’ application to exclude the Expert Witness Statement
       of Shilov; (3) the disagreement about the translation of certain Russian terms to English; (4) the
       allegedly “unsubstantiated allegations […] including spurious allegations of a conspiracy between
       the Respondent and Baotou”; (5) the Claimants’ failure to produce documents subject to
       production orders; (6) the Claimants’ “repeated flout[ing]” of procedural rules; and (7) the
       “Claimants insiste[nce] on a market capitalisation approach as the only appropriate valuation
       method in this case, [… which] forced the Respondent and its valuation expert to deal with
       additional damages calculations and submissions in its post-hearing briefs, at the Tribunal’s
       request in PO9.” 1586

       883.      Accordingly, the Respondent requests, pursuant to Article 40 of the UNCITRAL Rules,
       that the Claimants be ordered to pay in full the fees of the Tribunal and of the PCA and to
       reimburse the Respondent’s costs; as well as interest on all amounts from the date of the award
       at the rate of 6% compounded annually. 1587

       884.      Moreover, the Respondent disputes the Claimants’ allegation that, even if the
       Respondent prevails on jurisdiction or liability, the Respondent’s costs should not be awarded.
       The Respondent contends that it “complied with the procedural rules and took no improper steps
       in this arbitration.” 1588 In particular, the Respondent argues that (1) its jurisdictional objections
       and request for bifurcation of proceedings were legitimately raised; (2) its request for security for
       costs was justified; (3) its decision not to pay the advance of costs “is not a relevant factor in the




1585   Respondent’s Submission on Costs, at para. 22.
1586   Respondent’s Submission on Costs, at para. 22.
1587   Respondent’s Submission on Costs, at para. 24.
1588   Respondent’s Reply Submission on Costs dated 2 November 2018 (“Respondent’s Reply Submission on Costs”), at
       paras 9-10.


                                                      259
PCA 278376
       Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 271 of 280
                                                                                           PCA Case No. 2015-32
                                                                                                         Award




       apportionment of costs under the applicable rules”, and (4) it did not disregard procedural
       rules. 1589

       885.          In the event that the Claimants succeed on all or part of their claim, the Respondent
       argues that there are reasons to depart from any presumption that costs follows the event. 1590 The
       Respondent’s position in such case is that “at least, the parties should bear their own costs, and
       further submits that the Claimants should be ordered to pay those of Respondent’s costs which it
       occasioned by [the Claimants’] unreasonable behaviour,” 1591 some purported instances of which
       have been set out above. The Respondent avers that its “best estimate of the additional costs
       caused by the Claimants’ behaviour is around 20% of its total costs.” 1592

       886.          Furthermore, in the event that the Claimants succeed on liability but the Tribunal awards
       no damages, the Respondent contends that it should be awarded its costs in full considering that
       the Claimants would be “substantively the ‘unsuccessful party’ within the meaning of Article 40
       of the UNCITRAL Rules.” 1593

       887.          The Respondent considers that the Claimants’ assertion that the quantum of damages
       awarded does not affect the principle that costs follow the event is contradicted by “established
       jurisprudence”, 1594 relying on the findings in Copper Mesa Mining Corporation v. Republic of
       Ecuador, 1595 and in Chevron Corporation (U.S.A.) and Texaco Petroleum Corporation (U.S.A.)
       v. Republic of Ecuador. 1596 Moreover, the Respondent recalls that the Tribunal “retains a
       discretion to apportion the costs between the parties, regardless of which party is deemed
       ‘successful’[,]” 1597 referring to Philip Morris v. Australia. 1598




1589   Respondent’s Reply Submission on Costs, at para. 18.
1590   Respondent’s Submission on Costs, at para. 25.
1591   Respondent’s Submission on Costs, at para. 26.
1592   Respondent’s Submission on Costs, at para. 27.
1593   Respondent’s Submission on Costs, at para. 28 [emphasis in original]; Respondent’s Reply Submission on Costs, at
       para. 16.
1594
       Respondent’s Reply Submission on Costs, at para. 11.
1595   Respondent’s Reply Submission on Costs, at para. 12, referring to Copper Mesa Mining Corporation v. Republic of
       Ecuador, PCA Case No. 2012-2, Award (Redacted), 15 March 2016, at para. 9.7 (Authority RLA-251).
1596   Respondent’s Reply Submission on Costs, at para. 13; referring to Chevron Corporation (U.S.A.) and Texaco
       Petroleum Corporation (U.S.A.) v Republic of Ecuador, PCA Case No. AA 277, Final Award, 31 August 2011, at para.
       376 (Authority RLA-312).
1597   Respondent’s Reply Submission on Costs, at para. 14.
1598   Respondent’s Reply Submission on Costs, at para. 15, referring to Philip Morris Asia Limited v. The Commonwealth
       of Australia, PCA Case No. 2012-12, Final Award Regarding Costs, 8 March 2017, at paras 59-61 (Authority CLA-
       341).


                                                         260
PCA 278376
       Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 272 of 280
                                                                                           PCA Case No. 2015-32
                                                                                                         Award




       888.       Likewise, in the event the Tribunal awards an amount of damages lower than claimed
       by the Claimants, the Respondent argues that it should be awarded its costs due to the significant
       time and resources devoted to valuation issues or, in the alternative, that “the Respondent should
       be awarded its costs in proportion to the relative success of the Claimants in its claim for
       damages.” 1599 According to the Respondent, even if the Tribunal were to find the Claimants to be
       the “successful party” in such circumstances, it would be justified to depart from the presumption
       that the unsuccessful party should bear the costs. 1600

       889.       In the event that the Claimants are awarded any damages on the basis of the market
       capitalization approach, and “contrary to the Respondent’s submissions, Stans Energy’s cash
       balance is not deducted from Stans Energy's market capitalisation on the valuation date, then the
                                                                1601
       Claimants should be awarded no costs at all.”                   The Respondent argues that any cost award
       would result in double recovery given Mr. Dellepiane’s affirmation in his supplemental report
       that Stans Energy’s cash balance was “eventually used for arbitration-related expenses[.]”1602

       890.       In the event that the Claimants are awarded damages following the sunk costs approach
       based on Mr. Dellepiane’s calculations, the Respondent contends that they should be awarded no
       costs because such calculations “are based on operating expenditures stated in Stans Energy’s
       consolidated financial statements, which already include legal costs […] any costs award would
       amount to double recovery.” 1603


       3.     The Tribunal’s Analysis

       891.       Article 40 of the UNCITRAL Rules provides in relevant part as follows:

              1. Except as provided in paragraph 2, the costs of arbitration shall in principle be borne by
              the unsuccessful party. However, the arbitral tribunal may apportion each of such costs
              between the parties if it determines that apportionment is reasonable, taking into account the
              circumstances of the case.
              2. With respect to the costs of legal representation and assistance referred to in article 38,
              paragraph (e), the arbitral tribunal, taking into account the circumstances of the case, shall be
              free to determine which party shall bear such costs or may apportion such costs between the
              parties if it determines that apportionment is reasonable.



1599   Respondent’s Submission on Costs, at para. 28.
1600   Respondent’s Reply Submission on Costs, at para. 17.
1601   Respondent’s Submission on Costs, at para. 29.
1602   Respondent’s Submission on Costs, at para. 29 [emphasis in original].
1603   Respondent’s Submission on Costs, at para. 30.


                                                          261
PCA 278376
       Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 273 of 280
                                                                                             PCA Case No. 2015-32
                                                                                                           Award




       892.       Using the discretion accorded by Article 40, the Tribunal takes into account in
       particular: the Respondent failed in its objections to jurisdiction both in the first phase of the
       bifurcated procedure and in its objections examined in the second phase, and the respective parts
       of the proceedings caused a considerable part of the total costs of arbitration. The Claimants
       succeeded on liability which caused also a considerable part of the total costs of arbitration, but
       in quantification only for an amount of US$ 15,027,081.89 of damages of the total requested
       amount of US$ 128.23 million.

       893.       In view of these considerations, the Tribunal finds it appropriate that the Respondent
       shall bear two thirds of the costs of arbitration and of the Claimants’ costs of legal representation.


B.     AMOUNT OF COSTS OF ARBITRATION

       1.     The Claimants’ Position

       894.       As noted above, the Claimants request that the entirety of the cost of this arbitration
       “falls to be paid” by the Respondent. 1604 In particular, the Claimants argue that a comparison
       between their costs for legal fees and expenses and those of the Respondent is not appropriate in
       assessing the reasonableness of such costs, among other reasons, given the burden of proof. 1605

       895.       The Claimants seek reimbursement of the following costs:

              19. For the above reasons and pursuant to Articles 38 and 40 of the 1976 UNCITRAL Rules,
              the Claimants seek reimbursement of:
              (a) its and the Respondent’s portions of PCA and Tribunal advances that the Claimants has
              paid (Article 38(2)(a), (b), and (f); see Appendix A below);
              (b) costs associated with expert advice (Article 38(2)(c); see Appendix A below);
              (c) travel costs and other expenses of the Claimants’ witnesses and representatives (Article
              38(2)(d) and (e); see Appendix A below);
              (d) legal costs reasonably incurred (Article 38(2)(e); see Appendices A and B below and
              Appendix C of the Claimants’ First Submission on Costs); and
              (e) other costs incurred in relation to the arbitration, particularly compensation paid to
              witnesses to prepare for the arbitration (Article 38(2)(e); see Appendix A below). 1606
       896.       The Claimants specify the amounts of costs requested as follows:



1604   Claimants’ Submission on Costs, at para. 23; Claimants’ Comments on the Respondent’s Submission on Costs, at para.
       20.
1605   Claimants’ Submission on Costs, at para. 10.
1606   Claimants’ Comments on the Respondent’s Submission on Costs, at para. 19.


                                                         262
PCA 278376
       Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 274 of 280
                                                                                         PCA Case No. 2015-32
                                                                                                       Award




              21. Accordingly, the Claimants request that the Tribunal:
              (a) ORDER that the Kyrgyz Republic reimburse the Claimants for the following fees and
              costs, plus interest from the date at which said costs were incurred until the date of payment
              by the Kyrgyz Republic:
                  (i) US$4,060,295.07 and US$41,340.00, which correspond to legal fees and
                  disbursements of Freshfields Bruckhaus Deringer LLP and Interlex respectively;
                  (ii) €1,150,000.00, which corresponds to the advances on the costs of the Tribunal and
                  the PCA made by the Claimants;
                  (iii) US$605,150.69, which corresponds to the fees and expenses of the experts (Compass
                  Lexecon and SRK);
                  (iv) CAD24,708.21, €7,010.44 and US$45.00 in party expenses;
              (b) ORDER the Kyrgyz Republic to reimburse any additional amounts incurred by the
              Claimants in relation to its legal representation or in relation to the fees and costs of the
              Tribunal and of the PCA between the date of the present submission and the date of the final
              award; and
              (c) AWARD any other relief it may deem appropriate. 1607


       2.     The Respondent’s Position

       897.       The Respondent seeks full reimbursement of its costs. 1608 The Respondent agrees with
       the Claimants’ assertion that a comparison between the Parties’ costs is inappropriate and avers
       that, although its costs are slightly higher, they are reasonable and should be awarded in full. 1609
       In particular, the Respondent refers to the allegations of bribery and corruption, over which the
       Respondent had the burden of proof, and contends that it had to develop “extensive investigations
       and had to deal with these issues extensively in its pleadings.” 1610 Likewise, the Respondent
       argues that it “was also forced to show that the Claimants had failed to comply with their
       obligations.” 1611

       898.       The Respondent’s request for an award of costs is as follows:

              24. Pursuant to Article 40 of the UNCITRAL Rules, the Respondent therefore requests:
                  24.1 That the Claimants be ordered to pay in full the fees: (i) of the Tribunal (including
                  travel and other expenses incurred by the Arbitrators); and (ii) of the PCA;
                  24.2 Reimbursement for the costs it has incurred in this arbitration in the total amount of
                  US $5,417,453.57, comprised of:
                            24.2.1 US $5,268,542.29 for its legal representation (fees, expenses and

1607   Claimants’ Comments on the Respondent’s Submission on Costs, at para. 21. See also, Claimants’ Submission on
       Costs, Appendix A, B and C; Claimants’ Comments on the Respondent’s Submission on Costs, Appendix A and B.
1608   Respondent’s Submission on Costs, at para. 23.
1609   Respondent’s Reply Submission on Costs, at paras 5-7.
1610   Respondent’s Reply Submission on Costs, at para. 6.
1611   Respondent’s Reply Submission on Costs, at para. 7.


                                                       263
PCA 278376
       Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 275 of 280
                                                                                        PCA Case No. 2015-32
                                                                                                      Award




                           attendance at the final hearing); and
                           24.2.2 US $148,911.28 for its experts (fees and expenses); and
                  24.3 Interest on all amounts awarded by the Tribunal from the date of the award until
                  payment at the rate of 6% compounded annually, being the rate that has been commonly
                  applied by investment treaty tribunals. 1612
       899.       In the Respondent’s Reply Submission on Costs, the Respondent specifies the legal fees
       incurred in preparation of its costs submissions. 1613


       3.     The Tribunal’s Analysis

       900.       By letter dated 2 November 2015, the PCA, on behalf of the Tribunal, requested the
       Parties to establish a deposit of EUR 400,000 (EUR 200,000 from each side) to assure sufficient
       funds for the initial phase of the proceedings.

       901.       By letter dated 19 November 2015, the Respondent informed the Tribunal that it
       respectfully declined to pay for the deposit, arguing that this was the second arbitration which the
       Claimants had sought to commence in reliance on Article 11 of the Moscow Convention and
       Article 18.3 of the 2003 Investment Law, the first award having been set aside on the grounds
       that the Tribunal did not have jurisdiction. The Respondent argued that it had incurred significant
       costs in the set-aside proceedings in Russia as well as in proceedings in Ontario, where Stans
       Energy sought to enforce the award. None of these costs were compensated by the Claimants in
       full or in part. Moreover, according to the Respondent, there was a significant risk that in the
       event of an award of costs in these proceedings against the Claimants, they would be unable to
       pay on such award, and the Respondent would be unable to recover its past or future costs.

       902.       On 26 November 2015, the PCA acknowledged receipt of the Respondent’s letter dated
       19 November 2015. The PCA confirmed receipt of an amount of EUR 200,000 from the
       Claimants, representing the Claimants’ share of the initial deposit. By letter dated 30 November
       2015, the PCA, on behalf of the Tribunal, requested, pursuant to Article 41(4) of the UNCITRAL
       Rules, that the Claimants made a substitute payment of EUR 200,000 in lieu of the Respondent
       by 22 January 2016 in order to allow the arbitration to proceed.




1612   Respondent’s Reply Submission on Costs, at para. 19; Respondent’s Submission on Costs at para. 24. See also,
       Respondent’s Submission on Costs, Annex A and B; Respondent’s Reply Submission on Costs, Annex A [footnotes
       omitted].
1613   Respondent’s Reply Submission on Costs, Annex A (Additional Fees and Costs in PCA Case No 2015-32).


                                                       264
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 276 of 280
                                                                               PCA Case No. 2015-32
                                                                                             Award




      903.      On 21 December 2015, the PCA confirmed receipt of an amount of EUR 200,000 from
      the Claimants, representing the requested substitute payment by the Claimants.

      904.      By letter dated 12 July 2017, the PCA, on behalf of the Tribunal, requested the Parties
      to make a supplemental deposit of EUR 500,000 (EUR 250,000 from each side) no later than 18
      August 2017, in order to ensure sufficient funds to cover the fees and expenses of the Tribunal.
      On 22 August 2017, the PCA acknowledged receipt of an amount of EUR 250,000 from the
      Claimants, representing the Claimants’ share of the supplementary deposit in the present
      arbitration.

      905.      By letter dated 21 September 2017, the Respondent informed the Tribunal that it
      respectfully declined to pay its share of the supplemental deposit, explaining that the Kyrgyz
      Republic had limited budgetary resources and had a history of investors routinely failing to meet
      costs awards made against them.

      906.      By letter dated 22 September 2017, the PCA, on behalf of the Tribunal, requested that,
      pursuant to Article 41(4) of the UNCITRAL Rules, in order to allow the arbitration to proceed,
      the Claimants made a substitute payment of EUR 250,000 in lieu of the Respondent by
      3 November 2017. On 16 October 2017, the PCA acknowledged receipt of an amount of EUR
      250,000 from the Claimants, representing a substitute payment by the Claimants of the
      supplementary deposit requested.

      907.      By letter dated 22 August 2018, the PCA, on behalf of the Tribunal, requested the
      Parties to make a supplemental deposit of EUR 250,000 (EUR 125,000 from each side) no later
      than 21 September 2018.

      908.      On 1 October 2018, the PCA confirmed receipt of an amount of EUR 125,000 from the
      Claimants, representing the Claimants’ share of the supplementary deposit requested on 22
      August 2018. The Respondent was invited to confirm whether its share of the deposit might be
      expected in the near future.

      909.      By letter dated 25 October 2018, the Respondent was requested to pay its share of the
      supplementary deposit by 8 November 2018.




                                                 265
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 277 of 280
                                                                               PCA Case No. 2015-32
                                                                                             Award




      910.     By letter dated 31 October 2018, the Respondent informed the Tribunal that it
      respectfully declined to pay its share of the supplemental deposit for the reasons explained in
      previous correspondence.

      911.     By letter dated 31 October 2018, the PCA, on behalf of the Tribunal, requested that,
      pursuant to Article 41(4) of the UNCITRAL Rules, in order to allow the arbitration to proceed,
      the Claimants made a substitute payment of EUR 125,000 in lieu of the Respondent by
      30 November 2018.

      912.     On 5 December 2018, the PCA confirmed receipt of a substitute payment of
      EUR 125,000 from the Claimants in lieu of the Respondent in accordance with Article 41(4) of
      the UNCITRAL Rules.

      913.     By letter dated 27 May 2019, the PCA, on behalf of the Tribunal, requested the Parties
      to make a final supplementary deposit of EUR 100,000 (EUR 50,000 from each side) by
      17 June 2019.

      914.     On 18 June 2019, the PCA acknowledged receipt of an amount of EUR 50,000 from
      the Claimants, representing the Claimants’ share of the supplementary deposit. The PCA also
      noted that the Respondent’s share of the supplementary deposit remained outstanding and
      requested the Respondent to inform the PCA by 21 June 2019 as to the status of the payment of
      its share. No response was received from the Respondent in respect of this request.

      915.     By letter dated 27 June 2019, the PCA, on behalf of the Tribunal, requested that,
      pursuant to Article 41(4) of the UNCITRAL Rules, in order to allow the arbitration to proceed,
      the Claimants make a substitute payment of EUR 50,000 in lieu of the Respondent by 15 July
      2019.

      916.     On 16 July 2019, the PCA confirmed receipt of a substitute payment of EUR 50,000
      from the Claimants in lieu of the Respondent in accordance with Article 41(4) of the UNCITRAL
      Rules.

      917.     Therefore, total deposit payments amount to EUR 1,250,000, all of which have been
      paid by the Claimants.




                                                 266
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 278 of 280
                                                                               PCA Case No. 2015-32
                                                                                             Award




      918.      In accordance with Article 38 of the UNCITRAL Arbitration Rules 1976, the Tribunal
      fixes the costs of arbitration pursuant to sub-paragraphs (a), (b), (c) and (f), which have been
      covered from the case deposit established with the PCA, as follows:


        Arbitrator fees (EUR)
        The Honourable Colin L. Campbell, Q.C.               175,500
        VAT                                                  22,815

        Mr. Stephen Jagusch, Q.C.                            215,100

        Professor Karl-Heinz Böckstiegel                     512,300

        Registry fees of the PCA (EUR)                       175,056.06

        Expenses (EUR)
        Arbitrator expenses                                  25,216.36


        General expenses (hearing room rental, court 61,457.94
        reporting, audio-visual technology, catering,
        courier and other expenses)

        Total (EUR)                                          1,187,445.36

      919.      The difference of that amount with the total of deposits paid by Claimants is therefore
      EUR 62,554.64, which shall be reimbursed by the PCA to the Claimants.

      920.      According to the above conclusion on allocation of costs, the Respondent shall
      reimburse the Claimants two thirds of the costs of arbitration, i.e. EUR 791,630.24.

      921.      Further, the Tribunal finds the costs of legal representation and assistance claimed by
      the Claimants as reasonable. According to the above conclusion on allocation of costs, the
      Respondent shall reimburse the Claimants two thirds of these costs (US$ 4,706,830.76,
      C$ 24,708.21 and EUR 7,010.44), i.e. US$ 3,137,887.17, C$ 16,472.14 and EUR 4,673.62.

                                                    ***




                                                 267
PCA 278376
      Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 279 of 280
                                                                            PCA Case No. 2015-32
                                                                                          Award




    DISPOSITIF

      922.       Having carefully considered the Parties’ arguments, the Tribunal decides as
      follows:

                    i.   The Tribunal has jurisdiction over the claims submitted by the Claimants.

                    ii. The Respondent has breached its obligations under both Article 6 and
                        Article 4(4) of the 2003 Law on Investments in the Kyrgyz Republic.

                    iii. The Respondent shall pay damages to the Claimants amounting to
                         US$ 15,027,081.89.

                    iv. On the amount of US$ 15,027,081.89, the Respondent shall pay pre-award
                        interest at a rate of 5%, compounded annually from 16 October 2014 until
                        the date of the present Award.

                    v. The Claimants shall bear one third and the Respondent two thirds of the
                       total costs of arbitration as fixed by the Tribunal. These two thirds amount
                       to EUR 791,630.24 and shall be paid by the Respondent to the Claimants.

                    vi. The Respondent shall reimburse the Claimants two thirds of their costs of
                        legal representation and assistance. These two thirds amount to
                        US$ 3,137,887.17, C$ 16,472.14 and EUR 4,673.62.

                    vii. On the amounts due according to the above paragraphs iii, iv, v and vi,
                         the Respondent shall pay post-award interest at a rate of 5%, compounded
                         annually from the date of this award until the date of payment.

                    viii. All other claims are dismissed.




                                                268
PCA 278376
Case 1:20-cv-01795-ABJ Document 1-5 Filed 07/01/20 Page 280 of 280
